Case 19-51200-grs           Doc 534      Filed 09/25/19 Entered 09/25/19 12:09:44                      Desc Main
                                        Document     Page 1 of 190


                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY

    In re:                                                 )    Chapter 11
                                                           )
    Cambrian Holding Company, Inc., et al.,1               )    Case No. 19-51200 (GRS)
                                                           )
                                                           )    (Jointly Administered)
                                                           )
    Debtors.                                               )
                                                           )    Honorable Gregory R. Schaaf


ORDER (I) APPROVING THE SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’
ASSETS RELATED THERETO FREE AND CLEAR OF ALL NON-ASSUMED LIENS,
CLAIMS, ENCUMBRANCES AND INTERESTS, (II) APPROVING THE ASSUMPTION
 AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
              LEASES AND (III) GRANTING RELATED RELIEF

             Upon the Debtors’ Motion for Entry of (I) An Order (A) Establishing Bidding and Sale

Procedures with Respect to the Sale of Substantially All of the Debtors’ Assets, (B) Authorizing

the Entry Into One or More Stalking Horse Agreements and the Provision of Stalking Horse

Protections, (C) Scheduling an Auction and Sale Hearing and Approving the Form and Manner

of Notice Thereof and (D) Granting Related Relief; and (II) An Order Approving the Sale of Such

Assets and Granting Related Relief (the “Sale Motion”)2 (Docket No. 196) dated July 12, 2019,

of the above-captioned debtors and debtors-in-possession, pursuant to sections 105(a), 363 and

365 of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) and Rules 2002,

6004, 6006 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)



1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Cambrian Holding Company, Inc. (8203), Cambrian Coal LLC (3394), Apex Energy, Inc. (3455), C.W.
Augering, Inc. (2875), Marshall Resources, Inc. (9735), PLM Holding Company LLC (7427), Bear Branch Coal LLC
(0674), Clintwood Elkhorn Mining LLC (6910), Gatliff Coal LLC (5768), Perry County Coal LLC (4382), Ray Coal
LLC (0981), Whitaker Coal LLC (8270), Pike-Letcher Land LLC (8952), Premier Elkhorn Coal LLC (8951), Raven
Rock Development LLC (1351), Rich Mountain Coal LLC (1974), S.T. & T. Leasing, Inc. (0340), T.C. Leasing, Inc.
(7705), and Shelby Resources, LLC (5085).
2
 Capitalized terms used, but not defined, herein have the meaning ascribed to them in the Sale Motion or the
Bidding Procedures Order, as applicable.
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                   Document     Page 2 of 190


for, among other things, (i) approval of each of the sales transactions (collectively, the “Sale

Transaction”), aggregating to substantially all assets of the Debtors (the “Assets”) free and clear

of all liens, claims (as defined in section 101(5) of the Bankruptcy Code), encumbrances,

obligations, liabilities, contractual commitments or interests of any kind or nature; (ii) approval of

the assumption and assignment of the “Assigned Contracts” which, for purposes of this Order,

shall mean those unexpired leases and executory contracts of the Debtors designated by each

applicable Buyer (as defined in this Order) by delivering a written schedule to the Debtors on or

before September 26, 2019 at 6:00 p.m. (prevailing Eastern Time) (the “Designation Deadline”)

and (x) for each counterparty to the unexpired leases and executory contracts of the Debtors who

has timely and properly filed an objection to the Bidding Procedures Order, the entry of this Order,

or the Cure Notice, such counterparty has consented to adequate assurance of future performance

of the applicable Buyer and has consented to the applicable cure amount under section 365 of the

Bankruptcy Code in both time and amount, or (y) for all other counterparties, upon expiration of

the Designation Deadline and payment of any cure amount set forth on the Cure Notice, and (iii)

approval of related relief; and the Court having previously entered its Order (A) Establishing

Bidding and Sale Procedures with Respect to the Sale of Substantially All Assets, (B) Authorizing

the Entry Into a Stalking Horse Agreement and the Provision of Stalking Horse Protections, (C)

Scheduling an Auction and Sale Hearing and Approving the Form and Manner of Notice Thereof,

and (D) Granting Related Relief (Docket No. 339) (the “Bidding Procedures Order”); and the

Bankruptcy Court having conducted a hearing on the Sale Motion on September 24, 2019 (the

“Sale Hearing”) and all parties in interest having been heard, or having had the opportunity to be

heard, regarding the Sale Motion; and the Bankruptcy Court having reviewed and considered the

Sale Motion, and the arguments of counsel made, and the evidence adduced, at the hearing to




                                                  2
Case 19-51200-grs      Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44             Desc Main
                                  Document     Page 3 of 190


approve the Bidding Procedures (the “Bidding Procedures Hearing”) and the Sale Hearing; and

upon the record of the Bidding Procedures Hearing and the Sale Hearing, and these chapter 11

cases and proceedings, and after due deliberation thereon, and good cause appearing therefor;

IT IS HEREBY FOUND AND DETERMINED THAT:

       A.      Jurisdiction and Venue. The Bankruptcy Court has jurisdiction over the Sale

Motion and the Sale Transaction pursuant to 28 U.S.C. §§ 157 and 1334 and may enter a final

order on the Motion consistent with Article III of the United States Constitution. This matter is a

core proceeding pursuant to 28 U.S.C. § 157(b). Venue in this district is proper under 28 U.S.C.

§§ 1408 and 1409.

       B.      Statutory Predicates. The statutory predicates for the relief requested in the Sale

Motion are sections 105, 363 and 365 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004,

6006 and 9014 and Rule 5 of Exhibit C to the Complex Case Procedures.

       C.      Notice. Proper, timely, adequate and sufficient notice of the Sale Motion, including,

without limitation, the Sale Transaction, the assumption and assignment of the Assigned Contracts,

the Auction, the Sale Hearing and the Bidding Procedures (as defined in the Bidding Procedures

Order) have been provided in accordance with sections 102(1), 363 and 365 of the Bankruptcy

Code and Bankruptcy Rules 2002, 6004, 6006, 9006 and 9007. Such notice was good and sufficient

and appropriate under the circumstances. No other or further notice of the Sale Motion, including,

without limitation, the Sale Transaction, the Debtors’ assumption and assignment of the Assigned

Contracts, the Auction or the Sale Hearing, is necessary or shall be required.

       D.      A Cure Notice has been provided to each of the non-Debtor counterparties to the

Assigned Contracts identified on the list(s) the Debtors have filed with the Court at Docket Nos.

381 and 449, all in accordance with the Bidding Procedures provided in the Sale Motion. The

service of the Cure Notice was sufficient under the circumstances, and no further notice need be


                                                 3
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                   Document     Page 4 of 190


given in respect of the Debtors’ assumption and assignment of the Assigned Contracts or the

establishment of associated Cure Costs (as defined in this Order). Non-Debtor parties to the

Assigned Contracts have had an adequate opportunity to object to the Debtors’ assumption and

assignment of the Assigned Contracts and the associated Cure Costs.

       E.      Opportunity to Object. A reasonable opportunity to object or be heard regarding

the requested relief has been afforded to all interested persons and entities.

       A.      Business Justification. The Debtors have demonstrated an adequate business

justification supporting their entry into the Sale Transaction, and the Debtors’ assumption and

assignment of the Assigned Contracts and the sale of the Assets. Such action is an appropriate

exercise of the Debtors’ business judgment and in the best interests of the Debtors, their estates

and their creditors. The reasons underlying the Debtors’ sound exercise of their business judgment

reasons include, but are not limited to, the facts that (i) the Assets have been aggressively marketed

and each form of asset purchase agreement (each an “APA” and, collectively, the “APAs”) by and

between: certain Debtors and Richmond Hill Capital Partners, LP, Essex Equity Joint Investment

Vehicle, LLC and Alliance Prime Associates, Inc. (the “JV Buyers”), attached hereto as Exhibit

A; (ii) certain Debtors and Pristine Clean Energy LLC, attached hereto as Exhibit B; and (iii)

certain Debtors and American Resources Corporation, attached hereto as Exhibit C (the JV

Buyers, Pristine Clean Energy LLC, and American Resources Corporation are collectively referred

to as the “Buyers” and each a “Buyer”) constitutes the highest or otherwise best offer for the

Assets; (ii) the continued operation of the Assets and corresponding costs will continue to deplete

the Debtors’ assets, so there is a “need for speed” to consummate the Sale Transaction; (iii) the

Sale Transaction will present the best opportunity to realize the value of the Assets on a going

concern basis and to avoid decline and devaluation of the related business; (iv) the Bidding




                                                  4
Case 19-51200-grs       Doc 534       Filed 09/25/19 Entered 09/25/19 12:09:44            Desc Main
                                     Document     Page 5 of 190


Procedures utilized were designed to yield the highest or otherwise best bids for the Assets; and

(v) the Debtors and each of the Buyers engaged in good faith, arm’s-length negotiations with the

Buyers in order to achieve the Sale Transaction contemplated in each of the APAs. Entry of this

Order and all provisions hereof is a necessary condition precedent to the Buyers consummating

the Sale Transaction.

         B.    Opportunity to Bid. The Debtors and their professionals robustly marketed the

Assets and conducted the marketing and sale process as set forth in the Sale Motion and in

accordance with the Bidding Procedures included in the Sale Motion. The Auction process

included in the Bidding Procedures afforded a full and fair opportunity for any entity to make an

offer to purchase the Assets. Based upon the record of these proceedings, all creditors and other

parties in interest and all prospective purchasers have been afforded a reasonable and fair

opportunity to bid for the Assets.

         C.    Auction. An Auction was conducted in accordance with the Bidding Procedures

and after conclusion of the Auction, each of the Buyers was declared to have made the highest or

otherwise best offer. The Auction was conducted at arm’s length, without collusion and in good

faith.

         D.    Highest or Otherwise Best Offer. The total consideration provided by each of the

Buyers for the Assets in the aggregate is the highest or otherwise best offer received by the Debtors.

The Buyers are the successful bidders for the Assets in accordance with the Bidding Procedures.

         E.    Good Faith Purchaser. The Sale Transaction has been negotiated by the Debtors

and each Buyer (and their respective affiliates and representatives) in good faith, at arm’s length

and without collusion or fraud. The terms and conditions of each Sale Transaction, including the




                                                  5
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                                   Document     Page 6 of 190


total consideration to be realized by the Debtors pursuant to each APA are fair and reasonable, and

the Sale Transaction is in the best interest of the Debtors, their creditors and their estates.

       F.      Each Buyer is a “good faith purchaser” entitled to the full benefits and protections

of section 363(m) of the Bankruptcy Code with respect to the sale and assignment of the Assets

and the Sale Transaction.

       G.      None of the APAs were controlled by an agreement between potential or actual

bidders within the meaning of section 363(n) of the Bankruptcy Code. The Debtors and the Buyers

have not engaged in any conduct that would cause or permit any of the APAs or the consummation

of the Sale Transaction to be avoided, or costs or damages to be imposed, under section 363(n) of

the Bankruptcy Code. The Buyers is entitled to all the protections and immunities of section 363(n)

of the Bankruptcy Code.

       H.      Cause has been shown as to why this Order should not be stayed pursuant to

Bankruptcy Rules 6004(h) and 6006(d). None of the Buyers are “insiders” as that term is defined

in section 101(31) of the Bankruptcy Code.

       I.      Transfer of Assets and Assumed Liabilities. The transfer of the Assets and

Assumed Liabilities (as such term is defined in each of the respective APAs) in accordance with

the terms of this Order is integral to each of the APAs and is in the best interests of the Debtors,

their estates and their creditors, and the Debtors have an adequate business justification therefor.

       J.      Assumption and Assignment in Best Interests. The Debtors’ assumption and

assignment of the Assigned Contracts pursuant to the terms of this Order is integral to the Sale

Transaction and is in the best interests of the Debtors, their estates and their creditors, and

represents the Debtors’ exercise of reasonable business judgment. Pursuant to section 365(f) of the

Bankruptcy Code, the Assigned Contracts shall be assigned and transferred to, and remain in full




                                                   6
Case 19-51200-grs        Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                                    Document     Page 7 of 190


force and effect for the benefit of, the Buyers assuming such Assigned Contract notwithstanding

any provision of the Assigned Contracts or other restriction prohibiting their assignment or

transfer.

        K.      Cure/Adequate Assurance. The Debtors have met all of the requirements of

section 365(b) of the Bankruptcy Code for each of the Assigned Contracts, or such requirements

have been waived by the applicable counterparties. The Buyers have provided adequate assurance

(within the meaning of section 365(b)(1) of the Bankruptcy Code) of cure of any default existing

prior to the Closing Date under any of the Assigned Contracts. The Buyers have provided adequate

assurance of its future performance of and under the Assigned Contracts, within the meaning of

section 365(b)(1)(C) of the Bankruptcy Code (including to the extent, if any, modified by section

365(b)(3) of the Bankruptcy Code).

        L.      Free and Clear. The sale and assignment of the Assets to each Buyer will be, as

of the Closing Date, a legal, valid and effective transfer of such assets, and each such transfer and

assignment shall, upon the Closing Date, vest the Buyers with all right, title and interest of the

Debtors to the Assets identified in their respective APA free and clear of all Liens and Excluded

Liabilities (as such terms are defined in the respective APA), with any such Liens or Excluded

Liabilities to attach to the net proceeds to be received by the Debtors in the same priority and

subject to the same defenses and avoidability, if any, as were in existence on the Closing Date.

The Buyers would not enter into the Sale Transaction if the sale of the Assets were not free and

clear of all Liens and Excluded Liabilities, or if the Buyers would, or in the future could, be liable

for any such Liens or Excluded Liabilities.

        M.      Satisfaction of 363(f) Standards. The Debtors may sell and assign the Assets free

and clear of all liens or other interests in the Assets, because, with respect to each creditor asserting




                                                   7
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                   Document     Page 8 of 190


a Lien, one or more of the standards set forth in sections 363(f)(1)-(5) of the Bankruptcy Code has

been satisfied. Those holders of Liens who did not object or who withdrew their objections to the

Sale Transaction or any Cure Notice are deemed to have consented to the Sale Motion and the sale

and assignment of the Assets to the Buyers under section 363(f)(2) of the Bankruptcy Code. Those

holders of liens or other interests in the Assets who did object fall within one or more of the other

subsections of section 363(f) of the Bankruptcy Code and are adequately protected by having their

liens or other interests (if any) attach to the net proceeds of the Sale Transaction ultimately

attributable to the Assets in which such holders allege a lien or other interest, in the same order of

priority, with the same validity, force and effect that such holder had prior to the Sale Transaction,

and subject to any claims and defenses the Debtors and their estates may possess with respect

thereto.    Alternatively, the collateral securing certain objecting creditors’ claims has been

identified as Excluded Assets, including those secured creditors who made credit bids at the

auction.

       N.       No Successor Liability. The Buyers and their affiliates and their respective

predecessors, successors, assigns, members, partners, principals, directors, officers and

shareholders (or equivalent) shall have no obligations with respect to any liabilities of the Debtors

other than the Assumed Liabilities, but with respect to the Committee or chapter 7 trustee, solely

by reason of entering into the Sale Transaction.

       O.       Authority to Enter into the APAs. The Debtors have full authority and power (a)

to execute and deliver each of the APAs and related agreements and all other documents

contemplated by each of the APAs and (b) to perform its obligations under each of the APAs and

to consummate the Sale. No additional consents or approvals, other than those provided in each




                                                   8
Case 19-51200-grs          Doc 534    Filed 09/25/19 Entered 09/25/19 12:09:44             Desc Main
                                     Document     Page 9 of 190


of the APAs, are necessary or required for the Debtors to enter into each of the APAs, perform

their obligations therein and consummate the transactions contemplated thereby.

       P.         Buyer Consummation. Each Buyer would not have entered into its respective

APAs and would not have consummated the transactions thereby, thus adversely affecting the

Debtor, its estate and creditors, if the Assets were not sold to it free and clear of all claims and

liabilities, except those expressly assumed in each APA by the respective Buyer, or if each Buyer

would, or in the future could, be liable for any such claims and liabilities, including based upon

successor or vicarious liability or otherwise. A sale of Assets other than one free and clear of all

such claims and liabilities (except those expressly assumed by each Buyer in its respective APA)

would adversely affect the Debtors’ estate and creditors, and would yield substantially less value

to the Debtors’ estates.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

       1.         Relief Granted. The relief requested in the Sale Motion is granted as set forth

herein. The Debtors entry into each APA and the sale of the Assets contemplated by each APA is

hereby approved in all respects. The terms and conditions of each APA are hereby approved in all

respects.

       2.         Objections Overruled. All objections, reservations of rights, and responses to the

Sale Motion, this Order or the relief granted herein that have not been overruled, withdrawn,

waived, settled or otherwise resolved, are hereby overruled and denied on their respective merits

with prejudice.

       3.         Notice. Notice of the Sale Motion, including without limitation, the transactions set

forth in each of the APAs and the assumption and assignment of the Assigned Contracts, the

Auction, the Sale Hearing and the Sale Transaction, was fair and reasonable under the




                                                    9
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44             Desc Main
                                  Document      Page 10 of 190


circumstances and complied in all respects with sections 102(1), 363 and 365 of the Bankruptcy

Code, and Bankruptcy Rules 2002, 6004, 6006, 9006 and 9007.

        4.     Approval of the APAs. Each of the APAs and the Sale Transaction are hereby

approved and authorized in all respects, and the Debtors are hereby authorized and empowered to

enter into, and to perform their obligations under, each of the APAs and to execute and perform

such agreements or documents, and take such other actions as are necessary or desirable to

effectuate the terms of each of the APAs.

        5.     Good Faith Buyers. Each Buyer is a good faith purchaser of the Assets and is

hereby granted and is entitled to all of the protections provided to a good faith purchaser under

section 363(m) of the Bankruptcy Code. Pursuant to section 363(m) of the Bankruptcy Code, if

any or all of the provisions of this Order are hereafter reversed, modified or vacated by a

subsequent order of the Bankruptcy Court or any other court, such reversal, modification or vacatur

shall not affect the validity and enforceability of any sale, transfer or assignment under the APAs

or obligation or right granted pursuant to the terms of this Order (unless stayed pending appeal

prior to the Closing Date) and, notwithstanding any reversal, modification or vacatur, any sale,

transfer or assignment, shall be governed in all respects by the original provisions of this Order or

the APAs, as the case may be.

        6.     Section 363(n) of the Bankruptcy Code. The sale approved by this Order is not

subject to avoidance or any recovery or damages pursuant to section 363(n) of the Bankruptcy

Code.

        7.     Authorization of Performance by the Debtors. The Debtors are authorized to

fully perform under, consummate, and implement the terms of the APAs together with any and all

additional instruments and documents that may be reasonably necessary or desirable to implement




                                                 10
Case 19-51200-grs        Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                                   Document      Page 11 of 190


and effectuate the terms of the APAs, this Order and the Sale Transaction, including, without

limitation, deeds, assignments, stock powers, transfers of membership interests, and other

instruments of transfer and to take all further actions as may reasonably be requested by the Buyers

for the purpose of assigning, transferring, granting, conveying and conferring to the Buyers, or

reducing to possession any or all of the Assets, as may be necessary or appropriate to the

performance of the Debtors’ obligations as contemplated by the APAs, without any further

corporate action or orders of the Bankruptcy Court.

        8.      The Debtors are authorized and empowered to cause to be filed with the secretary

of state of any state or other applicable officials of any applicable governmental units, any and all

certificates, agreements or amendments necessary or appropriate to effectuate the transactions

contemplated by the APAs, any related agreements and this Order, including amended and restated

certificates or articles of incorporation and by-laws or certificates or articles of amendment and all

such other actions, filings or recordings as may be required under appropriate provisions of the

applicable laws of all applicable governmental units or as any of the officers of the Debtors may

determine are necessary or appropriate.

        9.      Valid Transfer. Effective as of the Closing, the sale and assignment of the Assets

and the Assigned Contracts by the Debtors to the Buyers shall constitute a legal, valid and effective

transfer of the Assets and the Assigned Contracts notwithstanding any requirement for approval

or consent by any person, and will vest the Buyers with all right, title and interest of the Debtors

in and to the Assets, free and clear of all liens and other interests (other than those liens or interests

assumed under the APAs), pursuant to section 363(f) of the Bankruptcy Code.

        10.     The Debtors Shall Not Retain Liability for Assigned Contracts and Assumed

Liabilities. Effective on the Closing, (a) the assumption of the Assigned Contracts and the




                                                   11
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                  Document      Page 12 of 190


Assumed Liabilities by the Buyers constitutes a legal, valid, effective, complete and absolute sale,

conveyance and transfer from the Seller to the Buyers of any and all Liabilities relating to, in

connection with or arising under the Assigned Contracts and Assumed Liabilities and (b) the

Debtors shall have no liability to Buyers, any governmental agency, surety or any other person for

any Liabilities with respect to the Assigned Contracts and such Assumed Liabilities (which shall,

for the avoidance of doubt, include, among other things, all Liabilities arising under or relating to

(x) any Environmental Laws and (y) the Transferred Permits/Licenses, including such liabilities

thereunder arising out of or relating to all Reclamation and post-mining Liabilities of the Business

and Assets).

       11.     Further, it is the Parties’ express intention that the Sale Transaction be, and be

treated for all purposes, as an absolute sale, conveyance and transfer of all Liabilities relating to,

in connection with or arising under the Assigned Contracts and Assumed Liabilities.

       12.     Free and Clear. Except to the extent specifically provided in the APAs, upon the

Closing, the Debtors shall be, and hereby are, authorized, empowered and directed, pursuant to

sections 105, 363(b) and 363(f) of the Bankruptcy Code, to sell the Assets and assign the Assigned

Contracts to the Buyers as set forth in their respective APAs. The sale and assignment of the Assets

and the assignment of the Assigned Contracts to each of the Buyers as set forth in their respective

APAs vests the Buyers with all right, title and interest of the Debtors to the Assets (including the

Assigned Contracts) free and clear of any and all Liens, Excluded Liabilities and other liabilities

or interests of any kind or nature whatsoever, whether imposed by agreement, understanding, law,

equity or otherwise, with all such Liens to attach only to the net proceeds of the sale with the same

priority, validity, force and effect as they now have in or against the Assets (including the Assigned

Contracts). The Sale Motion shall be deemed to provide sufficient notice as to the sale and




                                                 12
Case 19-51200-grs        Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44             Desc Main
                                   Document      Page 13 of 190


assignment of the Assets free and clear of all Liens and Excluded Liabilities in accordance with

the Bankruptcy Code and the Bankruptcy Rules. Following the Closing, no holder of any Lien on

the Assets may interfere with the Buyers’ use and enjoyment of the Assets based on or related to

such Lien or any actions that the Debtors may take in their chapter 11 cases, and such holders are

expressly enjoined from taking any action against each Buyer, its affiliates, or any agent of the

foregoing to recover any claim which such person or entity has or believes it has against the

Debtors or the Buyers.

       13.     The provisions of this Order authorizing the sale and assignment of the Assets free

and clear of Liens and the Excluded Liabilities, shall be self-executing, and neither the Debtors

nor the Buyers shall be required to execute or file releases, termination statements, assignments,

consents or other instruments in order to effectuate, consummate and implement the provisions of

this Order.

       14.     Direction to Creditors. On the Closing Date, each of the Debtors’ creditors is

authorized and directed to execute such documents and take all other actions as may be reasonably

necessary to release its Liens on the Assets, if any, as such Liens may otherwise exist. If any person

or entity that has filed financing statements, mortgages, mechanics liens, lis pendens or other

documents, instruments, notices or agreements evidencing any Lien against or in the Assets shall

not have delivered to the Debtors before the Closing, in proper form for filing and executed by the

appropriate parties, termination statements, releases or instruments of satisfaction that the person

or entity has with respect to the Assets, then with regard to the Assets, (a) the Debtors and/or the

Buyers are authorized to execute and file such termination statements, releases, instruments of

satisfaction or other documents on behalf of the person or entity with respect to the Assets; and (b)

the Debtors and/or Buyers are authorized to file, register or otherwise record a certified copy of




                                                 13
Case 19-51200-grs        Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                                   Document      Page 14 of 190


this Order which, once filed, registered or otherwise recorded, shall constitute conclusive evidence

of the release of all Liens against the Assets. This Order is deemed to be in recordable form

sufficient to be placed in the filing or recording system of each and every federal, state, local, tribal

or foreign government agency, department or office.

        15.     Direction to Government Agencies. Each and every filing agent, filing officer,

title agent, recording agency, governmental department, secretary of state, federal, state and local

official and any other persons or entities that may be required by operation of law or the duties of

their office or contract, to accept, file, register or otherwise record or release any documents or

instruments or who may be required to report or insure any title in or to the Assets, is hereby

authorized and directed to accept any and all documents and instruments necessary and appropriate

to consummate the transactions contemplated by the APAs and this Order. All such entities

described above in this paragraph are authorized and specifically directed to strike all recorded

Liens against the Assets from their records.

        16.     Direction to Surrender Possession or Control. All persons or entities, presently

or on or after the Closing Date, in possession or control of some or all of the Assets are directed to

surrender possession or control of the Assets to the Buyer of such Assets pursuant to the respective

APAs on the Closing Date or at such time thereafter as the Buyers may request.

        17.     Licenses and Permits. To the extent provided in each of the APAs and available

under applicable law, the Buyers shall be authorized, as of the Closing Date, to operate under any

license, permit, registration and any other governmental authorization or approval of the Debtors

with respect to the Assets and the Assigned Contracts purchased or assumed by such Buyer, and

all such licenses, permits, registrations and governmental authorizations and approvals are deemed

to have been, and hereby are, directed to be transferred to the respective Buyer as of the Closing




                                                   14
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                  Document      Page 15 of 190


Date. To the extent any license or permit necessary for the operation of the business is determined

not to be an executory contract assumable and assignable under section 365 of the Bankruptcy

Code, the respective Buyer shall apply for and obtain any necessary license or permit promptly

after the Closing Date, and such licenses or permits of the Debtors shall remain in place for the

respective Buyer’s benefit until new licenses and permits are obtained.

       18.     To the extent provided by section 525 of the Bankruptcy Code, no governmental

unit may revoke or suspend any permit or license relating to the operation of the Assets sold,

transferred or conveyed to the Buyers on account of the filing or pendency of this chapter 11 cases

or the consummation of the transactions contemplated by the APAs.

       19.     No Successor Liability. The Buyers and their affiliates and their respective

predecessors, successors, representatives, assigns, members, partners, officers, directors,

principals and shareholders (or equivalent) are not and shall not be (a) deemed a “successor” in

any respect to the Debtors or their estates as a result of the consummation of the Sale Transaction

contemplated by each of the APAs or any other event occurring in the chapter 11 cases under any

theory of law or equity, (b) deemed to have, de facto or otherwise, merged or consolidated with or

into the Debtors or their estates, (c) deemed to have a common identity with the Debtors, (d)

deemed to have a continuity of enterprise with the Debtors, (e) deemed to be an alter ego of the

Debtors or their estates or (f) deemed to be a continuation or substantial continuation of the Debtors

or any enterprise of the Debtors. The Buyers shall not assume, nor be deemed to assume or in any

way be responsible for any liability or obligation of any of the Debtors and/or their estates

including, but not limited to, any Excluded Liabilities, any bulk sales law, successor liability,

liability or responsibility for any claim against the Debtors or against an insider of the Debtors, or

similar liability except as otherwise expressly provided in the respective APAs, and the Sale




                                                 15
Case 19-51200-grs       Doc 534      Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                   Document      Page 16 of 190


Motion contains sufficient notice of such limitation in accordance with applicable law. Except for

the Assumed Liabilities, solely as a result of entering into the Sale Transaction, the transfer of the

Assets and the Assigned Contracts to the respective Buyer under the respective APAs shall not

result in (x) the respective Buyer and its affiliates and their respective predecessors,

representatives, successors, assigns, members, partners, officers, directors, principals and

shareholders (or equivalent) or the Assets, having any liability or responsibility for any claim

against the Debtors or against an insider of the Debtors (including, without limitation, Excluded

Liabilities); (y) each of the Buyers and their affiliates and their respective predecessors, successors,

representatives, assigns, members, partners, officers, directors, principals and shareholders (or

equivalent) or the Assets, having any liability whatsoever with respect to or be required to satisfy

in any manner, whether at law or in equity, whether by payment, setoff or otherwise, directly or

indirectly, any Liens or Excluded Liability; or (z) the Buyers and its affiliates and their respective

predecessors, successors, assigns, members, partners, officers, directors, principals and

shareholders (or equivalent) or the Assets, having any liability or responsibility to the Debtors

except as is expressly set forth in the APAs.

        20.     No Bulk Sales; No Brokers. No bulk sales law or any similar law of any state or

other jurisdiction shall apply in any way to the Sale Transaction. No brokers were involved in

consummating the Sale Transaction, and no brokers’ commissions are due to any person or entity

in connection with the Sale Transaction. The Buyers is not, and will not become, obligated to pay

any fee or commission or like payment to any broker, finder or financial advisor as a result of the

consummation of the Sale Transaction based upon any arrangement made by, or on behalf of, the

Debtors.




                                                  16
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44             Desc Main
                                  Document      Page 17 of 190


       21.     Assumption and Assignment of Assigned Contracts. Under sections 105(a), 363

and 365 of the Bankruptcy Code, and strictly subject to and conditioned upon the closing of the

Sale Transaction, the Debtors’ assumption and assignment of the Assigned Contracts to each of

the Buyers as set forth in the respective APAs free and clear of all Liens and Excluded Liabilities

pursuant to the terms set forth in the respective APAs, as modified by the terms of any amendments

reached directly by the respective Buyer with the respective counterparty, is hereby approved, and

the requirements of sections 365(b)(1) and 365(f)(2) of the Bankruptcy Code (including to the

extent, if any, modified by section 365(b)(3) of the Bankruptcy Code) with respect thereto are

hereby deemed satisfied. Each counterparty to the Assigned Contracts is hereby forever barred,

estopped and permanently enjoined from raising or asserting against the Debtors or the Buyers, or

the property of any of them, any assignment fee, default, breach, claim, pecuniary loss, liability or

obligation (whether legal or equitable, secured or unsecured, matured or unmatured, contingent or

noncontingent, known or unknown, liquidated or unliquidated senior or subordinate) arising under

or out of, in connection with, or in any way related to the Assigned Contracts existing as of the

Closing Date or arising by reason of the Closing.

       22.     Adequate Assurance. The Buyers have provided adequate assurance of its future

performance under the relevant Assigned Contracts within the meaning of sections 365(b)(1)(C)

and 365(f)(2)(B) of the Bankruptcy Code (including to the extent, if any, modified by section

365(b)(3) of the Bankruptcy Code). All other requirements and conditions under sections 363 and

365 of the Bankruptcy Code for the Debtors’ assumption and assignment to the Buyers of the

Assigned Contracts have been satisfied.

       23.     Anti-Assignment Provisions Unenforceable. No sections or provisions of the

Assigned Contracts that purport to (a) prohibit, restrict or condition Debtors’ assignment of the




                                                 17
Case 19-51200-grs      Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44            Desc Main
                                 Document      Page 18 of 190


Assigned Contracts, including, but not limited to, the conditioning of such assignment on the

consent of the non-debtor party to such Assigned Contracts; (b) authorize the termination,

cancellation or modification of the Assigned Contracts based on the filing of a bankruptcy case,

the financial condition of the Debtors or similar circumstances; (c) declare a breach or default as

a result of a change in control in respect of the Debtors; or (d) provide for additional payments,

penalties, conditions, renewals, extensions, charges or other financial accommodations in favor of

the non-debtor third party to the Assigned Contracts, or modification of any term or condition upon

the assignment of an Assigned Contract or the occurrence of the conditions set forth in subsection

(b) above, shall have any force and effect, and such provisions constitute unenforceable anti-

assignment provisions under section 365(f) of the Bankruptcy Code and/or are otherwise

unenforceable under section 365(e) of the Bankruptcy Code. The entry of this Order constitutes

the consent of the non-debtor parties to the Assigned Contracts to the Debtors’ assumption and

assignment of such agreements to the Buyers. All Assigned Contracts shall remain in full force

and effect, without existing default(s), subject only to payment of the appropriate cure amount, if

any, by the Buyers.

       24.     No Fees for Assumption and Assignment. There shall be no rent accelerations,

assignment fees, increases or any other fees charged to the Buyers, their successors or assigns or

the Debtors as a result of the assumption and assignment of the Assigned Contracts.

       25.     Cure Costs. All defaults or other obligations shall be deemed cured by the Buyers’

payment or other satisfaction of the cure amounts, if any, whether by agreement of the parties or

in the amounts as set forth on the Cure Notice (the “Cure Costs”). Unless a non-debtor

counterparty to an Assigned Contract has timely and properly filed and served an objection to the

assumption and assignment of its Assigned Contract or the Cure Costs, the Cure Costs set forth in




                                                18
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44            Desc Main
                                  Document      Page 19 of 190


the Cure Schedule are binding upon the non-debtor counterparties to the Assigned Contracts for

all purposes in these Chapter 11 Cases and shall constitute a final determination of the total Cure

Costs required to be paid by the Buyers in connection with the assumption and assignment of the

Assigned Contracts (unless a portion of such costs are paid or satisfied in any manner, in which

case the Cure Costs shall be reduced). Absent a timely and properly filed and served objection, all

non-debtor counterparties to the Assigned Contracts are forever (a) barred from objecting to the

Cure Costs and from asserting any additional cure or other amounts with respect to the Assigned

Contracts, and the Debtors and the Buyers shall be entitled to rely solely upon the Cure Costs set

forth in the Cure Schedule; and (b) barred, estopped and permanently enjoined from asserting or

claiming against the Debtors, any Buyers or their respective property that any additional amounts

are due or other defaults exist, that conditions to assignment must be satisfied under such Assigned

Contract or that there is any objection or defense to the assumption and assignment of such

Assigned Contract. For the avoidance of doubt, the Buyers shall be responsible for the payment of

their respective Cure Costs for the Assigned Contracts specifically assigned and assumed to that

Buyer pursuant to its respective APA.

       26.     Notice of Assumption and Assignment. The Debtors have served all of the non-

debtor counterparties to the Assigned Contracts, identified on the lists the Debtors have filed with

the Bankruptcy Court, by first class mail, an Assumption/Assignment Notice that included (a) the

title of the Assigned Contract, (b) the name of the counterparty to the Assigned Contract, (c) any

applicable Cure Costs, (d) the deadline by which any such Assigned Contract counterparty must

file an objection (“Cure Objection”) to the proposed assumption and assignment. No other or

further notice is required.




                                                19
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44             Desc Main
                                  Document      Page 20 of 190


       27.     Objections to Assumption and Assignment. Except as provided herein, all Cure

Objections have been overruled, withdrawn, waived, settled or otherwise resolved. Any Cure

Objections as to applicable Cure Costs that have not been resolved by the parties may be heard at

a later date as set by the Bankruptcy Court. The pendency of a dispute relating to a particular

Assigned Contract shall not prevent or delay the assumption and assignment of any other Assigned

Contract or the closing of the Sale Transaction.

       28.     Any non-debtor counterparty to the Assigned Contract designated for the Debtors’

assumption and assignment to the Buyers that has not filed an Objection on or before the deadline

as set forth in the relevant Assumption/Assignment Notice shall thereafter be barred from objecting

or asserting monetary or non-monetary defaults with respect to any such Assigned Contract, and

such Assigned Contract shall be deemed assumed by the Debtors and assigned to the Buyers on

the Closing Date.

       29.     Direction to Assigned Contracts Counterparties. All counterparties to the

Assigned Contracts shall cooperate and expeditiously execute and deliver, upon the reasonable

requests of the Buyers, and shall not charge the Buyers for, any instruments, applications, consents

or other documents that may be required or requested by any public or quasi-public authority or

other party or entity to effectuate the applicable transfers in connection with the Sale Transaction.

       30.     Amendments. Subject to the terms of each of the APAs, each of the Buyers’ APAs

and any related agreements may be waived, modified, amended or supplemented by agreement of

the Debtors and the Buyer party to the respective APA, after consultation with the Committee,

without further action or order of the Bankruptcy Court; provided, however, that any such waiver,

modification, amendment or supplement does not have a material effect on the Debtors and their

estates. The Debtors and each of the Buyers are expressly authorized, without further order of the




                                                   20
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                  Document      Page 21 of 190


Bankruptcy Court, to execute an amendment to the respective APAs to provide for the Closing to

occur on one or more Closing Dates. Any material modification, amendment or supplement to the

respective APAs that has an adverse effect on the Debtors and their estates must be approved by

order of the Bankruptcy Court following a motion on notice to all interested parties.

       31.     Failure to Specify Provisions. The failure specifically to include any particular

provisions of the APAs or any related agreements in this Order shall not diminish or impair the

effectiveness of such provision, it being the intent of the Bankruptcy Court, the Debtors and the

Buyers that the APAs and any related agreements are authorized and approved in their entirety

with such amendments thereto as may be made by the parties in accordance with this Order.

Likewise, all of the provisions of this Order are nonseverable and mutually dependent.

       32.     Binding Order. This Order and the APAs shall be binding upon and govern the

acts of all persons and entities, including without limitation, the Debtors and the Buyers, their

respective successors and permitted assigns, shareholders, members, former employees,

including, without limitation, any chapter 11 trustee hereinafter appointed for the Debtors’ estates

or any trustee appointed in a chapter 7 case if this case is converted from chapter 11, all creditors

of any Debtor (whether known or unknown), all non-debtor parties to any Assigned Contracts,

filing agents, filing officers, title agents, recording agencies, governmental departments,

secretaries of state, federal, state and local officials and all other persons and entities who may be

required by operation of law, the duties of their office or contract to accept, file, register or

otherwise record or release any documents or instruments or who may be required to report or

insure any title in or to the Assets. The APAs and Sale Transaction shall not be subject to rejection

or avoidance under any circumstances. This Order and the APAs shall inure to the benefit of the

Debtors, their estates, their creditors, the Buyers and its respective successors and assigns.




                                                 21
Case 19-51200-grs         Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44           Desc Main
                                    Document      Page 22 of 190


       33.     Allocation of Consideration. Except as provided in the APAs, all rights of the

respective Debtors’ estates with respect to the allocation of consideration received from the Buyers

in connection with the Sale Transaction (including, without limitation, the value of the assumption

of the Assumed Liabilities) are expressly reserved for later determination by the Bankruptcy Court

and, to the extent consideration is received by any Debtor that is determined to be allocable to

another Debtor, the recipient Debtor shall be liable to such other Debtor for a claim with the status

of an expense of administration in the case of the recipient Debtor under section 503(b) of the

Bankruptcy Code.

       34.     No Stay of Order. Notwithstanding Bankruptcy Rules 6004 and 6006, this Order

shall be effective and enforceable immediately upon entry and its provisions shall be self-

executing. Time is of the essence in closing the Sale Transaction referenced herein, and the Debtors

and the Buyers intend to close the Sale Transaction as soon as practicable. Any party objecting to

this Order must exercise due diligence in filing an appeal, pursuing a stay and obtaining a stay

prior to the Closing or risk its appeal being foreclosed as moot.

       35.     Lift of Automatic Stay. The automatic stay pursuant to section 362 of the

Bankruptcy Code is hereby lifted with respect to the Debtors to the extent necessary, without

further order of the Bankruptcy Court, to allow the Buyers to deliver any notice provided for in

the APAs and allow the Buyers to take any and all actions permitted under the APAs, including,

without limitation, terminating one or more of the APAs, in each case in accordance with the terms

and conditions thereof.

       36.     Retention of Jurisdiction. The Bankruptcy Court shall retain exclusive

jurisdiction to: (a) interpret, implement and enforce the terms and provisions of this Order and the

APAs, including all amendments thereto and any waivers and consents thereunder and each of the




                                                 22
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                  Document      Page 23 of 190


agreements executed in connection therewith, in all respects; and (b) to decide any disputes

concerning this Order and the APAs, or the rights and duties of the parties hereunder or thereunder

or any issues relating to the APAs and this Order including, but not limited to, the interpretation

of the terms, conditions and provisions hereof and thereof, the status, nature and extent of the

Assets and any Assigned Contracts and all issues and disputes arising in connection with the relief

authorized herein, inclusive of those concerning (i) the transfer of the assets free and clear of all

Liens and (ii) the absolute conveyance of the Assumed Liabilities and Assigned Contracts.

       37.     Overriding Royalty Arrangement. That 2% overriding royalty arrangement as

set forth in the Pristine APA is hereby approved and the parties are directed to enter into such

arrangement promptly after the Closing of the Pristine APA.

       38.     Further Assurances. From time to time, as and when requested by any party, each

party shall execute and deliver, or cause to be executed and delivered, all such documents and

instruments and shall take, or cause to be taken, all such further or other actions as such other party

may reasonably deem necessary or desirable to consummate the Sale Transaction, including, such

actions as may be necessary to vest, perfect or confirm, or record or otherwise, in the Buyers its

right, title and interest in and to the Assets and the Assigned Contracts.

       39.     Committee Reservation of Rights. Notwithstanding anything to the contrary in

this Order or in the Asset Purchase Agreement, including without limitation, any credit bid, (a) the

rights and claims of the Committee and the Debtors’ estates against each of the Defendants

(collectively, the “Defendants”) in those certain adversary proceedings entitled Official

Committee of Unsecured Creditors of Cambrian Holding Company, Inc. et al. v. Alliance Prime

Associates, Inc., et al. (Adv. Pro. No. 19-05021) and Official Committee of Unsecured Creditors

of Cambrian Holding Company, Inc. et al. v. Deutsche Bank AG, et al. (Adv. Pro. No. 19-05022)




                                                  23
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                  Document      Page 24 of 190


(collectively, the “Adversary Proceedings”) are hereby reserved in all respects for prosecution

after the entry of this Order, and (b) for purposes of the Adversary Proceedings, the purchase price,

including credit bid and allocation of bid, identified for the Assets shall not be binding on the

Committee or the Debtors’ estates as to the value of the Assets or the consideration received,

whether under principles of res judicata, collateral estoppel or otherwise. Defendants in the

Adversary Proceedings retain all other arguments and defenses to any claims in the Adversary

Proceeding, including that the identified purchase price for the Assets is in fact the correct

valuation and/or allocation. In addition, the Committee has argued that the Debtors have sold to

the Buyers assets which constitute unencumbered assets of the Debtors’ estates including, without

limitation, vehicles and real estate to which an asserted lien may be avoided under section 544(a)

of the Bankruptcy Code (the “Alleged Unencumbered Transferred Assets”). Notwithstanding

anything to the contrary in this Order or in the Asset Purchase Agreement including, without

limitation, any credit bid, (i) the Committee’s rights to argue that the Debtors’ estates are entitled

to be paid, in cash, on account of the fair market value of some or all of the Alleged Unencumbered

Transferred Assets are preserved, and (ii) if the Court agrees that the Debtors’ estates are entitled

to be paid, in cash, on account of the fair market value of such Alleged Unencumbered Transferred

Assets, the JV Buyers shall transfer that sum in cash to the Debtors’ estates, it being understood

that the JV Buyers reserve all arguments, rights and defenses, as to such claims. However, to the

extent it prevails on any claim regarding Alleged Unencumbered Transferred Assets, the

Committee waives any right to seek recovery of “the property transferred” under Section 550(a)

of the Bankruptcy Code from the Buyers, but reserves all other recourse, including monetary

damages against the JV Buyers. The JV Buyers and any such purported lienholder reserves all




                                                 24
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                  Document      Page 25 of 190


arguments, defenses and issues regarding to the foregoing claims to the Alleged Unencumbered

Transferred Assets.

       40.     Governing Terms. To the extent this Order is inconsistent with any prior order or

pleading in these chapter 11 cases, the terms of this Order shall govern. To the extent there is any

inconsistency with between the terms of this Order and the terms of the APAs (including all

ancillary documents executed in connection therewith), the terms of this Order shall govern.

       41.     Nothing in this Order or the APAs releases, nullifies, precludes, or enjoins the

enforcement of any liability under police or regulatory statutes or regulations to a governmental

unit that any entity would be subject to as the post-sale owner or operator of property after the date

of entry of this Order; provided, however, that the foregoing shall not limit, diminish or otherwise

alter the Debtors’ or the Buyers’ defenses, claims, causes of action, or other rights under applicable

nonbankruptcy law with respect to any liability that may exist to a governmental unit at an owned

or operated property. Nothing in this Order or the APAs authorizes the transfer or assignment of

any governmental (a) license, (b) permit, (c) registration, (d) authorization or (e) approval or the

discontinuation of any obligation thereunder, without compliance with all applicable legal

requirements and approvals under police or regulatory law. Nothing in this Order divests any

tribunal of any jurisdiction it may have under police or regulatory law to interpret this Order or to

adjudicate any defense asserted under this Order.

       42.     To the extent the Debtors’ self-funded employee welfare benefit plan that the

Debtors have with Meritain Health, Inc. (“Meritain”) and Administrative Services Agreement,

effective as of June 1, 2016, as amended, are assumed and assigned to the Buyers, Meritain’s rights

are reserved to recover from the Buyers in the ordinary course all amounts that become due to

Meritain. This reservation includes without limitation, Meritain’s right to recover from the Buyers




                                                 25
Case 19-51200-grs       Doc 534       Filed 09/25/19 Entered 09/25/19 12:09:44             Desc Main
                                    Document      Page 26 of 190


all amounts which have been accrued but not yet submitted to or processed by Meritain, without

regard to whether the dates of service for such benefits were prior to or after the cure objection

deadline. To the extent such self-funded employee welfare benefit plan and Administrative

Services Agreement are assumed, but not assigned, Meritain’s rights under the Administrative

Services Agreement are fully reserved.

       43.     Notwithstanding anything in this Order or the APAs to the contrary, the purchased

Assets shall not be transferred free and clear of, and shall remain subject to, any and all rights of

setoff, recoupment, and/or other defenses to liability available under applicable non-bankruptcy

law to any entity directly or indirectly controlled or affiliated in any way with James Booth or Ted

McGinnis (the “Non-Debtor Entities”). Nothing in this Order shall constitute an adjudication of

the validity of the claims or defenses of the Non-Debtor Entities and the Purchaser shall retain any

and all rights to challenge same.

       44.     To the extent that any property owned by Pinnacle Processing, Inc. and Eagle Coal

Company, LLC is in the possession of one of the Debtors, title to such property is not being

transferred pursuant to this Order.

       45.     For the avoidance of doubt, the collateral of Community Trust Bank, Inc.,

Caterpillar Financial, Inc. and Komatsu Financial LP shall not be sold and transferred pursuant to

this Order.

       46.     Notwithstanding anything in this Order or the APAs to the contrary, the sale,

transfer, and assignment of the Assets to the JV Buyers pursuant to the APA of the JV Buyers will

be subject to (and not free and clear of) the claims, security interests, and liens of the Pre-Petition

ABL Agent (as defined in the Final DIP Order) as to pre-petition amounts owed to DBNY (as

defined in the Final DIP Order) by the Debtors, as set forth in the Final DIP Order.




                                                  26
      Case 19-51200-grs             Doc 534          Filed 09/25/19 Entered 09/25/19 12:09:44    Desc Main
                                                   Document      Page 27 of 190


                TENDERED BY:

                 /s/ Patricia K. Burgess
                 Patricia K. Burgess
                 FROST BROWN TODD LLC
                 250 West Main Street, Suite 2800
                 Lexington, Kentucky 40507
                 Tel: (859) 231-0000
                 Fax: (859) 231-0011
                 E-mail: pburgess@fbtlaw.com

                 -and-

                 Ronald E. Gold (admitted pro hac vice)
                 Douglas L. Lutz (admitted pro hac vice)
                 A.J. Webb (admitted pro hac vice)
                 FROST BROWN TODD LLC
                 3300 Great American Tower
                 301 East Fourth Street
                 Cincinnati, Ohio 45202
                 Tel: (513) 651-6800
                 Fax: (513) 651-6981
                 E-mail: rgold@fbtlaw.com
                         dlutz@fbtlaw.com
                         awebb@fbtlaw.com

                 PROPOSED ATTORNEYS FOR
                 DEBTORS AND DEBTORS-IN-POSSESSION


                0110825.0722105 4828-9708-4060v3




                                                               27


___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                Signed By:
                                                                Gregory R. Schaaf
                                                                Bankruptcy Judge
                                                                Dated: Wednesday, September 25, 2019
                                                                (grs)
Case 19-51200-grs   Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                              Document      Page 28 of 190



                                 EXHIBIT A
Case 19-51200-grs           Doc 534       Filed 09/25/19 Entered 09/25/19 12:09:44 Desc Main
                                        Document      Page 29 of 190
                                                                             Execution Version




                                        ASSET PURCHASE AGREEMENT


                                                  among


                                           CAMBRIAN COAL LLC,


                                          SHELBY RESOURCES, LLC,


                              AND EACH OTHER DEBTOR SIGNATORY HERETO



                                                    and


                                    RICHMOND HILL CAPITAL PARTNERS, LP,


                             ESSEX EQUITY JOINT INVESTMENT VEHICLE, LLC


                                    AND ALLIANCE PRIME ASSOCIATES, INC.



                                       Dated as of September 20, 2019




0110825.0722105 4841-3964-3813v18
Case 19-51200-grs     Doc 534         Filed 09/25/19 Entered 09/25/19 12:09:44                                      Desc Main
                                    Document      Page 30 of 190


                                           TABLE OF CONTENTS

SECTION                                             HEADING                                                                PAGE

ARTICLE I            DEFINITIONS .................................................................................................1
     Section 1.1.         Certain Definitions .................................................................................1
     Section 1.2.         Other Definitional and Interpretive Matters ........................................14

ARTICLE II           PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES .................15
     Section 2.1.         Purchase and Sale of Assets .................................................................15
     Section 2.2.         Excluded Assets ...................................................................................18
     Section 2.3.         Assumption of Liabilities.....................................................................19
     Section 2.4.         Excluded Liabilities .............................................................................21
     Section 2.5.         Non-Assignment of Assets ..................................................................21
     Section 2.6.         Further Conveyances and Assumptions ...............................................22

ARTICLE III.         CONSIDERATION .........................................................................................22
     Section 3.1.         Consideration .......................................................................................22
     Section 3.2.         Payment of Purchase Price...................................................................23

ARTICLE IV.          CLOSING AND TERMINATION ......................................................................24
     Section 4.1.         Closing Date.........................................................................................24
     Section 4.2.         Deliveries by Sellers ............................................................................24
     Section 4.3.         Deliveries by Purchaser .......................................................................25
     Section 4.4.         Termination of Agreement ...................................................................26
     Section 4.5.         Procedure Upon Termination ...............................................................27
     Section 4.6.         Effect of Termination ...........................................................................27

ARTICLE V.           REPRESENTATIONS AND WARRANTIES OF SELLERS ....................................27
     Section 5.1.         Organization and Good Standing .........................................................27
     Section 5.2.         Authorization of Agreement ................................................................27
     Section 5.3.         Governmental Consents .......................................................................28
     Section 5.4.         Title to Purchased Assets .....................................................................28
     Section 5.5.         Validity of Purchased Contracts ..........................................................29
     Section 5.6.         Litigation ..............................................................................................29
     Section 5.7.         Financial Advisors ...............................................................................29
     Section 5.8.         Environmental Matters.........................................................................29
     Section 5.9.         Sellers’ Intellectual Property................................................................31
     Section 5.10.        Compliance with Applicable Laws; Permits........................................31
     Section 5.11.        Labor Matters .......................................................................................31
     Section 5.12.        Employee Benefits ...............................................................................32
     Section 5.13.        Mining ..................................................................................................33
     Section 5.14.        Tax Matters ..........................................................................................34
     Section 5.15.        No Other Representations or Warranties; Schedules ...........................35


                                                          -i-
Case 19-51200-grs     Doc 534         Filed 09/25/19 Entered 09/25/19 12:09:44                                        Desc Main
                                    Document      Page 31 of 190


ARTICLE VI.          REPRESENTATIONS AND WARRANTIES OF PURCHASER ...............................35
     Section 6.1.         Organization and Good Standing .........................................................35
     Section 6.2.         Authorization of Agreement ................................................................35
     Section 6.3.         Conflicts; Consents of Third Parties ....................................................36
     Section 6.4.         Litigation ..............................................................................................36
     Section 6.5.         Financial Advisors ...............................................................................36
     Section 6.6.         Capability .............................................................................................36
     Section 6.7.         Condition of the Purchased Assets ......................................................37
     Section 6.8.         Exclusivity of Representations and Warranties ...................................37

ARTICLE VII.         BANKRUPTCY COURT MATTERS .................................................................37
     Section 7.1.         Bankruptcy Court Approval .................................................................37
     Section 7.2.         Bankruptcy Court Filings .....................................................................38

ARTICLE VIII.        COVENANTS ................................................................................................39
     Section 8.1.         Access to Information ..........................................................................39
     Section 8.2.         Actions Pending the Closing................................................................39
     Section 8.3.         Consents ...............................................................................................40
     Section 8.4.         Further Assurances...............................................................................40
     Section 8.5.         Assignment/Assumption of Contracts .................................................41
     Section 8.6.         Transferred Permit and Surety Bond Matters ......................................42
     Section 8.7.         Insurance Cooperation .........................................................................42
     Section 8.8.         Employee Matters ................................................................................42
     Section 8.9.         No Successor Liability .........................................................................43
     Section 8.10.        Publicity ...............................................................................................43
     Section 8.11.        Confidentiality .....................................................................................43
     Section 8.12.        Transaction Documents .......................................................................44
     Section 8.13.        Sale Free and Clear ..............................................................................44
     Section 8.14.        Fiduciary Obligations...........................................................................44

ARTICLE IX.          CONDITIONS TO CLOSING ...........................................................................45
     Section 9.1.         Conditions Precedent to Obligations of Purchaser ..............................45
     Section 9.2.         Conditions Precedent to Obligations of Sellers ...................................46
     Section 9.3.         Conditions Precedent to Obligations of Purchaser and
                          Sellers ...................................................................................................47
     Section 9.4.         Frustration of Closing Conditions........................................................47

ARTICLE X.           TAXES .........................................................................................................47
     Section 10.1.        Transfer Taxes .....................................................................................47
     Section 10.2.        Purchase Price Allocation ....................................................................47
     Section 10.3.        Cooperation and Audits .......................................................................48

ARTICLE XI.          MISCELLANEOUS ........................................................................................48



                                                          -ii-
Case 19-51200-grs      Doc 534       Filed 09/25/19 Entered 09/25/19 12:09:44                                       Desc Main
                                   Document      Page 32 of 190


     Section 11.1.        No Survival of Representations and Warranties ..................................48
     Section 11.2.        Expenses ..............................................................................................49
     Section 11.3.        Injunctive Relief...................................................................................49
     Section 11.4.        Submission to Jurisdiction; Consent to Service of Process .................49
     Section 11.5.        Waiver of Right to Trial by Jury ..........................................................50
     Section 11.6.        Entire Agreement; Amendments and Waivers ....................................50
     Section 11.7.        Governing Law ....................................................................................50
     Section 11.8.        Notices .................................................................................................50
     Section 11.9.        Severability ..........................................................................................52
     Section 11.10.       Assignment ..........................................................................................52
     Section 11.11.       Non-Recourse ......................................................................................53
     Section 11.12.       Counterparts .........................................................................................53


Exhibit A              Interim Permit Operating Agreement


Schedule 1.1(a)        Knowledge of Sellers
Schedule 1.1(b)        Owned Real Property
Schedule 2.1(b)(v)     Purchased Contracts
Schedule 2.1(b)(xix)   Other Purchased Assets
Schedule 2.2(f)        Excluded Assets
Schedule 2.3(l)        Assumed Liabilities
Schedule 5.5           Validity of Purchased Contracts
Schedule 5.6           Litigation
Schedule 5.9           Sellers' Intellectual Property
Schedule 5.10          Compliance with Applicable Laws; Permits
Schedule 5.12(a)       Seller Benefit Plan
Schedule 5.12(d)       Seller Benefit Plan - health, life or disability insurance
Schedule 5.12(e)       Seller Benefit Plan - money or other property, accelerate the vesting
Schedule 5.13          Mining Financial Assurances
Schedule 5.14          Tax Matters
Schedule 8.5(a)        Assignable Contracts




                                                        -iii-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                  Document      Page 33 of 190


                                  ASSET PURCHASE AGREEMENT

        This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of September 20, 2019,
is entered into by and among Cambrian Coal LLC, a Kentucky limited liability company
(“Cambrian”), Shelby Resources, LLC, a Kentucky limited liability company (“Shelby”), and
other direct and indirect subsidiaries of Cambrian party hereto, as Sellers, and Richmond Hill
Capital Partners, LP, Essex Equity Joint Investment Vehicle, LLC, and Alliance Prime Associates,
Inc., or such other entity or entities as have been designated pursuant to Section 11.10 herein,
collectively as “Purchaser”. Cambrian, Shelby and each other direct or indirect subsidiary of
Cambrian signatory hereto shall each be referred to herein as a “Seller” and collectively as the
“Sellers.”

                                           R E C I T A L S:

       A. Sellers directly and indirectly mine, process, market and sell metallurgical coal and
thermal coal for use by industrial companies and utility providers located primarily in the eastern
United States and Canada (the “Business”).

        B. Sellers desire to sell to Purchaser the Purchased Assets and to assign to Purchaser the
Assumed Liabilities, and Purchaser desires to purchase from Sellers the Purchased Assets and to
assume from Sellers the Assumed Liabilities, in each case upon the terms and conditions set forth
in this Agreement.

         C. The Parties intend to consummate the sale or sales through an auction of all or any
part of the Sellers’ assets in the cases filed by Sellers on June 16, 2019 (the “Petition Date”) under
title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), in the
United States Bankruptcy Court for the Eastern District of Kentucky (the “Bankruptcy Court”),
Case No. 19-51200 (GRS) (Jointly Administered) (such cases, the “Bankruptcy Cases”).

        NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as follows:

                                             ARTICLE I

                                           DEFINITIONS

       Section 1.1. Certain Definitions. For purposes of this Agreement, each of the following
terms, when used herein with initial capital letters, has the meaning specified in this Section 1.1 or
in the other Sections of this Agreement identified in Section 1.2:

        “Accrued Payroll” means all wages and other related wage and benefit obligations to
employees of the Sellers that have accrued since the end of the last payroll period immediately
prior to the Closing Date.
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                  Document      Page 34 of 190


       “Administrative Priority Claims Escrow Account” means an escrow account established
pursuant an escrow agreement in form and substance satisfactory to Sellers and Purchaser, which
shall be funded at Closing by Purchaser with a portion of the Cash Amount equal to the
Administrative Priority Claims Escrow Amount.

       “Administrative Priority Claims Escrow Amount” means $2,000,000.

        “Affiliate” means, with respect to any Person, any other Person that, directly or indirectly,
controls, is controlled by, or is under common control with, such Person, and the term “control”
(including the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the management and policies
of such Person, whether through ownership of voting securities, by contract or otherwise.

       “Bidding Procedures Order” means that certain Order (A) Establishing Bidding and Sale
Procedures with Respect to the Sale of Substantially All Assets, (B) Authorizing the Entry into a
Stalking Horse Agreement and the Provision of Stalking Horse Protections, (C) Scheduling an
Auction and Sale Hearing and Approving the Form and Manner of Notice Thereof, and (D)
Granting Related Relief entered by the Bankruptcy Court on August 7, 2019 (Doc No. 339).

       “Black Lung Act” means, collectively, the Federal Coal Mine Safety and Health Act of
1969, the Black Lung Benefits Act of 1972, the MSHA, the Black Lung Benefits Reform Act of
1977, and the Black Lung Benefits Amendments of 1981, in each case as amended.

     “Business Day” means any day other than a Saturday, a Sunday or any other day on which
commercial banks in New York, New York are authorized or required by Law to close.

         “Causes of Action” means any action, claim, cause of action, controversy, demand, right,
action, Lien, indemnity, interest, guaranty, suit, obligation, liability, damage, credit, judgment,
account, defense, offset, power, privilege, license, franchise, lawsuit, investigation, arbitration,
formal inquiry, audit, citation, summons, subpoena, notice of violation, proceeding or litigation,
whether civil, criminal, administrative, regulatory, at law, in equity or otherwise, of any kind or
character whatsoever, whether known, unknown, contingent or noncontingent, matured or
unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured
or unsecured, assertable directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law or in equity, or pursuant to any other theory of law. For the
avoidance of doubt, “Cause of Action” includes: (a) any right of setoff, counterclaim, or
recoupment and any claim for breach of contract or for breach of duties imposed by law or in
equity; (b) any claim based on or relating to, or in any manner arising from, in whole or in part,
tort, breach of contract, breach of fiduciary duty, violation of state or federal law or breach of any
duty imposed by law or in equity, including securities laws, negligence, and gross negligence;
(c) the right to dispute, object to, compromise, or seek to recharacterize, reclassify, subordinate or
disallow any “claim” (as defined in section 101(5) of the Bankruptcy Code) or interests; (d) any
“claim” (as defined in section 101(5) of the Bankruptcy Code) pursuant to section 362 or chapter 5
of the Bankruptcy Code; (e) any claim or defense including fraud, mistake, duress, and usury; and
any other defenses set forth in section 558 of the Bankruptcy Code; and (f) any state or foreign
law fraudulent transfer or similar claim.


                                                 -2-
Case 19-51200-grs      Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44           Desc Main
                                 Document      Page 35 of 190


       “Coal Act” means the Coal Industry Retiree Health Benefit Act of 1992, 26 U.S.C.
§§ 9701, et seq.

        “COBRA Coverage” means the health continuation coverage requirements under
Section 4980B of the Code and Part 6 of Title I of ERISA or any similar provision under applicable
state Law.

       “Code” means the Internal Revenue Code of 1986.

      “Committee” means the Official Committee of Unsecured Creditors (if appointed) in the
Bankruptcy Cases.

        “Contract” means any contract, agreement, commitment, understanding, arrangement,
promise or undertaking (including any indenture, note, bond or other evidence of indebtedness,
lease, instrument, license, lease, purchase order or other legally binding agreement) whether
written or oral.

       “Contract Assignment and Assumption Agreements” means the agreements for the
assignment and assumption of the Purchased Contracts, in one or more forms to be mutually agreed
among the Parties.

        “Cure Costs” means, in connection with the assignment and assumption of the Purchased
Contracts, those costs associated with the Purchaser either (i) curing all defaults under such
Purchased Contracts to the extent required by section 365(b) of the Bankruptcy Code at the time
of the assumption thereof; or (ii) paying cash or other acceptable consideration to, or obtain
appropriate waivers from, the third party (or parties) under the applicable Purchased Contracts in
order to obtain such third party’s consent to the assumption and assignment.

       “DIP Lender” has the meaning set forth in the Final DIP Order.

        “Documents” means all books, records, files, invoices, inventory records, product
specifications, cost and pricing information, business plans and quality control records and
manuals, in each case exclusively relating to any Purchased Asset, including all data and other
information stored in any format or media, including on hard drives, hard copy or other media.

       “Employee” means any employee of any Seller who is identified on a schedule of
employees to be delivered by Sellers to the Purchaser immediately prior to the execution and
delivery hereof, plus any additional individuals who become employees of any Seller and less any
individuals that cease to be employees of any Seller, in each case, in the Ordinary Course of
Business during the period from the date hereof through and including the Closing Date. For the
avoidance of doubt, “Employee” shall not include any contractor employed by a party with which
any Seller has a contract, such as (but not limited to) contract miners.

       “Environmental Claim” shall mean any Legal Proceeding brought pursuant to any
Environmental Law or otherwise asserting liability or responsibility for losses arising in
connection with pollution or protection of the environment or compliance with Environmental


                                               -3-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                  Document      Page 36 of 190


Laws, including any Legal Proceeding relating to the occurrence or continuation of any Release
(or threat thereof), the migration of or exposure to any Hazardous Material, the violation, or alleged
violation, of any Environmental Law or any Environmental Permit.

         “Environmental Law” means any applicable Law relating to (i) the pollution (including,
without limitation, acid mine drainage), restoration or Reclamation of the environment or natural
resources, (ii) the protection of the environment, natural resources, or human health or safety, or
(iii) the presence, manufacture, distribution, use, transport, treatment, storage, disposal, Release or
threatened Release of, or exposure to any Hazardous Material, including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. §§ 9601,
et seq.; Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901, et seq.; the Clean Air Act,
42 U.S.C. §§ 7401, et seq.; the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251, et seq.;
the Toxic Substances Control Act, 15 U.S.C. §§ 2601, et seq.; the Emergency Planning and
Community Right to Know Act, 42 U.S.C. §§ 11001, et seq.; the Safe Drinking Water Act,
42 U.S.C. §§ 300f, et seq.; the Oil Pollution Act of 1990, 33 U.S.C. §§ 2701 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. §§ 651, et seq., Mining and Mining Safety Law,
and any applicable tribal, state or local law counterparts, as the same may be reauthorized,
amended or otherwise modified from time to time.

       “Environmental Permit” means any Permit or any other permit, license, authorization,
approval, registration or entitlement required by or issued pursuant to any Environmental Law.

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

       “ERISA Affiliate” means all employers (whether or not incorporated) that would be treated
together with any Seller or any of its Affiliates as a “single employer” within the meaning of
Section 414 of the Code or Section 4001 of ERISA.

         “Excluded Employee Liabilities” means the following Liabilities of Sellers: (i) any
payments or entitlements owed on behalf of or to any employee who has provided services to or
on behalf of any Seller, including wages, other remuneration, holiday or vacation pay, bonus,
severance pay (statutory or otherwise), commissions, post-employment medical or life obligations,
pension contributions, insurance premiums or employment or payroll Taxes; (ii) any Liability,
payment or obligations related to any employee who has provided services to or on behalf of any
Seller, including under, or with respect to, the Worker Adjustment and Retraining Notification Act
(or any similar provision of any applicable federal, state, regional, foreign or local Law), COBRA
Coverage, actions under any labor or similar Laws, including any such Liabilities arising under a
Seller Benefit Plan, in each case, that is incurred, accrued or arising prior to the Closing; (iii) any
Liability or expense of any Seller or any of their respective ERISA Affiliates which arises under
or relates to any Seller Benefit Plan, including Liability to any such plan that is subject to Title IV
of ERISA, Section 302 of ERISA, Section 412 of the Code, or Liability under any other statute or
regulation that imposes Liability on a “controlled group” basis with or without reference to any
provision of Section 414 of the Code or Section 4001 of ERISA, including by reason of Purchaser
being deemed an ERISA successor to any Seller or any of its ERISA Affiliates; (iv) any Liabilities,
payments, costs and disbursements incurred in connection with the termination of the employment
with Sellers of any employee who has provided services to or on behalf of any Seller, regardless


                                                 -4-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44             Desc Main
                                  Document      Page 37 of 190


of whether or not such employee becomes a Transferred Employee, arising under any Seller
Benefit Plan, employment or similar agreement of any Seller or any of its ERISA Affiliates
addressed to any employee who has provided services to or on behalf of any Seller, or under any
applicable Law; and (v) any Liabilities (including successor obligations) that arise under or relate
to any and all collective bargaining agreements. For purposes of this definition, “employees” shall
also include temporary employees, independent contractors and any other Person who has
provided services to any of the Sellers.

        “Excluded Pre-Closing Fines” means, collectively, any monetary fines and penalties
imposed by any Governmental Body for which Sellers have received a written notice of violation
or notice of claim (or other written notice of similar legal intent or meaning) on or prior to the
Closing Date to the extent relating to periods prior to the Closing Date.

       “Final DIP Order” means that certain Final Order Authorizing (A) Secured Post-Petition
Financing on a Superpriority Basis Pursuant to 11 U.S.C. § 364, (B) Use of Cash Collateral
Pursuant to 11 U.S.C. § 363 And (C) Grant of Adequate Protection Pursuant to 11 U.S.C. §§ 363
and 364 entered by the Bankruptcy Court on July 25, 2019 (Doc No. 283), and which became final
on August 7, 2019 (see Notice of Finality of Final DIP Order, dated August 7, 2019 (Doc No. 340).

        “Final Order” means a judgment or Order of the Bankruptcy Court (or any other court of
competent jurisdiction) entered by the clerk of the Bankruptcy Court (or such other court) on the
docket in the Bankruptcy Cases (or the docket of such other court), which has not been modified,
amended, reversed, vacated or stayed (other than such modifications or amendments that are
consented to by Purchaser) and as to which (A) the time to appeal, petition for certiorari, or move
for a new trial, stay, reargument or rehearing has expired and as to which no appeal, petition for
certiorari or motion for new trial, stay, reargument or rehearing shall then be pending or (B) if an
appeal, writ of certiorari, new trial, stay, reargument or rehearing thereof has been sought, such
Order or judgment of the Bankruptcy Court (or other court of competent jurisdiction) shall have
been affirmed by the highest court to which such order was appealed, or certiorari shall have been
denied, or a new trial, stay, reargument or rehearing shall have been denied or resolved, as a result
of which such action or Order shall have become final in accordance with Bankruptcy Rule 8002;
provided that the possibility that a motion under Rule 60 of the Federal Rules of Civil Procedures,
or any analogous rule under the Bankruptcy Rules, may be filed relating to such Order, shall not
cause an Order not to be a Final Order.

       “GAAP” means generally accepted accounting principles in the United States.

        “General Assignments and Bills of Sales” means the General Assignments and Bills of
Sales for the Purchased Assets, in a form to be mutually agreed among the parties.

        “Governmental Body” means any government or governmental or regulatory body thereof,
or political subdivision thereof, or any agency, authority, department, commission, board, bureau,
official or instrumentality of such body, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the extent that the
rules, regulations or orders of such organization or authority have the force of Law), whether



                                                -5-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                  Document      Page 38 of 190


foreign, federal, state, or local, or any agency, instrumentality or authority thereof, or any court or
arbitrator thereof (public or private) of competent jurisdiction.

        “Hazardous Material” means any element, compound or chemical that is defined, listed
or otherwise classified as a contaminant, pollutant, toxic pollutant (including, without limitation,
acid mine drainage), toxic or hazardous substance, extremely hazardous substance or chemical,
hazardous waste, special waste, or solid waste or words of similar import under Environmental
Laws, including, but not limited to, petroleum products, asbestos, asbestos-containing materials,
lead, radon, radioactive materials and substances, urea formaldehyde and polychlorinated
biphenyls.

        “Insurance Policies” means the insurance policies maintained by or for the benefit of the
Sellers in effect on or prior to the Closing Date with respect to the Purchased Assets, the Business,
the Purchased Real Property, or the Assumed Liabilities.

          “Intellectual Property Right” means any trademark, service mark, trade name, trade dress,
logo, domain name or URL, mask work, invention, patent, trade secret or other right in any
proprietary business information (including data bases and data collections, pricing and cost
information, business and marketing plans, and customer and supplier lists), copyright, right of
publicity, know-how (including manufacturing and production processes and techniques, and
research and development information), or any other intellectual property or similar proprietary
industrial right of any kind or nature anywhere in the world (including any such rights in software
and computer programs), and including (i) any issuances, registrations or applications for
registration of any of the foregoing, (ii) all goodwill associated with any of the foregoing, and
(iii) all rights to sue or recover and retain damages and costs and attorneys’ fees for past, present
and future infringement or misappropriation of any of the foregoing.

        “Interim Permit Operating Agreement” means the agreement to be entered into by and
between the applicable Sellers and Purchaser, substantially in the form attached as Exhibit A
hereto.

       “Knowledge of Sellers” or “Sellers’ Knowledge” means the actual knowledge, after
reasonable inquiry, of those individuals identified on Schedule 1.1(a).

        “Law” means any federal, state, local or foreign law, statute, code, ordinance, rule,
regulation, order, judgment, writ, stipulation, award, injunction or decree or common law
requirement.

       “Lease Assignment and Assumption Agreements” means the agreements for the
assignment and assumption of the Leases that are Purchased Contracts, in one or more forms to be
mutually agreed among the Parties.

       “Leases” means all Contracts pursuant to which interests in real property are let, leased or
subleased by the Sellers, as tenant, subtenant, lessee or sublessee, or pursuant to which a Seller has
been granted a possessory interest or right to use or occupy all or any portion of the same, including
any and all mining leases, coal leases, coal mining leases, underground coal mining and gob gas


                                                 -6-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                  Document      Page 39 of 190


leases, coal land leases, coal degasification leases, use agreements or other occupancy agreements
and all short form leases, memoranda and amendments relating to the foregoing together with, in
each case to the extent let, leased, used or occupied by the Sellers in connection with the Business
or the Purchased Assets, any and all underground and surface coal reserves, mineral rights, oil and
gas rights and interests, mining rights, surface rights, water rights, rights of way, unrecouped
minimum, advance or pre-paid production royalties, all buildings and other structures, facilities or
improvements located on the real property that is the subject of such Contracts, all fixtures,
systems, equipment and items of personal property of the Sellers attached or appurtenant thereto,
and all easements, licenses, rights and appurtenances relating to the foregoing (and any present or
future rights, title and interests arising from or related to the foregoing).

        “Legal Proceeding” means claims, notices of violations, judicial, administrative or arbitral
actions, orders, decrees, suits, proceedings (public or private) or any proceedings by or before a
Governmental Body.

        “Liability” means any debt, loss, liability, claim (including “claim” (as defined in
section 101(5) of the Bankruptcy Code)), commitment, demand, responsibility, suit, judgment,
undertaking, damage, expense, fine, penalty, cost, royalty, deficiency or obligation (including
those arising out of any action, such as any settlement or compromise thereof or judgment or award
therein), of any nature, whether known or unknown, disclosed or undisclosed, express or implied,
primary or secondary, direct or indirect, matured or unmatured, determined or indeterminable,
disputed or undisputed, secured or unsecured, joint or several, fixed, absolute, contingent, accrued
or unaccrued, liquidated or unliquidated, and whether due or to become due, and whether in
contract, tort or otherwise, and whether or not required to be accrued on the financial statements
of any entity or individual.

       “Licenses” means the licenses, qualifications, franchises, certificates, consents,
authorizations, approvals, Orders, and concessions used or held for use by Sellers in connection
with the operation of the Business, and all pending applications for additional licenses, renewals
of existing licenses, or amendments to existing licenses which have been submitted to any
Governmental Body by any Seller necessary for the operation of the Business.

        “Lien” means any “interest” as that term is used in section 363(f) of the Bankruptcy Code,
lien (statutory or otherwise), mechanics lien, covenant, encroachment, encumbrance, pledge,
mortgage, deed of trust, security interest, claim (including “claim” (as defined in section 101(5) of
the Bankruptcy Code)), lease, sublease, charge, option, right of first offer or first refusal, right of
use or possession, restriction, easement, servitude, restrictive covenant, condition, encroachment
or any other similar encumbrance, third party interest, other survey defect, charge, hypothecation,
deemed trust, action, or restriction, whether imposed by Law, Contract, equity or otherwise.

       “Mining” means the exploration, extraction, processing, storage and transportation of coal
and non-coal minerals and the Reclamation of lands used for such activities.

       “Mining and Mining Safety Law” means all Laws relating to Mining and Mining safety,
including (i) SMCRA (including its implementing regulations and any state statutes or regulations
implementing SMCRA); (ii) MLA; (iii) MSHA; (iv) OSHA; (v) acid and toxic mine drainage


                                                 -7-
Case 19-51200-grs        Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                                   Document      Page 40 of 190


requirements; and (vi) regulations relating to Mining operations and activities, including
Reclamation.

        “MLA” means the Mineral Leasing Act of 1920, 30 U.S.C. §§ 181 et seq.

        “MSHA” means the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §§ 801 et seq.

        “Order” means any order, injunction, judgment, decree, ruling, writ, assessment or
arbitration award of, or entered, issued, made or rendered by, a Governmental Body.

       “Ordinary Course of Business” means the ordinary and usual course of normal day-to-day
operations of the Business as presently conducted.

        “OSHA” means the Occupational and Safety Health Act of 1970, 29 U.S.C. §§ 652 et seq.

         “Owned Real Property” means all real property owned by any Seller, including that real
property that is listed on Schedule 1.1(b), together with all of the Sellers’ right, title and interest in
and to the following, as it relates to such owned real property and as used or held for use in the
operation of the Business as currently conducted: (i) all buildings, structures and improvements
located on such real property owned by any Seller, (ii) all improvements, fixtures, systems,
equipment mine infrastructure, preparation plant structures and improvements, loadout structures
and improvements, rail sidings, or apparatus affixed to such real property owned by any Seller,
and any items of personal property of the Sellers attached or appurtenant thereto, (iii) all rights of
way or easements, if any, in or upon or appurtenant to such real property owned by any Seller and
all other rights and appurtenances belonging or in any way pertaining to such real property owned
by any Seller (including the right, title and interest of any Seller in and to any underground and
surface coal reserves, mineral rights, oil and gas rights and interests, underground and surface coal
and mining rights, surface rights, unrecouped minimum, advance or pre-paid production royalty
rights, support rights and waivers, subsidence rights or water rights relating or appurtenant to such
real property owned by any Seller), and (iv) all strips and gores and any land lying in the bed of
any public road, highway or other access way, open or proposed, adjoining such real property
owned by any Seller.

        “Party” or “Parties” means Purchaser and each Seller, as the case may be.

        “Permits” means the mining permits, drilling permits, discharge permits, Environmental
Permits and other permits held by Sellers in connection with the operation of the Business and
Purchased Assets, and all pending applications for additional permits, renewals of existing permits
or amendments to existing permits which have been submitted to any Governmental Body by any
Seller necessary for the operation of the Business and Purchased Assets.

        “Permitted Exceptions” means all Liens specifically permitted by the Sale Order.

       “Perry County Transaction” means the transaction for the sale of substantially all of the
assets of Perry County Coal LLC contemplated by that certain General Assignment and
Assumption Agreement and Bill of Sale of even date herewith.


                                                   -8-
Case 19-51200-grs      Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44            Desc Main
                                 Document      Page 41 of 190


        “Person” means any individual, corporation, limited liability company, partnership, firm,
joint venture, association, joint-stock company, trust, unincorporated organization, Governmental
Body or other entity.

       “Premier Elkhorn Transaction” means the transaction for the sale of substantially all of
the assets of Premier Elkhorn Coal LLC and other assets contemplated by that certain General
Assignment and Assumption Agreement and Bill of Sale of even date herewith.

        “Pre-Paid Expenses” means any of Sellers’ rights with respect to all deposits (including
customer deposits and security deposits (whether maintained in escrow or otherwise) for rent,
electricity, telephone, insurance, bonding or otherwise), advances, pre-paid expenses,
prepayments, rights under warranties or guarantees, vendor rebates, refunds, credits, rebates and
prepayment(s) or deposits of property and other Taxes which are in respect of the Purchased Assets
or the Business, and other refunds of every kind and nature (whether or not known or unknown or
contingent or non-contingent), to the extent related to the Business.

        “Professional” means any Person retained by the Sellers or the Committee in the
Bankruptcy Cases pursuant to an Order of the Bankruptcy Court under Section 327, 363 or 1103
of the Bankruptcy Code, or any Person retained by the Pre-Petition ABL Agent.

       “Professional Fee Claims” means any administrative claim for the compensation of
Professionals and the reimbursement of expenses incurred by such Professionals in connection
with the Bankruptcy Cases through and including the Closing Date to the extent such fees and
expenses have not been paid pursuant to an order of the Bankruptcy Court. To the extent the
Bankruptcy Court denies or reduces by a Final Order any amount of a Professional’s requested
fees and expenses, then the amount by which such fees or expenses are reduced or denied shall
reduce the applicable Professional Fee Claim.

       “Professional Fees Escrow Account” means an escrow account established pursuant an
escrow agreement in form and substance satisfactory to Sellers and Purchaser, which shall be
funded at Closing by Purchaser with a portion of the Cash Amount equal to the Professional Fees
Escrow Amount.

       “Professional Fees Escrow Amount” means $6,583,082.

       “Purchased Assets” has the meaning set forth in Section 2.1(b).

       “Purchased Real Property” means the Owned Real Property and the Purchased Leased
Real Property.

       “Purchaser” has the meaning set forth in the preamble.

        “Purchaser Material Adverse Effect” means any event, change, effect, condition, state of
facts or occurrence (regardless of whether such event, change, effect, condition, state of facts or
occurrence constitutes a breach of any representation, warranty or covenant of Purchaser
hereunder) which has had or would reasonably be expected to have, individually or when


                                               -9-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44            Desc Main
                                  Document      Page 42 of 190


considered together with any other event, change, effect, condition, state of facts or occurrence, a
material and adverse effect on the ability of Purchaser to consummate the Transactions or perform
its obligations under this Agreement.

       “Reclamation” means reclamation, revegetation, recontouring, abatement, control or
prevention of adverse effects of mining activities, including all reclamation required pursuant to
any applicable Licenses, Leases or Permits.

        “Release” shall mean any release, spill, emission, leaking, pumping, pouring, dumping,
emptying, injection, deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials (including, without limitation, acid mine drainage and the abandonment or discarding of
barrels, containers or other closed receptacles containing Hazardous Materials) on or into the
indoor or outdoor environment or at, on, in, or from any property in violation of any Environmental
Law.

        “Representative” means, with respect to any Person, any and all directors, officers,
partners, managers, employees, consultants, financial advisors, counsel, accountants and other
agents.

        “Required Bonding” means (a) the applicable reclamation bonds, letters of credit or other
sources of collateral or financial assurance required for each Transferred Permit or Purchased
Contract sufficient to renew or replace all existing reclamation and surety bonds of the Sellers
related to the Transferred Permits or Purchased Contracts, and (b) any other financial assurance
provided by Sellers or on their behalf related to Sellers’ obligations to the Kentucky Department
of Workers’ Claims to secure claims under Sellers’ terminated self-insured workers’ compensation
program.

        “Sale Hearing” means that hearing held by the Bankruptcy Court to consider the approval
of this Agreement and the entry of the Sale Order.

        “Sale Order” means an Order in form and substance satisfactory to Purchaser and Sellers,
entered by the Bankruptcy Court or other court of competent jurisdiction, pursuant to, inter alia,
sections 105, 363 and 365 of the Bankruptcy Code, authorizing and approving, inter alia, the sale
of the Purchased Assets to Purchaser, the assumption and assignment of the Purchased Contracts
to Purchaser and the assumption by Purchaser of the Assumed Liabilities, in each case, on the
terms and conditions set forth herein, which order (a) is not subject to a stay pending appeal, and
(b) provides, at least, the following: (i) pursuant to section 363(f) of the Bankruptcy Code and all
other applicable Law, the Purchased Assets will be transferred to Purchaser free and clear of all
Liens and all Liabilities of any kind or nature whatsoever, whether at law or in equity, including
free and clear of any rights or claims based on theories of transferee or successor liability under
any applicable Law, whether arising before or after the commencement of the Bankruptcy Cases,
and that on the Closing Date and concurrently with the Closing, the Purchased Assets shall be
transferred to Purchaser free and clear of all then existing successorship obligations under any
collective bargaining agreement, and/or with respect to any Seller Benefit Plan, save and excepting
only those Liabilities expressly assumed by Purchaser in writing under this Agreement and
Permitted Exceptions, (ii) contains findings of fact and conclusions of law that Purchaser has acted


                                               -10-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                  Document      Page 43 of 190


in “good faith” within the meaning of, and is entitled to the protections of, section 363(m) of the
Bankruptcy Code, and that this Agreement was negotiated, proposed and entered into by the
Parties without collusion, in good faith and from arm’s length bargaining positions, and (iii) this
Agreement and the Transactions may, subject to the terms set forth herein, be specifically enforced
against and binding upon, and not subject to rejection or avoidance by any of Sellers or their
respective estates or any chapter 7 or chapter 11 trustee of any of the Sellers or other
Representative of their respective estates.

       “Secured Obligations” means Pre-Petition RH Obligations, the DIP Obligations and the
Pre-Petition Term Loan Obligations, each as defined in the Final DIP Order.

         “Seller Benefit Plan” means each employee benefit plan, program, policy, practices, or
other arrangement that is sponsored or maintained by or for the benefit of any Seller or any of its
ERISA Affiliates or any employee providing services to or on behalf of any Seller, or to which
any Seller or any of its ERISA Affiliates contributes or is obligated to contribute, whether or not
written, including without limitation any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA, any employee pension benefit plan within the meaning of Section 3(2) of
ERISA (whether or not such plan is subject to ERISA) and any bonus, incentive, deferred
compensation, vacation, stock purchase, stock option, severance, employment, change of control
or fringe benefit plan, program or policy.

         “Seller Material Adverse Effect” means, whether foreseeable or not, any event, change
(including the loss of any material supplier, customer, or other contract counterparty), effect, state
of facts or occurrence which has had or would reasonably be expected to have, individually or
when considered together with any other events, changes, effects, conditions, states of facts or
occurrences, a material adverse effect on the operations or performance of the Business, the
Purchased Assets or the Assumed Liabilities, considered as a whole, other than any event, change,
effect, condition, state of facts or occurrence resulting from (a) any change in the United States or
foreign economies or financial markets in general, (b) any change that generally affects the mining,
processing, marketing, sale or use of thermal or metallurgical coal or other carbon based sources
of energy or power, (c) any change arising in connection with acts of God (including earthquakes,
storms, severe weather, fires, floods and natural catastrophes), hostilities, acts of war, sabotage or
terrorism or military actions or any escalation or material worsening of any such hostilities, acts
of war, sabotage or terrorism or military actions (in each case including cyberterrorism), (d) any
change in applicable Laws or accounting rules, (e) any actions taken or proposed to be taken by
Purchaser or any of its Affiliates, (f) any effect resulting from the public announcement of this
Agreement or the Bankruptcy Cases, (g) the commencement, initiation, filing, or administration
of any insolvency proceedings or cases by any Seller or any of their respective Affiliates, and any
effect resulting therefrom, (h) any effect resulting from the commencement of the Bankruptcy
Cases or as approved by the Bankruptcy Court in the Bankruptcy Cases or any Seller’s inability to
pay certain obligations as a result of the commencement of the Bankruptcy Cases, and (i) any
failure of the Business or any Seller to meet any projections or forecasts for any period occurring
on or after the date hereof; provided, however, that with respect to clauses (a), (b), (c), and (d),
such effects shall not be excluded from the definition of “Seller Material Adverse Effect” to the
extent it has, or would reasonably be expected to have, a materially disproportionate adverse effect
on the Business, taken as a whole, as compared to other similarly situated businesses.


                                                -11-
Case 19-51200-grs       Doc 534      Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                   Document      Page 44 of 190


       “SMCRA” means the Surface Mining Control and Reclamation Act of 1977, 30 U.S.C.
§§ 1201 et seq.

        “Subsidiary” means each corporation or other Person in which a Person owns or controls,
directly or indirectly, capital stock or other equity interests representing more than 50% of the
outstanding voting stock or other equity interests.

       “Tax Authority” means any government, or agency, instrumentality or employee thereof,
charged with the administration of any Law or regulation relating to Taxes.

       “Tax Return” means any return, declaration, report, estimate, information return or other
document relating to Taxes (including any related or supporting estimate, election, schedule,
statement or information and any attachment thereto or amendment thereof).

         “Taxes” means (a) all federal, state, local, provincial, municipal, foreign or other taxes,
charges or other assessments, including, without limitation, all income, alternative, minimum,
add-on minimum, accumulated earnings, personal holding company, net worth, intangibles, gross
receipts, capital, sales, use, ad valorem, value added, transfer, franchise, profits, intangibles, goods
and services, customs duties, conveyance, mortgage, registration, documentary, recording,
premium, inventory, capital stock, license, withholding, payroll, employment, social security,
unemployment, unemployment insurance, severance, environmental (including taxes under
Section 59A of the Code), disability, workers’ compensation, health care natural resources, excise,
severance, stamp, occupancy, rent, real property, personal property, estimated or other similar
taxes, duties, levies or other governmental charges or assessments or deficiencies thereof, (b) any
item described in clause (a) for which a taxpayer is liable as a transferee or successor, by reason
of the regulations under Section 1502 of the Code, or by contract, indemnity or otherwise, and
(c) all interest, penalties, fines, additions to tax or additional amounts imposed by any Tax
Authority in connection with any item described in clause (a) or (b).

       “Trade Payables” means, as of 12:01 a.m. Eastern time on the Closing Date, the accrued
and unpaid post-petition trade payables of any Seller for goods or services received, pursuant to
Contract or otherwise, prior to such time (whether billed or unbilled).

       “Transactions” means the transactions contemplated by this Agreement.

       “Transferred Employee” means an Employee who commences working for or on behalf
of Purchaser subsequent to the Closing Date.

        “Transition Services Agreement” means an agreement whereby certain Sellers shall
perform management services for Purchaser, for consideration sufficient to cover all costs and
expenses of Sellers and Sellers’ estates so that Sellers and Sellers’ estates are net neutral through
the termination of such agreement, in a form to be mutually agreed upon among the Parties.

      “Wind-Down Escrow Account” means an escrow account established pursuant an escrow
agreement in form and substance satisfactory to Sellers and Purchaser, which shall be funded at



                                                 -12-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                                  Document      Page 45 of 190


Closing by Purchaser with a portion of the Cash Amount equal to the Wind-Down Escrow
Amount.

      “Wind-Down Escrow Amount” means $475,000.

       For purposes of this Agreement, the following terms have meanings set forth in the
Sections indicated:

             TERM                                             SECTION
             Agreement                                        Preamble
             Allocation Notice of Objection                    10.2(a)
             Applicant Violator System                          5.10
             Assignable Contracts                              8.5(a)
             Assumed Liabilities                                2.3
             Bankruptcy Cases                                 Recitals
             Bankruptcy Code                                  Recitals
             Bankruptcy Court                                 Recitals
             Business                                         Recitals
             Cambrian                                         Preamble
             Cash Amount                                       3.1(b)
             Closing                                            4.1
             Closing Date                                       4.1
             Collective Bargaining Agreement                   5.11(a)
             Credit Amount                                      3.1
             Designated Purchaser                              11.10
             DIP Credit Agreement                               8.11
             Equipment                                         2.1(b)
             Excluded Assets                                    2.2
             Excluded Liabilities                               2.4
             FASB 410                                           5.13
             Final Allocation Statement                        10.2(a)
             Mining Financial Assurances                        5.13
             Necessary Consent                                 2.5(a)
             Outside Date                                      4.4(a)
             Petition Date                                    Recitals




                                              -13-
Case 19-51200-grs      Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44           Desc Main
                                 Document      Page 46 of 190




             TERM                                                  SECTION
             Perry/Premier Transaction                               8.17
             Proposed Allocation Statement                          10.2(a)
             Purchase Price                                           3.1
             Purchased Assets                                       2.1(b)
             Purchased Contracts                                   2.1(b)(v)
             Purchased Leased Real Property                        2.1(b)(ii)
             Purchaser                                             Preamble
             Seller                                                Preamble
             Transfer Taxes                                         10.1(a)
             Transferred Permits                                   2.1(b)(vi)
             Union                                                  5.11(a)
             WARN Act                                               5.11(c)

      Section 1.2. Other Definitional and Interpretive Matters. (a) Unless otherwise expressly
provided, for purposes of this Agreement, the following rules of interpretation will apply:

               Calculation of Time Period. When calculating the period of time before which,
       within which or following which any act is to be done or step taken pursuant to this
       Agreement, the date that is the reference date in calculating such period will be excluded.
       If the last day for the giving of any notice or the performance of any act required or
       permitted under this Agreement is a day that is not a Business Day, then the time for the
       giving of such notice or the performance of such action will be extended to the next
       succeeding Business Day.

               Contracts. Reference to any Contract means such Contract as amended or modified
       and in effect from time to time in accordance with its terms.

              Dollars. Any reference in this Agreement to $ will mean U.S. dollars.

               Exhibits/Schedules. All Exhibits and Schedules annexed hereto or referred to
       herein are hereby incorporated in and made a part of this Agreement as if set forth in full
       herein. Any capitalized terms used in any Schedule or Exhibit but not otherwise defined
       therein will be defined as set forth in this Agreement.

              GAAP. Terms used herein which are defined in GAAP are, unless specifically
       defined herein, used herein as defined in GAAP.

              Gender and Number. Any reference in this Agreement to gender will include all
       genders, and words imparting the singular number only will include the plural and vice
       versa.


                                              -14-
Case 19-51200-grs       Doc 534      Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                   Document      Page 47 of 190


               Headings. The division of this Agreement into Articles, Sections and other
       subdivisions and the insertion of headings are for convenience of reference only and will
       not affect or be utilized in construing or interpreting this Agreement. All references in this
       Agreement to any Article, Section, Recital, Exhibit or Schedule are to the corresponding
       Article, Section, Recital, Exhibit or Schedule of or to this Agreement unless otherwise
       specified.

               Herein. The words such as “herein,” “hereinafter,” “hereof” and “hereunder” refer
       to this Agreement as a whole and not merely to a subdivision in which such words appear
       unless the context otherwise requires.

               Including. The word “including” or any variation thereof means “including,
       without limitation” and will not be construed to limit any general statement that it follows
       to the specific or similar items or matters immediately following it.

              Law. Reference to any Law means such Law as amended, modified, codified,
       replaced or re-enacted, in whole or in part, and in effect from time to time, including any
       successor legislation thereto and any rules and regulations promulgated thereunder, and
       references to any section or other provision of a Law means that section or provision of
       such Law in effect from time to time and constituting the substantive amendment,
       modification, codification, replacement or re-enactment of such section or other provision.

               Parties. References to any “Party” shall refer to Purchaser and each Seller, and
       references to the “Parties” shall refer to Purchaser and Sellers collectively; provided that,
       if the context requires, references to “Party” and “Parties” may be interpreted to refer to
       Purchaser, on the one hand, and Sellers collectively, on the other hand.

       (b) The Parties have participated jointly in the negotiation and drafting of this Agreement
and, in the event an ambiguity or question of intent or interpretation arises, this Agreement will be
construed as jointly drafted by the Parties and no presumption or burden of proof will arise favoring
or disfavoring any Party by virtue of the authorship of any provision of this Agreement.

                                             ARTICLE II

                 PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

      Section 2.1. Purchase and Sale of Assets. (a)                On the terms and subject to the
conditions set forth in this Agreement, at the Closing, Purchaser will purchase, acquire and accept
from the applicable Seller, and each applicable Seller will sell, transfer, assign, convey and deliver
to Purchaser, all of such Seller’s right, title and interest in, to and under the Purchased Assets, free
and clear of all Liens (other than those Liens created by Purchaser and Permitted Exceptions) and
Excluded Liabilities.

      (b) The term “Purchased Assets” means all of the following properties, assets and rights
of any Seller existing as of the Closing, other than any of such properties, assets or rights that


                                                 -15-
Case 19-51200-grs     Doc 534      Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                 Document      Page 48 of 190


constitute “Purchased Assets” in the Perry County Transaction or the Premier Elkhorn
Transaction:

               (i)   all right, title and interest in and to the Owned Real Property;

               (ii) all right, title and interest of the Sellers in and to the real property leased by
      the Sellers pursuant to the Leases that are Purchased Contracts, together with, in each case
      to the extent let, leased, used or occupied by the Sellers pursuant to the Leases that are
      Purchased Contracts, any and all underground and surface coal reserves, mineral rights, oil
      and gas rights and interests, mining rights, surface rights, water rights, rights of way,
      unrecouped minimum, advance or pre-paid production royalties, all buildings and other
      structures, facilities or tenant or leasehold improvements located on the real property that
      is the subject of the Leases that are Purchased Contracts, all fixtures, systems, equipment
      and items of personal property of the Sellers attached or appurtenant thereto, and all
      easements, licenses, rights and appurtenances relating to the foregoing (and any present or
      future rights, title and interests arising from or related to the foregoing) (collectively, the
      “Purchased Leased Real Property”);

               (iii) all machinery and equipment (owned or leased) and other tangible personal
      property assets (including all mobile mining equipment and components thereof), in each
      case that are owned and used or held for use in the conduct of the Business by Sellers,
      whether situated on the Purchased Real Property or elsewhere, and all of Sellers’ rights
      under warranties, indemnities, licenses and all similar rights against third parties with
      respect to the machinery, equipment and other tangible personal property assets referenced
      in this clause (iii) (to the extent such rights are assignable at no cost, expense or penalty to
      Sellers or their Affiliates, or at Purchaser’s election if Purchaser agrees to pay for such
      cost, expense or penalty);

             (iv) all coal inventory located on (or, to the extent in the possession of Sellers at
      the Closing, mined or extracted from) the Purchased Real Property or all coal in transit;

              (v)    subject to Sections 2.5(c) and 8.5, all right, title and interest of Sellers now
      or hereafter existing, in, to and under the Contracts listed on Schedule 2.1(b)(v) that are
      unexpired as of the Closing Date and that have not been rejected or terminated (and are not
      the subject of a notice of rejection or a pending rejection motion) by any Seller (as such
      schedule may be modified pursuant to Section 8.5) (collectively, the “Purchased
      Contracts”), in each case as each such Contract may have been amended or otherwise
      modified prior to the date of (or as permitted in accordance with the terms of) this
      Agreement;

              (vi) subject to any required approval by the appropriate Governmental Body, all
      Permits and Licenses held by any Seller that relate to the Business or the Purchased Assets
      (collectively, the “Transferred Permits”), and all cash or other escrowed property securing
      or any residual right to any bonds posted with respect to, or securing the reclamation or
      bonding obligations arising from, the Transferred Permits if and when transferred; for the
      avoidance of doubt, the Sellers intend to transfer and the Purchaser intends to assume the


                                               -16-
Case 19-51200-grs     Doc 534      Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                 Document      Page 49 of 190


      rights and obligations of each Permit and License held by Sellers in connection with the
      Business;

             (vii) subject to any required approval by the appropriate Governmental Body
      and, with respect to the immediately following clause (B), the assumption of the Liabilities
      described in Section 2.3(f), all cash or other escrowed property securing or any residual
      right to (A) any bonds posted with respect to, or securing the reclamation or bonding
      obligations arising from, the Transferred Permits if and when released following transfer
      of the Transferred Permits, or (B) any bonds posted with respect to the Liabilities or other
      obligations of Sellers to the Kentucky Department of Workers’ Claims to secure claims
      under Sellers’ terminated self-insured workers’ compensation program if and when
      released and any and all rights related to that program, including, but not limited to any
      reinsurance program;

           (viii) all rights of Sellers to use haul roads, utility easements and other rights of
      way and easements used or held for use in the operation of the Business;

              (ix) all warranties, guarantees and similar rights related to the Purchased Assets,
      including warranties and guarantees made by suppliers, manufacturers and contractors
      under the Purchased Assets, and claims against suppliers and other third parties in
      connection with the Purchased Contracts;

               (x)    all insurance proceeds, refunds, return of unearned premiums, reserves,
      benefits or claims of any Seller or its Subsidiaries under the Insurance Policies, to the extent
      relating to the Assumed Liabilities or the Purchased Assets;

              (xi)   all goodwill directly associated with the Purchased Assets;

             (xii)   all Documents (other than those described in Section 2.2(h));

             (xiii) all Causes of Action relating to any Purchased Asset or Assumed Liability,
      including any such item arising under any guarantee, warranty, indemnity, right of
      recovery, right of set-off or similar right in favor of such Seller in respect of any Purchased
      Asset or Assumed Liability and further, including any Cause of Action that the Sellers may
      have related to the failure of the Premier Elkhorn Transaction or the Perry County
      Transaction to close, but specifically excluding any Causes of Action held by a Seller (1)
      arising under Chapter 5 of the Bankruptcy Code, (2) against any current or former officer,
      director or owner of any of the Sellers including, without limitation, James Booth (“Booth”)
      or Ted McGinnis (“McGinnis”) including, without limitation, for breach of fiduciary duty,
      or (3) against any non-Seller entity directly or indirectly controlled or affiliated in any way
      with Booth or McGinnis (collectively, the “Insider Claims”); provided that the term Insider
      Claims shall not include claims to collect accounts or notes receivable;

           (xiv) all Intellectual Property Rights relating primarily to the operation of the
      Business (including all company names, product names, trade names, as well as telephone



                                               -17-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                  Document      Page 50 of 190


       and facsimile numbers related to the Business), except to the extent related to the Excluded
       Assets or the Excluded Liabilities;

               (xv)    all Pre-Paid Expenses;

              (xvi) all refunds, credits and rebates of Taxes or prepayment of Taxes which are
       in respect of the Purchased Assets or Assumed Liabilities;

             (xvii) all accounts receivable (whether billed or unbilled), rebates, notes, chattel
       paper, and negotiable instruments of Sellers, including intercompany receivables;
       provided, however, that Purchaser shall not, and shall not permit, engage, hire or otherwise
       authorize any other Person to collect, pursue collection of or otherwise enforce (or attempt
       to enforce) any rights with respect to any intercompany receivables or other accounts
       receivable, rebates, notes, chattel paper or negotiable instruments with respect to which
       any Seller is an obligor;

            (xviii)    all automobiles, light trucks and other vehicles owned by the Sellers; and

              (xix)    all other assets set forth on Schedule 2.1(b)(xix).

       Section 2.2. Excluded Assets. Nothing herein contained will be deemed to constitute an
agreement to sell, transfer, assign or convey the Excluded Assets to Purchaser, and Sellers will
retain all right, title and interest to, in and under the Excluded Assets. The term “Excluded Assets”
means all assets, properties and rights of any Seller other than the Purchased Assets, including:

               (a)   (i) any Contract that is not a Purchased Contract; or (ii) any Purchased
       Contract for which applicable Law requires the consent of a third party to be assumed and
       assigned hereunder as to which, by the Closing Date, such consent has not been obtained;

               (b)    all rights, “claims” (as defined in Section 101(5) of the Bankruptcy Code),
       Causes of Action and credits not described as a Purchased Asset in Section 2.1(b)(xii),
       including all such rights, “claims,” Causes of Action and credits to the extent relating to
       any Excluded Asset or Excluded Liability, including any such item to the extent arising
       under any guarantee, warranty, indemnity or similar right in favor of a Seller in respect of
       an Excluded Asset or Excluded Liability and any and all Causes of Action under Sections
       544, 545, 547, 548, 549, 550, 551 and 724(a) of the Bankruptcy Code;

                (c)    any shares of capital stock or other equity interest of any of Sellers or any
       of their Subsidiaries or any securities convertible into, exchangeable or exercisable for
       shares of capital stock or other equity interest of any of Sellers or any of their Subsidiaries;

                (d)   the Purchase Price and all rights, claims and causes of action of Sellers
       under this Agreement and the other agreements executed in connection with the
       transactions contemplated herein;




                                                -18-
Case 19-51200-grs      Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                 Document      Page 51 of 190


                (e)    any claim, right or interest of any Seller in or to any refund, rebate,
       abatement or other recovery for Taxes, together with any interest due thereon or penalty
       rebate arising therefrom;

                (f)   any properties or other assets set forth on Schedule 2.2(f);

               (g)    all bonds (including any residual rights thereto) posted with respect to, or
       securing obligations arising from or under, the Black Lung Act, and all cash, deposits or
       other escrowed property securing any such bonds or obligations;

                (h)    any Documents prepared in connection with this Agreement or the
       Transactions or primarily relating to the Bankruptcy Cases, any minute books, stock
       ledgers, corporate seals and stock certificates of Sellers, any Documents that Sellers are
       required by Law to retain, other books and records that Sellers determine are necessary or
       advisable to retain, including Tax Returns, personnel records and financial statements, and
       other documents, books and records that relate exclusively to the Excluded Assets;
       provided, however, that Sellers shall provide Purchaser with reasonable access during
       normal business hours to inspect and copy any of the foregoing upon reasonable notice to
       Sellers to the extent Purchaser requires such access for any reasonable purpose, subject in
       all cases to the protection of attorney-client privileged information and otherwise subject
       to applicable confidentiality restrictions;

                (i) all assets of Sellers on which a Person other than Purchaser or its Affiliates
       has a Lien that is senior to the Lien(s) of Purchaser or its Affiliates; and

               (j) all properties, rights or other assets that constitute “Purchased Assets” in the
       Perry County Transaction or the Premier Elkhorn Transaction.

       Section 2.3. Assumption of Liabilities. On the terms and subject to the conditions set forth
in this Agreement, at the Closing, pursuant to the Sale Order, Purchaser will assume, effective as
of the Closing, and will timely perform and discharge in accordance with their respective terms,
only the following Liabilities, but excluding in each case all Liabilities that are “Assumed
Liabilities” in the Premier Elkhorn Transaction or the Perry County Transaction (collectively, the
“Assumed Liabilities”):

                (a)   all Liabilities of any kind or character to the extent resulting from or arising
       out of or in connection with Purchaser’s or its Affiliates’ use, operation, possession or
       ownership of or interest in the Purchased Assets and/or the Business, in each case, only to
       the extent such Liability first arises following the Closing;

                (b)   all Cure Costs that Purchaser is required to pay pursuant to Section 8.5(c);

                (c)   subject to the obligation of Purchaser to pay all Cure Costs, all Liabilities
       of Sellers under the Purchased Contracts that arise on or after the Closing Date;




                                                -19-
Case 19-51200-grs     Doc 534      Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                 Document      Page 52 of 190


               (d)    all Liabilities of Sellers (whether arising before, on or after the date hereof)
      arising out of or relating to (i) the Transferred Permits (except for and specifically
      excluding actual or alleged operational violations of Environmental Permits occurring prior
      to the Petition Date), but including such Liabilities thereunder arising out of or relating to
      all Reclamation and post-mining Liabilities of the Business or the Purchased Assets, (ii)
      any mine operation or safety compliance matters related to the condition of the Purchased
      Assets or the mining areas of the Business, (iii) the compliance of the Purchased Assets
      and the Business with Environmental Laws (except for any monetary fines or penalties
      imposed or incurred under Environmental Laws with respect to the Purchased Assets or
      the operation of the Business prior to the Petition Date), and (iv) any conditions arising
      from a spill, emission, Release or disposal into the environment of, or human exposure to,
      Hazardous Materials resulting from the operation of the Business or the Purchased Assets,
      in each case in this subclause (d) excluding any Excluded Pre-Closing Fines;

               (e)   all Trade Payables relating to the Business;

               (f)    subject to any required approval by the appropriate Governmental Bodies
      and the receipt of the assets described in Section 2.1(b)(vii), all Liabilities or other
      obligations of Sellers arising under or from, or relating to, Sellers’ terminated self-insured
      workers’ compensation program, including Sellers’ obligations to the Kentucky
      Department of Workers’ Claims to secure claims under Sellers’ terminated self-insured
      workers’ compensation program, whether arising before, on or after the date hereof, and
      any bonds or proceeds of, or collateral posted with respect to, bonds in place to secure
      Sellers’ obligations to the Kentucky Department of Workers’ Claims to secure claims
      under Sellers’ terminated self-insured workers’ compensation program, specifically
      including the right to return of any proceeds from any bonds drawn by the Commonwealth
      of Kentucky;

              (g)    all Liabilities or other obligations with respect to the WARN Act arising,
      accruing or as a result of Purchaser’s actions taken following the Closing Date;

               (h)   all accrued but unpaid Liabilities of Sellers with respect to real property
      Taxes assessed with respect to the Purchased Assets for periods prior to calendar year 2019,
      solely to the extent necessary to transfer the Purchased Assets free and clear of any
      statutory senior priority lien on such Purchased Assets and all accrued but unpaid
      Liabilities of Sellers with respect to real property Taxes assessed with respect to the
      Purchased Assets for calendar year 2019;

               (i)   all Transfer Taxes;

               (j) all Taxes with respect to the Purchased Assets attributable to any Tax period
      or portion thereof that begins after the Closing Date, but for the avoidance of doubt, such
      amount shall not include any taxes that accrued pre-petition;

              (k)    all Accrued Payroll; and



                                               -20-
Case 19-51200-grs        Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                                   Document      Page 53 of 190


                 (l)    all Liabilities listed on Schedule 2.3(l).

       Section 2.4. Excluded Liabilities. (a) Notwithstanding anything to the contrary set forth
herein, Purchaser will not assume and will be deemed not to have assumed, and Sellers will remain
liable with respect to, the Excluded Liabilities. “Excluded Liabilities” means any and all
Liabilities of Sellers other than the Assumed Liabilities, including such Liabilities arising out of,
resulting from, relating to or otherwise in respect of the following, in each case other than the
Assumed Liabilities: (i) Sellers’ use, operation, possession or ownership of the Purchased Assets
prior to the Closing, (ii) Sellers’ use, operation, possession or ownership of any assets or entities
other than the Purchased Assets, including any reclamation or asset retirement obligations or
Environmental Claims, (iii) all Liabilities of Sellers arising from the Transactions, (iv) Excluded
Employee Liabilities, (v) Excluded Pre-Closing Fines, (vi) any Liability of any Seller for any
Taxes, (vii) all Liabilities arising out of any Environmental Claim, the presence or Release of
Hazardous Materials, or any actual or alleged violations of Environmental Laws or Environmental
Permits, in each case occurring prior to the Petition Date, (viii) all Liabilities of Sellers with respect
to any bonds or reclamation or bonding obligations relating to any Permits or Licenses that are not
Transferred Permits, and (ix) all Liabilities that are “Assumed Liabilities” in the Premier Elkhorn
Transaction or the Perry County Transaction.

      Section 2.5.     Non-Assignment of Assets.

              (a)       Notwithstanding any other provision of this Agreement to the contrary, this
Agreement will not constitute an agreement to assign or transfer and will not affect the assignment
or transfer of any Purchased Asset if (i) an attempted assignment or transfer thereof, without the
approval, authorization or consent of, or granting or issuance of any license or permit by, any third
party thereto (each such action, a “Necessary Consent” or collectively, the “Necessary
Consents”), would constitute a breach, default or violation thereof or of any Law or Order or in
any way materially adversely affect the rights of Purchaser thereunder and (ii) the Bankruptcy
Court has not entered an Order approving such assignment or transfer. In such event, such
assignment or transfer is subject to such Necessary Consent being obtained and Sellers and
Purchaser will use their respective reasonable commercial efforts to obtain the Necessary Consents
with respect to any such Purchased Asset or any claim or right or any benefit arising thereunder
for the assignment or transfer thereof to Purchaser as Purchaser may reasonably request; provided,
however, that Sellers will not be obligated to pay any consideration therefor to any third party from
whom consent or approval is requested or to initiate any litigation or Legal Proceedings to obtain
any such consent or approval. If such Necessary Consent is not obtained, or if an attempted
assignment or transfer thereof would be ineffective or would materially adversely affect the rights
of Purchaser to such Purchased Asset following the Closing, neither the Sellers nor Purchaser shall
be in breach of this Agreement as a result thereof, the Purchase Price shall not be adjusted and the
Closing shall not be delayed (subject to any termination rights in Section 4.4), but, for a period of
no more than four (4) months following the Closing Date, Sellers and Purchaser will cooperate in
a mutually agreeable arrangement, to the extent feasible, under which Purchaser will obtain the
benefits and assume the obligations thereunder in accordance with this Agreement and the Sale
Order, and Sellers will reasonably seek to enforce, at the reasonable request of and for the account
of Purchaser and its Affiliates, any rights of Sellers and their respective Affiliates arising from any
such Contract against any third Person.


                                                  -21-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                  Document      Page 54 of 190


                (b)      Subject to Section 2.5(a), if after the Closing (i) Purchaser holds any
Excluded Assets or Excluded Liabilities or (ii) any Seller holds any Purchased Assets or Assumed
Liabilities, Purchaser or the applicable Seller, will promptly transfer (or cause to be transferred)
such assets or assume (or cause to be assumed) such Liabilities to or from (as the case may be) the
other Party. Prior to any such transfer, the Party receiving or possessing any such asset will hold
it in trust for such other Party.

             (c)       Notwithstanding anything herein to the contrary, at any time prior to the
Sale Hearing, Purchaser shall be entitled, in its sole discretion, to add or delete any Contract to
Schedule 2.1(b)(v) by providing written notice thereof to Sellers and any Contract so added or
deleted will be a Purchased Contract for all purposes hereunder.

               Section 2.6.    Further Conveyances and Assumptions. From time to time
following the Closing, Sellers and Purchaser will, and will cause their respective Affiliates to, use
commercially reasonable efforts to execute, acknowledge and deliver all such further conveyances,
notices, assumptions, assignments, releases and other instruments, and take such further actions,
as may be reasonably necessary or appropriate to assure fully to Purchaser and its respective
successors or assigns, all of the properties, rights, titles, interests, estates, remedies, powers and
privileges intended to be conveyed to Purchaser under this Agreement and to assure fully to each
Seller and its Affiliates and their successors and assigns, the assumption of the liabilities and
obligations intended to be assumed by Purchaser under this Agreement, and to otherwise make
effective the Transactions; provided, that nothing in this Section 2.6 will require Purchaser or any
of its Affiliates to assume any Liabilities other than the Assumed Liabilities.

                                           ARTICLE III.

                                         CONSIDERATION

     Section 3.1. Consideration. The aggregate consideration for the Purchased Assets (the
“Purchase Price”) will be:

               (a)    the cancellation of a portion of the Secured Obligations attributed to the DIP
       Obligations pursuant to Section 363(k) of the Bankruptcy Code in an amount equal to
       $15,000,000 (the “Credit Amount”). For the avoidance of doubt, any portion of the
       Secured Obligations that is not included in the Credit Amount shall remain outstanding
       following the Transactions;

                (b)    the payment of an amount equal to the sum of (i) the Administrative Priority
       Claims Escrow Amount, (ii) the Professional Fees Escrow Amount, (iii) the Wind-Down
       Escrow Amount, and (iv) $2,000,000 (such amount, the “Cash Amount”), which amount
       shall be net of all cash of the Sellers at the Closing; and

                (c)    the assumption of the Assumed Liabilities (including the Cure Costs).

       Section 3.2.  Deposit. Purchaser has deposited into an escrow account established by
Seller $2,000,000, as a good faith deposit (the “Deposit Amount”), which amount shall be


                                                -22-
Case 19-51200-grs      Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44           Desc Main
                                 Document      Page 55 of 190


nonrefundable and may be used by Sellers immediately to fund operational expenses. The Deposit
Amount will be deemed compensation and consideration for entering into this Agreement and will
be deemed liquidated damages and, notwithstanding anything to the contrary set forth herein, such
Deposit Amount will be the sole and exclusive remedy of Sellers in the event that this Agreement
is (or at any time could have been) terminated by the Sellers pursuant to Section 4.4(d). At the
Closing, the Deposit Amount will be credited against the Purchase Price.

     Section 3.3.   Payment of Purchase Price. At the Closing:

                (a)   Purchaser will deliver to Sellers a writing acknowledging the cancellation
       of the Credit Amount as consideration for the transfer of the Purchased Assets, in form and
       substance reasonably acceptable to the Sellers.

                (b)    Purchaser will fund the Administrative Priority Claims Escrow Account in
       an amount equal to the Administrative Priority Claims Escrow Amount. The
       Administrative Priority Claims Escrow Account shall be used solely to fund (i) fees and
       expenses associated with the administration of the Administrative Priority Claims Escrow
       Account, (ii) the payment of allowed priority and administrative expense claims, and (iii)
       amounts described in Section 3.3(c) or 3.3(d). An amount equal to 50% of the
       Administrative Priority Claims Escrow Amount shall be paid into the Administrative
       Priority Claims Escrow Account at Closing, and 50% of such Administrative Priority
       Claims Escrow Amount shall be paid into the Administrative Priority Claims Escrow
       Account upon the earlier of (i) the 6-month period immediately following the Closing, in
       six (6) equal portions or (ii) the termination of the Transition Services Agreement.

               (c)   Purchaser will fund the Wind-Down Escrow Account in an amount equal to
       the Wind-Down Escrow Amount in full in immediately available funds at the Closing. The
       Wind-Down Escrow Account shall be used solely to fund (i) fees and expenses associated
       with the administration of the Wind-Down Escrow Account, (ii) the costs to wind-down
       the Bankruptcy Cases, and (iii) amounts described in Section 3.3(b) or 3.3(d).

                 (d)   Purchaser will fund the Professional Fees Escrow Account in an amount
       equal to the Professional Fees Escrow Amount in full in immediately available funds at the
       Closing. The Professional Fees Escrow Account shall be used solely to fund (i) fees and
       expenses associated with the administration of the Professional Fees Escrow Account, (ii)
       Professional Fee Claims and other unpaid fees and expenses the Professionals have
       incurred or will incur in rendering services to, or on behalf of, Sellers or the Committee,
       (iii) the fees and expenses of the United States Trustee, and (iv) amounts described in
       Section 3.3(b) or 3.3(c). An amount equal to 50% of the Professional Fees Escrow Amount
       shall be paid into the Professional Fees Escrow Account at Closing, and the remaining 50%
       of such Professional Fees Escrow Amount shall be paid into the Professional Fees Escrow
       Account on or by a date that is sixty (60) days after the Closing.

               (e)     Purchaser will assume the Assumed Liabilities pursuant to instruments
       delivered at the Closing as provided in Section 4.3.



                                              -23-
Case 19-51200-grs        Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                   Document      Page 56 of 190


               (f)    All payments of Purchase Price will be made free and clear of, and without
       any reduction in respect of, any withholding or similar Taxes.

                                            ARTICLE IV.

                                    CLOSING AND TERMINATION

      Section 4.1.     Closing Date.

                 (a) Subject to the satisfaction of the conditions set forth in Sections 9.1, 9.2 and
9.3 hereof (or the waiver thereof by the Party entitled to waive that condition), the closing of the
purchase and sale of the Purchased Assets and the assumption of the Assumed Liabilities provided
for in Article II (the “Closing”) will take place remotely by the electronic exchange of documents
and signatures in PDF format at 10:00 a.m. (Eastern time) on the date that is two Business Days
following the satisfaction or waiver of the conditions set forth in Article IX (other than conditions
that by their nature are to be first satisfied at the Closing, but subject to the satisfaction or waiver
of such conditions), or at such other place and time as the Parties may designate in writing. The
date on which the Closing is held is referred to in this Agreement as the “Closing Date.” For all
accounting, liability assumption and similar purposes hereunder, the Closing shall be deemed to
have occurred at 12:01 a.m. (Eastern time) on the Closing Date.

                (b) Purchaser shall have the right, subject to receiving all required approvals
from applicable Governmental Bodies, to purchase all cash or other escrowed property securing,
or any residual right to any bonds posted with respect to, the Liabilities or other obligations of
Sellers to the Kentucky Department of Workers’ Claims to secure claims under Sellers’ terminated
self-insured workers’ compensation program if and when released and any and all rights related to
that program, including, but not limited, to any reinsurance program, in exchange for the
assumption of all Liabilities or other obligations of Sellers arising under or from, or relating to,
Sellers’ terminated self-insured workers’ compensation program, including Sellers’ obligations to
the Kentucky Department of Workers’ Claims to secure claims under Sellers’ terminated self-
insured workers’ compensation program, whether arising before, on or after the date hereof,
whether or not a closing of the remainder of the Purchased Assets occurs. This Section 4.1(b) shall
survive the termination of this Agreement.

      Section 4.2.     Deliveries by Sellers. At the Closing, Sellers will deliver to Purchaser:

               (a)   the General Assignments and Bills of Sale for the Purchased Assets, each
       duly executed by the applicable Seller;

               (b) the Lease Assignment and Assumption Agreements for the assumed Leases
       and Purchased Leased Real Property, each duly executed by the applicable Seller;

               (c)    the Contract Assignment and Assumption Agreements for the Purchased
       Contracts, each duly executed by the applicable Seller;

                 (d)    the Transition Services Agreement, duly executed by each applicable Seller;


                                                 -24-
Case 19-51200-grs        Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44             Desc Main
                                   Document      Page 57 of 190


                 (e)    the Interim Permit Operating Agreement, duly executed by each applicable
      Seller;

               (f)   special warranty or limited warranty deeds (or similar deeds to convey title
      with warranties limited only to grantor’s acts in a particular jurisdiction where the Owned
      Real Property is located) to the Owned Real Property in recordable form, duly executed by
      the applicable Seller;

               (g) all documents of title and instruments of conveyance (duly executed by the
      applicable Seller) necessary to transfer record and/or beneficial ownership to Purchaser of
      all automobiles, trucks and trailers owned by Sellers (and any other Purchased Assets
      owned by Sellers which require execution, endorsement and/or delivery of a document in
      order to vest record or beneficial ownership thereof in Purchaser) which are included in the
      Purchased Assets;

              (h) the officer’s certificate required to be delivered pursuant to Sections 9.1(b)
      and 9.1(c); and

               (i)    all other deeds, endorsements, assignments, company seals, instruments of
      transfer and other instruments of conveyance reasonably requested by Purchaser or
      required to convey and assign the Purchased Assets to Purchaser and vest title therein in
      Purchaser free and clear of all Liens (other than those created by Purchaser and Permitted
      Exceptions); provided, that any such instruments as cannot be timely effected shall be
      subject to Section 8.4.

     Section 4.3.      Deliveries by Purchaser. At the Closing, Purchaser will deliver to the Sellers:

                (a)     the Purchase Price specified in Section 3.1 of this Agreement;

             (b)    the General Assignments and Bills of Sale for the Purchased Assets, each
      duly executed by Purchaser;

             (c)    the Lease Assignment and Assumption Agreements for the assumed Leases
      and Purchased Leased Real Property, each duly executed by Purchaser;

             (d)     the Contract Assignment and Assumption Agreements for the Purchased
      Contracts, each duly executed by Purchaser;

                (e)     the Transition Services Agreement, duly executed by Purchaser;

                (f)     the Interim Permit Operating Agreement, duly executed by Purchaser;

             (g)     special warranty or limited warranty deeds (or similar deeds to convey title
      with warranties limited only to grantor’s acts in a particular jurisdiction where the Owned
      Real Property is located) to the Owned Real Property in recordable form, duly executed by
      Purchaser;


                                                 -25-
Case 19-51200-grs     Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                Document      Page 58 of 190


             (h)     the officer’s certificate required to be delivered pursuant to Sections 9.2(a)
      and 9.2(b); and

             (i)      all such other documents, instruments and certificates, reasonably requested
      by Sellers, to evidence the assumption by Purchaser of the Assumed Liabilities.

      Section 4.4. Termination of Agreement. This Agreement may be terminated prior to the
Closing as follows:

                (a)    by Purchaser or Sellers, if the Closing has not occurred by 5:00 p.m. Eastern
      time on September 27, 2019 (or such later date as has been mutually agreed in writing by
      the Sellers and Purchaser) (the “Outside Date”); provided, however, that if the Closing has
      not occurred on or before the Outside Date due to a material breach of any representations,
      warranties, covenants or agreements contained in this Agreement by Purchaser or any
      Seller, then (i) Purchaser may not terminate this Agreement pursuant to this Section 4.4(a)
      in the case of any such breach by Purchaser and (ii) Sellers may not terminate this
      Agreement pursuant to this Section 4.4(a) in the case of any such breach by any Seller;
      provided further if the Closing has not occurred by the Outside Date and the only condition
      to Closing that has not been satisfied is the closing of the Perry County Transaction and
      the Premier Elkhorn Transaction, the Sellers may terminate this Agreement if (i) Purchaser
      does not elect to exercise its rights in Section 8.17, or (ii) Purchaser does not close the
      Perry/Premier Transaction in the applicable time period set forth in Section 8.17.

              (b)    by mutual written consent of Sellers and Purchaser;

               (c)    by Purchaser, if any Seller breaches any representation, warranty, covenant
      or agreement contained in this Agreement, such breach would reasonably be expected to
      result in a failure of a condition set forth in Sections 9.1 or 9.3 and such breach has not
      been cured by the earlier of (i) 30 Business Days after the giving of written notice by
      Purchaser to Sellers of such breach and (ii) the Outside Date; provided, that Purchaser is
      not then in material breach of any representation, warranty, covenant or agreement
      contained in this Agreement;

              (d)    by Sellers, if Purchaser breaches any material representation, warranty,
      covenant or agreement contained in this Agreement, such breach would reasonably be
      expected to result in a failure of a condition set forth in Sections 9.2 or 9.3 and such breach
      has not been cured by the earlier of (i) 30 days after the giving of written notice by Sellers
      to Purchaser of such breach and (ii) the Outside Date; provided, that no Seller is then in
      material breach of any representation, warranty, covenant or agreement contained in this
      Agreement;

              (e)    by Purchaser or Sellers if there is in effect a final non-appealable Order of
      a Governmental Body of competent jurisdiction permanently restraining, enjoining or
      otherwise prohibiting the consummation of the Transactions, it being agreed that the Parties
      will promptly appeal any adverse determination which is not non-appealable and use their



                                               -26-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                  Document      Page 59 of 190


       respective reasonable best efforts to pursue such appeal unless and until this Agreement is
       terminated pursuant to this Section 4.4; or

               (f)   by Purchaser or Sellers, upon a final and non-appealable denial by the
       applicable Governmental Body of a material regulatory approval required for
       consummation of the Transactions, unless such denial is the result of negligence or
       misconduct by the Purchaser.

      Section 4.5. Procedure Upon Termination. In the event of termination pursuant to
Section 4.4, the terminating Party will give written notice thereof to the other Party or Parties, and
this Agreement will terminate as described in Section 4.6, and the purchase of the Purchased
Assets hereunder will be abandoned, without further action by Purchaser or any Seller.

      Section 4.6. Effect of Termination. In the event that this Agreement is terminated as
provided herein, then each of the Parties will be relieved of its duties and obligations arising under
this Agreement after the date of such termination and there will be no Liability or obligation on
Purchaser, any Seller or any of their respective Representatives; provided, however, that the
provisions of Section 3.2, this Section 4.6, Section 8.11 and Article XI (other than Section 11.3)
and, to the extent necessary to effectuate the foregoing enumerated provisions, Section 1.1 hereof,
will survive any such termination and will be enforceable hereunder, provided, further, that
nothing in this Section 4.6 will be deemed to release any Party from Liability for any breach of
this Agreement prior to termination.

                                            ARTICLE V.

                       REPRESENTATIONS AND WARRANTIES OF SELLERS

       Except as set forth in the Schedules hereto, Sellers hereby jointly and severally represent
and warrant to Purchaser that, as of the date hereof and as of the Closing Date (except for
representations and warranties that are made as of a specific date, which are made only as of such
date):

      Section 5.1. Organization and Good Standing. Each Seller is an entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its organization and,
subject to any limitations that may be imposed on such Seller resulting from or relating to the
Bankruptcy Cases, has the requisite power and authority to own, lease and operate its properties
and to carry on its business as now conducted.

      Section 5.2. Authorization of Agreement. Subject to entry of the Sale Order and such other
authorization as may be required by the Bankruptcy Court, each Seller has the requisite power and
authority to execute and deliver this Agreement and each other agreement, document or instrument
contemplated hereby or thereby to which it is a party and to perform its respective obligations
hereunder and thereunder. The execution and delivery of this Agreement and each other
agreement, document or instrument contemplated hereby or thereby to which it is a party and the
consummation of the Transactions have been duly authorized by all requisite corporate or similar
action on the part of each Seller. This Agreement and each other agreement, document or


                                                -27-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                  Document      Page 60 of 190


instrument contemplated hereby or thereby to which it is a party has been duly and validly executed
and delivered, and each agreement, document or instrument contemplated hereby or thereby to be
delivered at or prior to Closing will be duly and validly executed and delivered, by the applicable
Seller and (assuming the due authorization, execution and delivery by the other Parties and the
entry of the Sale Order) this Agreement and each other agreement, document or instrument
contemplated hereby or thereby to which it is a party constitutes legal, valid and binding
obligations of each applicable Seller enforceable against such Seller in accordance with its
respective terms, subject to general principles of equity, including principles of commercial
reasonableness, good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

       Section 5.3. Governmental Consents. Except to the extent rendered unnecessary through
the entry of the Sale Order, no consent, waiver, approval, Order or authorization of, or declaration
or filing with, or notification to, any Person or Governmental Body is required on the part of any
Seller in connection with the execution and delivery of this Agreement or any other agreement,
document or instrument contemplated hereby or thereby to which any Seller is a party, the
compliance by Sellers with any of the provisions hereof or thereof, the consummation of the
Transactions or the taking by Sellers of any other action contemplated hereby or thereby (with or
without notice or lapse of time, or both), except for (a) the entry of the Sale Order and (b) as would
not reasonably be expected to have a Seller Material Adverse Effect.

        Section 5.4. Title to Purchased Assets. (a) Subject to Section 2.5, and subject to the entry
of the Sale Order, Sellers own the Owned Real Property and the Purchased Assets that are tangible
personal property free and clear of all Liens (other than Permitted Exceptions and Liens created
by the Purchaser) and, at the Closing, Purchaser will be vested with good, marketable, and valid
title to the Owned Real Property and such Purchased Assets, free and clear of all Liens (other than
Permitted Exceptions and Liens created by the Purchaser) and Excluded Liabilities, to the fullest
extent permissible under Law, including Sections 105, 363, and 365 of the Bankruptcy Code and
Rules 6004 and 6006 of the Federal Rules of Bankruptcy Procedure. Solely for the purposes of
this Section 5.4(a), “Permitted Exceptions” shall be defined to mean (a) Liens disclosed on Sellers’
financial statements or reflected in the notes thereto; (b) Liens for Taxes and other governmental
charges not yet delinquent or which are being contested in good faith by appropriate proceedings
and for which adequate reserves have been established and maintained to the extent required in
accordance with GAAP; (c) mechanic’s, workmen’s, repairmen’s, materialmen’s,
warehousemen’s, carrier’s and other similar statutory Liens arising or incurred in the Ordinary
Course of Business not yet due and payable or which are being contested in good faith and for
which adequate reserves have been established and maintained to the extent required in accordance
with GAAP; (d) deposits or pledges made in connection with, or to secure payment of, workers’
compensation, unemployment insurance, or old age pension programs mandated under applicable
Law or other social security programs; (e) Liens on goods in transit incurred pursuant to
documentary letters of credit or otherwise securing payments under lease agreements; (f) zoning,
entitlement, building and other land use regulations imposed by or on behalf of any Governmental
Body having jurisdiction over any real property; (g) the rights, if any, of suppliers or other vendors
which are third parties and have possession of any properties or assets; (h) restrictions on the
transfer of securities arising under applicable securities Laws; (i) title defects, easements and
encroachments of record and similar Liens of record which would not, individually or in the


                                                -28-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44             Desc Main
                                  Document      Page 61 of 190


aggregate, reasonably be expected to materially or adversely detract from the current value of, or
materially interfere with any current or continued use of, any material property or material assets
encumbered thereby; (j) Liens imposed by Law that relate to obligations that are not yet due and
have arisen in the Ordinary Course of Business; (k) pledges or deposits to secure obligations under
workers’ compensation or other similar Law or to secure any public or statutory obligation;
(l) licenses granted in the Ordinary Course of Business; (m) other than with respect to Owned Real
Property, Liens under operating leases or original purchase price conditional sales contracts
entered into in the Ordinary Course of Business; and (n) the Assumed Liabilities.

       (b) The Purchased Assets and the Excluded Assets constitute all the properties, assets,
interests in properties and rights necessary to permit Purchaser to carry on the Business after the
Closing as presently conducted.

      Section 5.5. Validity of Purchased Contracts. As of the date of this Agreement, to the
Knowledge of Sellers, each Purchased Contract is in full force and effect and is a valid and binding
obligation of Seller party thereto and the other parties thereto in accordance with its terms and
conditions, except as such validity and enforceability may be limited by (a) bankruptcy,
insolvency, or other similar Laws affecting the enforcement of creditors’ rights generally,
(b) equitable principles of general applicability (whether considered in a proceeding at law or in
equity), (c) the obligation to pay Cure Costs (if any) under Section 8.5, or (d) any facts described
on Schedule 5.5. Except as set forth on Schedule 5.5, as of the date of this Agreement, other than
the commencement of the Bankruptcy Cases, no Seller has any knowledge of the intention of any
third party to terminate any Purchased Contract. As of the date of this Agreement, no event has
occurred which, with the passage of time or the giving of notice, or both, would constitute a default
under or a violation of any such Purchased Contract or would cause the acceleration of any
obligation of any Seller or the creation of a Lien upon any Purchased Asset, except for such events
that would not reasonably be expected to have, individually or in the aggregate, a Seller Material
Adverse Effect.

      Section 5.6. Litigation. Except for Legal Proceedings that are disclosed on Schedule 5.6
or that do not have, and would not reasonably be expected to have, individually or in the aggregate,
a Seller Material Adverse Effect, as of the date of this Agreement, there are no Legal Proceedings
or Orders pending or, to the Knowledge of Sellers, threatened against any Seller that involves or
relates to the Business, any of the Transactions, or affects any of the Purchased Assets.

     Section 5.7. Financial Advisors. Except with respect to Jefferies LLC and FTI
Consulting, Inc., Sellers have not incurred any obligation or Liability, contingent or otherwise, for
brokerage or finders’ fees or agents’ commissions or other similar payment in connection with this
Agreement or Transactions for which Purchaser is or will become liable.

     Section 5.8. Environmental Matters. Except as would not reasonably be expected to be
material to the Business or the Purchased Assets:

              (a)    Sellers’ operation of the Business, and the Purchased Real Property, have
       complied during the previous five years and, as of the date of this Agreement, are in
       compliance with all applicable Environmental Laws;


                                                -29-
Case 19-51200-grs     Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44            Desc Main
                                Document      Page 62 of 190


               (b)   Sellers are not subject to any Environmental Claim and have not received
      any written notice, report or information alleging any pending or threatened material
      violation, non-compliance, Liability or potential Liability under Environmental Laws with
      regard to any of the Purchased Real Property or the Business, or any prior business for
      which Sellers have retained Liability under any Contract or Environmental Law;

               (c)    No Legal Proceeding is pending or, to Sellers’ Knowledge, threatened under
      any Environmental Law against Sellers or with respect to the Purchased Real Property or
      the Business, nor are there any Orders outstanding or, to Sellers’ Knowledge, threatened,
      nor, to Sellers’ Knowledge, are there any investigations pending or threatened, under any
      Environmental Law with respect to the Purchased Real Property or the Business;

               (d)    Sellers (i) hold, maintain and are, and have been during the previous five
      years, in compliance with all Permits required under Environmental Law (each of which is
      in full force and effect and is not subject to appeal, except in such instances where the
      requirement to hold a Permit pursuant to Environmental Laws or the terms of a Permit
      issued pursuant to Environmental Laws are being contested in good faith by Sellers by
      appropriate proceedings diligently conducted) for any of their current operations or for the
      current ownership, operation or use of the Purchased Real Property, including all Permits
      required under Environmental Law for the coal mining-related operations of Sellers or, to
      the extent currently required, any pending construction or expansion related thereto,
      (ii) have used reasonable best efforts to cause all contractors, lessees and other Persons
      occupying, operating or using the Purchased Real Property to comply with Environmental
      Law and obtain all necessary Permits required under Environmental Law, and (iii) have
      not received any written notice that the Permits required under Environmental Law will
      not be renewed or any condition thereof will be materially modified;

              (e)    To Sellers’ Knowledge, none of the Purchased Assets contains (i)
      Hazardous Materials for which any investigation or remediation is required under
      Environmental Law, (ii) any underground storage tanks requiring a Permit or registration
      under Environmental Law, (iii) above ground storage tanks requiring a Permit under
      Environmental Law, (iv) transformers or other equipment containing PCBs at levels above
      50 parts per million, (v) underground injection wells requiring a Permit under
      Environmental Law, (vi) non-naturally occurring radioactive materials or (vii) septic tanks
      or waste disposal pits requiring a Permit or registration under Environmental Law (to the
      extent such tanks or pits constitute Purchased Assets), except in each case for such
      Hazardous Materials, tanks, transformers, other equipment, wells, or pits that would not
      reasonably be expected to give rise to material Liability; and

               (f)   Sellers have made available copies of all material environmental
      assessments, audits (including compliance audits), evaluations, studies, and tests within
      their current possession or control, relating to the Purchased Real Property, whether
      generated by Sellers or others, including environmental audits and environmental site
      assessments.




                                              -30-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                  Document      Page 63 of 190


       Section 5.9. Sellers’ Intellectual Property. Except as disclosed on Schedule 5.9, and
except as would not, individually or in the aggregate, reasonably be expected to be material to the
Business, to Sellers’ Knowledge, (i) the conduct of the Business by Sellers as currently conducted
(including the products and services currently sold or provided by Sellers) does not infringe or
otherwise violate any Person’s intellectual property rights, and no such claims are pending or
threatened in writing against Sellers, and (ii) no Person is infringing or otherwise violating any
Intellectual Property Rights owned by Sellers, and no such claims are pending or threatened in
writing against any Person by Sellers.

     Section 5.10. Compliance with Applicable Laws; Permits. (a) The Sellers own and operate,
and for each of the prior three years have at all times owned and operated, the Purchased Assets
and conduct, and for each of the prior three years have at all times conducted, the Business, in each
case, in compliance in all material respects with all Orders, Permits and Law applicable to the
Sellers, the Purchased Assets or the Business, as applicable, except for prior instances of non-
compliance that have been fully and finally resolved to the satisfaction of all Governmental Bodies
with jurisdiction over such matters, and (b) no Seller nor, to the Knowledge of Sellers, any of its
respective Representatives has received in the past 24 months any written notice from a
Governmental Body or third party alleging that any Seller or the Business is not in compliance in
any material respect with applicable Orders, Permits and Law. The Permits set forth on Schedule
5.10 are all of the material Permits held by Sellers with respect to the current operation and conduct
of the Business, the Purchased Assets or the Assumed Liabilities. No Seller nor any officer or
director of any Seller is “permit blocked” on the Applicant Violator System established pursuant
to SMCRA (or any applicable state system) (the “Applicant Violator System”) by any
Governmental Body.

     Section 5.11. Labor Matters. (a) None of the Sellers or their Affiliates are party to or
subject to any collective bargaining agreements, works council agreements, labor union contracts,
trade union agreements, and other similar agreements (each a “Collective Bargaining
Agreement”), or any letter or memoranda of understanding or agreement interpreting any
Collective Bargaining Agreement or modifying same, with respect to the Business, with any union,
works council, or labor organization (each a “Union” and collectively “Unions”);

       (b) To Sellers’ Knowledge, in the past three years, other than pursuant to procedures
established in connection with the Bankruptcy Cases (including, without limitation proceedings
under sections 1113 and 1114 of the Bankruptcy Code), (i) no Union or group of Employees or
former Employees has organized any employees for purposes of collective bargaining, sought to
bargain collectively with any of Sellers, made a demand for recognition or certification as an
employee representative for purposes of collective bargaining or filed a petition for recognition
with any Governmental Body; (ii) as of this date, no Collective Bargaining Agreement is being
negotiated by any of Sellers, other than pursuant to procedures established in connection with the
Bankruptcy Cases; and (iii) there have been no material strikes, lockouts, slowdowns, work
stoppages, boycotts, handbilling, picketing, walkouts, demonstrations, leafleting, sit-ins, sick-outs,
or other material forms of organized labor disruption with respect to any of Sellers, the Business
or the Purchased Assets; and




                                                -31-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44             Desc Main
                                  Document      Page 64 of 190


       (c) Within the past three (3) years, there has been no “mass layoff” or “plant closing” (as
defined in the Worker Adjustment and Retraining Notification Act of 1988, and including any
similar state or local Law (the “WARN Act”)) with respect to any Seller, the Business and/or any
of the Purchased Assets and, therefore, Sellers (and, to the Knowledge of Sellers, their Affiliates)
have complied with any and all legal requirements to provide advance notice of layoffs or
terminations as required by, or incurred any material Liability under, the WARN Act, or any
applicable Law for Employees outside the United States regarding the termination or layoff of
Employees.

       (d) Excluding any legal matter, either individually or in the aggregate, reasonably
expected to be immaterial to the Business or related to the Bankruptcy Cases, (i) within the past
three (3) years, to Sellers’ Knowledge, Sellers (and their affiliates) have been in material
compliance with all applicable Law relating to labor and employment, including all applicable
Law relating to employment practices; the hiring, promotion, assignment, and termination of
employees; discrimination; equal employment opportunities; disability; labor relations; wages and
hours; FLSA, classification of independent contractors, hours of work; payment of wages;
immigration; workers’ compensation; employee benefits; background and credit checks; working
conditions; occupational safety and health; family and medical leave; employee terminations; and
data privacy and data protection; (ii) there are no pending, or to Sellers’ Knowledge, threatened,
lawsuits, grievances, unfair labor practice charges, arbitrations, charges, investigations, hearings,
actions, claims, or proceedings (including any administrative investigations, charges, claims,
actions, or proceedings), against Sellers or, to the Knowledge of Sellers, any of their affiliates
brought by or on behalf of any applicant for employment, any current or former Employee, any
person alleging to be a current or former employee, any representative, agent, consultant,
independent contractor, subcontractor, or leased employee, volunteer, or “temp” of, or that has
performed any work or services on behalf of or for the benefit of any of the Sellers, or any group
or class of the foregoing, or any Governmental Body, alleging a material violation of any labor or
employment Law, breach of any express or implied contract of employment, wrongful termination
of employment, or any other discriminatory, wrongful, or tortious conduct in connection with the
employment relationship; (iii) each of the Employees has presented documentation sufficient
under the Laws of the jurisdiction in which they perform employment services for or on behalf of
the Sellers authorizing the Employees to lawfully work within the jurisdictions they perform
employment services for or on behalf of the Sellers; and (iv) to Sellers’ Knowledge, no individual
has been improperly excluded from, or wrongly denied benefits under, any Seller Benefit Plan.

    Section 5.12.    Employee Benefits.

       (a)   Schedule 5.12(a) contains a list of each Seller Benefit Plan.

        (b) Each Seller Benefit Plan and related trust has been maintained, operated and
administered in material compliance with its terms and the requirements of all applicable Laws
(including ERISA and the Code). Each Seller Benefit Plan that is intended to be qualified under
Section 401(a) of the Code (a “Qualified Benefit Plan”) has received a favorable determination
letter from the Internal Revenue Service, or with respect to a prototype plan, can rely on an opinion
letter from the Internal Revenue Service to the prototype plan sponsor, to the effect that such
Qualified Benefit Plan is so qualified. No action or other claim (other than claims for benefits in


                                                -32-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                  Document      Page 65 of 190


the ordinary course) is pending or, to the Knowledge of Seller, threatened with respect to any Seller
Benefit Plan that would reasonably be expected to result in material liability to Purchaser.

        (c) No Seller Benefit Plan is or at any time has been: (i) subject to Title IV of ERISA or
the minimum funding standards of Section 302 of ERISA or Section 412 of the Code; or (ii) a
“multi-employer plan” (as defined in Section 3(37) of ERISA). Neither the Seller nor any ERISA
Affiliate has: (A) withdrawn from any pension plan under circumstances resulting (or expected to
result) in liability; or (B) engaged in any transaction which would give rise to a liability under
Section 4069 or Section 4212(c) of ERISA.

       (d) Except as set forth on Schedule 5.12(d), other than as required under Section 4980B
of the Code or other applicable Law, no Seller Benefit Plan that is subject to ERISA provides
benefits or coverage in the nature of health, life or disability insurance following retirement or
other termination of employment (other than death benefits when termination occurs upon death).

        (e) Except as set forth on Schedule 5.12(e), no Seller Benefit Plan exists that would:
(i) result in the payment to any employee, director or consultant of the Seller or any ERISA
Affiliate of any money or other property; or (ii) accelerate the vesting of or provide any additional
rights or benefits (including funding of compensation or benefits through a trust or otherwise) to
any employee, director or consultant of the Seller, in each case, as a result of the execution of this
Agreement or the consummation of the transactions contemplated hereby and thereby.

        (f) As of the Closing, there will be no contract or plan to which Seller is a party covering
any current or former employee, director or independent contractor of the Seller that, individually
or collectively, provides for payment or benefits that would reasonably be expected to constitute
an “excess parachute payment” under Section 280G of the Code as a result of the execution of this
Agreement or the consummation of the transactions contemplated hereby and thereby.

       (g) Each Seller Benefit Plan that is or contains a “deferred compensation” plan,
arrangement or feature, that is subject to Code Section 409A, has been operated in compliance, in
all material respects, with such Code section and applicable regulations thereunder. Seller has not
agreed to pay or reimburse taxes under Code Section 409A incurred by any service provider
participating in any deferred compensation arrangement.

     Section 5.13. Mining. Each Seller has, in the amounts and forms required pursuant to
applicable Mining and Mining Safety Laws, obtained all performance bonds and surety bonds,
lease bonds or otherwise provided any financial assurance as (a) required under the applicable
Permits, Leases or Mining and Mining Safety Laws for Reclamation of land, water or other natural
resources at any property included in the Purchased Assets, or (b) required pursuant to any
applicable Permit or Mining and Mining Safety Law (collectively, “Mining Financial
Assurances”). Schedule 5.13 sets forth a complete and accurate list of all Mining Financial
Assurances held by Sellers with respect to the Purchased Assets, categorized by Transferred Permit
or the Purchased Assets, and including the name of the provider, the amount provided, and the
amounts of collateral held by the provider. The liability for mine closing and Reclamation
obligations recorded on the Sellers’ most recent financial statements has been properly accrued in
accordance with the requirements of Financial Accounting Standards Board Codification Topic


                                                -33-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44             Desc Main
                                  Document      Page 66 of 190


410, Asset Retirement and Environmental Obligations, formerly known as Financial Accounting
Standard No. 143 (“FASB 410”), and the amount of such liability is equal to or in excess of the
amount of such obligations, determined on the basis of Sellers’ actual historic Reclamation and
closure costs and currently planned mine life and escalated for inflation, in accordance with FASB
410 and applicable Law.

    Section 5.14.    Tax Matters. Except as set forth on Schedule 5.14:

        (a) Each Seller has filed (or had filed on its behalf) all material Tax Returns that it was
required to file in respect to the Purchased Assets or the Business and all such Tax Returns were
correct and complete in all material respects. Other than as excused or prohibited from being paid
as a result of the Bankruptcy Code or the Bankruptcy Court, with respect to the Purchased Assets
and the Business, each Seller has paid (or had paid on its behalf) or will pay (or have paid) when
due (i) all material Taxes that are shown to be due by such Seller on any such Tax Returns or
pursuant to any assessment received by such Seller from any Tax Authority for any period
preceding the Closing Date, and (ii) all other material Taxes due on or before the Closing Date
(whether or not shown on a Tax Return). Other than as excused or prohibited from being withheld,
collected or paid as a result of the Bankruptcy Code or the Bankruptcy Court, all material Taxes
that each Seller is or was required by Law to withhold or collect with respect to the Purchased
Assets and the Business have been duly withheld or collected and, to the extent required, have
been paid or will be paid to the proper Tax Authority.

       (b) There are no pending, proposed in writing or threatened in writing Legal Proceedings
with respect to any Taxes payable by or asserted against any Seller related to the Purchased Assets
or the Business.

        (c) There are no outstanding agreements or waivers that would extend the statutory
period in which a Tax Authority may assess or collect a Tax that could result in (i) a Lien upon the
Purchased Assets or the Business or (ii) liability to any Purchaser as a transferee of or a successor
to the Purchased Assets or the Business.

      (d) There are no Liens with respect to Taxes (other than Permitted Exceptions) upon the
Purchased Assets or the Business.

       (e) No Seller is a party to any Tax indemnity, Tax allocation or Tax sharing agreement,
other than any such agreement entered into in the Ordinary Course of Business the principal
purpose of which is not related to Tax, that could result in (i) a Lien upon the Purchased Assets or
the Business or (ii) liability for any Purchaser as a result of its acquisition or ownership of the
Purchased Assets or the Business.

         (f) There are no requests for rulings pending between any Seller and any Tax Authority
in respect of any Tax that could result in (i) a Lien upon the Purchased Assets or the Business or
(ii) liability to any Purchaser as a transferee of or successor to the Purchased Assets or the
Business.




                                                -34-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                  Document      Page 67 of 190


       (g) Sellers have collected or self-assessed and remitted to the appropriate Tax Authority
all material sales and use or similar Taxes required to have been collected or self-assessed with
respect to the Purchased Assets and the Business.

       (h) Sellers or their affiliates have properly and timely paid to the appropriate Tax
Authorities all material payroll, unemployment and similar Taxes with respect to the Purchased
Assets or the Business due on or before the Closing Date, to the extent that the failure to do so
could result in any Lien on the Purchased Assets or any liability for any Purchaser as a result of its
acquisition or ownership of the Purchased Assets or the Business.

     Section 5.15. No Other Representations or Warranties; Schedules. Except for the
representations and warranties contained in this Article V (as modified by the Schedules to this
Agreement), none of Sellers nor any other Person makes any other express or implied
representation or warranty with respect to Sellers, the Purchased Assets, the Assumed Liabilities
or the Transactions, and each Seller disclaims any other representations or warranties, whether
made by Sellers, any Affiliate of Sellers, or any of Sellers’ or their Affiliates’ respective
Representatives. Except for the representations and warranties contained in this Article V (as
modified by the Schedules to this Agreement), each Seller (a) expressly disclaims and negates any
representation or warranty, expressed or implied, at common law, by statute, or otherwise, relating
to the condition of the Purchased Assets (including any implied or expressed warranty of
merchantability or fitness for a particular purpose, or of conformity to models or samples of
materials) and (b) disclaims all Liability and responsibility for any representation, warranty,
projection, forecast, statement, or information made, communicated, or furnished (orally or in
writing) to Purchaser or its Affiliates or Representatives (including any opinion, information,
projection, or advice that may have been or may be provided to Purchaser by any Representative
of Sellers or any of its Affiliates). Sellers make no representations or warranties to Purchaser
regarding the probable success or profitability of the Purchased Assets or the use thereof. The
disclosure of any matter or item in any Schedule hereto will not be deemed to constitute an
acknowledgment that any such matter is required to be disclosed or is material or that such matter
could result in a Seller Material Adverse Effect.

                                           ARTICLE VI.

                     REPRESENTATIONS AND WARRANTIES OF PURCHASER

        Each Purchaser, as to itself only, hereby represents and warrants to Sellers that, as of the
date hereof and as of the Closing Date (except for representations and warranties that are made as
of a specific date, which are made only as of such date):

      Section 6.1. Organization and Good Standing. Purchaser is an entity duly organized,
validly existing and in good standing under the Laws of the state of its organization.

      Section 6.2. Authorization of Agreement. Purchaser has the requisite power and authority
to execute and deliver this Agreement and each other agreement, document or instrument
contemplated hereby or thereby to which it is a party and to perform its obligations hereunder and
thereunder. The execution and delivery of this Agreement and each other agreement, document or


                                                -35-
Case 19-51200-grs      Doc 534       Filed 09/25/19 Entered 09/25/19 12:09:44           Desc Main
                                   Document      Page 68 of 190


instrument contemplated hereby or thereby to which it is a party and the consummation of the
Transactions have been duly authorized by all requisite corporate or similar action on the part of
Purchaser. This Agreement and each other agreement, document or instrument contemplated
hereby or thereby to which Purchaser is a party has been duly and validly executed and delivered,
and each agreement, document or instrument contemplated hereby or thereby to be delivered at or
prior to Closing will be duly executed and delivered by Purchaser and (assuming the due
authorization, execution and delivery by the other Parties) this Agreement and each other
agreement, document or instrument contemplated hereby or thereby to which Purchaser is a party
constitutes legal, valid and binding obligations of Purchaser enforceable against it in accordance
with its respective terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar Laws affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).

      Section 6.3. Conflicts; Consents of Third Parties. Except as set forth herein, no consent,
waiver, approval, Order or authorization of, or declaration or filing with, or notification to, any
Person or Governmental Body is required on the part of Purchaser in connection with the execution
and delivery of this Agreement and each other agreement, document or instrument contemplated
hereby or thereby to which Purchaser is a party, the compliance by Purchaser with any of the
provisions hereof or thereof, the consummation of Transactions, the taking by Purchaser of any
other action contemplated hereby or thereby, except for (a) the entry of the Sale Order and (b)
immaterial consents, waivers, approvals, Orders, authorizations, declarations, filings and
notifications.

      Section 6.4. Litigation. There are no Legal Proceedings pending or, to the knowledge of
Purchaser, threatened against Purchaser, or to which Purchaser is otherwise a party before any
Governmental Body, which would reasonably be expected to have, individually or in the
aggregate, a Purchaser Material Adverse Effect. Purchaser is not subject to any Order except to
the extent the same would not reasonably be expected to have, individually or in the aggregate, a
Purchaser Material Adverse Effect.

       Section 6.5. Financial Advisors. No Person has acted, directly or indirectly, as a broker,
finder or financial advisor for Purchaser in connection with the Transactions and no Person is
entitled to any fee or commission or like payment in respect thereof that would or could be owed
by or claimed against Sellers or any of the consideration to be paid hereunder.

      Section 6.6.   Capability.

       (a) Purchaser has and will have at Closing sufficient funds available to it in cash to pay
or cause to be paid the Cash Amount, the Cure Costs and the fees and expenses required to be paid
by Purchaser in connection with the Transactions, and to effect the Transactions. As of the date
hereof and upon the consummation of the Transactions, (i) Purchaser will not be insolvent as
defined in Section 101 of the Bankruptcy Code, (ii) Purchaser will not be left with unreasonably
small capital, and (iii) Purchaser will not have incurred debts beyond its ability to pay such debts
as they mature.


                                               -36-
Case 19-51200-grs        Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                                   Document      Page 69 of 190


      (b)     None of Purchaser or its Affiliates, nor any of their officers or directors, (i) is “permit
blocked” on the Applicant Violator System, or (ii) have been denied, or are subject to denial of,
any application for any mining license, permit or other authorization of a Governmental Body due
to application of the Applicant Violator System.

       Section 6.7. Condition of the Purchased Assets. Notwithstanding anything contained in
this Agreement to the contrary, Purchaser acknowledges and agrees that Sellers are not making
any representations or warranties whatsoever, express or implied, beyond those expressly given
by Sellers in Article V (as modified by the Schedules to this Agreement), and Purchaser
acknowledges and agrees that, except for the representations and warranties contained therein, the
Purchased Assets are being transferred on a “where is” and “as is” basis. Purchaser acknowledges
that it has conducted to its satisfaction its own independent investigation of the Purchased Assets
and, in making the determination to proceed with the Transactions, Purchaser has relied on the
results of its own independent investigation.

      Section 6.8. Exclusivity of Representations and Warranties.                  Except for the
representations and warranties contained in this Article VI (as modified by the Schedules to this
Agreement), neither Purchaser nor any other Person makes any other express or implied
representation or warranty with respect to the Purchaser or the Transactions, and Purchaser
disclaims and is not relying on any other representations or warranties, whether made by Purchaser
or any of its Affiliates or any of Purchaser’s or its Affiliates’ respective Representatives. Except
for the representations and warranties contained in Article V, Purchaser agrees and acknowledges
that none of Sellers or any Person on behalf of Sellers makes any other express or implied
representation or warranty with respect to Sellers, the Purchased Assets, the Assumed Liabilities
or the Business or with respect to any other information provided or made available to Purchaser
in connection with the Transactions, including information conveyed at management
presentations, in a virtual data room or in due diligence sessions and, without limiting the
foregoing, including any estimates, projections, predictions or other forward-looking information.

                                            ARTICLE VII.

                                  BANKRUPTCY COURT MATTERS

      Section 7.1.    Bankruptcy Court Approval.

        (a) Sellers will pursue diligently the entry of the Sale Order, and Purchaser agrees that it
will promptly take such actions as are reasonably requested by Sellers to assist in obtaining entry
of the Sale Order and a finding of adequate assurance of future performance by Purchaser of the
Purchased Contracts, including furnishing affidavits or other documents or information for filing
with the Bankruptcy Court for the purposes, among others, of providing necessary assurances of
performance by Purchaser under this Agreement and demonstrating that Purchaser is a “good
faith” purchaser under Section 363(m) of the Bankruptcy Code. Sellers shall deliver to Purchaser,
at least one Business Day in advance of the Sellers’ filing or submission thereof, drafts of any and
all pleadings, motions, notices, statements, schedules, applications, reports and other papers to be
filed or submitted relating to the Transactions for Purchaser’s prior review and comment, and such
filings or submission shall be acceptable to the Purchaser in its reasonable discretion. In the event


                                                  -37-
Case 19-51200-grs       Doc 534      Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                   Document      Page 70 of 190


the entry of the Bidding Procedures Order or the Sale Order shall be appealed, Sellers and
Purchaser shall use their reasonable best efforts to defend such appeal. Sellers shall comply with
all notice requirements imposed by the Sale Order, in each case, in connection with any pleading,
notice or motion to be filed in connection herewith.

       (b) Sellers and Purchaser acknowledge that this Agreement and the sale of the Purchased
Assets, including the assumption and assignment of the Purchased Contracts, are subject to
Bankruptcy Court approval. Sellers and Purchaser acknowledge that (i) to obtain such approval,
Sellers must demonstrate that they have taken reasonable steps to obtain the highest and otherwise
best offer possible for the Purchased Assets, and that such demonstration shall include giving
notice of the Transactions to creditors and other interested parties as ordered by the Bankruptcy
Court, and (ii) Purchaser must provide adequate assurance of future performance under the to-be-
assigned Purchased Contracts.

        (c) From and after the date of this Agreement and prior to the Closing or the termination
of this Agreement in accordance with Article IV, Sellers shall not take any action which is intended
to (or is reasonably likely to), or fail to take any action the intent (or the reasonably likely result)
of which failure to act is to, result in the reversal, voiding, modification or staying of the Sale
Order or this Agreement; provided however that the Sellers may act in accordance with the Bidding
Procedures Order.

      Section 7.2.    Bankruptcy Court Filings.

      (a) The auction concerning the Transaction shall commence pursuant to the Bidding
Procedures Order on or before September 18, 2019.

       (b) The Bankruptcy Court shall schedule a hearing on the Transaction on or before
September 24, 2019. Without the consent of the Purchaser, unless required by the Bankruptcy
Court, the Sellers shall not extend the time for such hearing. In the event that the hearing is
rescheduled solely by requirement of the Bankruptcy Court, Seller shall use its best efforts to
obtain a hearing no later than September 26, 2019.

       (c) Seller shall use its best efforts to obtain a Sale Order, in form and substance acceptable
to Purchaser and its counsel, on or before September 24, 2019, provided however that the Sellers
may act in accordance with the Bidding Procedures Order.

      (d) In the event that the entry of a Sale Order is appealed or a stay pending appeal is
sought, Sellers shall oppose the appeal or the stay pending appeal and seek the dismissal of any
appeal (including a petition for certiorari, motion for rehearing, re-argument, reconsideration or
revocation).

       (e) Notwithstanding the foregoing, any resulting changes to this Agreement or any other
document to be executed and delivered in connection herewith or resulting material changes to the
proposed Sale Order shall be subject to the approval of Purchaser in its reasonable discretion.
Sellers shall (i) provide Purchaser with drafts of any and all other pleadings and proposed orders
to be filed or submitted in connection with this Agreement and the Transactions, and such


                                                 -38-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                  Document      Page 71 of 190


pleadings and proposed orders shall be in form and substance reasonably acceptable to Purchaser
and (ii) make best efforts to consult and cooperate with Purchaser regarding any discovery taken
in connection with seeking entry of the Sale Order (including any depositions).

       (f) During the Bankruptcy Cases, Sellers shall not assign, convey or abandon any Causes
of Action against any of Sellers’ ordinary course vendors, contract counterparties, contractors and
other suppliers of services related to the Purchased Assets without the prior written consent of
Purchaser or an order of the Bankruptcy Court.

                                           ARTICLE VIII.

                                            COVENANTS

       Section 8.1. Access to Information. (a) From the date hereof through the Closing Date,
Purchaser will be entitled for purposes of consummating the Transactions to make such
investigation of the Purchased Assets and the Assumed Liabilities as it reasonably requests. Any
such investigation and examination will be conducted upon reasonable advance notice and under
reasonable circumstances so as not to disturb the operation of the Business and will be subject to
restrictions under applicable Law. Sellers will direct and use their reasonable best efforts to cause
their respective Representatives to cooperate with Purchaser and Purchaser’s Representatives in
connection with such investigation and examination, and Purchaser and its Representatives will
cooperate with Sellers and their Representatives. Notwithstanding anything herein to the contrary,
no such investigation or examination will be permitted to the extent that it would require Sellers
to disclose information that would cause material competitive harm to a Seller or would violate
attorney-client privilege. Sellers will promptly deliver to Purchaser all pleadings, motions, notices,
statements, schedules, applications, reports and other papers filed in any other judicial or
administrative proceeding related to the Purchased Assets and the Transactions.

       (b) For a period until the later of (X) three years following the Closing Date or (Y) entry
of a Final Order closing the Bankruptcy Cases, Purchaser shall make available and provide access
to Sellers, upon reasonable notice and during normal business hours, to (i) the books and records
of the Business (or copies or extracts thereof) with respect to periods or portions of periods ending
on or before the Closing Date (including the Documents) as may be in the possession of Purchaser
or its Affiliates, and (ii) to the management level Transferred Employees (provided, that such
access to any Transferred Employee shall not unreasonably disturb the operation of the Business;
and provided, further, that no Transferred Employee shall be made available to perform any wind
down-related actions at the request of or on behalf of any Seller or their respective estates), in each
case for purposes of complying with applicable Laws and fulfilling Sellers’ obligations under this
Agreement, and with respect to pursuing and resolving claims and causes of action that constitute
Excluded Assets. For the avoidance of doubt, Sellers’ access to Purchaser’s books and records
pursuant to this Section 8.1(b) shall be limited to books and records to the extent they relate solely
to the Business and the Excluded Assets.

      Section 8.2. Actions Pending the Closing. Except (a) as required by applicable Law or by
Order of the Bankruptcy Court, including, without limitation, the Approved Budget set forth in the
Final DIP Order, as updated, (b) as otherwise expressly contemplated by this Agreement or


                                                 -39-
Case 19-51200-grs        Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                                   Document      Page 72 of 190


(c) with the prior written consent of Purchaser, during the period from the date hereof to and
through the Closing Date, Sellers will: (i) use reasonable best efforts to carry on the Business in
the Ordinary Course of Business of the Sellers and use reasonable best efforts to maintain, preserve
and protect the Purchased Assets in their current condition, ordinary wear and tear excepted, but
including replacements, modifications and maintenance in the Ordinary Course of Business of the
Sellers and normal inventories of coal and operating materials and supplies in the Ordinary Course
of Business of Sellers; (ii) maintain their books, accounts and records in the Ordinary Course of
Business; (iii) not materially amend, modify, terminate, waive any rights under or create any Lien
(other than a Lien that will not be transferred to Purchaser at the Closing) with respect to any of
the Purchased Contracts, or enter into any Contract other than in the Ordinary Course of Business;
(iv) use reasonable best efforts to defend and protect the Purchased Assets from infringement or
deterioration; (v) comply with applicable Laws with respect to the Business or any Purchased
Assets, other than with respect to the failure of such compliance as would not reasonably be
expected to have, individually or in the aggregate, a Seller Material Adverse Effect; (vi) comply
in all material respects with all applicable Environmental Laws and Environmental Permits;
(vii) not terminate, cancel or make any material changes to the structure, limits, or terms and
conditions of the Insurance Policies, including allowing any of the Insurance Policies to expire
without renewing such policies or obtaining comparable replacement coverage, or prejudicing
rights to insurance payments or coverage; (viii) use reasonable best efforts to maintain in full force
and effect all Transferred Permits and comply in all material respects with the terms of each such
Transferred Permit; (ix) not waive, compromise or settle (or take any action that would have such
an effect or affect a Sellers’ rights, title and/or interest in) any (1) material claim or right involving
the Purchased Assets or (2) any material claim or Cause of Action of any Seller that is a Purchased
Asset; (x) not sell, lease, encumber, or otherwise dispose of all or any material portion of any
Purchased Assets, except sales of coal and sales of damaged, obsolete or worn out equipment or
other assets in the Ordinary Course of Business; (xi) not, to the extent relating to the Business or
any Purchased Assets, (1) make, change or rescind any material Tax election or (2) make, change
or rescind a material Tax reporting practice or policy, file any amended Tax Return, enter into any
closing agreement, settle any material Tax claim or assessment, surrender any right to claim a
material refund of Taxes, or take any other similar action relating to the filing of any Tax Return
or the payment of any Tax that is material in nature; (xii) not propose, commit, take or fail to take
any action, as the case may be, that is inconsistent with the terms of the Approved Budget set forth
in the Final DIP Order, as updated; and (xiii) not enter into any agreement or commitment to take
any action prohibited by this Section 8.2.

      Section 8.3. Consents. Sellers and Purchaser will use their respective reasonable best
efforts to obtain at the earliest practicable date all consents and approvals contemplated by this
Agreement, including the consents and approvals referred to in Section 2.5(a)(ii) and the Necessary
Consents; provided, however, that none of Sellers or Purchaser will be obligated to pay any
consideration therefor to any third party from whom consent or approval is requested or to initiate
any litigation or proceedings to obtain any such consent or approval.

      Section 8.4. Further Assurances. Subject to the other provisions of this Agreement and
any relevant Order of the Bankruptcy Court, each of Purchaser and each Seller will use its
reasonable best efforts to (a) take all actions necessary or appropriate to consummate the
Transactions, (b) provide the other Parties with reasonable cooperation and take such actions as


                                                  -40-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                  Document      Page 73 of 190


such other Parties may reasonably request in connection with the consummation of the
Transactions, (c) following the Closing, execute and deliver such additional documents,
instruments, assignments, conveyances and assurances, and take such further actions as may be
reasonably required to carry out the provisions hereof and give effect to the Transactions, and (d)
cause the fulfillment at the earliest practicable date of all of the conditions to their respective
obligations to consummate the Transactions. Without limiting the foregoing, each of Purchaser
and each Seller will use its reasonable best efforts to defend any Legal Proceedings which would
prevent the condition to Closing described in Section 9.3(b) from being satisfied, including seeking
to have any stay or temporary restraining order entered by any court or other Governmental Body
with respect thereto vacated or reversed, and will cooperate with each other in connection with the
foregoing.

      Section 8.5. Assignment/Assumption of Contracts. (a) Schedule 8.5(a) sets forth all
Contracts of any Seller that are capable of assumption and assignment or purchase pursuant to
Section 365 of the Bankruptcy Code (the “Assignable Contracts”), which schedule may be
updated from time to time prior to the Sale Hearing to add or remove any Contracts inadvertently
included or excluded from such schedule, as well as the Sellers’ good faith estimate of all Cure
Costs for each such Contract. At the Sale Hearing (notice of which shall be properly and timely
served on all non-Seller counterparties to Assignable Contracts by the Sellers), Sellers shall seek
authority to assume and assign, or sell and transfer, as applicable, to Purchaser those Assignable
Contracts that are Purchased Contracts.

       (b) At Closing, the Sellers shall assume and assign or transfer to Purchaser the Purchased
Contracts; provided, that, notwithstanding anything herein to the contrary, Purchaser shall have
the right in its sole and absolute discretion to amend Schedule 2.1(b)(v) prior to the Sale Hearing
to add or remove any Contract thereto or therefrom by providing written notice thereof to Sellers
whereupon (i) any Contract so added or removed shall be a Purchased Contract, and (ii) Schedule
2.1(b)(v) shall be deemed to be amended to add such Contract thereto.

       (c) At the Closing, Purchaser will (i) pay the applicable Cure Costs in connection with
the assumption and assignment of the applicable Purchased Contracts for which all Necessary
Consents to transfer have been obtained, including consents conditioned on receipt of the Cure
Costs, and (ii) assume and agree to perform and discharge all unperformed obligations under the
Purchased Contracts, in each case, following the assignment and assumption of the Purchased
Contracts to the Purchaser; provided, however, that notwithstanding anything to the contrary set
forth herein, until the Sale Hearing, Purchaser can elect (in its sole discretion) by written notice to
Sellers to exclude such Contract from the list of Purchased Contracts at which point such Contract
shall no longer be a Purchased Contract and Purchaser shall shall have no obligation with respect
thereto and Schedule 2.1(b)(v) shall be deemed to be amended to remove such Contract therefrom.

       (d) From the date hereof until the Closing, the Sellers shall not seek Bankruptcy Court
approval to reject any Assignable Contract unless agreed to in writing by Purchaser. Additionally,
Sellers shall file with the Bankruptcy Court such motions or pleadings as may be appropriate or
otherwise as may be reasonably requested by Purchaser to preserve Sellers’ right or ability to
assume and assign any of the Assignable Contracts (including without limitation, pursuant to
Section 365(d)(4) of the Bankruptcy Code) until the Closing.


                                                 -41-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44             Desc Main
                                  Document      Page 74 of 190


      Section 8.6.   Transferred Permit and Surety Bond Matters.

       (a) At the Closing, Sellers and Purchaser shall execute, and shall thereafter comply with
the terms of, the Interim Permit Operating Agreement.

      (b) Notwithstanding any provision of this Agreement to the contrary, from and after the
Closing, Purchaser shall remain liable for the Assumed Liabilities related to the Transferred
Permits even if any applicable Governmental Body fails to approve the transfers of any of the
Transferred Permits to Purchaser.

      Section 8.7. Insurance Cooperation. Notwithstanding anything to the contrary in this
Agreement, (i) from and after the Closing, Purchaser shall be entitled to any available benefits
under the Insurance Policies with respect to the Purchased Assets and the Assumed Liabilities, but
subject to the terms, conditions and limitations set forth therein; (ii) Sellers shall assign, to the
extent assignable, to Purchaser the right, power and authority, to make directly to the insurer any
request for payment under the Insurance Policies relating to any claims in respect to the Purchased
Assets and the Assumed Liabilities, or in the event Purchaser is unable to make direct claim for
payment, Sellers shall cooperate with Purchaser in filing any insurance claims and in the collection
of insurance proceeds, including where permitted by law transferring to Purchaser the right to
pursue insurance proceeds related to such claims; and (iii) Sellers shall assign, to the extent
assignable, to Purchaser following the Closing the right to receive any future proceeds (including
any proceeds in respect of business interruption insurance for any period after the Closing) relating
to any such claim. Any party receiving a notice with respect to any such claim shall promptly
notify all other Parties hereto.

      Section 8.8.   Employee Matters.

        (a) At such time as Sellers approve in writing, the Purchaser may communicate with any
of the Employees about possible employment with the Purchaser or its Affiliates as of the Closing
Date. Following such approval, Purchaser will, or will cause its Affiliates to, offer employment
to all of the Employees to be effective as of the Closing Date. The Purchaser shall hire, or cause
its Affiliates to hire, all of such Employees who accept such offers. The Sellers will reasonably
encourage each Employee to accept the offer of employment from Purchaser or its Affiliate, and
shall take no action, including the offering of employment with the Sellers, designed to induce
such Employees not to accept employment with the Purchaser or its Affiliate. Those Employees
that accept the offer of employment from Purchaser or its Affiliate shall be terminated by Sellers
and its Affiliates, as applicable, on the Closing Date and shall become employed by the Purchaser
or its Affiliate, as applicable, on the Closing Date (and shall be Transferred Employees).

        (b) Other than as expressly agreed by Purchaser, Purchaser is not and shall not be
obligated to, and does not, adopt any wage rates, employee benefits, employee policies, or any
other terms and conditions of employment applicable to any Employees or former employees who
worked at the Purchased Real Property. Nothing contained in this Agreement shall restrict the
ability of Purchaser and its Affiliates to terminate the employment of any Transferred Employee
for any reason at any time after the effective date of his or her employment with Purchaser and its
Affiliates. Purchaser shall have full responsibility for the Transferred Employees after the Closing


                                                -42-
Case 19-51200-grs       Doc 534      Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                   Document      Page 75 of 190


Date, including any responsibility under the WARN Act, COBRA Coverage and all applicable
Laws.

        (c) No provision in this Section 8.8 shall (i) create any third-party beneficiary or other
rights in any Employee or former Employee (including any beneficiary or dependent thereof) or
any other Person other than the parties hereto and their respective successors and permitted assigns,
(ii) constitute or create an employment agreement or employment other than “at-will” employment
or (iii) constitute or be deemed to constitute an amendment to any Seller Benefit Plan or any
employee benefit plan sponsored or maintained by the Purchaser or its Affiliates.

      Section 8.9. No Successor Liability. The Parties intend that, except as included in the
Assumed Liabilities, upon the Closing, Purchaser shall not assume any Excluded Employee
Liabilities and shall not be deemed to: (a) be the successor of or successor employer to Sellers,
including with respect to any employee benefit plans, under the Coal Act, and any common law
successor liability; (b) have, de facto, or otherwise, merged with or into Sellers; (c) be a mere
continuation or substantial continuation of Sellers or the enterprise(s) of Sellers; or (d) be liable
for any acts or omissions of Sellers in the conduct of the Business or arising under or related to the
Purchased Assets other than as set forth in this Agreement. Without limiting the generality of the
foregoing, and except as otherwise provided in this Agreement, the Parties intend that Purchaser
shall not be liable for any Liens (other than Permitted Exceptions) against any Seller or any of its
predecessors or Affiliates, and that Purchaser have no successor or vicarious liability of any kind
or character whether known or unknown as of the Closing Date or whether fixed or contingent,
existing or hereafter arising, with respect to the Business, the Purchased Assets or any Liabilities
of any Seller arising prior to the Closing Date.

     Section 8.10. Publicity. Prior to Closing, unless otherwise required by applicable Law or
Bankruptcy Court requirement, Purchaser and Sellers shall consult with each other before issuing
any press release or public announcement concerning this Agreement or the Transactions, and
shall not issue any such release or make any such statement without the prior written consent of
the other (such consent not to be unreasonably withheld, conditioned or delayed). From and after
the Closing, Purchaser and Sellers may make public statements with respect to this Agreement or
the Transactions so long as such announcements do not disclose the specific terms or conditions
of this Agreement, except where such terms and conditions have already been disclosed as required
by Law or Bankruptcy Court requirement; provided, that the issuing party shall use its reasonable
best efforts to consult with the other party with respect to the text thereof to the extent practicable.

     Section 8.11. Confidentiality. Purchaser acknowledges that evaluation material relating to
the Transaction has been, and in the future will be, provided to it in connection with this
Agreement, including under Section 8.1, and is subject to the terms of the confidentiality
provisions set forth in the Debtor-in-Possession Secured Credit Agreement dated as of July 24,
2019 between Cambrian and Shelby, as borrowers, and Purchaser, as lenders as amended (the
“DIP Credit Agreement”), the Pre-Petition ABL Credit Agreement (as defined in the Final DIP
Order) and the Pre-Petition Term Loan Credit Agreement (as defined in the Final DIP Order), the
terms of which are incorporated herein by reference. Purchaser acknowledges and understands
that this Agreement may be publicly filed in the Bankruptcy Court and that, except as prohibited
herein, such disclosure will not be deemed to violate any confidentiality obligations owing to


                                                 -43-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44             Desc Main
                                  Document      Page 76 of 190


Purchaser, whether pursuant to this Agreement, the DIP Credit Agreement, the Pre-Petition ABL
Credit Agreement, the Pre-Petition Term Loan Credit Agreement or otherwise.

     Section 8.12. Transaction Documents. The Parties shall negotiate in good faith, prior to
the Closing, the terms of the Contract Assignment and Assumption Agreements, the General
Assignments and Bills of Sales, the Lease Assignment and Assumption Agreements, the Transition
Services Agreement and each other document, agreement or instrument executed and delivered in
connection herewith or therewith, and in each case such terms shall be in a form (i) customary for
transactions of the type contemplated by this Agreement and (ii) reasonably satisfactory to the
Sellers and Purchaser, in their respective discretion.

     Section 8.13. Sale Free and Clear. On the Closing Date, the Purchased Assets shall be
transferred to Purchaser free and clear of all Liens and Liabilities, other than the Liens expressly
permitted by the Sale Order and the Assumed Liabilities.

     Section 8.14. Fiduciary Obligations. Nothing in this Agreement, or any document related
to the transactions contemplated hereby, will require any Seller or any of their respective governing
bodies, directors, officers or members, in each case, in their capacity as such, to take any action,
or to refrain from taking any action, to the extent inconsistent with their fiduciary obligations.

    Section 8.15.    Escrow Amounts.

       (a)   Seller and Purchaser shall cooperate in good faith to negotiate with any potential
escrow agent on the terms of any escrow agreement contemplated by this Agreement. The fees
and expenses arising out of the administration of any resulting escrow arrangement shall be borne
solely by such accounts.

      (b)    The Administrative Priority Claims Escrow Account, the Wind-Down Escrow
Account and the Professional Fees Escrow Account and the funds therein shall be used solely to
fund the items identified in Sections 3.3(b), 3.3(c) and 3.3(d), respectively.

Section 8.16. Claims Waiver. Purchaser and its Affiliates hereby waive, effective as of the
Closing, any and all claims for administrative expenses or adequate protection that Purchaser or
its Affiliates may be entitled under the Bankruptcy Code including, but not limited to, any and all
claims that Purchaser and its Affiliates may have under section 361 of the Bankruptcy Code and/or
under section 507 of the Bankruptcy Code, that have accrued but have not been paid by the Sellers;
provided, however, that Purchaser and its Affiliates are not waiving (a) any replacement liens that
Purchaser may be entitled to under the Final DIP Order as to property sold under this Agreement
or under the Perry/Premier Transaction (as defined below), subject to any applicable defenses or
(b) their full unsecured deficiency claims, which are fully preserved, subject to any applicable
defenses.

Section 8.17. Call Option. Sellers hereby grant to Purchaser, in the event closing of the Perry
County Transaction and the Premier Elkhorn Transaction does not occur by the Outside Date, the
right to close, on substantially the same economic terms to Sellers as are set forth in each General
Assignment and Assumption Agreement and Bill of Sale for the Perry County Transaction and the


                                                -44-
Case 19-51200-grs      Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                 Document      Page 77 of 190


Premier Elkhorn Transaction (the “Perry/Premier Transaction”). Purchaser may elect to purchase
the Perry/Premier Transaction in its sole and absolute discretion by sending written notice of its
election to purchase the Perry/Premier Transaction (the “Purchase Notice”) to the Sellers within
three (3) Business Days of receipt of notice from the Sellers that the Perry County Transaction and
the Premier Elkhorn Transaction did not close, which notice shall be irrevocable. Purchaser must
close the purchase of the Perry/Premier Transaction as soon as reasonably practicable, and within
two (2) Business Days of giving the Purchase Notice to the Sellers, the Perry/Premier Transaction
shall be included as a part of the Transition Services Agreement.

Section 8.18. Coal Shipments. Following the Closing, Purchaser shall deliver all coal shipments
required by that certain coal supply agreement with EES Coke Battery LLC having an effective
date of January 1, 2019, for which a “Provisional Payment” has been made on or before the Closing
Date under that certain Prepayment Agreement entered into on the 8th day of May 2019 between
Carbon Partners, Inc. and Clintwood Elkhorn Mining LLC.

                                           ARTICLE IX.

                                    CONDITIONS TO CLOSING

      Section 9.1. Conditions Precedent to Obligations of Purchaser. The obligation of
Purchaser to consummate the Transactions is subject to the fulfillment, on or prior to the Closing
Date, of each of the following conditions (any or all of which may be waived by Purchaser in
whole or in part in its sole discretion):

                (a)   The Bankruptcy Court shall have approved and authorized, other than with
       respect to Cure Costs, the assumption and assignment of each Purchased Contract, except
       as would not have a material adverse effect on the Business from and after the Closing;

                (b)    the representations and warranties of Sellers contained in this Agreement
       (disregarding any “materiality” or “Seller Material Adverse Effect” qualifications
       contained therein) shall be true and correct in all respects as of the Closing (except such
       representations and warranties that expressly address an earlier date, which such
       representations and warranties shall be true and correct as of such earlier date), except
       where the failure to be so true and correct has not had, and would not reasonably be
       expected to have, a Seller Material Adverse Effect, and Purchaser shall have received a
       certificate signed by an authorized officer of the Sellers, dated the Closing Date, to the
       foregoing effect;

                (c)   Sellers shall have performed and complied in all material respects with all
       obligations and agreements required in this Agreement to be performed or complied with
       by them prior to or on the Closing Date, and Purchaser shall have received a certificate
       signed by an authorized officer of the Sellers, dated the Closing Date, to the forgoing effect;

             (d)      no Seller Material Adverse Effect shall have occurred since the date of this
       Agreement;



                                                -45-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                  Document      Page 78 of 190


                (e)   Purchaser shall have reached an agreement with respect to an amount of
       $5,000,000 in the aggregate, of which no more than $2,000,000 may be due on the Closing
       Date, of the Cure Costs with counterparties for the Purchased Contracts; and

                (f)    Sellers shall have delivered, or caused to be delivered, to Purchaser all of
       the items set forth in Section 4.2.

       Section 9.2. Conditions Precedent to Obligations of Sellers. The obligations of Sellers to
consummate the Transactions are subject to the fulfillment, prior to or on the Closing Date, of each
of the following conditions (any or all of which may be waived by Sellers in whole or in part in
their sole discretion):

                (a) the representations and warranties of Purchaser contained in this Agreement
       (disregarding any “materiality” or “Purchaser Material Adverse Effect” qualifications
       contained therein) shall be true and correct in all respects as of the Closing (except such
       representations and warranties that expressly address an earlier date, which such
       representations and warranties shall be true and correct as of such earlier date), except
       where the failure to be so true and correct has not had, and would not reasonably be
       expected to have, a Purchaser Material Adverse Effect, and the Sellers shall have received
       a certificate signed by an authorized officer of Purchaser, dated the Closing Date, to the
       foregoing effect;

               (b)     Purchaser shall have performed and complied in all material respects with
       all obligations and agreements required in this Agreement to be performed or complied
       with by Purchaser prior to or on the Closing Date, and the Sellers shall have received a
       certificate signed by an authorized officer of Purchaser on behalf of Purchaser, dated the
       Closing Date, to the foregoing effect;

               (c)     in the event Purchaser has received all required approvals from all
       applicable Governmental Bodies for such assumptions, Purchaser shall have delivered to
       the applicable Governmental Bodies all Required Bonding with respect to Purchaser’s
       assumption of all Liabilities or other obligations of Sellers arising under or from, or relating
       to, Sellers’ terminated self-insured workers’ compensation program, including Sellers’
       obligations to the Kentucky Department of Workers’ Claims to secure claims under
       Sellers’ terminated self-insured workers’ compensation program, whether arising before,
       on or after the date hereof;

               (d)     Purchaser shall have provided Sellers with evidence satisfactory to Sellers,
       in Sellers’ reasonable discretion, that Purchaser has a commitment from a reputable surety
       bond company to post the Required Bonding with respect to the Transferred Permits and,
       if applicable, any Purchased Contracts; and

              (e)      Purchaser shall have delivered to Sellers all of the items set forth in
       Section 4.3.




                                                -46-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                  Document      Page 79 of 190


       Section 9.3. Conditions Precedent to Obligations of Purchaser and Sellers. The
respective obligations of Purchaser and Sellers to consummate the Transactions are subject to the
fulfillment, on or prior to the Closing Date, of each of the following conditions (any or all of which
may be waived by Purchaser and Sellers in whole or in part in their respective sole discretion):

              (a)    there shall not be in effect any Order restraining, enjoining, staying or
        otherwise prohibiting the consummation of the Transactions;

               (b)     the Bankruptcy Court shall have entered the Sale Order;

               (c)    both the Perry County Transaction and the Premier Elkhorn Transaction
        shall have closed or shall close simultaneously with the Closing; and

              (d)     Purchaser and Sellers shall each be reasonably satisfied with the form and
       substance of the Schedules hereto.

Notwithstanding the foregoing provisions of this Section 9.3, the failure of the Closing to occur
shall not terminate or otherwise modify Purchaser’s right set forth in Section 4.1(b).

      Section 9.4 Frustration of Closing Conditions. No Party may rely on the failure of any
condition set forth in Sections 9.1, 9.2 or 9.3, as the case may be, if such failure was caused by
such Party’s breach of any provision of this Agreement.

                                            ARTICLE X.

                                               TAXES

     Section 10.1. Transfer Taxes. All documentary, stamp, transfer, motor vehicle registration,
sales, use, value added, excise and other similar non-income Taxes and all filing and recording
fees (and any penalties and interest associated with such Taxes and fees) arising from or relating
to the consummation of the Transactions (collectively, “Transfer Taxes”) will be borne by
Purchaser, regardless of the Party on whom Liability is imposed under the provisions of the Laws
relating to such Transfer Taxes. Sellers and Purchaser will consult and cooperate in timely
preparing and making all filings, Tax Returns, reports and forms as may be required to comply
with the provisions of the Laws relating to such Transfer Taxes and will cooperate and otherwise
use their respective reasonable best efforts to obtain any available refunds for or exemptions from
such Transfer Taxes, including preparing exemption certificates and other instruments as are
applicable to claim available exemptions from the payment of Transfer Taxes under applicable
Law and executing and delivering such affidavits and forms as are reasonably requested by the
other Party.

     Section 10.2. Purchase Price Allocation. (a) As promptly as practicable after the Closing
Date, but no later than 120 days thereafter, Purchaser will prepare and deliver to Sellers an
allocation schedule setting forth the amounts to be allocated among Sellers and among the
Purchased Assets of each Seller, pursuant to (and to the extent necessary to comply with)
Section 1060 of the Code and the applicable regulations promulgated thereunder (or, if applicable,


                                                -47-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                  Document      Page 80 of 190


any similar provision under state, local or foreign Law or regulation) (the “Proposed Allocation
Statement”). Sellers will have 30 Business Days following delivery of the Proposed Allocation
Statement during which to notify Purchaser in writing (an “Allocation Notice of Objection”) of
any objections to the Proposed Allocation Statement, setting forth in reasonable detail the basis of
their objections. If Sellers fail to deliver an Allocation Notice of Objection in accordance with this
Section 10.2(a) the Proposed Allocation Statement will be conclusive and binding on all Parties
and will become the “Final Allocation Statement.” If Sellers submit an Allocation Notice of
Objection, then for 20 Business Days after the date Purchaser receives the Allocation Notice of
Objection, Purchaser and Sellers will use their reasonable best efforts to agree on the allocations.
If Purchaser and Sellers agree in writing on an allocation schedule during such period, such
allocation schedule shall be conclusive and binding on all Parties and shall become the Final
Allocation Statement. Failing such agreement within 20 Business Days of such notice, the
unresolved allocations will be determined in writing by Purchaser after taking into account in good
faith Sellers’ objections, and such written determination shall be conclusive and binding on all
Parties and shall become the Final Allocation Statement. For the avoidance of doubt, in
administering any Legal Proceeding, the Bankruptcy Court shall not be required to apply the Final
Allocation Statement in determining the manner in which the Purchase Price should be allocated
as between Sellers and their respective estates.

       (b) Sellers and Purchaser and their respective Affiliates will report, act, and file Tax
Returns (including, but not limited to IRS Form 8594) in all respects and for all purposes consistent
with the Final Allocation Statement. Neither Sellers nor Purchaser will take any position (whether
in audits, tax returns, or otherwise) that is inconsistent with the Final Allocation Statement unless
required to do so by applicable Law.

     Section 10.3. Cooperation and Audits. Purchaser, its Affiliates and Sellers will cooperate
fully with each other regarding Tax matters (including the execution of appropriate powers of
attorney) and will make available to the other as reasonably requested all information, records and
documents relating to Taxes governed by this Agreement until the expiration of the applicable
statute of limitations or extension thereof or the conclusion of all audits, appeals or litigation with
respect to such Taxes; provided, however, that in the event that Sellers desire to destroy or dispose
of any such records, Sellers shall first notify the Purchaser and offer to deliver, at Purchaser’s
expense, any or all of such records and documents relating to Taxes governed by this Agreement
as Purchaser may request.

                                            ARTICLE XI.

                                          MISCELLANEOUS

     Section 11.1. No Survival of Representations and Warranties. The Parties agree that the
representations and warranties contained in this Agreement will not survive the Closing hereunder,
and none of the Parties will have any Liability to each other after the Closing for any breach
thereof. The Parties agree that the covenants contained in this Agreement to be performed at or
after the Closing will survive the Closing hereunder until the expiration of the applicable statute
of limitations or for such shorter period explicitly specified therein, and each Party will be liable
to the other after the Closing for any breach thereof.


                                                 -48-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44            Desc Main
                                  Document      Page 81 of 190


     Section 11.2. Expenses. Except as otherwise expressly provided in this Agreement,
whether or not the Transactions are consummated, each of Sellers and Purchaser will bear its own
expenses incurred in connection with the negotiation and execution of this Agreement and each
other agreement, document and instrument contemplated by this Agreement and the
consummation of the Transactions and all proceedings incident thereto.

     Section 11.3. Injunctive Relief. (a) The Parties agree that irreparable damages would occur
in the event that any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached, and that damages at law may be an inadequate
remedy for the breach of any of the covenants, promises and agreements contained in this
Agreement, and, accordingly, any Party will be entitled to injunctive relief to prevent any such
breach, and to enforce specifically the terms and provisions of this Agreement, including specific
performance of such covenants, promises or agreements or an Order enjoining a Party from any
threatened, or from the continuation of any actual, breach of the covenants, promises or agreements
contained in this Agreement. The rights set forth in this Section 11.3 will be in addition to any
other rights which a Party may have at law or in equity pursuant to this Agreement.

       (b) The Parties hereby agree not to raise any objections to the availability of the equitable
remedy of specific performance to prevent or restrain breaches of this Agreement by Purchaser or
Sellers, as applicable, and to specifically enforce the terms and provisions of this Agreement to
prevent breaches or threatened breaches of, or to enforce compliance with, the respective
covenants and obligations of Purchaser or Sellers, as applicable, under this Agreement all in
accordance with the terms of this Section 11.3.

     Section 11.4. Submission to Jurisdiction; Consent to Service of Process. (a) Without
limiting any Party’s right to appeal any Order of the Bankruptcy Court, (i) the Bankruptcy Court
will retain exclusive jurisdiction to enforce the terms of this Agreement and to decide any claims
or disputes, which may arise or result from, or be connected with, this Agreement, any breach or
default hereunder, or the Transactions, and (ii) any and all proceedings related to the foregoing
will be filed and maintained only in the Bankruptcy Court, and the Parties hereby consent to and
submit to the jurisdiction and venue of the Bankruptcy Court for such purposes and will receive
notices at such locations as indicated in Section 11.8 hereof; provided, however, that if any
Bankruptcy Case has been closed pursuant to Section 350 of the Bankruptcy Code, the Parties
agree to unconditionally and irrevocably submit to the exclusive jurisdiction of the Delaware Court
of Chancery and any state appellate court therefrom within the State of Delaware (or in the event
(but only in the event) that such court does not have subject matter jurisdiction over such Legal
Proceeding in the United States District Court for the District of Delaware) and any appellate court
from any thereof, for the resolution of any such claim or dispute. The Parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the Parties agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law.

       (b) Each of the Parties hereby consents to process being served by any other Party in any
suit, action or proceeding by delivery of a copy thereof in accordance with the provisions of


                                               -49-
Case 19-51200-grs           Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44        Desc Main
                                      Document      Page 82 of 190


Section 11.8; provided, however, that such service will not be effective until the actual receipt
thereof by the Party being served.

     Section 11.5. Waiver of Right to Trial by Jury. Each Party to this Agreement waives any
right to trial by jury in any action, matter or proceeding regarding this Agreement or any provision
hereof.

     Section 11.6. Entire Agreement; Amendments and Waivers. This Agreement represents the
entire understanding and agreement between the Parties with respect to the subject matter hereof
and supersedes all prior discussions and agreements between the Parties with respect to the subject
matter hereof. This Agreement can be amended, supplemented or changed, and any provision
hereof can be waived, only by written instrument making specific reference to this Agreement
signed by the Party against whom enforcement of any such amendment, supplement, modification
or waiver is sought. No action taken pursuant to this Agreement, including any investigation by
or on behalf of any Party, will be deemed to constitute a waiver by the Party taking such action of
compliance with any representation, warranty, covenant or agreement contained herein. The
waiver by any Party of a breach of any provision of this Agreement will not operate or be construed
as a further or continuing waiver of such breach or as a waiver of any other or subsequent breach.
No failure on the part of any Party to exercise, and no delay in exercising, any right, power or
remedy hereunder will operate as a waiver thereof, nor will any single or partial exercise of such
right, power or remedy by such Party preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. All remedies hereunder are cumulative and are not exclusive
of any other remedies provided by Law.

     Section 11.7. Governing Law. This Agreement will be governed by and construed in
accordance with federal bankruptcy Law, to the extent applicable, other federal law, where
applicable, and, where state Law is implicated, the Laws of the State of Delaware applicable to
contracts made and performed in such State, and the Laws of the Commonwealth of Kentucky
applicable to real property located in the Commonwealth of Kentucky and Licenses or Permits
issued or administered by a Governmental Body under the jurisdiction of the Commonwealth of
Kentucky.

     Section 11.8. Notices. All notices and other communications under this Agreement will be
in writing and will be deemed given (i) when delivered personally by hand, (ii) when sent by email
(with written confirmation of transmission) or (iii) one Business Day following the day sent by
overnight courier (with written confirmation of receipt), in each case at the following addresses
and email addresses (or to such other address or email address as a Party may have specified by
notice given to the other Party pursuant to this provision):

       If to Sellers, to:

               Cambrian Coal LLC
               P.O. Box 2100
               Pikeville, KY 41502
               Attention: J. Mark Campbell
               Email: mark.campbell@cambriancoal.com


                                                 -50-
Case 19-51200-grs      Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                                 Document      Page 83 of 190


              With a copy (which will not constitute notice) to:

              Frost Brown Todd LLC
              250 West Main Street, Suite 2800
              Lexington, Kentucky 40507
              Attention: Jeff Hallos
              Email:     jhallos@fbtlaw.com

      If to Purchaser, to:

              Richmond Hill Capital Partners, LP and
              Essex Equity Joint Investment Vehicle, LLC
              c/o Richmond Hill Investment Co., LP
              375 Hudson Street, 12th Floor
              New York, NY 10014
              Attention: Ryan Taylor
                         Jordan Jones
              Email:     rtaylor@rhiclp.com
                         jjones@medorapartners.com

              -and-

              Alliance Prime Associates, Inc.
              200 Park Avenue, Suite 400
              Orange Village, Ohio 44122
              Attention: Joseph E. LoConti
                         Michael R. Cavanaugh
                         Sean T. O’Brien
              Email:     jloconti@yahoo.com
                         Seanobrien1414@gmail.com
                         michael@tower1partnership.com

      With copies (which will not constitute notice) to:
              Chapman and Cutler LLP
              1270 Avenue of the Americas
              New York, NY 10020
              Attention: Larry G. Halperin
              Email: halperin@chapman.com

              -and-

              Kaplan Johnson Abate & Bird LLP
              710 West Main Street
              Louisville, Kentucky 40202
              Attention: Brian Meldrum
              Email: bmeldrum@kaplanjohnsonlaw.com


                                              -51-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                  Document      Page 84 of 190


     Section 11.9. Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any Law or public policy, all other terms or provisions
of this Agreement will nevertheless remain in full force and effect so long as the economic or legal
substance of the Transactions is not affected in any manner materially adverse to any Party. Upon
such determination that any term or other provision is invalid, illegal, or incapable of being
enforced, the Parties will negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner in order that the
Transactions are consummated as originally contemplated to the greatest extent possible.

    Section 11.10. Assignment. This Agreement will be binding upon and inure to the benefit
of the Parties and their respective successors and permitted assigns. Except as set forth in Section
11.11, nothing in this Agreement will create or be deemed to create any third party beneficiary
rights in any Person or entity not a party to this Agreement. No assignment of this Agreement or
of any rights or obligations hereunder may be made by either Sellers or Purchaser (by operation of
law or otherwise) without the prior written consent of the other Parties and any attempted
assignment without the required consents will be void; provided, however, that Purchaser shall be
entitled to designate, in accordance with the terms and subject to the limitations set forth in this
Section 11.10, one or more Affiliates to (i) purchase the Purchased Assets and/or (ii) assume the
Assumed Liabilities (any such Affiliate of Purchaser that shall be properly designated by Purchaser
in accordance with this clause, a “Designated Purchaser”); it being understood and agreed,
however, that any such right of Purchaser to designate a Designated Purchaser is conditioned upon
(a) such Designated Purchaser executing and delivering to Sellers a counterpart to this Agreement,
(b) such Designated Purchaser being able to perform the applicable covenants under this
Agreement (and make the same representations and warranties as Purchaser has made in Article
VI, limited, where applicable, to the relevant portion of the Purchased Assets being acquired by
such Designated Purchaser), and demonstrate satisfaction of the applicable requirements of
Section 365 of the Bankruptcy Code (to the extent applicable), including the provision of adequate
assurance for future performance, with respect to the applicable Purchased Contracts, (c) any such
designation not creating any Liability (including any Liability relating to Taxes) for Sellers or their
Affiliates that would not have existed had Purchaser purchased the Purchased Assets and/or
assumed the Assumed Liabilities, and which Liability is (i) not fully reimbursed by or on behalf
of Purchaser prior to or at the Closing or (ii) a Liability for which Purchaser or the applicable
Designated Purchaser agrees, at its election, to provide an indemnity reasonably acceptable to
Sellers and (d) such designation not reasonably being expected to materially delay, prevent or
hinder the consummation of the transactions contemplated by this Agreement. No such
designation shall relieve Purchaser of any of its obligations hereunder. Any breach hereof by a
Designated Purchaser shall be deemed a breach by Purchaser. The above designation shall be
made by Purchaser by way of a written notice to be delivered to Sellers as soon as reasonably
practicable after the date hereof and in no event later than the fifth (5th) day prior to the Closing
Date, which written notice shall contain appropriate information about the Designated Purchaser(s)
and shall indicate which Purchased Assets and Assumed Liabilities that Purchaser intends such
Designated Purchaser(s) to purchase and/or assume, as applicable, hereunder. Upon any such
permitted assignment, the references in this Agreement to Sellers or Purchaser will also apply to
any such assignee unless the context otherwise requires.




                                                 -52-
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44             Desc Main
                                  Document      Page 85 of 190


    Section 11.11. Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner, equityholder, incorporator, manager, agent, attorney,
Representative or Affiliate of the parties to this Agreement or any of their Affiliates will have any
Liability for any obligations or Liabilities of Sellers or Purchaser, as applicable, under this
Agreement or any agreement entered into in connection herewith or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby and thereby. Any claim or cause
of action based upon, arising out of, or related to this Agreement or any agreement, document or
instrument contemplated hereby may only be brought against Persons that are expressly named as
Parties thereto, and then only with respect to the specific obligations set forth herein or therein.
Other than the Parties, no other party will have any Liability or obligation for any of the
representations, warranties, covenants, agreements, obligations or Liabilities of any Party under
this Agreement or the agreements, documents or instruments contemplated hereby or of or for any
Legal Proceeding based on, in respect of, or by reason of, the Transactions (including the breach,
termination or failure to consummate such transactions), in each case whether based on contract,
tort, fraud, strict liability, other Laws or otherwise and whether by piercing the corporate veil, by
a claim by or on behalf of a Party or another Person or otherwise. In no event will any Person be
liable to another Person for any remote, speculative or punitive damages with respect to the
Transactions.

   Section 11.12. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

                                   [SIGNATURE PAGE FOLLOWS]




                                                -53-
Case 19-51200-grs    Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44      Desc Main
                               Document      Page 86 of 190




        IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by their
respective officers duly authorized, as of the date hereof.

                                             PURCHASER:

                                             RICHMOND HILL CAPITAL PARTNERS, LP


                                             By: ____________________________________
                                                       Ryan P. Taylor
                                               Name: _______________________________
                                                      Authorized Signatory
                                               Title: ________________________________




                                             ESSEX EQUITY JOINT INVESTMENT
                                               VEHICLE, LLC


                                             By: ____________________________________
                                                       Ryan P. Taylor
                                               Name: _______________________________
                                                      Authorized Signatory
                                               Title: ________________________________




                                             ALLIANCE PRIME ASSOCIATES, INC.


                                             By: ____________________________________
                                                        Joseph E. LoConti
                                               Name: _______________________________
                                                        President
                                               Title: ________________________________




                         Signature Page to Asset Purchase Agreement
Case 19-51200-grs   Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                              Document      Page 87 of 190


                                            SELLERS:

                                            CAMBRIAN COAL LLC,
                                            SHELBY RESOURCES, LLC,
                                            PLM HOLDING COMPANY LLC,
                                            APEX ENERGY, INC.,
                                            BEAR BRANCH COAL LLC,
                                            C. W. AUGERING, INC.,
                                            CLINTWOOD ELKHORN MINING LLC,
                                            GATLIFF COAL LLC
                                            MARSHALL RESOURCES, INC.,
                                            PERRY COUNTY COAL LLC,
                                            PIKE-LETCHER LAND LLC,
                                            PREMIER ELKHORN COAL LLC,
                                            RAVEN ROCK DEVELOPMENT LLC,
                                            RAY COAL LLC,
                                            RICH MOUNTAIN COAL LLC,
                                            S. T. & T. LEASING, INC.,
                                            T.C. LEASING, INC.,
                                            WHITAKER COAL LLC


                                            By: ____________________________________
                                              Name: _______________________________
                                              Title: ________________________________




                       Signature Page to Asset Purchase Agreement
Case 19-51200-grs   Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                              Document      Page 88 of 190


                                      Exhibit A

                       Interim Permit Operating Agreement
                                  (See attached)
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44            Desc Main
                                  Document      Page 89 of 190


                            PERMIT OPERATING AGREEMENT

      THIS PERMIT OPERATING AGREEMENT (“Permit Agreement”) is dated as of
____________, 2019, and is made and entered into by and between Cambrian Coal LLC, a
Kentucky limited liability company, Shelby Resources, LLC, a Kentucky limited liability
company, [OTHER ENTITIES], a Kentucky ____________, and [___________________], a
Kentucky _________________ (collectively “Transferor”), and [_______________________], a
_____________________ (“Transferee”).

                                         WITNESSETH:

         WHEREAS, Transferor, as seller, and Richmond Hill Capital Partners, LP, Essex Equity
Joint Investment Vehicle, LLC, and Alliance Prime Associates, Inc. (collectively, the
“Designating Purchasers”), as purchaser, have entered into that certain Asset Purchase
Agreement dated September 20, 2019 (the “Purchase Agreement”) pursuant to which Transferor
is to transfer to Transferee, as the Designated Purchaser under the Purchase Agreement, the Permits
(as defined below); and

       WHEREAS, Transferor is in possession of, and is designated as “Permittee” of, under and
pursuant to, those permits set forth on Exhibit A issued by the Kentucky Department of Natural
Resources (the “KDNR”) and other Governmental Bodies (such permits, as amended and revised,
together with all other Transferred Permits (as defined in the Purchase Agreement), collectively,
the “Permits”); and

       WHEREAS, pursuant to the Purchase Agreement, Transferee is obligated to become the
permittee under each of the Permits and to conduct certain operations on the properties and assets
being acquired by Transferee pursuant to the Purchase Agreement; and

        WHEREAS, Transferee has filed or shall file, in accordance with the terms of this Permit
Agreement, all necessary applications to transfer the Permits from Transferor to Transferee, to
have Transferee designated as an “operator” under the Permits, to, if applicable, obtain “advance
approvals” of both the transfer and operator status for the Permits from the KDNR and other
Governmental Bodies, as applicable (“Transfer Applications”), and to obtain the approvals of all
applicable Governmental Bodies with respect thereto (“Transfer Approvals”) all as more
particularly set forth herein; and

         WHEREAS, the parties to the Purchase Agreement desire to close the transactions
contemplated by the Purchase Agreement before the Transfer Approvals are obtained, and to have
Transferor and Transferee enter into this Permit Agreement to govern the rights, obligations and
liabilities of Transferor and Transferee in any way related to the Permits during the period of time
beginning on the Closing Date (as defined in the Purchase Agreement) and continuing through the
date of receipt of all Transfer Approvals (the “Interim Period”).

       NOW, THEREFORE, in consideration of the foregoing recitals and the mutual covenants
and representations contained herein, the reasonableness, adequacy and sufficiency of which are
hereby acknowledged, the parties, each intending to be legally bound, hereby agree as follows:




                                           PAGE 1 OF 11
Case 19-51200-grs     Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                Document      Page 90 of 190


        1.     Capitalized Terms. All capitalized terms not otherwise defined herein shall have
the respective meanings set forth in the Purchase Agreement.

       2.     Transfer Applications.

       (a)    As promptly as practicable, and in no event later than 30 days after the Closing
              Date, Transferee (with the reasonable cooperation and assistance of Transferor, at
              Transferee’s sole cost and expense) shall submit Transfer Applications to all
              applicable Governmental Bodies necessary to facilitate the Transfer Approvals for
              the Permits, including, if applicable, a request for advance approval of the transfer
              of the Permits, except for any Transfer Application which may not be filed until
              Transferee can demonstrate ownership and control of the Purchased Real Property,
              which shall be properly filed promptly after the Purchased Real Property is
              transferred in accordance with the Purchase Agreement.

       (b)    Transferee shall be responsible (with the reasonable cooperation and assistance of
              Transferor, at Transferee’s sole cost and expense) for preparing and assembling
              drafts of all Transfer Applications and other documentation to be submitted to the
              applicable Governmental Bodies in connection with the approval of the Transfer
              Applications for the Permits (the “Permit Application Approvals”) or the Transfer
              Approvals, responding to data or information requests received from such
              Governmental Bodies in connection therewith, providing any necessary
              information, facilitating any required consents or approval, and otherwise securing
              the Permit Application Approvals and the Transfer Approvals. Any and all costs
              and expenses in connection with obtaining the Permit Application Approvals and
              the Transfer Approvals and designating Transferee as an operator under the
              Permits, if required, including any and all necessary filing fees for the Transfer
              Applications, costs of advertising the filing of the Transfer Applications and costs
              and expenses payable to any Governmental Body in connection with the Transfer
              Applications, shall be borne by Transferee.

       (c)    Following the submission of the Transfer Applications, Transferee agrees to
              diligently prosecute the Transfer Application process contemplated hereby to
              obtain the Permit Application Approvals and the Transfer Approvals, and
              Transferor agrees to promptly review and/or provide any documents required of
              Transferor to facilitate such process. Without obtaining the prior written approval
              of Transferor (which consent shall not be unreasonably withheld, conditioned or
              delayed), Transferee agrees that it shall not seek in any of the Transfer Applications
              to change any condition of mining or reclamation obligation established in the
              Permits (other than the identity of the operator) or delete or add property to the
              Permits, if the effect of such request or modification thereto would delay or
              otherwise hinder obtaining prompt approval of the Transfer Applications or the
              release of any Bonds (as defined below) or other security, if any, of Transferor or
              its Affiliates, except, in each case, (i) for actions ordered by an applicable
              Governmental Body, (ii) as required to abate or resolve any notice of non-
              compliance, (iii) as required in connection with any mid-term review or renewal of
              any such Permits, (iv) as required in connection with any pending actions, or (v) as


                                          PAGE 2 OF 11
Case 19-51200-grs   Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                              Document      Page 91 of 190


            required in connection with similar permitting developments. Transferee and
            Transferor agree to sign all documents reasonably required by any Governmental
            Body in connection with the Permit Application Approvals or the Transfer
            Approvals. In the event of the denial of any Permit Application Approval or
            Transfer Approval by the appropriate Governmental Body, Transferee shall, at
            Transferee’s sole cost and expense, until such denial is reversed, use commercially
            reasonable efforts to diligently pursue and exhaust all administrative and judicial
            remedies afforded to Transferee in the event of such denial.

      (d)   So long as Transferee is in compliance in all material respects with its obligations
            under this Permit Agreement and the Purchase Agreement, Transferor shall take
            commercially reasonable action (including, without limitation, filing and diligently
            prosecuting any permit renewals), at Transferee’s sole cost and expense, to
            maintain each Permit in full force and effect until the Transfer Approval is obtained
            with respect thereto, provided that, if any such action will or may subject Transferor
            to any material cost, expense or liability, Transferor may refrain from taking such
            action until and unless it receives reasonably adequate assurance that Transferee is
            capable of indemnifying, reimbursing, holding harmless or otherwise making
            whole Transferor for any and all costs, expenses and liabilities that may result or
            arise from such action.

      3.    Transfer of Operatorship.

      (a)   At Closing, Transferee will submit all documentation necessary to designate
            Transferee, its Affiliates or designees as an “operator” on each of the Permits.
            During the Interim Period, subject to first obtaining any required administrative
            consent or approval and complying with any other requirement of any
            Governmental Body (including, if applicable, filing a request for advance approval
            of the transfer of the Permits), Transferor, to the extent Transferor has a legal right
            to do so, designates Transferee and its Affiliates as an operator under, and grants to
            Transferee and its Affiliates the right to immediately engage in mining operations
            and all other legally permissible activities on the premises permitted under, the
            Permits, subject to the terms and conditions of this Permit Agreement, each
            applicable Lease that is a Purchased Contract and the Permits. With respect to such
            mining operations and other legally permissible activities conducted by Transferee
            during the Interim Period, Transferee shall operate solely as an independent
            contractor and not as an agent, employee, or servant of Transferor. Except as
            otherwise provided in this Permit Agreement, (i) all of Transferee’s post-Closing
            operations pursuant to this subsection shall be at the sole cost, risk, liability and
            expense of Transferee and (ii) any benefit gained from such post-Closing operations
            by Transferee pursuant to this subsection shall likewise be for the sole account and
            benefit of Transferee.

      (b)   Unless completed prior to Closing or otherwise agreed upon, in writing, by the
            parties hereto, within the time period set forth in Section 2(a) to submit Transfer
            Applications for the Permits, (i) Transferee and Transferor shall execute and deliver
            to Transferee all necessary applications and such other forms as may be required


                                        PAGE 3 OF 11
Case 19-51200-grs        Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                                   Document      Page 92 of 190


                by applicable Governmental Bodies in connection with obtaining the Permit
                Application Approvals or the Transfer Approvals, (ii) to the extent required by
                applicable Law, Transferee and Transferor shall use commercially reasonable
                efforts to obtain the signatures of all contract miners used by Transferor on the
                properties covered by the Permits, (iii) to the extent required by applicable Law,
                Transferor and Transferee shall use commercially reasonable efforts to designate
                Transferee or its Affiliates as an “operator” under the Permits, and (iv) Transferee
                and Transferor shall use commercially reasonable efforts to obtain a fully executed
                consent from each Person that has granted a dwelling distance waiver with respect
                to the Permits, to the extent required by applicable Law.

       4.      Operation on Permits. Except for the Transferor’s Obligations (as defined below),
upon execution of this Permit Agreement, all liabilities, conditions, obligations, responsibilities
and other matters pertaining to the Permits shall be the responsibility of Transferee. It is expressly
acknowledged and agreed by the parties that Transferee is desirous of immediately commencing
and continuing mining and reclamation operations upon the property covered by the Permits. In
recognition thereof, it is expressly agreed by Transferor that Transferee shall have the right to
commence and continue, immediately upon the execution of this Permit Agreement, mining,
reclamation and related activities under the terms and conditions of the existing Permits as a
designated operator for Transferor upon the property covered by the Permits, with indemnification
of Transferor by Transferee during the Interim Period as set forth herein. For purposes of this
Permit Agreement, “Transferor’s Obligations” means all liabilities and obligations of Transferor
expressly set forth in this Permit Agreement or the Purchase Agreement. The Transferor’s
Obligations, to the extent not fully completed and satisfied, shall survive the termination of this
Permit Agreement.

        5.      Right of Entry. In addition to any and all rights of access granted to Transferee
under the Purchase Agreement, Transferor does hereby grant to Transferee a right of entry on, over
and across the property covered by the Permits, together with the right of ingress, egress and
regress to and from such property (to the extent of Transferor’s authority to do so without the
resulting breach of the instruments by which Transferor has rights in the property), as required by
Law or necessary to maintain and comply with the terms of the applicable Leases that are
Purchased Contracts and the Permits, exercise its rights and perform its obligations under the
Purchase Agreement, this Permit Agreement and the other documents executed pursuant to the
Purchase Agreement, and to perform reclamation obligations related to the Permits. Transferee,
to the extent necessary, grants to Transferor, its successors, assigns and contractors, right of entry
to the property covered by the Permits, together with the right of ingress, egress and regress to and
from such property (to the extent of Transferee’s authority to do so without the resulting breach of
the instruments by which Transferee has rights in the property): (a) as may be necessary to
segregate and remove the Excluded Assets; (b) as may be necessary for the transfer of the Permits
and the release of the Bonds related thereto; (c) to complete any of the Transferor’s Obligations;
and (d) to review records relating to the Permits and for any other lawful purpose reasonably
necessary to exercise its rights under the Purchase Agreement or this Permit Agreement, including
correcting, as permitted pursuant to the terms of the Purchase Agreement or this Permit
Agreement, any violations of any applicable Laws pertaining to the premises subject to the Permits
that have not been, and are not being, timely corrected by Transferee, in each case for the foregoing
clauses (a) through (d), subject to the terms, conditions, limitations and restrictions set forth in this


                                             PAGE 4 OF 11
Case 19-51200-grs     Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                                Document      Page 93 of 190


Permit Agreement and the Purchase Agreement. The immediately preceding sentence shall
survive the term and termination of this Permit Agreement.

      6.     Certain Obligations.

      (a)    Transferee’s Obligations. Upon the date hereof, except to the extent the liability,
             performance or other matters constitute the Transferor’s Obligations or are matters
             for which Transferee is entitled to be indemnified by Transferor under the Purchase
             Agreement, Transferee shall (i) be responsible and liable for, and shall timely
             perform, all liabilities and obligations of Transferee expressly set forth in this
             Permit Agreement or the Purchase Agreement and any and all monitoring,
             sampling, reporting, maintenance, reclamation and remedial obligations and
             liabilities under the Permits and for timely compliance with the terms and
             conditions of the Permits, and (ii) have the duty at its sole cost and expense to timely
             defend and abate any non-compliance issued on the Permits, whether arising before,
             on or after the date hereof, to pay all fines and assessments related thereto, to correct
             all such non-compliances, and to perform all abatement measures required by the
             applicable Governmental Bodies, except that Transferee shall not be responsible
             for any of the foregoing to the extent they constitute Excluded Liabilities (as
             defined in the Purchase Agreement) or that are not Assumed Liabilities (as defined
             in the Purchase Agreement) for which Transferor shall indemnify Transferee as
             contemplated in Section 9(b). In the event that either Transferor or Transferee
             receives written notice of any non-compliance with the Permits or applicable safety
             or environmental Laws, including but not limited to Mine Safety and Health
             Administration (“MSHA”) violations or Imminent Danger Orders issued under
             Section 107(a) of the Federal Mine Safety and Health Act of 1977 (the “Mine Act”),
             a written notice from MSHA that a mine covered by a Permit has a pattern of
             violations of mandatory health or safety standards of such nature as could have
             significant and substantial contribution to the cause and effect of mine health or
             safety hazards under Section 104(e) of the Mine Act, Office of Surface Mining
             (“OSM”) citations, or a written notice of Reportable Incidents (as defined in the
             Mine Act), then it shall give written notice of the non-compliance to the other party
             promptly, and in any event within 2 Business Days (or in the case of receipt of a
             cessation order, immediately), of receipt of such notice. If Transferee fails to timely
             defend any non-compliance that it is required to defend pursuant to this Section
             6(a) or does not promptly and in good faith take any and all actions necessary to
             abate such non-compliance, then Transferor shall have the right (but not the
             obligation), itself or through its contractors, to defend and/or abate said non-
             compliance and to freely and without unreasonable interference from Transferee
             enter upon the property covered by the Permits to do all things that Transferor
             deems necessary to abate any such non-compliance, and Transferee shall reimburse
             Transferor for all costs and expenses associated with such defense and/or
             abatement, including the work required to abate any such non-compliance and any
             and all reasonable attorneys’ or other professionals’ fees that are incurred by
             Transferor relating thereto. Transferor shall provide copies of all inspection sheets
             received from the KDNR or other applicable Governmental Body in respect of the



                                          PAGE 5 OF 11
Case 19-51200-grs       Doc 534      Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                   Document      Page 94 of 190


               Permits or applicable safety or environmental Laws to Transferee within five (5)
               Business Days of receipt of such sheets.

       (b)     Transferor’s Obligations. Transferor shall timely perform the Transferor’s
               Obligations, and shall timely cure any non-compliance arising thereunder or
               associated therewith. If Transferor fails to defend any such non-compliance and
               does not promptly and in good faith take any and all commercially reasonable
               actions necessary to abate such non-compliance, then Transferee shall have the
               right (but not the obligation), itself or through its contractors, to defend and/or abate
               said non-compliance and to freely and without unreasonable interference from
               Transferor do all things that it deems necessary to abate such non-compliance, and
               Transferor shall reimburse Transferee for all reasonable costs and expenses
               associated with such defense and/or abatement, including the work required to
               abate any such non-compliance and any and all reasonable attorneys’ or other
               professionals’ fees that are incurred by Transferee relating thereto.

        7.     Replacement Bonds. Simultaneously with the filing of the Transfer Applications
in accordance with the terms of this Permit Agreement, Transferee shall, or shall cause its Affiliate
to, post all bonds (or other appropriate collateral of a type satisfactory to the appropriate
Governmental Bodies) necessary to obtain the applicable Transfer Approval and cause a full and
complete release of the Bonds once the applicable Transfer Approval is obtained. Transferee is
solely responsible for the maintenance of the bonds it posts with respect to the Permits, including
the costs and expenses thereof. The obligations contemplated hereunder shall be on a Permit-by-
Permit basis and in no event shall performance be delayed until all Transfer Applications are
complete and/or all Permit Application Approvals have been obtained. Transferee shall take all
commercially reasonable steps necessary to ensure that all Bonds and any cash bonds or letters of
credit posted by Transferor or its Affiliates directly with the applicable Governmental Body in
connection with a Permit shall be refunded in full and/or returned to Transferor and/or its Affiliates
or Transferee, as provided in the Purchase Agreement, as soon as reasonably practicable after the
Transfer Approval is obtained.

        8.      Bond Maintenance. Transferor and its Affiliates shall leave in place the bonds of
Transferor posted with respect to each of the Permits (collectively, the “Bonds”) until such Bonds
are released by the applicable Governmental Body following the applicable Transfer Approval and
shall cause the security, if any, they have posted for the Bonds to remain in place during the Interim
Period; provided however, that Transferee shall be solely responsible for all costs associated with
the Bonds from and after the Closing Date and Transferee agrees to reimburse Transferor, or upon
request from Transferor to pay as and when due directly on behalf of Transferor to the appropriate
third party, any amounts payable related to or arising from any Bond during the period from the
Closing Date until such Bond is released. For the avoidance of doubt, Transferee shall be solely
responsible for the obligation to replace the applicable Bonds notwithstanding any provision of
this Section 8 to the contrary.

       9.      Indemnifications.

       (a)     Indemnification by Transferee. Transferee shall indemnify, defend, and save
               harmless, Transferor, its Affiliates and their respective members, managers,


                                            PAGE 6 OF 11
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                  Document      Page 95 of 190


               officers, directors, stockholders, employees, agents, representatives, successors and
               assigns from and against any and all Liabilities in any way arising out of, resulting
               from Transferee’s conduct after Closing in connection with (i) the Permits; (ii) the
               performance of the operations of Transferee on the property covered by the Permits;
               (iii) the use by Transferee of the property covered by the Permits; (iv) forfeiture of
               the Bonds after Closing; or (v) Transferee’s obligations under this Permit
               Agreement or the Purchase Agreement, in each case, other than those Liabilities
               solely to the extent arising out of, resulting from or in connection with the
               Transferor’s Obligations.

       (b)     Indemnification by Transferor. Transferor shall indemnify, defend, and save
               harmless Transferee, its Affiliates and their respective members, managers,
               officers, directors, stockholders, employees, agents, representatives, successors and
               assigns from and against any and all Liabilities in any way arising out of, resulting
               from or in connection with the Transferor’s Obligations (other than those Liabilities
               solely to the extent arising out of, resulting from or in connection with the
               obligations of Transferee under this Permit Agreement or the Purchase Agreement).

       (c)     Survival. The indemnification obligations in this Permit Agreement shall survive
               the term and termination of this Permit Agreement.

         10.     Insurance. At all times during the term of this Permit Agreement, Transferee shall,
at its sole cost and expense, provide and maintain insurance covering Transferee’s operations and
assets and any and all liabilities relating thereto of the type and in the amounts set out in Exhibit B
attached hereto and incorporated herein by reference and shall comply with the terms and
conditions set forth on such exhibit. Prior to its entry onto the Purchased Real Property, Transferee
shall provide Transferor with certificates of insurance that indicate that Transferee has the required
insurance. The insurance limits and coverages specified in the attached Exhibit B are minimum
requirements and shall not be construed in any way to limit Transferee’s liability. Such insurance
shall be maintained with one or more reputable insurance companies that customarily insure risks
in the coal industry. To the extent permitted under the applicable insurance policies, Transferee
shall designate Transferor as an additional insured on all such policies and shall provide Transferor
with a certificate of insurance or other proof reasonably satisfactory to Transferor as to such
insurance coverage.

        11.     Accident Notice. Transferee shall promptly provide written notice to Transferor of
any accidents or occurrences resulting in injuries to persons or property in any way arising out of
or related to the operations of Transferee, its Affiliates or their respective agents, representatives
or contractors hereunder.

        12.     Termination. Except to the extent otherwise provided herein, this Permit
Agreement, and the obligations of the parties hereunder, shall terminate with respect to each Permit
upon the parties obtaining all Transfer Approvals and the release of all Bonds with respect to such
Permit and shall terminate in its entirety upon the parties obtaining all Transfer Approvals and the
release of all Bonds with respect to all Permits.




                                            PAGE 7 OF 11
Case 19-51200-grs       Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                  Document      Page 96 of 190


       13.     Applicant Violator System. Transferee hereby represents and warrants to
Transferor that neither Transferee nor any of its Affiliates is permit blocked on the Applicant
Violator System by any Governmental Body. Transferor hereby represents and warrants to
Transferee that neither Transferor nor any of its Affiliates is permit blocked on the Applicant
Violator System by any Governmental Body.

        14.     Right to Injunctive Relief. Transferee acknowledges and agrees that, in the event
of a breach or threatened breach of any of Transferee’s obligations regarding operations under the
Permits or other obligations under this Permit Agreement, Transferor may suffer irreparable harm
for which it would have no adequate remedy at Law and, accordingly, shall be entitled to an
injunction or other equitable relief (including a temporary restraining order or preliminary
injunction) against such breach or threatened breach. Transferee waives, to the fullest extent
permitted by Law, the requirement of the posting of any bond or other security in connection with
such injunctive or other equitable relief.

        15.    Cooperation. Transferor and Transferee agree to fully cooperate, and to cause their
respective Affiliates to fully cooperate, with each other in all filings and other actions that may be
necessary to obtain the Transfer Approvals, including providing any additional information and
the preparation and execution of any additional documents; provided, however, Transferor shall
not be obligated to incur any liability or pay any money to any third party in connection with such
cooperation.

        16.   Notice. Except as otherwise specified in this Permit Agreement, all notices,
requests, demands and other communications under this Permit Agreement shall be in writing and
shall be deemed to have been duly given on the date when personally delivered to the party to
whom notice is to be given, on the date of transmission if sent by confirmed e-mail, or on the
second day after mailing, if mailed to the party to whom notice is to be given, by nationally
recognized overnight delivery service and properly addressed as follows:

               TO TRANSFEROR:

               c/o Cambrian Coal LLC
               P.O. Box 2100
               Pikeville, KY 41502
               Attn: President
               Email: mark.campbell@cambriancoal.com

               With a copy (which shall not constitute notice) to:

               Frost Brown Todd LLC
               Lexington Financial Center
               250 W. Main Street, Suite 2800
               Lexington, KY 40507-1749
               Attn: Jeffrey L. Hallos
               Email: jhallos@fbtlaw.com




                                            PAGE 8 OF 11
Case 19-51200-grs     Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                                Document      Page 97 of 190


             TO TRANSFEREE:

             Richmond Hill Capital Partners, LP and
             Essex Equity Joint Investment Vehicle, LLC
             c/o Richmond Hill Investment Co., LP
             375 Hudson Street, 12th Floor
             New York, NY 10014
             Attention: Ryan Taylor
                        Jordan Jones
             Email:     rtaylor@rhiclp.com
                        jjones@medorapartners.com

             -and-

             Alliance Prime Associates, Inc.
             200 Park Avenue, Suite 400
             Orange Village, Ohio 44122
             Attention: Joseph E. LoConti
                        Michael R. Cavanaugh
                        Sean T. O’Brien
             Email:     jloconti@yahoo.com
                        Seanobrien1414@gmail.com
                        michael@tower1partnership.com

      With copies (which will not constitute notice) to:
             Chapman and Cutler LLP
             1270 Avenue of the Americas
             New York, NY 10020
             Attention: Larry G. Halperin
             Email: halperin@chapman.com

             -and-

             Kaplan Johnson Abate & Bird LLP
             710 West Main Street
             Louisville, Kentucky 40202
             Attention: Brian Meldrum
  Email: bmeldrum@kaplanjohnsonlaw.com




                                         PAGE 9 OF 11
Case 19-51200-grs      Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                 Document      Page 98 of 190


Any party may change its contact information for the purposes of this Section by giving the other
party hereto written notice of the new address in the manner set forth above.

       17.    Miscellaneous.

       (a)    Succession; Assignment. This Permit Agreement shall be binding upon and inure
              to the benefit of the parties hereto and their respective successors and permitted
              assigns. Transferee may not assign this Permit Agreement or any of its rights,
              interests, or obligations hereunder without the prior written consent of Transferor,
              which consent may be withheld in Transferor’s sole and absolute discretion.

       (b)    Counterparts. This Permit Agreement may be executed in counterparts (including
              via facsimile and e-mail), each of which shall be deemed an original, but all of
              which together shall constitute one and the same agreement, and shall become
              effective when one or more counterparts have been signed by each of the parties
              hereto. The executed Permit Agreement together with any attachments hereto may
              be photocopied and stored on computer tapes, disks and similar electronic storage
              media (“Imaged Document”). If an Imaged Document is introduced as evidence
              in any judicial, arbitration, mediation or administrative proceeding, neither party
              shall object to the admissibility of the Imaged Document on the basis that such was
              not originated or maintained in documentary form under either the hearsay rule, the
              best evidence rule, or other rule of evidence.

       (c)    Waiver. The failure of either party to seek redress for violation of or to insist upon
              a strict performance of any term or condition of this Permit Agreement shall not be
              considered a waiver, nor shall it deprive that party of the right thereafter to insist
              upon strict adherence to that or any other term of this Permit Agreement.

       (d)    Severability. If any provision of this Permit Agreement or its application will be
              invalid, illegal or unenforceable in any respect, the validity, legality and
              enforceability of all other applications of that provision, and of all other provisions
              and applications hereof, will not in any way be affected or impaired. If any court
              shall determine that any provision of this Permit Agreement is in any way
              unenforceable, such provision shall be reduced to whatever extent is necessary to
              make such provision enforceable.

       (e)    Headings. The headings contained in this Permit Agreement are included for
              purposes of convenience of reference only and shall not affect the construction or
              interpretation of any of its provisions.

       (f)    Entire Agreement. This Permit Agreement, together with the Purchase Agreement,
              constitute the entire agreement and understanding of the parties related to the
              subject matter hereof, and supersede all prior proposals, understandings,
              agreements, correspondence, arrangements and contemporaneous oral agreements
              relating to the subject matter of this Permit Agreement. In the event of a conflict
              between the provisions of this Permit Agreement and the Purchase Agreement, the
              provisions of this Permit Agreement shall control. This Permit Agreement shall



                                          PAGE 10 OF 11
Case 19-51200-grs   Doc 534     Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                              Document      Page 99 of 190


            not be amended or modified, and no waiver of any provision hereof shall be
            effective, unless set forth in a written instrument authorized and executed by all the
            parties hereto.

      (g)   Waiver of Right to Trial by Jury. EACH OF TRANSFEROR AND
            TRANSFEREE WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
            ACTION, MATTER OR PROCEEDING REGARDING THIS PERMIT
            AGREEMENT OR ANY PROVISION HEREOF.

      (h)   Governing Law. This Permit Agreement will be governed by and construed in
            accordance with federal bankruptcy Law, to the extent applicable, other federal
            Law, where applicable, and, where state Law is implicated, the Laws of the
            Commonwealth of Kentucky without regard to or application of conflict of Laws
            principles.

      (i)   Submission to Jurisdiction; Consent to Service of Process. Without limiting any
            right of Transferor or Transferee to appeal any Order of the Bankruptcy Court,
            (i) the Bankruptcy Court will retain exclusive jurisdiction to enforce the terms of
            this Permit Agreement and to decide any claims or disputes, which may arise or
            result from, or be connected with, this Permit Agreement or any breach or default
            hereunder, and (ii) any and all proceedings related to the foregoing will be filed and
            maintained only in the Bankruptcy Court, and Transferor and Transferee hereby
            consent to and submit to the jurisdiction and venue of the Bankruptcy Court for
            such purposes and will receive notices at such locations as indicated in Section 16
            hereof; provided, however, that if any Bankruptcy Case has been closed pursuant
            to Section 350 of the Bankruptcy Code, Transferor and Transferee agree to
            unconditionally and irrevocably submit to the exclusive jurisdiction of the
            Delaware Court of Chancery and any state appellate court therefrom within the
            State of Delaware (or, in the event (but only in the event) that such court does not
            have subject matter jurisdiction over such legal proceeding, in the United States
            District Court for the District of Delaware) and any appellate court from any
            thereof, for the resolution of any such claim or dispute. Transferor and Transferee
            hereby irrevocably waive, to the fullest extent permitted by applicable Law, any
            objection which they may now or hereafter have to the laying of venue of any such
            dispute brought in such court or any defense of inconvenient forum for the
            maintenance of such dispute. Each of Transferor and Transferee agrees that a
            judgment in any such dispute may be enforced in other jurisdictions by suit on the
            judgment or in any other manner provided by Law. Each of Transferor and
            Transferee hereby consents to process being served by any other party in any suit,
            action or proceeding by delivery of a copy thereof in accordance with the provisions
            of Section 16; provided, however, that such service will not be effective until the
            actual receipt thereof by the party being served.

                                 [Signature Page Follows]




                                       PAGE 11 OF 11
Case 19-51200-grs     Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44             Desc Main
                             Document    Page 100 of 190


                IN WITNESS WHEREOF, the undersigned have executed or caused this Permit
Agreement to be executed by their respective officers thereunto duly authorized, each with the
intent to be legally bound, as of the date first written above.

Transferor:

 [_______________________]

 By:
 Name:
 Title:


 [________________________]

 By:
 Name:
 Title:


Transferee:

 [_____________________________]

 By:
 Name:
 Title:




                    SIGNATURE PAGE TO PERMIT OPERATING AGREEMENT
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                           Document    Page 101 of 190


                                    EXHIBIT A

                                    PERMITS




                      EXHIBIT TO PERMIT OPERATING AGREEMENT
Case 19-51200-grs           Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                           Desc Main
                                   Document    Page 102 of 190


                                                  EXHIBIT B
                             MINIMUM INSURANCE REQUIREMENTS

   Type of Insurance             Minimum Limits of                        Minimum Scope of Coverage
       Coverage                       Liability
       Workers’          statutory amount                      as required by applicable Law
     Compensation                                              coverage shall extend to primary state of
      Insurance                                                 employment
                                                               coverage shall extend to “leased
                                                                workers”/borrowed servants, to the extent any
                                                                such persons are used
 Employer’s Liability    $1,000,000 for each accident          bodily injury by accident or disease, including
      Insurance                                                 death, arising out of and in the course of
                                                                employment
                                                               coverage shall extend to “leased
                                                                workers”/borrowed servants, to the extent any
                                                                such persons are used
 Commercial General      $1,000,000 for each occurrence        premises/operations
   Liability Insurance      and $2,000,000 aggregate           independent contractors and subcontractors
                            for death, bodily injury, and
                            property damage                    personal and advertising injury
                                                               products/completed operations
                                                               blanket contractual liability – written and oral
                                                               explosion, collapse, subsidence, and
                                                                underground coverage
    Commercial         $1,000,000 for each accident            owned vehicles
  Automobile Liability    for death, bodily injury, and        non-owned vehicles
      Insurance           property damage
                                                               hired vehicles
                                                               leased vehicles
 Excess or Umbrella      $5,000,000 for each occurrence        the minimum scope of coverage shall be as broad
        Liability                                               as the underlying insurance policies, and,
                                                                irrespective of underlying insurance coverage,
                                                                shall include (a) employer’s liability, (b)
                                                                commercial general liability, including contractual
                                                                liability, and (c) commercial automobile liability
                                                               no “laser exclusions” related to activities during
                                                                the Interim Period shall be included in the policy
                                                                (i.e., special exclusions that specifically name
                                                                certain activities, products, services, or work as
                                                                not being insured under the policy)

                                            Terms and Conditions
    1. All insurance required by this Permit Agreement is to be occurrence based.
    2. All insurance required by this Permit Agreement shall include endorsements signed by the
       applicable insurance carrier(s) that name Transferor and its parents, subsidiaries, affiliates,
       successors, and assigns, and all of their current and former directors, officers, employees,
       shareholders, members, partners, agents, and representatives, (collectively, the “Additional
       Insureds,” and individually, an “Additional Insured”) as additional insured with respect to
       liability arising out of the activities performed by or on behalf of Transferee and allow an
       Additional Insured to be a permissible claimant thereunder; provided, however, such a
                               EXHIBIT TO PERMIT OPERATING AGREEMENT

0110825.0722105 4843-5133-4309v7
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                   Desc Main
                              Document    Page 103 of 190


       requirement shall not apply to the workers’ compensation insurance required by this Permit
       Agreement.
   3. All insurance required by this Permit Agreement shall be primary and not contributory as
       to any other insurance and self-insurance that an Additional Insured may have in effect.
   4. All insurance required by this Permit Agreement shall (a) waive any rights of subrogation
       against the Additional Insureds, and (b) have adequate territorial and navigation limits for
       each applicable state wherein Transferee’s operations are located.
   5. All insurance required by this Permit Agreement shall (a) be with insurers authorized to
       conduct insurance business in each state in which insured entities, assets, operations or
       liabilities are located, (b) be placed with insurers that have a current A.M. Best's rating of
       no less than A-VII, and (c) include endorsements so as to provide to Transferor no less than
       thirty (30) calendar days’ notice of suspension or termination of coverage or any material
       change in coverage.
   6. All deductibles or self-insured retentions are the sole responsibility of Transferee to pay.
   7. Transferee shall not enter onto the Purchased Real Property until all insurance set forth in
       this Permit Agreement is in place. Transferee shall provide to Transferor certificates of
       insurance and endorsements signed by an authorized representative of the insurer
       evidencing that the minimum insurance coverage set forth in this Permit Agreement is in
       full force and effect, including disclosing any deductibles or self-insured retentions. If
       policies for which certificates have previously been furnished to Transferor expire during
       the course of this Permit Agreement, certificates evidencing the renewals of such policies
       shall immediately be provided to Transferor.
   8. Failure on the part of Transferee to maintain the required insurance shall constitute a
       material breach of this Permit Agreement, which shall give Transferor the right to terminate
       this Permit Agreement immediately upon notice.
   9. All insurance obligations of Transferee are in addition to Transferee’s obligations of
       indemnity and shall not be construed as limiting Transferee’s indemnity obligations to the
       amount of the insurance coverage.
   10. The insurance coverage obligations set forth in this Exhibit are minimum coverage
       requirements only. To the extent Transferee maintains insurance coverage greater than
       these minimum requirements, such greater insurance coverage shall be applicable to any
       activities conducted during the Interim Period and to any liabilities and obligations of
       Transferee under this Permit Agreement. In addition, with respect to those forms of
       coverage where additional insured status is required by this Permit Agreement, the
       Additional Insureds shall be entitled to the benefit of the full available limits of liability
       maintained by Transferee, regardless of the limits of liability set forth in any certificate of
       insurance issued to the Additional Insureds and regardless of whether such coverage is
       primary, excess, contingent, or otherwise. By specifying minimum insurance requirements,
       Transferor does not assert or recommend this insurance as being adequate for any activities
       conducted during the Interim Period, and Transferee remains solely responsible to inform
       itself of the types and amounts of insurance coverage that may be appropriate.
   11. Transferee shall ensure that all of its contractors performing activities on the property
       covered by the Permits shall maintain customary insurance in accordance with Transferee’s
       standard contractor insurance requirements. Transferee’s insurance will respond to any
       deficiency in coverage between the minimum insurance coverage set forth in this Permit
       Agreement and the insurance maintained by Transferee’s contractors.



                          EXHIBIT TO PERMIT OPERATING AGREEMENT
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                           Document    Page 104 of 190




              [Other Schedules to be Completed Prior to Closing]
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                           Document    Page 105 of 190



                              EXHIBIT B
Case 19-51200-grs       Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                    Desc Main
                               Document    Page 106 of 190


                         AMENDED AND RESTATED
             GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT
                           AND BILL OF SALE

       This AMENDED AND RESTATED GENERAL ASSIGNMENT AND
ASSUMPTION AGREEMENT AND BILL OF SALE (this “Agreement”), dated as of
September 23, 2019 (the “Effective Date”), is made and entered into by and among Premier
Elkhorn Coal LLC, Cambrian Coal LLC, Pike-Letcher Land LLC, S.T. & T. Leasing, Inc., C.W.
Augering, Inc. and T.C. Leasing, Inc. (collectively, “Sellers”), and Pristine Clean Energy LLC
(“Buyer”).

       In consideration of the mutual representations, warranties, covenants and agreements
contained herein, the parties hereto agree as follows:

1.     This Agreement is subject in all respects to approval by the United States Bankruptcy
       Court for the Eastern District of Kentucky (the “Bankruptcy Court”) in the chapter 11
       bankruptcy cases of the Sellers, Case No. 19-51200(GRS) (Jointly Administered) (the
       “Bankruptcy Cases”) by entry of an order in form and substance acceptable to Sellers
       and Buyer (the “Sale Order”).

2.     Sellers do hereby sell, transfer, assign, convey and deliver to Buyer, effective as of the
       Closing, all of the right, title and interest of Sellers in, to and under the Purchased Assets
       described on Exhibit A, free and clear of all (i) liens, claims, interests and encumbrances,
       to the fullest extent permitted by the Bankruptcy Code and by the order of the Bankruptcy
       Court authorizing and approving the transactions described in this Agreement (“Liens”)
       (other than those Liens created by Buyer and Liens specifically permitted by the Sale
       Order) and (ii) Excluded Liabilities described on Exhibit B, and Buyer hereby accepts the
       sale, transfer, assignment, conveyance and delivery of Sellers’ right, title and interest in
       all such Purchased Assets. This Agreement does not sell, transfer, assign, convey or
       deliver to Buyer any right, title or interest in, to or under the Excluded Assets described
       on Exhibit C.

3.     Buyer does hereby assume from Sellers and agrees to timely pay, perform and discharge
       in accordance with their respective terms, the Assumed Liabilities described on Exhibit
       D. Nothing in this Agreement shall be construed as the assumption by Buyer of any
       Excluded Liabilities.

4.     Each Seller does hereby sell, transfer, assign, convey, and deliver to Buyer, effective as
       of the Closing, all of the right, title and interest of such Seller in, to and under the Assumed
       Leases described on Exhibit E to which such Seller is a party, free and clear of all Liens
       (other than those Liens created by Buyer and Liens specifically permitted by the Sale
       Order) and Excluded Liabilities, and Buyer hereby accepts such assignment, and Buyer
       does hereby assume and agree to pay, perform and discharge, as and when due, all of the
       duties and obligations of Sellers under all such Assumed Leases arising from and after
       the Closing Date, except to the extent such duties and obligations constitute Excluded
       Liabilities.
Case 19-51200-grs     Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                   Desc Main
                             Document    Page 107 of 190


5.    At Closing, each Seller shall sell, transfer, assign, convey and deliver to Buyer all of the
      right, title and interest of such Seller in, to and under the Assumed Purchased Contracts
      described on Exhibit F to which such Seller is a party, free and clear of all Liens (other
      than those Liens created by Buyer and Liens specifically permitted by the Sale Order)
      and Excluded Liabilities, and Buyer shall accept such assignment and assume and agree
      to pay, perform and discharge, as and when due, subject to the payment of all applicable
      cure costs by the Buyer, all of the duties and obligations of Sellers under all such Assumed
      Purchased Contracts arising from and after the Closing Date, except to the extent such
      duties and obligations constitute Excluded Liabilities, and Sellers are hereby relieved of
      any and all obligations and liabilities under the Assumed Purchased Contracts.
      Notwithstanding anything herein to the contrary, Buyer shall have the right in its sole and
      absolute discretion to amend Exhibit F prior to the Sale Hearing to add or remove any
      contract thereto or therefrom by providing written notice thereof to Sellers whereupon (i)
      any contract so added shall be an Assumed Purchased Contract and any contract so
      removed shall not be an Assumed Purchased Contract, and (ii) Exhibit F shall be deemed
      to be amended to add or remove such contract. For purposes of this Agreement, “Sale
      Hearing” means that hearing held by the Bankruptcy Court to consider the approval of
      this Agreement and the entry of the Sale Order.

6.    Sellers hereby agree to sell, transfer, assign, convey and deliver to Buyer, at the Closing,
      all of the right, title and interest of Sellers in and to the Owned Real Property described
      on Exhibit G, free and clear of all Liens (other than those Liens created by Buyer and
      Liens specifically permitted by the Sale Order) and Excluded Liabilities, pursuant to
      special warranty or limited warranty deeds in form and substance reasonably acceptable
      to Sellers and Buyer, and Buyer hereby agrees to accept such assignment, and Buyer does
      hereby assume and agree to pay, perform and discharge, as and when due, all of the duties
      and obligations of Sellers relating to such Owned Real Property arising from and after
      the Closing Date, except to the extent such duties and obligations constitute Excluded
      Liabilities.

7.    Each Seller does hereby sell, transfer, assign, convey, and deliver to Buyer, effective as
      of the Closing, all of the right, title and interest of such Seller in and to the intercompany
      receivables solely related to the Premier Elkhorn Operations; provided, however, that
      Buyer shall not, and shall not permit, engage, hire or otherwise authorize any other person
      to, collect, pursue collection of or otherwise enforce (or attempt to enforce) any rights
      with respect to any such intercompany receivables.

8.    Buyer will, or will cause its affiliates to, offer employment to as many of the employees
      of the Premier Elkhorn Operations that it deems necessary (the “Employees”) to be
      effective as of the Closing. Buyer shall hire, or cause its affiliates to hire, all such
      Employees who accept such offers. Those Employees that accept the offer of
      employment from Buyer or its affiliate shall be terminated by Sellers and their affiliates,
      as applicable, effective upon the Closing and shall become employed by Buyer or its
      affiliate, as applicable, effective upon the Closing.

9.    In consideration for the Purchased Assets, Buyer will: (i) assume the Assumed Liabilities
      (including the payment of all cure costs described on Exhibit D or as otherwise ordered
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                   Desc Main
                              Document    Page 108 of 190


      by the Bankruptcy Court) and (ii) pay Sellers the amount of $1.00 in immediately
      available funds.

10.   Each Seller is an entity duly organized, validly existing and in good standing under the
      laws of its jurisdiction of formation and, subject to any limitations that may be imposed
      on such Seller resulting from or relating to the Bankruptcy Cases (as defined herein), has
      the requisite power and authority to own, lease and operate its properties and to carry on
      its business as now conducted.

11.   Subject to entry of the Sale Order, Sellers own or have a valid leasehold interest in the
      Purchased Assets and, as of the Closing Date, Buyer will be vested with good, marketable,
      and valid title to the Purchased Assets, free and clear of all Liens (other than those Liens
      created by Buyer and Liens specifically permitted by the Sale Order) and Excluded
      Liabilities, to the fullest extent permissible under law, including Sections 105, 363, and
      365 of the Bankruptcy Code and Rules 6004 and 6006 of the Federal Rules of Bankruptcy
      Procedure.

12.   The Bankruptcy Court will retain exclusive jurisdiction to enforce the terms of this
      Agreement and to decide any claims or disputes, which may arise or result from, or be
      connected with, this Agreement, any breach or default hereunder, or the transaction
      contemplated under this Agreement. Any and all proceedings related to the foregoing will
      be filed and maintained only in the Bankruptcy Court, and the parties hereby consent to
      and submit to the jurisdiction and venue of the Bankruptcy Court for such purposes;
      provided, however, that if the Bankruptcy Cases have been closed pursuant to Section
      350 of the Bankruptcy Code, 11 U.S.C. §§ 101, et seq., the parties agree to
      unconditionally and irrevocably submit to the exclusive jurisdiction of the Fayette Circuit
      Court (or in the event (but only in the event) that such court does not have subject matter
      jurisdiction over such proceeding in the United States District Court for the Eastern
      District of Kentucky) and any appellate court from any thereof, for the resolution of any
      such claim or dispute. The parties hereby irrevocably waive, to the fullest extent
      permitted by applicable law, any objection which they may now or hereafter have to the
      laying of venue of any such dispute brought in such court or any defense of inconvenient
      forum for the maintenance of such dispute. Each of the parties agrees that a judgment in
      any such dispute may be enforced in other jurisdictions by suit on the judgment or in any
      other manner provided by law.

13.   In the event that, within 90 days following the Closing Date, it is discovered and
      demonstrated to the satisfaction of the Buyer that certain assets, properties or rights,
      including fractional real property interests, owned, leased or subleased were conveyed to
      Buyer by Sellers in error, then Buyer shall use its commercially reasonable efforts to
      assign, convey, lease or sublease, as applicable, such assets, properties, or rights to Sellers
      (or their designee), in each case upon the reasonable request of Sellers (or their designee).
      In the event that, within 90 days following the Closing Date, it is discovered and
      demonstrated to the satisfaction of the Sellers that certain assets, properties or rights,
      including fractional real property interests, owned, leased or subleased erroneously were
      not conveyed to Buyer by Sellers, then Sellers shall use their commercially reasonable
      efforts to assign, convey, lease or sublease, as applicable, such assets, properties, or rights
Case 19-51200-grs     Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                   Desc Main
                             Document    Page 109 of 190


      to Buyer (or its designee), in each case upon the reasonable request of Buyer (or its
      designee).

14.   Each party to this Agreement waives any right to trial by jury in any action, matter or
      proceeding regarding this Agreement or any provision hereof.

15.   This Agreement represents the entire understanding and agreement between the parties
      with respect to the subject matter hereof and supersedes all prior discussions and
      agreements between the parties with respect to the subject matter hereof, including that
      certain General Assumption and Assignment Agreement and Bill of Sale, dated
      September 22, 2019 among Buyer and Sellers. This Agreement can be amended,
      supplemented or changed, and any provision hereof can be waived, only by written
      instrument making specific reference to this Agreement signed by the party against whom
      enforcement of any such amendment, supplement, modification or waiver is sought. All
      Exhibits attached to this Agreement are hereby incorporated herein by reference.

16.   This Agreement will be governed by and construed in accordance with federal bankruptcy
      law, to the extent applicable, and, where state law is implicated, the laws of the
      Commonwealth of Kentucky applicable to contracts made and performed in such State.

17.   This Agreement may be executed in counterparts, each of which will be deemed to be an
      original copy of this Agreement and all of which, when taken together, will be deemed to
      constitute one and the same agreement.

18.   Each party hereto agrees, upon the reasonable request of any other party hereto (and at
      such other party’s expense), to make, execute and deliver any and all documents or
      instruments of any kind or character, and to perform all such other actions, that may be
      reasonably necessary or proper to effectuate, confirm, perform or carry out the terms or
      provisions of this Agreement.

19.   This Agreement may not be changed, modified, discharged or terminated orally or in any
      manner other than by an agreement in writing signed by the parties hereto and approval
      of the Bankruptcy Court. This Agreement shall be binding upon and inure to the benefit
      of the parties hereto and their respective successors and permitted assigns.

20.   The parties hereto acknowledge that, in connection with this Agreement, Buyer is
      entering into a 2% overriding royalty arrangement with Richmond Hill Capital Partners,
      LP, Essex Equity Joint Investment Vehicle, LLC, and Alliance Prime Associates, Inc. on
      the owned mineral interests that constitute Purchased Assets.

21.   Following the Closing, Buyer shall deliver all coal shipments required by that certain
      Firm Pricing Agreement and Binding Term Sheet with ArcelorMittal Dofasco G.P.
      having an effective date of January 1, 2019, for which a “Provisional Payment” has been
      made on or before the Closing Date under that certain Prepayment Agreement entered
      into on the 25th day of March 2019 between Carbon Partners, Inc. and Premier Elkhorn
      Coal LLC. On the Closing Date, a third party will survey the coal inventory at Sellers’
      Premier Elkhorn operation. If the coal inventory is insufficient to satisfy the coal
      shipments described above, then Sellers shall cause their affiliates to satisfy the deficit by
Case 19-51200-grs     Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                   Desc Main
                             Document    Page 110 of 190


      shipping inventory of an equivalent value from the excluded (Clintwood Elkhorn) facility
      to the Premier Elkhorn facility. Any payments received under the Prepayment Agreement
      following the Closing Date shall be paid to Buyer.

22.   The closing of the purchase and sale of the Purchased Assets and the assumption of the
      Assumed Liabilities provided for in this Agreement (the “Closing”) will take place
      remotely by the electronic exchange of documents and signatures in PDF format at 10:00
      a.m. (Eastern time) on the date that is no more than one business day following the
      satisfaction or waiver of the conditions set forth in this Section (other than conditions that
      by their nature are to be first satisfied at the Closing, but subject to the satisfaction or
      waiver of such conditions), or at such other place and time as the parties hereto may
      designate in writing. The date on which the Closing is held is referred to in this
      Agreement as the “Closing Date.” For all accounting, liability assumption and similar
      purposes hereunder, the Closing shall be deemed to have occurred at 12:01 a.m. (Eastern
      time) on the Closing Date. The respective obligations of Buyer and Sellers to
      consummate the transactions contemplated by this Agreement are subject to the
      Bankruptcy Court having entered the Sale Order. The obligation of Sellers to
      consummate the transactions contemplated by this Agreement are subject to Sellers
      receiving evidence satisfactory to Sellers, in Sellers’ reasonable discretion, that Buyer has
      a commitment from a reputable surety bond company to post all bonding required with
      respect to the Transferred Permits and, if applicable, any Assumed Leases or Assumed
      Purchased Contracts.

23.   This Agreement may be terminated prior to the Closing by Buyer or Sellers, if the Closing
      has not occurred by 5:00 p.m. Eastern time on September 27, 2019 (or such later date as
      has been mutually agreed in writing by the Sellers and Buyer).

24.   Buyer has deposited $250,000 into an escrow account established by Sellers, as a good
      faith deposit (the “Deposit Amount”), which amount will be forfeited by Buyer if this
      Agreement is terminated by the Sellers due to Buyer’s material breach of any provision
      hereof. The Deposit Amount will be deemed compensation and consideration for
      entering into this Agreement and will be deemed liquidated damages and,
      notwithstanding anything to the contrary set forth herein, such Deposit Amount will be
      the sole and exclusive remedy of Sellers in the event that this Agreement is (or at any
      time could have been) terminated by the Sellers due to Buyer’s material breach of any
      provision hereof. If this Agreement is terminated for any reason other than by Sellers due
      to Buyer’s material breach of any provision hereof, the Deposit Amount will be returned
      to Buyer pursuant to the bidding procedures in the Bankruptcy Cases. At the Closing, the
      Deposit Amount will be applied toward payment of cure costs.

25.   WITH RESPECT TO ALL MATTERS SOLD, ASSIGNED, TRANSFERRED AND
      CONVEYED PURSUANT HERETO, SUCH MATTERS ARE HEREBY SOLD,
      ASSIGNED, TRANSFERRED AND CONVEYED TO BUYER ON AN “AS IS”,
      “WHERE IS”, “WITH ALL FAULTS” BASIS, WITHOUT ANY REPRESENTATION,
      WARRANTY, GUARANTY, PROMISE, PROJECTION OR PREDICTION
      WHATSOEVER WITH RESPECT TO SUCH MATTERS, WHETHER ORAL OR
      WRITTEN, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW OR
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                           Document    Page 111 of 190


      UNDER THE UNIFORM COMMERCIAL CODE, INCLUDING, WITHOUT
      LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
      PARTICULAR PURPOSE.

                             [Signature Page Follows]
Case 19-51200-grs    Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44        Desc Main
                            Document    Page 112 of 190


       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

                                           SELLERS:

                                           PREMIER ELKHORN COAL LLC,
                                           CAMBRIAN COAL LLC,
                                           PIKE-LETCHER LAND LLC,
                                           T.C. LEASING, INC.,
                                           C.W. AUGERING, INC.,
                                           S.T. & T. LEASING, INC.



                                           By: ____________________________________
                                           Name: _________________________________
                                           Title: __________________________________
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                           Document    Page 113 of 190


                                         BUYER:

                                         PRISTINE CLEAN ENERGY LLC


                                         By
                                         Na
                                         Tit
    Case 19-51200-grs       Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44              Desc Main
                                   Document    Page 114 of 190


                                              EXHIBIT A

                                            Purchased Assets

     For purposes of this Agreement, “Premier Elkhorn Operations” means the coal operations operated
     by the Sellers associated with Premier Elkhorn, the Bevins Branch surface mine and the
     Renaissance underground mine.

     The Purchased Assets are (i) all leases, interests in real property (including all real property
     interests (surface and mineral) in Pike-Letcher Land LLC that are associated with the Premier
     Elkhorn Operations), contracts, governmental permits and/or authorizations (including the
     Transferred Permits listed below), improvements, equipment, parts and inventory, coal inventory,
     maps, records and employee information (to the extent permitted by law) which are (a) necessary
     and desirable for the operation of the Premier Elkhorn Operations as such operations would be
     operated by an experienced and prudent operator, and (b) owned or leased by Sellers with respect
     to the Premier Elkhorn Operations, (ii) two Superior Highwall Miners owned by C.W. Augering,
     Inc., (iii) six 18-wheel coal trucks owned by S.T. & T. Leasing, Inc., (iv) one EX2500 Hitachi
     excavator located at Pond Knob, (v) one L1150 LeTourneau end loader, and (vi) all of Sellers’
     right, title and interest in and to all underground equipment used in connection with the
     Renaissance Mine. The Purchased Assets also include any real property, improvements, leases,
     equipment, parts and inventory and coal inventory located within the Premier Elkhorn Operations
     whether or not contained within, on, or under the permits listed below.

     Transferred Permits:

           Premier Elkhorn Coal LLC:

DNR                                                                 DNR
PERMIT     LOCATION                        MINE TYPE      STATUS    EXPIR.       BOND          KPDES
867-0529   Job 40 - Shea Fork – Bucklick    Surf, Undg      A1       1/23/2020     $629,500    KYGE40077
867-0530   Job 35 - Joes Branch             Surf, Undg      A2       4/23/2018     $150,600    KYGE40165
867-5335   Clark Mining - Cane Branch       Surf, Undg      O2       1/22/2022     $557,500    KYGE40100
867-5336   Job 31 – Dunham                  Surf, Undg      O2       8/4/2020      $251,700    KYGE40034
898-0967   Job 49                           Surf, Undg      A1      12/12/2021    $8,059,500   KYGE40650
898-0968   Job 40 - Shea Fork – Bucklick    Surf, Undg      D6       3/31/2018    $3,253,900   KYGE40399
898-0969   Job 53 - Adams Branch              Surface       A1       1/30/2021    $1,387,600   KYGE40195
898-0970   Job 45 - Bear Fork               Surf, Undg      A1      11/28/2021    $2,956,130   KYGE41024
898-0971   Job 45 - Petty's Fork              Surface       A1       8/11/2019    $2,408,300   KYGE40209
898-0972   Job 51                             Surface       AP      12/28/2022    $3,001,500   KYGE40017
898-0973   Job 49 - Blackburn Branch          Surface       A1       5/30/2023    $1,443,700   KYGE40121
898-0974   Job 57                             Surface       AP      10/16/2018    $2,530,037   KYGE40104
898-0975   Job 35                           Surf, Undg      A1       2/8/2019      $464,300    KYGE40345
898-0977   Job 42 - Esco                      Surface       P2       6/4/2019      $514,600    KYGE40133
898-0978   Phillips Branch                  Surf, Undg      AP       2/5/2023     $1,090,200   KYGE40150
898-4542   Penny Road                      Underground      O2       6/17/2019       $75,000   KYGE40795
898-4543   Cooke Branch                    Underground      A1       6/17/2019     $139,000    KYGE40018
898-4544   Tackett Fork - Pond Treatment   Underground      P1       5/3/1999      $848,500    KYGE40085
898-4545   E3-LF - Shelby Creek            Underground      ND       3/18/2020       $79,600   KYGE40123
     Case 19-51200-grs         Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44            Desc Main
                                      Document    Page 115 of 190


898-4546    Zebulon                         Underground     ND        9/17/2018       $75,000   KYGE40194
898-4548    Amburgy - Marshall's Branch     Underground     ND        3/20/2021     $196,800    KYGE40406
898-4549    Glamorgan - Long Fork           Underground     A1        3/27/2021     $154,700    KYGE40135
898-4554    Arnold Fork                     Underground     P1       10/15/2014       $33,300   KYGE40016
898-4555    Hazard 4 - Tackett Fork         Underground     ND       10/11/2020       $75,000   KYGE40022
898-4556    Newsome Branch                  Underground     P1       10/11/2005     $617,800    KYGE40468
898-4557    Arnold Fork                     Underground     P1        1/13/2014       $38,700   KYGE40109
898-4561    Osborne Branch                   Surf, Undg     A1        9/28/2018    $1,221,900   KYGE40568
898-4562    Cheyenne - Andy Wright           Surf, Undg     O2        7/26/2018     $526,400    KYGE40020
898-4563    Wright's Fork                    Surf, Undg     A2        7/26/2020     $701,900    KYGE40206
898-7111    Burke Branch Haul Road           Road, Surf     A1        1/28/2023     $260,500    KYGE40724
898-7112    Jenkins to Burke Haul Road         Road         A1        1/21/2021     $230,000    KYGE40724
898-8183    Burke Branch Plant/Tipple        Prep, Surf     A1        3/24/2023    $4,740,900   KYGE40602
898-8184    Esco Loadout                      Loadout       A1        9/17/2022     $126,400    KYGE40217
898-8185    Robinson Creek Impoundment       Prep, Surf     A1        9/12/2019    $1,370,700   KYGE40070
898-9176    Burke Branch Impoundment          Refuse        A1        8/15/2019    $4,763,400   KYGE40724

                                                                                  $44,974,567

            Cambrian Coal LLC:
DNR                                                                     DNR
PERMIT               LOCATION               MINE TYPE     STATUS      EXPIR.      BOND          KPDES
898-0618            Daniels Creek           Surface       A2         4/24/2021    $255,200      KYGE40951
898-0619            Daniels, Biggs          Surface       A2         1/22/2009    $172,200      KYGE40951
898-0620    Bevins Branch - Peytons Creek   Surface       A1         4/27/2023    $2,760,900    KYGE40624
898-0670      Bevins Branch - Wolfpen       Surface       A1         3/31/2020    $445,000      KYGE40689
              Bevins - Wolfpen and Red
898-0807                Creek               Surface       A1          7/3/2023    $3,870,300    KYGE40689
898-0808            Slones Branch           Surface       A1         11/17/2021   $530,600      KYGE40521
898-0819      Powells Creek Deep Mine       Surf, Undg    AP          1/5/2020    $1,191,400    KYGE40951
898-0834        Dry Fork - Red Creek        Surface       A1          1/4/2021    $1,365,200    KYGE40762
898-0842            Bishop Branch           Surface       A1          8/10/2020   $93,900       KYGE40350
898-0846           Coleman Hollow           Surface       AP          6/7/2022    $603,000      KYGE40762
898-7084      Bevins Branch Haul Road       Road          A1          12/2/2019   $110,000      KYGE40689

                                                                                  $11,397,700


Status:                                                   Notes:
  AP - Actively Producing                                  *Permit administratively extended
  A1 - Active, Not Producing
  A2 - Reclamation
  D6 - Deferment
  ND - Non-Disturbed
  O2 - Temporary Cessation
  P1 - Phase 1 Bond Release
  P2 - Phase 2 Bond Release
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                              Document    Page 116 of 190


The permit numbers listed above are permit numbers that are either currently assigned or formerly
assigned permit numbers, depending upon current permit transfer status to the Sellers. The permit
numbers listed are for reference to a specific mine; Buyer and Sellers agree that the actual permit
number may vary due to a portion of the permits being in different phases of transfer at this time.
All associated KPDES/NPDES permits and any and all air quality and other associated permits are
included herein as Purchased Assets.

Sellers and Buyer agree to promptly execute, and shall thereafter comply with the terms of, the
Interim Permit Operating Agreement attached hereto as Exhibit A-1 and incorporated herein by
reference.
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                           Document    Page 117 of 190


                                  EXHIBIT A-1

                        Interim Permit Operating Agreement

See attached.
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                              Document    Page 118 of 190


                           PERMIT OPERATING AGREEMENT

       THIS PERMIT OPERATING AGREEMENT (“Permit Agreement”) is dated ______,
2019, and is made and entered into by and between [___________________], a Kentucky
____________, and [___________________], a Kentucky _________________ (collectively
“Transferor”), and Pristine Clean Energy LLC (“Transferee”).

                                        WITNESSETH:

       WHEREAS, Transferor and Transferee have entered into that certain Amended and
Restated General Assignment and Assumption Agreement and Bill of Sale dated September 23,
2019 (the “Purchase Agreement”) pursuant to which Transferor is to transfer to Transferee the
Permits (as defined below); and

       WHEREAS, Transferor is in possession of, and is designated as “Permittee” of, under
and pursuant to, those permits set forth on Exhibit A issued by the Kentucky Department of
Natural Resources (the “KDNR”) and other applicable governmental bodies (such permits, as
amended and revised, together with all other Transferred Permits (as defined in the Purchase
Agreement), collectively, the “Permits”); and

        WHEREAS, pursuant to the Purchase Agreement, Transferee is obligated to become the
permittee under each of the Permits and to conduct certain operations on the properties and
assets being acquired by Transferee pursuant to the Purchase Agreement; and

        WHEREAS, Transferee has filed or shall file, in accordance with the terms of this
Permit Agreement, all necessary applications to transfer the Permits from Transferor to
Transferee, to have Transferee designated as an “operator” under the Permits, to, if applicable,
obtain “advance approvals” of both the transfer and operator status for the Permits from the
KDNR and other governmental bodies, as applicable (“Transfer Applications”), and to obtain
the approvals of all applicable governmental bodies with respect thereto (“Transfer Approvals”)
all as more particularly set forth herein; and

        WHEREAS, the parties to the Purchase Agreement desire to close the transactions
contemplated by the Purchase Agreement before the Transfer Approvals are obtained, and to
have Transferor and Transferee enter into this Permit Agreement to govern the rights, obligations
and liabilities of Transferor and Transferee in any way related to the Permits during the period of
time beginning on the Closing Date (as defined in the Purchase Agreement) and continuing
through the date of receipt of all Transfer Approvals (the “Interim Period”).

       NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and representations contained herein, the reasonableness, adequacy and sufficiency of
which are hereby acknowledged, the parties, each intending to be legally bound, hereby agree as
follows:

        1.     Capitalized Terms. All capitalized terms not otherwise defined herein shall have
the respective meanings set forth in the Purchase Agreement.




                                           PAGE 1 OF 11
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                 Desc Main
                           Document    Page 119 of 190


      2.    Transfer Applications.

      (a)   As promptly as practicable, and in no event later than thirty (30) days after the
            Closing Date, Transferee shall submit Transfer Applications to all applicable
            governmental bodies necessary to facilitate the Transfer Approvals for the
            Permits, including, if applicable, a request for advance approval of the transfer of
            the Permits, except for any Transfer Application which may not be filed until
            Transferee can demonstrate ownership and control of the real property that
            constitutes part of the Purchased Assets (the “Purchased Real Property”), which
            shall be properly filed promptly after the Purchased Real Property is transferred in
            accordance with the Purchase Agreement.

      (b)   Transferee shall be responsible (with the reasonable cooperation and assistance of
            Transferor, at Transferee’s sole cost and expense) for preparing and assembling
            drafts of all Transfer Applications and other documentation to be submitted to the
            applicable governmental bodies in connection with the approval of the Transfer
            Applications for the Permits (the “Permit Application Approvals”) or the Transfer
            Approvals, responding to data or information requests received from such
            governmental bodies in connection therewith, and otherwise securing the Permit
            Application Approvals and the Transfer Approvals. Any and all costs and
            expenses in connection with obtaining the Permit Application Approvals and the
            Transfer Approvals and designating Transferee as an operator under the Permits,
            if required, including any and all necessary filing fees for the Transfer
            Applications, costs of advertising the filing of the Transfer Applications and costs
            and expenses payable to any governmental body in connection with the Transfer
            Applications, shall be borne by Transferee.

      (c)   Following the submission of the Transfer Applications, Transferee agrees to
            diligently prosecute the Transfer Application process contemplated hereby to
            obtain the Permit Application Approvals and the Transfer Approvals, and
            Transferor agrees to promptly review and/or provide any documents required of
            Transferor to facilitate such process. Without obtaining the prior written approval
            of Transferor (which consent shall not be unreasonably withheld, conditioned or
            delayed), Transferee agrees that it shall not seek in any of the Transfer
            Applications to change any condition of mining or reclamation obligation
            established in the Permits (other than the identity of the operator) or delete or add
            property to the Permits, if the effect of such request or modification thereto would
            delay or otherwise hinder obtaining prompt approval of the Transfer Applications
            or the release of any Bonds (as defined below) or other security, if any, of
            Transferor or its affiliates, except, in each case, (i) for actions ordered by an
            applicable governmental body, (ii) as required to abate or resolve any notice of
            non-compliance, (iii) as required in connection with any mid-term review or
            renewal of any such Permits, (iv) as required in connection with any pending
            actions, or (v) as required in connection with similar permitting developments.
            Transferee and Transferor agree to sign all documents reasonably required by any
            governmental body in connection with the Permit Application Approvals or the
            Transfer Approvals. In the event of the denial of any Permit Application


                                        PAGE 2 OF 11
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                           Document    Page 120 of 190


            Approval or Transfer Approval by the appropriate governmental body, Transferee
            shall, at Transferee’s sole cost and expense, until such denial is reversed, use
            commercially reasonable efforts to diligently pursue and exhaust all
            administrative and judicial remedies afforded to Transferee in the event of such
            denial.

      (d)   So long as Transferee is in compliance in all material respects with its obligations
            under this Permit Agreement and the Purchase Agreement, Transferor shall take
            commercially reasonable action (including, without limitation, filing and
            diligently prosecuting any permit renewals), at Transferee’s sole cost and
            expense, to maintain each Permit in full force and effect until the Transfer
            Approval is obtained with respect thereto, provided that, if any such action will or
            may subject Transferor to any material cost, expense or liability, Transferor may
            refrain from taking such action until and unless it receives reasonably adequate
            assurance that Transferee is capable of indemnifying, reimbursing, holding
            harmless or otherwise making whole Transferor for any and all costs, expenses
            and liabilities that may result or arise from such action.

      3.    Transfer of Operatorship.

      (a)   At Closing, Transferee will submit all documentation necessary to designate
            Transferee, its affiliates or designees as an “operator” on each of the Permits.
            During the Interim Period, subject to first obtaining any required administrative
            consent or approval and complying with any other requirement of any
            governmental body (including, if applicable, filing a request for advance
            approval of the transfer of the Permits), Transferor, to the extent Transferor has a
            legal right to do so, designates Transferee and its affiliates as an operator under,
            and grants to Transferee and its affiliates the right to immediately engage in
            mining operations and all other legally permissible activities on the premises
            permitted under, the Permits, subject to the terms and conditions of this Permit
            Agreement, each applicable Assumed Lease and the Permits. With respect to
            such mining operations and other legally permissible activities conducted by
            Transferee during the Interim Period, Transferee shall operate solely as an
            independent contractor and not as an agent, employee, or servant of Transferor.
            Except as otherwise provided in this Permit Agreement, (i) all of Transferee’s
            post-Closing operations pursuant to this subsection shall be at the sole cost, risk,
            liability and expense of Transferee and (ii) any benefit gained from such post-
            Closing operations by Transferee pursuant to this subsection shall likewise be for
            the sole account and benefit of Transferee.

      (b)   Unless completed prior to Closing or otherwise agreed upon, in writing, by the
            parties hereto, within the time period set forth in Section 2(a) to submit Transfer
            Applications for the Permits, (i) Transferee and Transferor shall execute and
            deliver to Transferee all necessary applications and such other forms as may be
            required by applicable governmental bodies in connection with obtaining the
            Permit Application Approvals or the Transfer Approvals, (ii) to the extent
            required by applicable law, Transferee shall use commercially reasonable efforts


                                        PAGE 3 OF 11
Case 19-51200-grs       Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                  Desc Main
                               Document    Page 121 of 190


               to obtain the signatures of all contract miners used by Transferor on the properties
               covered by the Permits, (iii) to the extent required by applicable law, Transferor
               and Transferee shall use commercially reasonable efforts to designate Transferee
               or its affiliates as an “operator” under the Permits, and (iv) Transferee shall use
               commercially reasonable efforts to obtain a fully executed consent from each
               Person that has granted a dwelling distance waiver with respect to the Permits, to
               the extent required by applicable law.

        4.      Operation on Permits. Except for the Transferor’s Obligations (as defined
below), upon execution of this Permit Agreement, all liabilities, conditions, obligations,
responsibilities and other matters pertaining to the Permits shall be the responsibility of
Transferee. It is expressly acknowledged and agreed by the parties that Transferee is desirous of
immediately commencing and continuing mining and reclamation operations upon the property
covered by the Permits. In recognition thereof, it is expressly agreed by Transferor that
Transferee shall have the right to commence and continue, immediately upon the execution of
this Permit Agreement, mining, reclamation and related activities under the terms and conditions
of the existing Permits as a designated operator for Transferor upon the property covered by the
Permits, with indemnification of Transferor by Transferee during the Interim Period as set forth
herein. Prior to commencing operations on the property covered by the Permits, Transferee shall
obtain, and provide to Transferor, copies of all licenses or authorizations required for Transferee
to be designated as a designated operator under the Permits until the Transfer Approvals have
been obtained from the applicable governmental bodies. For purposes of this Permit Agreement,
“Transferor’s Obligations” means all liabilities and obligations of Transferor expressly set forth
in this Permit Agreement or the Purchase Agreement. The Transferor’s Obligations, to the extent
not fully completed and satisfied, shall survive the termination of this Permit Agreement.

        5.     Right of Entry. In addition to any and all rights of access granted to Transferee
under the Purchase Agreement, Transferor does hereby grant to Transferee a right of entry on,
over and across the property covered by the Permits, together with the right of ingress, egress
and regress to and from such property (to the extent of Transferor’s authority to do so without
the resulting breach of the instruments by which Transferor has rights in the property), as
required by law or necessary to maintain and comply with the terms of the applicable Assumed
Leases and the Permits, exercise its rights and perform its obligations under the Purchase
Agreement, this Permit Agreement and the other documents executed pursuant to the Purchase
Agreement, and to perform reclamation obligations related to the Permits. Transferee, to the
extent necessary, grants to Transferor, its successors, assigns and contractors, right of entry to the
property covered by the Permits, together with the right of ingress, egress and regress to and
from such property (to the extent of Transferee’s authority to do so without the resulting breach
of the instruments by which Transferee has rights in the property): (a) as may be necessary to
segregate and remove the Excluded Assets; (b) as may be necessary for the transfer of the
Permits and the release of the Bonds related thereto; (c) to complete any of the Transferor’s
Obligations; and (d) to review records relating to the Permits and for any other lawful purpose
reasonably necessary to exercise its rights under the Purchase Agreement or this Permit
Agreement, including correcting, as permitted pursuant to the terms of the Purchase Agreement
or this Permit Agreement, any violations of any applicable laws pertaining to the premises
subject to the Permits that have not been, and are not being, timely corrected by Transferee, in
each case for the foregoing clauses (a) through (d), subject to the terms, conditions, limitations


                                            PAGE 4 OF 11
Case 19-51200-grs     Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                 Desc Main
                             Document    Page 122 of 190


and restrictions set forth in this Permit Agreement and the Purchase Agreement. The
immediately preceding sentence shall survive the term and termination of this Permit Agreement.

       6.     Certain Obligations.

       (a)    Transferee’s Obligations. Upon the date hereof, except to the extent the liability,
              performance or other matters constitute the Transferor’s Obligations or are
              matters for which Transferee is entitled to be indemnified by Transferor under the
              Purchase Agreement, Transferee shall (i) be responsible and liable for, and shall
              timely perform, all liabilities and obligations of Transferee expressly set forth in
              this Permit Agreement or the Purchase Agreement and any and all monitoring,
              sampling, reporting, maintenance, reclamation and remedial obligations and
              liabilities under the Permits and for timely compliance with the terms and
              conditions of the Permits, and (ii) have the duty at its sole cost and expense to
              timely defend and abate any non-compliance issued on the Permits, whether
              arising before, on or after the date hereof, to pay all fines and assessments related
              thereto (excluding any monetary fines and penalties imposed by any
              governmental body for which Transferor has received a written notice of violation
              or notice of claim (or other written notice of similar legal intent or meaning) on or
              prior to the Closing Date to the extent relating to periods prior to the Closing
              Date), to correct all such non-compliances, and to perform all abatement measures
              required by the applicable governmental bodies. In the event that either
              Transferor or Transferee receives written notice of any non-compliance with the
              Permits or applicable safety or environmental laws, including but not limited to
              Mine Safety and Health Administration (“MSHA”) violations or Imminent
              Danger Orders issued under Section 107(a) of the Federal Mine Safety and Health
              Act of 1977 (the “Mine Act”), a written notice from MSHA that a mine covered
              by a Permit has a pattern of violations of mandatory health or safety standards of
              such nature as could have significant and substantial contribution to the cause and
              effect of mine health or safety hazards under Section 104(e) of the Mine Act,
              Office of Surface Mining (“OSM”) citations, or a written notice of Reportable
              Incidents (as defined in the Mine Act), then it shall give written notice of the non-
              compliance to the other party promptly, and in any event within 2 business days
              (or in the case of receipt of a cessation order, immediately), of receipt of such
              notice. If Transferee fails to timely defend any non-compliance that it is required
              to defend pursuant to this Section 6(a) or does not promptly and in good faith take
              any and all actions necessary to abate such non-compliance, then Transferor shall
              have the right (but not the obligation), itself or through its contractors, to defend
              and/or abate said non-compliance and to freely and without unreasonable
              interference from Transferee enter upon the property covered by the Permits to do
              all things that Transferor deems necessary to abate any such non-compliance, and
              Transferee shall reimburse Transferor for all costs and expenses associated with
              such defense and/or abatement, including the work required to abate any such
              non-compliance and any and all reasonable attorneys’ or other professionals’ fees
              that are incurred by Transferor relating thereto. Transferor shall provide copies of
              all inspection sheets received from the KDNR or other applicable governmental



                                          PAGE 5 OF 11
Case 19-51200-grs       Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                   Desc Main
                               Document    Page 123 of 190


               body in respect of the Permits or applicable safety or environmental laws to
               Transferee within five (5) business days of receipt of such sheets.

       (b)     Transferor’s Obligations. Transferor shall timely perform the Transferor’s
               Obligations, and shall timely cure any non-compliance arising thereunder or
               associated therewith. If Transferor fails to defend any such non-compliance and
               does not promptly and in good faith take any and all commercially reasonable
               actions necessary to abate such non-compliance, then Transferee shall have the
               right (but not the obligation), itself or through its contractors, to defend and/or
               abate said non-compliance and to freely and without unreasonable interference
               from Transferor do all things that it deems necessary to abate such non-
               compliance, and Transferor shall reimburse Transferee for all reasonable costs
               and expenses associated with such defense and/or abatement, including the work
               required to abate any such non-compliance and any and all reasonable attorneys’
               or other professionals’ fees that are incurred by Transferee relating thereto.

         7.      Replacement Bonds. Simultaneously with the filing of the Transfer Applications
in accordance with the terms of this Permit Agreement, Transferee shall, or shall cause its
affiliate to, post all bonds (or other appropriate collateral of a type satisfactory to the appropriate
governmental bodies) necessary to obtain the applicable Transfer Approval and cause a full and
complete release of the Bonds once the applicable Transfer Approval is obtained. Transferee is
solely responsible for the maintenance of the bonds it posts with respect to the Permits, including
the costs and expenses thereof. The obligations contemplated hereunder shall be on a Permit-by-
Permit basis and in no event shall performance be delayed until all Transfer Applications are
complete and/or all Permit Application Approvals have been obtained. Transferee shall take all
commercially reasonable steps necessary to ensure that all Bonds (and all deposits, letters of
credit or other collateral, if any, posted as security by Transferor or any of its affiliates with
respect to the Bonds) and any cash bonds or letters of credit posted by Transferor or its affiliates
directly with the applicable governmental body in connection with a Permit shall be refunded in
full and/or returned to Transferor and/or its affiliates or Transferee, as provided in the Purchase
Agreement, as soon as reasonably practicable after the Transfer Approval is obtained.

       8.      Bond Maintenance. Transferor and its affiliates shall leave in place the bonds of
Transferor posted with respect to each of the Permits (collectively, the “Bonds”) until such
Bonds are released by the applicable governmental body following the applicable Transfer
Approval and shall cause the security, if any, they have posted for the Bonds to remain in place
during the Interim Period; provided however, that Transferee shall be solely responsible for all
costs associated with the Bonds from and after the Closing Date and Transferee agrees to
reimburse Transferor, or upon request from Transferor to pay as and when due directly on behalf
of Transferor to the appropriate third party, any amounts payable related to or arising from any
Bond during the period from the Closing Date until such Bond is released. For the avoidance of
doubt, Transferee shall be solely responsible for the obligation to replace the applicable Bonds
notwithstanding any provision of this Section 8 to the contrary.

       9.      Indemnifications.




                                            PAGE 6 OF 11
Case 19-51200-grs       Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                 Desc Main
                               Document    Page 124 of 190


       (a)     Indemnification by Transferee. Transferee shall indemnify, defend, and save
               harmless, Transferor, its affiliates and their respective members, managers,
               officers, directors, stockholders, employees, agents, representatives, successors
               and assigns from and against any and all liabilities or other obligations in any way
               arising out of, resulting from or in connection with (i) the Permits; (ii) the
               performance of the operations of Transferee on the property covered by the
               Permits; (iii) the use by Transferee of the property covered by the Permits; (iv) the
               Bonds; or (v) Transferee’s obligations under this Permit Agreement or the
               Purchase Agreement, in each case, other than those liabilities or other obligations
               solely to the extent arising out of, resulting from or in connection with the
               Transferor’s Obligations.

       (b)     Indemnification by Transferor. Transferor shall indemnify, defend, and save
               harmless Transferee, its affiliates and their respective members, managers,
               officers, directors, stockholders, employees, agents, representatives, successors
               and assigns from and against any and all liabilities or other obligations in any way
               arising out of, resulting from or in connection with the Transferor’s Obligations
               (other than those liabilities and other obligations solely to the extent arising out
               of, resulting from or in connection with the obligations of Transferee under this
               Permit Agreement or the Purchase Agreement).

       (c)     Survival. The indemnification obligations in this Permit Agreement shall survive
               the term and termination of this Permit Agreement.

        10.    Insurance. At all times during the term of this Permit Agreement, Transferee
shall, at its sole cost and expense, provide and maintain insurance covering Transferee’s
operations and assets and any and all liabilities relating thereto of the type and in the amounts set
out in Exhibit B attached hereto and incorporated herein by reference and shall comply with the
terms and conditions set forth on such exhibit. Prior to its entry onto the Purchased Real
Property, Transferee shall provide Transferor with certificates of insurance that indicate that
Transferee has the required insurance. The insurance limits and coverages specified in the
attached Exhibit B are minimum requirements and shall not be construed in any way to limit
Transferee’s liability. Such insurance shall be maintained with one or more reputable insurance
companies that customarily insure risks in the coal industry. To the extent permitted under the
applicable insurance policies, Transferee shall designate Transferor as an additional insured on
all such policies and shall provide Transferor with a certificate of insurance or other proof
reasonably satisfactory to Transferor as to such insurance coverage.

       11.     Accident Notice. Transferee shall promptly provide written notice to Transferor
of any accidents or occurrences resulting in injuries to persons or property in any way arising out
of or related to the operations of Transferee, its affiliates or their respective agents,
representatives or contractors hereunder.

       12.   Termination. Except to the extent otherwise provided herein, this Permit
Agreement, and the obligations of the parties hereunder, shall terminate with respect to each
Permit upon the parties obtaining all Transfer Approvals and the release of all Bonds with




                                           PAGE 7 OF 11
Case 19-51200-grs       Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                 Desc Main
                               Document    Page 125 of 190


respect to such Permit and shall terminate in its entirety upon the parties obtaining all Transfer
Approvals and the release of all Bonds with respect to all Permits.

       13.     Applicant Violator System. Transferee hereby represents and warrants to
Transferor that neither Transferee nor any of its affiliates is permit blocked on the Applicant
Violator System by any governmental body. Transferor hereby represents and warrants to
Transferee that neither Transferor nor any of its affiliates is permit blocked on the Applicant
Violator System by any governmental body.

        14.     Right to Injunctive Relief. Transferee acknowledges and agrees that, in the event
of a breach or threatened breach of any of Transferee’s obligations regarding operations under
the Permits or other obligations under this Permit Agreement, Transferor may suffer irreparable
harm for which it would have no adequate remedy at law and, accordingly, shall be entitled to an
injunction or other equitable relief (including a temporary restraining order or preliminary
injunction) against such breach or threatened breach. Transferee waives, to the fullest extent
permitted by law, the requirement of the posting of any bond or other security in connection with
such injunctive or other equitable relief. Transferee hereby agrees not to raise any objections to
the availability of the equitable remedy of specific performance to prevent or restrain breaches of
this Permit Agreement by Transferee and to specifically enforce the terms and provisions of this
Permit Agreement to prevent breaches or threatened breaches of, or to enforce compliance with,
the respective covenants and obligations of Transferee under this Permit Agreement all in
accordance with the terms of this Section.

        15.     Cooperation. Transferor and Transferee agree to fully cooperate, and to cause
their respective affiliates to fully cooperate, with each other in all filings and other actions that
may be necessary to obtain the Transfer Approvals, including providing any additional
information and the preparation and execution of any additional documents; provided, however,
Transferor shall not be obligated to incur any liability or pay any money to any third party in
connection with such cooperation.

       16.     Notice. Except as otherwise specified in this Permit Agreement, all notices,
requests, demands and other communications under this Permit Agreement shall be in writing
and shall be deemed to have been duly given on the date when personally delivered to the party
to whom notice is to be given, on the date of transmission if sent by confirmed e-mail, or on the
second day after mailing, if mailed to the party to whom notice is to be given, by nationally
recognized overnight delivery service and properly addressed as follows:

               TO TRANSFEROR:

               c/o Cambrian Coal LLC
               P.O. Box 2100
               Pikeville, KY 41502
               Attn: President
               Email: mark.campbell@cambriancoal.com

               With a copy (which shall not constitute notice) to:




                                           PAGE 8 OF 11
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                              Document    Page 126 of 190


              Frost Brown Todd LLC
              Lexington Financial Center
              250 W. Main Street, Suite 2800
              Lexington, KY 40507-1749
              Attn: Jeffrey L. Hallos
              Email: jhallos@fbtlaw.com

              TO TRANSFEREE:

              Pristine Clean Energy, LLC
              P.O. Box 1929
              Logan, WV 25601
              Attn: Kem Abraham
              Email: kabraham@birchriverwv.com

              With a copy (which shall not constitute notice) to:

              Shelton, Branham & Halbert, PLLC
              2452 Sir Barton Way, Suite 101
              Lexington, KY 40509
              Attn: Billy R. Shelton
              Email: bshelton@sbhlegal.net

Any party may change its contact information for the purposes of this Section by giving the other
party hereto written notice of the new address in the manner set forth above.

       17.    Miscellaneous.

       (a)    Succession; Assignment. This Permit Agreement shall be binding upon and inure
              to the benefit of the parties hereto and their respective successors and permitted
              assigns. Transferee may not assign this Permit Agreement or any of its rights,
              interests, or obligations hereunder without the prior written consent of Transferor,
              which consent may be withheld in Transferor’s sole and absolute discretion.

       (b)    Counterparts. This Permit Agreement may be executed in counterparts (including
              via facsimile and e-mail), each of which shall be deemed an original, but all of
              which together shall constitute one and the same agreement, and shall become
              effective when one or more counterparts have been signed by each of the parties
              hereto. The executed Permit Agreement together with any attachments hereto
              may be photocopied and stored on computer tapes, disks and similar electronic
              storage media (“Imaged Document”). If an Imaged Document is introduced as
              evidence in any judicial, arbitration, mediation or administrative proceeding,
              neither party shall object to the admissibility of the Imaged Document on the
              basis that such was not originated or maintained in documentary form under either
              the hearsay rule, the best evidence rule, or other rule of evidence.




                                          PAGE 9 OF 11
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                  Desc Main
                           Document    Page 127 of 190


      (c)   Waiver. The failure of either party to seek redress for violation of or to insist
            upon a strict performance of any term or condition of this Permit Agreement shall
            not be considered a waiver, nor shall it deprive that party of the right thereafter to
            insist upon strict adherence to that or any other term of this Permit Agreement.

      (d)   Severability. If any provision of this Permit Agreement or its application will be
            invalid, illegal or unenforceable in any respect, the validity, legality and
            enforceability of all other applications of that provision, and of all other
            provisions and applications hereof, will not in any way be affected or impaired. If
            any court shall determine that any provision of this Permit Agreement is in any
            way unenforceable, such provision shall be reduced to whatever extent is
            necessary to make such provision enforceable.

      (e)   Headings. The headings contained in this Permit Agreement are included for
            purposes of convenience of reference only and shall not affect the construction or
            interpretation of any of its provisions.

      (f)   Entire Agreement.      This Permit Agreement, together with the Purchase
            Agreement, constitute the entire agreement and understanding of the parties
            related to the subject matter hereof, and supersede all prior proposals,
            understandings, agreements, correspondence, arrangements and contemporaneous
            oral agreements relating to the subject matter of this Permit Agreement. In the
            event of a conflict between the provisions of this Permit Agreement and the
            Purchase Agreement, the provisions of this Permit Agreement shall control. This
            Permit Agreement shall not be amended or modified, and no waiver of any
            provision hereof shall be effective, unless set forth in a written instrument
            authorized and executed by all the parties hereto.

      (g)   Waiver of Right to Trial by Jury. EACH OF TRANSFEROR AND
            TRANSFEREE WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
            ACTION, MATTER OR PROCEEDING REGARDING THIS PERMIT
            AGREEMENT OR ANY PROVISION HEREOF.

      (h)   Governing Law. This Permit Agreement will be governed by and construed in
            accordance with federal bankruptcy law, to the extent applicable, other federal
            law, where applicable, and, where state law is implicated, the laws of the
            Commonwealth of Kentucky without regard to or application of conflict of laws
            principles.

      (i)   Submission to Jurisdiction; Consent to Service of Process. Without limiting any
            right of Transferor or Transferee to appeal any order of the Bankruptcy Court,
            (i) the Bankruptcy Court will retain exclusive jurisdiction to enforce the terms of
            this Permit Agreement and to decide any claims or disputes, which may arise or
            result from, or be connected with, this Permit Agreement or any breach or default
            hereunder, and (ii) any and all proceedings related to the foregoing will be filed
            and maintained only in the Bankruptcy Court, and Transferor and Transferee
            hereby consent to and submit to the jurisdiction and venue of the Bankruptcy



                                       PAGE 10 OF 11
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                 Desc Main
                           Document    Page 128 of 190


            Court for such purposes and will receive notices at such locations as indicated in
            Section 16 hereof; provided, however, that if any Bankruptcy Case has been
            closed pursuant to Section 350 of the Bankruptcy Code, Transferor and
            Transferee agree to unconditionally and irrevocably submit to the exclusive
            jurisdiction of the Fayette Circuit Court and any state appellate court therefrom
            within the Commonwealth of Kentucky (or, in the event (but only in the event)
            that such court does not have subject matter jurisdiction over such legal
            proceeding, in the United States District Court for the Eastern District of
            Kentucky) and any appellate court from any thereof, for the resolution of any such
            claim or dispute. Transferor and Transferee hereby irrevocably waive, to the
            fullest extent permitted by applicable law, any objection which they may now or
            hereafter have to the laying of venue of any such dispute brought in such court or
            any defense of inconvenient forum for the maintenance of such dispute. Each of
            Transferor and Transferee agrees that a judgment in any such dispute may be
            enforced in other jurisdictions by suit on the judgment or in any other manner
            provided by law. Each of Transferor and Transferee hereby consents to process
            being served by any other party in any suit, action or proceeding by delivery of a
            copy thereof in accordance with the provisions of Section 16; provided, however,
            that such service will not be effective until the actual receipt thereof by the party
            being served.

                                 [Signature Page Follows]




                                       PAGE 11 OF 11
Case 19-51200-grs     Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44             Desc Main
                             Document    Page 129 of 190


                IN WITNESS WHEREOF, the undersigned have executed or caused this Permit
Agreement to be executed by their respective officers thereunto duly authorized, each with the
intent to be legally bound, as of the date first written above.

Transferor:

[_______________________]

By:
Name:
Title:


[________________________]

By:
Name:
Title:


Transferee:

PRISTINE CLEAN ENERGY LLC

By:
Name:
Title:




                    SIGNATURE PAGE TO PERMIT OPERATING AGREEMENT
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                           Document    Page 130 of 190


                                    EXHIBIT A

                                    PERMITS




                      EXHIBIT TO PERMIT OPERATING AGREEMENT
 Case 19-51200-grs           Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                          Desc Main
                                    Document    Page 131 of 190


                                                  EXHIBIT B
                              MINIMUM INSURANCE REQUIREMENTS

   Type of Insurance        Minimum Limits of Liability                   Minimum Scope of Coverage
       Coverage
       Workers’          statutory amount                     as required by applicable law
     Compensation                                             coverage shall extend to primary state of
      Insurance                                                employment
                                                              coverage shall extend to “leased
                                                               workers”/borrowed servants, to the extent any
                                                               such persons are used
 Employer’s Liability    $1,000,000 for each accident         bodily injury by accident or disease, including
      Insurance                                                death, arising out of and in the course of
                                                               employment
                                                              coverage shall extend to “leased
                                                               workers”/borrowed servants, to the extent any
                                                               such persons are used
 Commercial General      $1,000,000 for each occurrence       premises/operations
   Liability Insurance      and $2,000,000 aggregate for      independent contractors and subcontractors
                            death, bodily injury, and
                            property damage                   personal and advertising injury
                                                              products/completed operations
                                                              blanket contractual liability – written and oral
                                                              explosion, collapse, subsidence, and underground
                                                               coverage
Commercial Automobile $1,000,000 for each accident for        owned vehicles
   Liability Insurance   death, bodily injury, and            non-owned vehicles
                         property damage
                                                              hired vehicles
                                                              leased vehicles
  Excess or Umbrella     $5,000,000 for each occurrence       the minimum scope of coverage shall be as broad as
         Liability                                             the underlying insurance policies, and, irrespective
                                                               of underlying insurance coverage, shall include (a)
                                                               employer’s liability, (b) commercial general
                                                               liability, including contractual liability, and (c)
                                                               commercial automobile liability
                                                              no “laser exclusions” related to activities during
                                                               the Interim Period shall be included in the policy
                                                               (i.e., special exclusions that specifically name
                                                               certain activities, products, services, or work as not
                                                               being insured under the policy)

                                            Terms and Conditions
      1. All insurance required by this Permit Agreement is to be occurrence based.
      2. All insurance required by this Permit Agreement shall include endorsements signed by
         the applicable insurance carrier(s) that name Transferor and its parents, subsidiaries,
         affiliates, successors, and assigns, and all of their current and former directors, officers,
         employees, shareholders, members, partners, agents, and representatives, (collectively,
         the “Additional Insureds,” and individually, an “Additional Insured”) as additional
         insured with respect to liability arising out of the activities performed by or on behalf of
                                EXHIBIT TO PERMIT OPERATING AGREEMENT


 0110825.0722105 4811-3711-1462v4
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                   Desc Main
                              Document    Page 132 of 190


       Transferee and allow an Additional Insured to be a permissible claimant thereunder;
       provided, however, such a requirement shall not apply to the workers’ compensation
       insurance required by this Permit Agreement.
   3. All insurance required by this Permit Agreement shall be primary and not contributory as
       to any other insurance and self-insurance that an Additional Insured may have in effect.
   4. All insurance required by this Permit Agreement shall (a) waive any rights of subrogation
       against the Additional Insureds, and (b) have adequate territorial and navigation limits for
       each applicable state wherein Transferee’s operations are located.
   5. All insurance required by this Permit Agreement shall (a) be with insurers authorized to
       conduct insurance business in each state in which insured entities, assets, operations or
       liabilities are located, (b) be placed with insurers that have a current A.M. Best's rating of
       no less than A-VII, and (c) include endorsements so as to provide to Transferor no less
       than thirty (30) calendar days’ notice of suspension or termination of coverage or any
       material change in coverage.
   6. All deductibles or self-insured retentions are the sole responsibility of Transferee to pay.
   7. Transferee shall not enter onto the Purchased Real Property until all insurance set forth in
       this Permit Agreement is in place. Transferee shall provide to Transferor certificates of
       insurance and endorsements signed by an authorized representative of the insurer
       evidencing that the minimum insurance coverage set forth in this Permit Agreement is in
       full force and effect, including disclosing any deductibles or self-insured retentions. If
       policies for which certificates have previously been furnished to Transferor expire during
       the course of this Permit Agreement, certificates evidencing the renewals of such policies
       shall immediately be provided to Transferor.
   8. Failure on the part of Transferee to maintain the required insurance shall constitute a
       material breach of this Permit Agreement, which shall give Transferor the right to
       terminate this Permit Agreement immediately upon notice.
   9. All insurance obligations of Transferee are in addition to Transferee’s obligations of
       indemnity and shall not be construed as limiting Transferee’s indemnity obligations to the
       amount of the insurance coverage.
   10. The insurance coverage obligations set forth in this Exhibit are minimum coverage
       requirements only. To the extent Transferee maintains insurance coverage greater than
       these minimum requirements, such greater insurance coverage shall be applicable to any
       activities conducted during the Interim Period and to any liabilities and obligations of
       Transferee under this Permit Agreement. In addition, with respect to those forms of
       coverage where additional insured status is required by this Permit Agreement, the
       Additional Insureds shall be entitled to the benefit of the full available limits of liability
       maintained by Transferee, regardless of the limits of liability set forth in any certificate of
       insurance issued to the Additional Insureds and regardless of whether such coverage is
       primary, excess, contingent, or otherwise. By specifying minimum insurance
       requirements, Transferor does not assert or recommend this insurance as being adequate
       for any activities conducted during the Interim Period, and Transferee remains solely
       responsible to inform itself of the types and amounts of insurance coverage that may be
       appropriate.
   11. Transferee shall ensure that all of its contractors performing activities on the property
       covered by the Permits shall maintain customary insurance in accordance with
       Transferee’s standard contractor insurance requirements. Transferee’s insurance will
       respond to any deficiency in coverage between the minimum insurance coverage set forth
       in this Permit Agreement and the insurance maintained by Transferee’s contractors.

                          EXHIBIT TO PERMIT OPERATING AGREEMENT
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                              Document    Page 133 of 190


                                          EXHIBIT B

                                      Excluded Liabilities

All liabilities not identified in Exhibit D to this Agreement as Assumed Liabilities are Excluded
Liabilities.
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                 Desc Main
                              Document    Page 134 of 190


                                           EXHIBIT C

                                         Excluded Assets

Excluded Assets are (a) any and all assets (i) not identified as a Purchased Asset in Exhibit A to
this Agreement, or (ii) on which an individual or entity other than Richmond Hill Capital
Partners, LP, Essex Equity Joint Investment Vehicle, LLC, or Alliance Prime Associates, Inc.
has a Lien that is senior to the Lien(s) of Richmond Hill Capital Partners, LP, Essex Equity Joint
Investment Vehicle, LLC, and Alliance Prime Associates, Inc., and (b) any and all oil and gas
rights owned or leased by the Sellers or otherwise associated with the Premier Elkhorn
Operations.
Case 19-51200-grs       Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                  Desc Main
                               Document    Page 135 of 190


                                            EXHIBIT D

                                       Assumed Liabilities

1. All liabilities of any kind or character to the extent resulting from or arising out of or in
   connection with Buyer’s or its affiliates’ use, operation, possession or ownership of or interest
   in the Purchased Assets and/or the Premier Elkhorn Operations, only to the extent such liability
   first arises following the Closing Date.

2. All cure costs, if any, for each Assumed Purchased Contract as reflected on the cure cost
   schedule filed with the Bankruptcy Court or as otherwise determined by the Bankruptcy Court,
   it being agreed that the Buyer will promptly pay all such cure costs on the Closing Date.

3. Subject to the obligation of Buyer to pay all such cure costs, all liabilities of Sellers under the
   Assumed Purchased Contracts that arise on or after the Closing Date.

4. All liabilities of Sellers (whether arising before, on or after the Closing Date) arising out of or
   relating to (i) the Transferred Permits, including such liabilities thereunder arising out of or
   relating to all reclamation and post-mining liabilities of the Premier Elkhorn Operations or the
   Purchased Assets, (ii) any mine operation or safety compliance matters related to the condition
   of the Purchased Assets or the mining areas of the Premier Elkhorn Operations, (iii) the
   compliance of the Purchased Assets and the Premier Elkhorn Operations with environmental
   laws and regulations, or (iv) any conditions arising from a spill, emission, release or disposal
   into the environment of, or human exposure to, hazardous materials resulting from the
   operation of the Premier Elkhorn Operations or the Purchased Assets, in each case in this
   subclause (d) excluding any monetary fines and penalties imposed by any governmental body
   for which Sellers have received a written notice of violation or notice of claim (or other written
   notice of similar legal intent or meaning) on or prior to the Closing Date to the extent relating
   to periods prior to the Closing Date.

5. All accrued and unpaid post-petition trade payables of Sellers relating to the Premier Elkhorn
   Operations.

6. All liabilities or other obligations with respect to the WARN Act arising or accruing from, or
   as a result of, the consummation of the transactions contemplated by this Agreement, the
   performance or non-performance of the obligations under this Agreement, or the actions of
   Buyer or its affiliates taken following the Closing Date.

7. All accrued but unpaid liabilities of Sellers with respect to real property taxes assessed with
   respect to the Purchased Assets for periods prior to calendar year 2019, solely to the extent
   necessary to transfer the Purchased Assets free and clear of any statutory senior priority lien
   on such Purchased Assets and all accrued but unpaid liabilities of Sellers with respect to real
   property taxes assessed with respect to the Purchased Assets for calendar year 2019.

8. All documentary, stamp, transfer, motor vehicle registration, sales, use, value added, excise
   and other similar non-income taxes and all filing and recording fees (and any penalties and
   interest associated with such taxes and fees) arising from or relating to the consummation of
   the transactions contemplated by this Agreement.
Case 19-51200-grs       Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                               Document    Page 136 of 190


9. All taxes with respect to the Purchased Assets attributable to any tax period or portion thereof
   that begins after the Closing Date, but for the avoidance of doubt, such amount shall not include
   any taxes that accrued pre-petition.

10. All wages and other related wage and benefit obligations to employees of the Sellers that have
    accrued and not been paid prior to the entry of the Sale Order, but for the avoidance of doubt,
    such amount shall not include any pre-petition payroll taxes.
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                              Document    Page 137 of 190


                                          EXHIBIT E

                                        Assumed Leases

 The leases listed on the schedule attached to Exhibit F.




                            [To be completed prior to closing.]
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                              Document    Page 138 of 190


                                          EXHIBIT F

                                Assumed Purchased Contracts

 The contracts (other than leases) listed on the attached schedule.



                              [To be completed prior to closing.]
Case 19-51200-grs          Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                              Desc Main
                                  Document    Page 139 of 190


                                                    EXHIBIT G

                                             Owned Real Property



 Number       County     Description        Owner / Lessee      Other Party(ies)            Effective    Location
                                                                                            Date
 01.CC.0001   Pike, KY   Deed - Special     Cambrian Coal LLC   COAL-MAC, Inc.              23-Sep-
                         Warranty                                                           2000
 01.CC.0001   Pike, KY   Deed - General     Cambrian Coal LLC   CHANEY, Ronald D. & Betty   31-Aug-      Levisa Fork
 [9283]                  Warranty                                                           1981
 01.CC.0001   Pike, KY   Deed - General     Cambrian Coal LLC   MEADE, Tommy & Ella         12-Jan-      Powell's Creek
 [9301]                  Warranty                                                           1990         Road
 01.CC.0001   Pike, KY   Deed - Quitclaim   Cambrian Coal LLC   MOUNTAINEER LAND            1-May-       Powells Creek
 [9338 &                                                        COMPANY                     1994
 9339]
 01.CC.0001   Pike, KY   Deed - Quitclaim   Cambrian Coal LLC   MOUNTAINEER LAND            1-Apr-       Powells Creek
 [9643]                                                         COMPANY                     1994         of Russell Fork
 01.CC.0001   Pike, KY   Deed - Quitclaim   Cambrian Coal LLC   HAWKINS COAL                27-Jun-      East Elkorn City
 [9678]                                                         COMPANY                     1995         Lower Branch
                                                                EAST KENTUCKY FUEL                       of Russell's Fork
                                                                TRIANGLE COAL
                                                                COMPANY
                                                                HAWKINS, Henderson
                                                                HAWKINS, Harold D. &
                                                                Mary Helen
                                                                HAWKINS, Kenneth
                                                                HAWKINS, Jimmy D. & Lois
                                                                Ann
                                                                HAWKINS, Lois
 01.CC.0001   Pike, KY   Deed - General     Cambrian Coal LLC   FERRAN, Steven & Mary       28-Jul-      Near the mouth
 [9692]                  Warranty                                                           1995         of Adams
                                                                                                         Branch on
                                                                                                         Elkhorn Creek
 01.CC.0001   Pike, KY   Deed - General     Cambrian Coal LLC   ADAMS, William Brice &      25-Oct-      Adams Branch
 [9737]                  Warranty                               Donna                       1995
 01.CC.0002   Pike, KY   Deed - General     Cambrian Coal LLC   HAWKINS COAL                27-Jun-      Watersheds of
 [9679]                  Warranty                               COMPANY                     1995         Pond Creek &
                                                                EAST KENTUCKY FUEL                       Jackson Branch
                                                                TRIANGLE COAL                            - Russell Fork
                                                                COMPANY
                                                                HAWKINS, Henderson                       Dry Fork of
                                                                HAWKINS, Harold D. &                     Marrowbone
                                                                Mary Helen                               Creek
                                                                HAWKINS, Kenneth
                                                                HAWKINS, Jimmy D. & Lois
                                                                Ann
                                                                HAWKINS, Lois
 01.CC.0002   Pike, KY   Deed - Quitclaim   Cambrian Coal LLC   EAST KENTUCKY               1-Jun-1996
 [9852]                                                         ENERGY CORPORATION
 01.CC.0002   Pike, KY   General            Cambrian Coal LLC   CLEVINGER, Bert, Jr. &      14-Jun-      Little Branch of
 [10062]                 Warranty                               Kelsie                      1999         Elkhorn Creek
 01.CC.0002   Pike, KY   General            Cambrian Coal LLC   STILTNER, Kit Carson &      14-Jun-      Little Branch of
 [10063]                 Warranty                               Betty                       1999         Elkhorn Creek
 01.CC.0003   Pike, KY   Deed - Special     Cambrian Coal LLC   ARK LAND COMPANY            23-Sep-
                         Warranty                                                           2000
 01.CC.0003   Pike, KY   Deed - General     Cambrian Coal LLC   BLACKBURN, George &         13-Oct-      Near the mouth
 [10035]                 Warranty                               Peggy                       1998         of Slick Rock
                                                                                                         Hollow
 01.CC.0003   Pike, KY   Deed - General     Cambrian Coal LLC   JAMES, Howard & Opal        28-Jan-      Lower Pompey
 [10043]                 Warranty                                                           1999         Branch
 01.CC.0003   Pike, KY   Deed - General     Cambrian Coal LLC   BEVINS, Carol               29-Apr-      Wolfpit of
 [10059]                 Warranty                               BEVINS, George & Alberta    1999         Pompey Creek
                                                                SCHOBELOCK, Robert &
                                                                Molly
Case 19-51200-grs          Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                             Desc Main
                                  Document    Page 140 of 190


 Number       County     Description      Owner / Lessee       Other Party(ies)            Effective    Location
                                                                                           Date
 01.CC.0003   Pike, KY   Deed - General   Cambrian Coal LLC    ADKINS, Lincoln, Jr. &      28-May-      Tract No. 9 -
 [4250]                  Warranty                              Theresa A.                  1998         Daniel's Creek
 01.CC.0003   Pike, KY   Deed - General   Cambrian Coal LLC    ROSE, Tommy & Marietta      29-Jul-      Frankie Fork of
 [10008]                 Warranty                                                          1998         Harless Creek
 01.CC.0003   Pike, KY   Deed - General   Cambrian Coal LLC    STILTNER, Howard & Gloria   26-Jul-      Little Branch of
 [10070]                 Warranty                                                          1999         Elkhorn Creek
 01.CC.0004   Pike, KY   Deed - Special   Cambrian Coal LLC    ARK LAND COMPANY            23-Sep-      Tract W-475
 [4247-2]                Warranty                                                          2000         described in DB
                                                                                                        606 / PG 235
 01.CC.0006   Pike, KY   Deed - General   Cambrian Coal LLC    GRINDSTAFF, Deborah         28-Oct-      Watershed of
                         Warranty                              Martin & Randy              2000         Biggs Creek on
                                                               COLEMAN, Michael                         Russell Fork and
                                                               COLEMAN, Mark                            North Levisa
                                                               REYNOLDS, Elishia                        Fork
 01.CC.0008   Pike, KY   Deed - General   Cambrian Coal LLC    COAL-MAC, INC.              20-Apr-      Powell's Creek
                         Warranty                                                          2004
 01.CC.0009   Pike, KY   Deed - General   Cambrian Coal LLC    CLEVINGER, Norman R. &      9-Mar-       Rockford
                         Warranty                              Linda B.                    2005         Branch
 01.CC.0010   Pike, KY   Deed - General   Cambrian Coal LLC    JUSTICE, Gary K. & Karen    17-May-      Slone's Branch
                         Warranty                              R.                          2005
                                                               JUSTICE, Richard D. &
                                                               Chastity
 01.CC.0011   Pike, KY   Deed - General   Cambrian Coal LLC    THACKER, Thomas, Jr. &      25-Jun-      Oney Fork of
                         Warranty                              Ingrid                      2005         Harless Creek of
                                                               JUSTICE, Richard D. &                    Russell Fork
                                                               Chastity
 01.CC.0012   Pike, KY   Deed - General   Cambrian Coal LLC    RILEY, Michael Paul &       21-Dec-      Oney Fork of
                         Warranty                              Catherine A.                2006         Harless Creek
 01.CC.0013   Pike, KY   Deed - General   Cambrian Coal LLC    POWELL, Avonell S.          5/11/22006   Elkhorn Creek
                         Warranty
 01.CC.0013   Pike, KY   Deed - General   Cambrian Coal LLC    SYKES, David C.             6-Feb-       Elkhorn Creek
                         Warranty                                                          2006
 01.CC.0014   Pike, KY   Deed - General   Cambrian Coal LLC    THACKER, Patricia           14-Jul-      Harless Creek
                         Warranty                                                          2006
 01.CC.0015   Pike, KY   Deed - General   Cambrian Coal LLC    GOFF, Victor E.             9-Nov-       Wolfpit Fork of
                         Warranty                                                          2006         Pompey Creek
 01.CC.0016   Pike, KY   Deed - Special   Cambrian Coal LLC    KNOX CREEK COAL             20-Dec-      Left Fork of
                         Warranty                              CORPORATION                 2006         John Moore's
                                                                                                        Branch (Goose
                                                                                                        Hollow), a
                                                                                                        tributary of
                                                                                                        Russell Fork
 01.CC.0017   Pike, KY   Deed - General   Cambrian Coal LLC    BLACKBURN, Elmer            9-Mar-       Waters of
                         Warranty                              Timothy & Vicki Lynn        2007         Wolfpit Fork of
                                                                                                        Big Sandy
 01.CC.0018   Pike, KY   Deed - General   Cambrian Coal LLC    BEVINS, George & Alberta    19-Apr-      Pompey Creek
                         Warranty                              SCHOBELOCK, Robert &        2007
                                                               Molly
 01.CC.0019   Pike, KY   Deed - Special   Cambrian Coal LLC    BIG SANDY COMPANY,          15-May-      Bevins Fork of
                         Warranty                              L.P.                        2007         Lower Pompey
                                                                                                        Creek
 01.CC.0020   Pike, KY   Deed - General   Cambrian Coal LLC    BLANKENSHIP, Alex Jr. &     4-Oct-2007   Wolfpen Fork of
                         Warranty                              Brenda                                   Lower Pompey
 01.CC.0021   Pike, KY   Deed - General   Cambrian Coal LLC    BLACKBURN, George &         30-Oct-      Lower Pompey
                         Warranty                              Peggy                       2007         Creek
 01.CC.0022   Pike, KY   Deed - General   Cambrian Coal LLC    TAYLOR, Tonya Weddington    15-Sep-      Wolfpen Fork of
                         Warranty                              & John Christopher          2008         Lower Pompey
 01.TL.0010   Pike, KY   Deed - General   T.C. Leasing, Inc.   WRIGHT, Monette             11-Mar-      Big Branch,
                         Warranty                                                          2009         Johns Hollow
 01.TL.0011   Pike, KY   Deed - General   T.C. Leasing, Inc.   MORGAN, Irene               12-Mar-      Wolfpen Fork of
                         Warranty                                                          2009         Pompey Creek
 01.TL.0012   Pike, KY   Deed - Special   T.C. Leasing, Inc.   THACKER, Jerri Lynn &       17-Mar-      Lower Pompey
                         Warranty                              Garfield                    2009
 01.TL.0013   Pike, KY   Deed - General   T.C. Leasing, Inc.   VANOVER, Russell Jr. &      22-Jun-      Right hand fork
                         Warranty                              Barbara Lee                 2009         of Red Creek
Case 19-51200-grs          Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                              Desc Main
                                  Document    Page 141 of 190


 Number       County     Description      Owner / Lessee       Other Party(ies)              Effective   Location
                                                                                             Date
 01.TL.0015   Pike, KY   Deed - General   T.C. Leasing, Inc.   PHILLIPS, Glenn G. & Patsy    21-Apr-     Kendrick Fork
                         Warranty                                                            2010        of Upper Chloe
 01.TL.0016   Pike, KY   Deed - General   T.C. Leasing, Inc.   JUSTICE, Patty S.             27-Aug-     Biggs Branch at
                         Warranty                                                            2010        Millard
 01.TL.0018   Pike, KY   Deed - General   T.C. Leasing, Inc.   COLLINS, James Tunis &        18-May-     Frozen and
                         Warranty                              Tina L.                       2010        Chloe Creeks
 01.TL.0018   Pike, KY   Deed - General   T.C. Leasing, Inc.   TACKETT, JoEtta & Ronald      19-May-     Frozen and
                         Warranty                              Gene                          2010        Chloe Creeks
 01.TL.0018   Pike, KY   Deed - General   T.C. Leasing, Inc.   COLLINS, Estelle              18-May-     Frozen and
                         Warranty                                                            2010        Chloe Creeks
 01.TL.0018   Pike, KY   Deed - General   T.C. Leasing, Inc.   BYERS, Esta Pauline Thacker   29-Jun-     Frozen and
                         Warranty                              & Warren Blaine               2010        Chloe Creeks
 01.TL.0018   Pike, KY   Deed - General   T.C. Leasing, Inc.   ADKINS, Veronica Thacker      29-Jun-     Frozen and
                         Warranty                              & Enoch Jr.                   2010        Chloe Creeks
 01.TL.0018   Pike, KY   Deed - General   T.C. Leasing, Inc.   THACKER, David                29-Jun-     Frozen and
                         Warranty                                                            2010        Chloe Creeks
 01.TL.0018   Pike, KY   Deed - General   T.C. Leasing, Inc.   BARTLEY, Sonna Johnson &      29-Jun-     Frozen and
                         Warranty                              Jimmy                         2010        Chloe Creeks
 01.TL.0018   Pike, KY   Deed - General   T.C. Leasing, Inc.   TRIMBLE, Pamela &             9-Aug-      Frozen and
                         Warranty                              Anthony Todd                  2010        Chloe Creeks
 01.TL.0018   Pike, KY   Deed - General   T.C. Leasing, Inc.   RICE, Susan Arnett &          11-Aug-     Frozen and
                         Warranty                              Timothy                       2010        Chloe Creeks
                                                               ARNETT, James Stephen &
                                                               Ella Jo
                                                               NICHOLS, Sheila Arnett &
                                                               Lloyd
                                                               ROBINSON, Deloris Arnett &
                                                               Robby
                                                               NEWMAN, Donna Arnett &
                                                               Timothy
                                                               MAY, Charles Gary & Glenna
                                                               Gay
                                                               GOFF, Marlene & Burton
                                                               GOFF, Ocie May & George
                                                               Thomas
                                                               BUCKLEY, Virgie May
 01.TL.0018   Pike, KY   Deed - General   T.C. Leasing, Inc.   COLLINS, Ruth                 21-Sep-     Frozen and
                         Warranty                                                            2010        Chloe Creeks
 01.TL.0018   Pike, KY   Deed - General   T.C. Leasing, Inc.   COLLINS, Luther Jefferson &   24-May-     Frozen and
                         Warranty                              Virginia                      2011        Chloe Creeks
 01.TL.0019   Pike, KY   Deed - General   T.C. Leasing, Inc.   COLLINS, Estelle Justice      19-May-     Frozen Creek
                         Warranty                                                            2010
 01.TL.0019   Pike, KY   Deed - General   T.C. Leasing, Inc.   COLLINS, James Tunis &        18-May-     Frozen Creek
                         Warranty                              Tina L.                       2010
 01.TL.0019   Pike, KY   Deed - General   T.C. Leasing, Inc.   TACKETT, JoEtta & Ronald      19-May-     Frozen Creek
                         Warranty                              Gene                          2010
 01.TL.0020   Pike, KY   Deed - General   T.C. Leasing, Inc.   SCHNELL, Peggy                5-Aug-      Raccoon Creek,
                         Warranty                              KEENE, Lloyd                  2010        tributation of
                                                               KEENE, Larry & Judy                       Johns Creek
 01.TL.0026   Pike, KY   Deed -           T.C. Leasing, Inc.   MASTER COMMISSIONER           25-Jul-     Lower Pompey
                         Commissioner's                        OF PIKE CIRCUIT COURT,        2012        Creek
                                                               Melanie Fields Horton
 01.TL.0027   Pike, KY   Deed - General   T.C. Leasing, Inc.   PHIPPS, Larry & Ruth Ann      6-Nov-      Peytons Creek
                         Warranty                                                            2012
 01.TL.0028   Pike, KY   Deed - General   T.C. Leasing, Inc.   JP&P REALTY, LLC              22-May-     Right Fork of
                         Warranty                                                            2013        Upper Chloe
                                                                                                         Creek
              ?          Deed of                               Fields-Bobby & Barbara-       4/13/2001
                         Conveyance                            Conveyance(0104).pdf
              ?          Deed of                               Fields-Bobby & Barbara-       4/13/2001
                         Conveyance                            Conveyance(0106).pdf
              ?          Quitclaim Deed                        Fields-Bobby & Barbara-       4/23/2003
                                                               Quitclaim(0103).pdf
              ?          Quitclaim Deed                        Fields-Bobby & Barbara-       4/23/2003
                                                               Quitclaim(0105).pdf
Case 19-51200-grs       Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                                 Desc Main
                               Document    Page 142 of 190


 Number   County      Description      Owner / Lessee      Other Party(ies)                 Effective    Location
                                                                                            Date
          Campbell,   Warranty Deed    Pike-Letcher Land   Gatliff Coal Company             12/19/1996   Big Mud Creek
          KY                           LLC
          Floyd,      Deed of          Pike-Letcher Land   Terry D. & Eileen Brown          12/19/1997   Tackett Fork
          KY          Conveyance       LLC
          Floyd,      Quitclaim Deed   Pike-Letcher Land   Jeanene Hamilton, et al- (Oley   1/9/2009     Tackett Fork
          KY                           LLC                 Hall Heirs)
          Floyd,      Warranty Deed    Pike-Letcher Land   Arthur Caudill                   6/5/2009     Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Will Steven Rusty Ray &          6/12/2009    Tackett Fork
          KY          of Conveyance    LLC                 Reba Hamilton
          Floyd,      Warranty Deed    Pike-Letcher Land   Steven & Diane Brown             6/22/2009    Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Jeffrey & Angela Brown           6/19/2009    Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   James Young                      9/23/2009    Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Ronnie and Charlene Brown        9/24/2009    Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Frank and Sharon Dotson          8/31/2009    Big Mud Creek
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Helen Hamilton                   10/20/2009   Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Zachary Kiser                    10/21/2009   Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Russell and Martha Walker        7/27/2009    Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Jeffrey and Angela Brown         7/19/2009    Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Ralph and Wilma Brown            7/19/2009    Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Steven and Diane Brown           7/22/2009    Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Trenia and Jackie Cecil          8/10/2009    Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Wilma Jean Cerulla               8/8/2009     Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Will and Rusty Hamilton          6/12/2009    Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Brown Kiser-Angela et al.pdf     5/18/2010    Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Brown-Bernice-single.pdf         7/27/2009    Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Brown-Ronnie &                   9/24/2009    Tackett Fork
          KY          of Conveyance    LLC                 Charlene.pdf
          Floyd,      Warranty Deed    Pike-Letcher Land   Brown-Terry & Eileen.pdf         7/7/2010     Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Bryant-Sheila.pdf                6/1/2012     Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Citizen National Bank            6/6/2014     Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Dotson-Frank & Sharon.pdf        8/31/2009    Big Mud Creek
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Hall-James.pdf                   10/14/2010   Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Hamilton-Ervin Jr &              10/25/2010   Tackett Fork
          KY          of Conveyance    LLC                 Syltanna.pdf
          Floyd,      Deed of          Pike-Letcher Land   Hamilton-Freddie &               5/17/2013    Tinker Fork/Big
          KY          Conveyance       LLC                 Vicky.pdf                                     Mud Creek
          Floyd,      Deed of          Pike-Letcher Land   Hamilton-Jimmy Ray               6/7/2013     Tinker Fork/Big
          KY          Conveyance       LLC                 Divorced.pdf                                  Mud Creek
          Floyd,      Warranty Deed    Pike-Letcher Land   Hamilton-Paul & Eileen.pdf       12/1/2010    Tackett Fork
          KY          of Conveyance    LLC
          Floyd,      Deed of          Pike-Letcher Land   Hamilton-Tolvie Jr.pdf           5/17/2013    Tackett Fork
          KY          Conveyance       LLC
          Floyd,      Warranty Deed    Pike-Letcher Land   Hamilton-Verdie.pdf              4/30/2012    Tackett Fork
          KY          of Conveyance    LLC
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                               Desc Main
                              Document    Page 143 of 190


 Number   County     Description      Owner / Lessee      Other Party(ies)               Effective    Location
                                                                                         Date
          Floyd,     Warranty Deed    Pike-Letcher Land   Hamilton-Will & Tina &         10/29/2010   Tackett Fork
          KY         of Conveyance    LLC                 Kenneth.pdf
          Floyd,     Warranty Deed    Pike-Letcher Land   Henson-Elizabeth.pdf           4/30/2012    Tackett Fork
          KY         of Conveyance    LLC
          Floyd,     Warranty Deed    Pike-Letcher Land   Henson-Geneva et al.pdf        8/8/2009     Tackett Fork
          KY         of Conveyance    LLC
          Floyd,     Corrective       Pike-Letcher Land   Pike Letcher Land-Brown &      5/4/2011     Tackett Fork
          KY         Warranty Deed    LLC                 Kiser.pdf
                     of Conveyance
          Floyd,     Warranty Deed    Pike-Letcher Land   Rogers-Dewey & Lorene.pdf      6/28/2012    Tackett Fork
          KY         of Conveyance    LLC
          Floyd,     Warranty Deed    Pike-Letcher Land   Vance-Eva June widow.pdf       9/27/2013    Big Mud Creek
          KY         of Conveyance    LLC
          Floyd,     Warranty Deed    Pike-Letcher Land   Vance-Eva.pdf                  10/19/2010   Moore Fork
          KY         of Conveyance    LLC
          Floyd,     Deed of          Pike-Letcher Land   Howard Land Management et      7/23/2014    Tinker Fork/Big
          KY         Conveyance       LLC                 al                                          Mud Creek
          Floyd,     Warranty Deed    Pike-Letcher Land   Jeffrey Brown et al (Brown     5/11/2015    Beech Fork /
          KY         of Conveyance    LLC                 Family Cemetery)                            Tackett Fork
          Floyd,     Warranty Deed    Pike-Letcher Land   Mark & Elizabeth Brown         12/15/2015   Tackett Fork
          KY         of Conveyance    LLC
          Floyd,     Warranty Deed    Pike-Letcher Land   Terry Brown & Eileen Brown     12/14/2015   Tackett Fork
          KY         of Conveyance    LLC
          Letcher,   Deed of                              Phyllis & Leon Mullins         7/29/1999
          KY         Conveyance
          Letcher,   Deed of          Pike-Letcher Land   D. B. Kazee                    5/27/1993    Pine Mt.
          KY         Conveyance       LLC
          Letcher,   Deed of          Pike-Letcher Land   Manning Coal Co.               8/25/1993    Elkhorn Creek
          KY         Conveyance       LLC
          Letcher,   Deed of          Pike-Letcher Land   Thomas Mullins                 8/26/1993    Elkhorn Creek
          KY         Conveyance       LLC
          Letcher,   Deed of          Pike-Letcher Land   Opal S. Burke                  4/3/1996     Beefhide Cr
          KY         Conveyance       LLC
          Letcher,   Deed of          Pike-Letcher Land   Bob Blevins                    2/21/1997    Joe's Branch
          KY         Conveyance       LLC
          Letcher,   Deed of          Pike-Letcher Land   Arnold and Kathy Stewart       9/16/1997    Beefhide Cr
          KY         Conveyance       LLC
          Letcher,   Deed of          ?                   Pike Letcher Coal Partners     11/20/1991   ?
          KY         Conveyance                           and Traveller Coal
                                                          Corporation
          Letcher,   Quitclaim Deed   ?                   CSX Transportation, Inc.       12/17/1993   ?
          KY         of Conveyance
          Letcher,   Deed of          ?                   Pike Letcher Coal Partners     12/15/1995   ?
          KY         Correction                           and Traveller Coal
                                                          Corporation
          Letcher,   Deed of          Pike-Letcher Land   Mary Hollon, Lisa Hollon and   9/25/1997    Barkcamp
          KY         Conveyance       LLC                 Tom Bastian
          Letcher,   Deed of          Pike-Letcher Land   Can & Bessie Potter            12/3/1998    Master's Branch
          KY         Conveyance       LLC
          Letcher,   Deed of          Pike-Letcher Land   Glenn's Finer Homes, Inc.      12/3/1998    Grays Branch
          KY         Conveyance       LLC
          Letcher,   Deed of          Pike-Letcher Land   Henry Dan & Betty Kincer       12/5/1998    Bear Branch
          KY         Conveyance       LLC
          Letcher,   Deed of          Pike-Letcher Land   Royce Baker                    4/8/1999     Grays Branch
          KY         Conveyance       LLC
          Letcher,   Deed of          Pike-Letcher Land   Margie Mae Anderson, Bobby     4/26/1999    Grays Branch
          KY         Conveyance       LLC                 Anderson Sr. And Rebecca
                                                          Anderson
          Letcher,   Deed of          Pike-Letcher Land   Scott & Barbara Stephens       7/15/1999    Bear Branch
          KY         Conveyance       LLC
          Letcher,   Deed of          Pike-Letcher Land   Letcher County                 12/12/2000   Child's Branch
          KY         Conveyance       LLC
          Letcher,   Deed of          Pike-Letcher Land   Paul & Linda Hall and Brian    12/29/2000   Wright's Fork
          KY         Conveyance       LLC                 Johnson
          Letcher,   Deed of          Pike-Letcher Land   Thurman & Wanda Wright         3/5/2001     Potter's Fork
          KY         Conveyance       LLC
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                             Desc Main
                              Document    Page 144 of 190


 Number   County     Description     Owner / Lessee      Other Party(ies)              Effective    Location
                                                                                       Date
          Letcher,   Deed of         Pike-Letcher Land   James H. & Emily Johnson      10/3/2001    Wright's Fork
          KY         Conveyance      LLC                 (Lucinda Johnson Heirs)
          Letcher,   Deed of         Pike-Letcher Land   Ada Baker                     12/3/2001    Wright's Fork
          KY         Conveyance      LLC
          Letcher,   Deed of         Pike-Letcher Land   Carl & Bonnie Mullins         7/18/2002    Wright's Fork
          KY         Conveyance      LLC
          Letcher,   Deed of         Pike-Letcher Land   Charles Ray & Diane Mullins   7/19/2002    Wright's Fork
          KY         Conveyance      LLC
          Letcher,   Deed of         Pike-Letcher Land   Harold Danny & Anita          7/19/2002    Wright's Fork
          KY         Conveyance      LLC                 Mullins
          Letcher,   Deed of         Pike-Letcher Land   Kenneth & Connie Mullins      7/19/2002    Wright's Fork
          KY         Conveyance      LLC
          Letcher,   Deed of         Pike-Letcher Land   Ronald & Judith Mullins       7/19/2002    Wright's Fork
          KY         Conveyance      LLC
          Letcher,   Deed of         Pike-Letcher Land   Donald & Violet Mullins       7/20/2002    Wright's Fork
          KY         Conveyance      LLC
          Letcher,   Deed of         Pike-Letcher Land   Myrtle Johnson                8/7/2002     Wright's Fork
          KY         Conveyance      LLC
          Letcher,   Deed            Pike-Letcher Land   Janice & Keith Banks          10/9/2002    Chopping
          KY                         LLC                                                            Branch
          Letcher,   Deed            Pike-Letcher Land   Jennifer Wyatt                10/9/2002    Chopping
          KY                         LLC                                                            Branch
          Letcher,   Deed            Pike-Letcher Land   Paul & Linda Hall             10/10/2002   Chopping
          KY                         LLC                                                            Branch
          Letcher,   Deed of         Pike-Letcher Land   Bobby & Barbara Fields        4/23/2003    White House
          KY         Conveyance      LLC                                                            Hollow
          Letcher,   General         Pike-Letcher Land   Granville Burke               10/21/2003   Chopping
          KY         Warranty Deed   LLC                                                            Branch
          Letcher,   Deed of         Pike-Letcher Land   Harold & Linda Cantrell       12/20/2004   Tom Biggs
          KY         Conveyance      LLC
          Letcher,   Deed of         Pike-Letcher Land   Ray & Josephine Durham        8/31/2006    Burdine
          KY         Conveyance      LLC
          Letcher,   Deed of         Pike-Letcher Land   Mountain Outreach, Inc.       6/5/2007     Bear Hollow
          KY         Conveyance      LLC
          Letcher,   Master          Pike-Letcher Land   Southeast KY. Economic        11/8/2013    Near Burdine
          KY         Commissioners   LLC                 Development Corporation et
                     Deed                                al (JABO Building)
          Letcher,   Deed of         Pike-Letcher Land   Corbett-Kathy & Dennis W.     11/15/2013   Bill Moore
          KY         Conveyance      LLC                 Jr.                                        Branch
          Letcher,   Deed of         Pike-Letcher Land   Bessette-Michele and Larry    12/31/2013   Bill Moore
          KY         Conveyance      LLC                                                            Branch
          Letcher,   Deed of         Pike-Letcher Land   Williams-Charles              12/31/2013   Bill Moore
          KY         Conveyance      LLC                                                            Branch
          Letcher,   Warranty Deed   Pike-Letcher Land   Appalachian Land Company      2/7/2014     Potter's Fork
          KY         of Conveyance   LLC
          Letcher,   Deed of         Pike-Letcher Land   Randy & Patricia Burke        8/6/2014     Johns Fork of
          KY         Conveyance      LLC                                                            Beefhide Creek
          Letcher,   Deed of         Pike-Letcher Land   Carl & Anna Hall              9/26/2014    ?
          KY         Exchange        LLC
          Letcher,   Deed of         Pike-Letcher Land   Edith & Allen Mullins         12/29/2015   Bill Moore
          KY         Conveyance      LLC                                                            Branch
          Letcher,   Deed            Pike-Letcher Land   Jeffrey Cornett               6/13/2016    Potter's Fork
          KY                         LLC
          Pike, KY   Deed of         Pike-Letcher Land   Rabon and Melphia Hall        5/1/1992     Indian Crk.
                     Conveyance      LLC
          Pike, KY   Deed of         Pike-Letcher Land   Ada Seals                     6/17/1992    Bucklick
                     Conveyance      LLC
          Pike, KY   Deed of         Pike-Letcher Land   Deane Hopkins/Gail            7/15/1992    Osborne Br.
                     Conveyance      LLC                 McCollum
          Pike, KY   Deed of         Pike-Letcher Land   Dr. William M. Johnson        7/15/1992    Osborne Br.
                     Conveyance      LLC
          Pike, KY   Deed of         Pike-Letcher Land   Linda Lou Page                7/15/1992    Osborne Br.
                     Conveyance      LLC
          Pike, KY   Deed of         Pike-Letcher Land   Edith Bentley Moore, Harry    7/18/1992    Osborne Br.
                     Conveyance      LLC                 Moore, Pearl Moore
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                             Desc Main
                              Document    Page 145 of 190


 Number   County     Description    Owner / Lessee      Other Party(ies)               Effective    Location
                                                                                       Date
          Pike, KY   Deed of        Pike-Letcher Land   Ruby R. Scott                  7/21/1992    Osborne Br.
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Clayton Moore and Ruth         7/22/1992    Osborne Br.
                     Conveyance     LLC                 Moore
          Pike, KY   Deed of        Pike-Letcher Land   Harry and Nona Wright          7/29/1992    Osborne Br.
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Noble Osborne                  11/5/1992    Adj.to Osborne
                     Conveyance     LLC                                                             Br.
          Pike, KY   Deed of        Pike-Letcher Land   Donald & Rebecca Bentley       12/11/1992   Shelby Crk.
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Betty Greer                    12/23/1992   Shelby Crk.
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Paul and Tina Tackett          2/25/1993    Shelby Crk.
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Dr. William M. Johnson and     3/1/1993     Below Burk Br.
                     Conveyance     LLC                 Glenna Jo Johnson
          Pike, KY   Deed of        Pike-Letcher Land   Ellis and Ruth Osborne         3/1/1993     Below Burk Br.
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Johnny and Louise Anderson     3/1/1993     Below Burk Br.
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Danny and Martha Wright        3/11/1993    Below Burk Br.
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Lester and Zella Wright        3/11/1993    Below Burk Br.
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Randall and Pam Osborne        3/11/1993    Below Burk Br.
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Swan Fork Coal Company and     4/15/1993    Below Burk Br.
                     Conveyance     LLC                 C.D. Roberts
          Pike, KY   Deed of        Pike-Letcher Land   Jeffrey & Carol Bentley        4/19/1993    Bucklick
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Elkhorn City Land Company      5/5/1993     Longfork
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Lawrence Joseph Logging,       5/6/1993     Elkhorn Crk.
                     Conveyance     LLC                 Inc.
          Pike, KY   Deed of        Pike-Letcher Land   Liberty Hardwoods, Inc.        5/6/1993     Meeting House
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Elsie Osborne                  6/4/1993     Burk Br.
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Dianne & Rusty McCall, et ux   8/13/1993    Longfork
                     Conveyance     LLC                 (Solomon-Mullins Heirs)
          Pike, KY   Deed of        Pike-Letcher Land   Lester Mullins, et ux          8/31/1993    Longfork
                     Conveyance     LLC                 ((Solomon-Mullins Heirs)
          Pike, KY   Deed and       Pike-Letcher Land   Harry, Rodney, Gloria Wright   9/30/1993    Shelby Crk.
                     Construction   LLC
                     Easement
          Pike, KY   Deed of        Pike-Letcher Land   Charles and Jeanette Marie     10/29/1993   Phillips Br.
                     Conveyance     LLC                 Bentley
          Pike, KY   Deed of        Pike-Letcher Land   Jimmy Little                   12/15/1993   Burk Br.
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Carson and Ruby Wright         12/17/1993   Burk Br.
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Collie and Judy Jeanine Hall   1/27/1994    Burk Br.
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Coolidge and Margie Johnson    3/2/1994     Bucklick
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Ina Lee & Charley Hipps        4/21/1994    Longfork
                     Conveyance     LLC                 (Solomon-Mullins Heirs)
          Pike, KY   Deed of        Pike-Letcher Land   Russell and Mary Smallwood     5/26/1994    Phillips Br.
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Luther & Janie Bentley         6/9/1994     Phillips Br.
                     Conveyance     LLC
          Pike, KY   Deed of        Pike-Letcher Land   Ella Ritenour (Solomon-        8/15/1994    Longfork
                     Conveyance     LLC                 Mullins Heirs)
          Pike, KY   Deed of        Pike-Letcher Land   Joyce & Anthony Barnett        10/29/1994   Longfork
                     Conveyance     LLC                 (Solomon-Mullins Heirs)
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                                 Desc Main
                              Document    Page 146 of 190


 Number   County     Description      Owner / Lessee      Other Party(ies)                 Effective    Location
                                                                                           Date
          Pike, KY   Deed of          Pike-Letcher Land   Kinship Resources Inc.           11/7/1994    Nats Fk /
                     Conveyance       LLC                                                               Middle Fk
          Pike, KY   Deed of          Pike-Letcher Land   Jimmy & Marionette Little        12/9/1994    Burk Br.
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Branham & Baker Coal             1/9/1995     Brushy Fk.
                     Conveyance       LLC                 Company, Inc.
          Pike, KY   Deed of          Pike-Letcher Land   Emma Lee and Curtis              3/9/1995     Burk Br.
                     Conveyance       LLC                 Holbrook
          Pike, KY   Quitclaim Deed   Pike-Letcher Land   Bill & Mary E. Riddle            3/21/1995    Sycamore Br.
                                      LLC
          Pike, KY   Deed of          Pike-Letcher Land   Roger & Dorothy Hamby            4/5/1995     Phillips Br.
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Charlie & Nola K. Greer          5/10/1995    Burk Br.
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Carson & Ruby Wright             5/11/1995    Burk Br.
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Raymond, Gary & Betty            5/25/1995    Left Fork Island
                     Conveyance       LLC                 Coleman                                       Creek
          Pike, KY   Deed of          Pike-Letcher Land   Benjamin & Shirley Bentley       8/30/1995    Longfork
                     Conveyance       LLC
          Pike, KY   Quitclaim Deed                       Lonzo Johnson and Francis        9/26/1995
                                                          Johnson
          Pike, KY   Deed of                              Charles Raymond Burke, et al     2/27/1996
                     Conveyance
          Pike, KY   Deed of                              Wilburn Bentley, Ballard and     6/7/1996
                     Conveyance                           Susie Bentley, Elish and Flora
                                                          Bentley, Ed and Betty
                                                          Bentley, Millie Bentley, Payne
                                                          Bentley Jr. and Roberta
                                                          Bentley, Kenneth and Joanne
                                                          Bentley (Payne-Bentley Heirs)
          Pike, KY   Deed of          Pike-Letcher Land   Carol Sue and Michael            6/19/1996    Long Fork
                     Conveyance       LLC                 DeBourbon
          Pike, KY   Deed of          Pike-Letcher Land   Johnny E. & Teresa Potter        1/13/1997    Beefhide Ck.
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Johnny E. & Teresa Potter        1/13/1997    Beefhide Ck.
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Johnny E. & Teresa Potter and    1/13/1997    Beefhide Ck.
                     Conveyance       LLC                 Roger & Ernestine White
          Pike, KY   Deed of          Pike-Letcher Land   Winston & Janet Senter           4/16/1997    Marshalls Br.
                     Exchange         LLC
          Pike, KY   Commissioner's   Pike-Letcher Land   Thomas Marion Elkins             9/10/1997    Lick Fork
                     Deed             LLC
          Pike, KY   Deed of          Pike-Letcher Land   Lonnie G. & Beulah Mullins       11/12/1998   Lick Fork
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Matthew & Pauline Mullins        11/12/1998   Lick Fork
                     Conveyance       LLC
          Pike, KY   General          Pike-Letcher Land   Tonya Yvonne White               5/24/1999    Long Fork
                     Warranty Deed    LLC
                     of Conveyance
          Pike, KY   General          Pike-Letcher Land   Jessee Todd White                5/29/1999    Long Fork
                     Warranty Deed    LLC
                     of Conveyance
          Pike, KY   Deed of          Pike-Letcher Land   Freeman & Barbara Mullins        7/28/1999    Booker Br.
                     Conveyance       LLC
          Pike, KY   Deed of                              Lucy Mullins Turner & Ken        8/14/1999
                     Conveyance                           Turner
          Pike, KY   Deed of          Pike-Letcher Land   Sanford & Irene Powell           8/26/1999    Big Shelby
                     Conveyance       LLC                                                               Branch
          Pike, KY   Deed of          Pike-Letcher Land   Patricia Mullins                 11/6/1999    Brooker Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Casey Mullins                    11/9/1999    Brooker Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Lois Mullins and Chester         11/9/1999    Brooker Branch
                     Conveyance       LLC                 Wright
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                                  Desc Main
                              Document    Page 147 of 190


 Number   County     Description        Owner / Lessee      Other Party(ies)                Effective    Location
                                                                                            Date
          Pike, KY   Deed of            Pike-Letcher Land   Ralph and Rose Mullins          12/18/1999   Brooker Branch
                     Conveyance         LLC                 (Robert Mullins Heirs)
          Pike, KY   Deed of            Pike-Letcher Land   Eli & Esta Elswick              12/22/2000   Long Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Winston & Flora Johnson         10/3/2001    Long Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Gregory & Anita Elkins          10/12/2001   Lick Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Sylvia & Robert Ferguson        10/12/2001   Lick Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Arthur & Billie Jean Johnson    12/11/2001   Long Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Gwen & Bernard Hall             12/11/2001   Long Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Nevil Smallwood                 12/14/2001   Long Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Bob & Irene Johnson             12/17/2001   Long Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Mary Ann Johnson                12/17/2001   Long Fork
                     Conveyance         LLC
          Pike, KY   Special Warranty   Pike-Letcher Land   Noarine & Clifford Bowers       12/17/2001   Long Fork
                     Deed of            LLC
                     Conveyance
          Pike, KY   Deed of                                Jeff and Gale Burke             5/23/2002
                     Conveyance
          Pike, KY   Deed of            Pike-Letcher Land   Daniel Melvin Wright and Bill   8/22/2002    Jonancy
                     Conveyance         LLC                 Keene Hollow
          Pike, KY   Deed of            Pike-Letcher Land   Whetsel and Sharon Damron       8/27/2002    Jonancy
                     Conveyance         LLC
          Pike, KY   Special Warranty   Pike-Letcher Land   Alert Oil & Gas Company         11/4/2003    Peter Branch
                     Deed of            LLC
                     Conveyance
          Pike, KY   Deed of            Pike-Letcher Land   Lovenia Hamilton                12/11/2003   Bratten Hollow
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   John and Mary, Robert and       2/17/2004    Robinson Creek
                     Conveyance         LLC                 Zama Picklesimer
          Pike, KY   Deed of            Pike-Letcher Land   Delbert and Lezie Little        7/26/2004    Bartley Hollow
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Ruby Burke                      7/26/2004    Bartley Hollow
                     Conveyance         LLC
          Pike, KY   Special Warranty                       AEP Kentucky Coal               12/7/2004
                     Deed
          Pike, KY   Deed of            Pike-Letcher Land   Evert F. Jr. & Judy Johnson     10/17/2005   Long Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Rodney and Vicki Bentley        12/8/2005    Brushy Ford
                     Conveyance         LLC
          Pike, KY   Deed               Pike-Letcher Land   Darvin Newsome Heirs            2/27/2006    Robinson Creek
                                        LLC
          Pike, KY   Deed of            Pike-Letcher Land   Haynes-Goldie Heir - W&R        4/19/2006    Little Fork
                     Conveyance         LLC                 Sargent(0145).pdf
          Pike, KY   Deed of            Pike-Letcher Land   V.Ray, G.Newman, L.Ray          10/16/2006   Little Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Margie Johnson                  10/25/2006   Robinson Creek
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Daphine Akers, Teresa           11/3/2006    Little Fork
                     Conveyance         LLC                 Thacker and Ronnie Thacker,
                                                            Dianna Brown and Ronnie
                                                            Brown, Katherine Borders and
                                                            Earnest Borders and Harvey
                                                            Daniel Akers (David Akers
                                                            Heirs)
          Pike, KY   Deed of            Pike-Letcher Land   Vernon Johnson, et al           11/13/2006   Little Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Danny & Margaret Biliter        1/31/2007    Indian Creek
                     Conveyance         LLC
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                                Desc Main
                              Document    Page 148 of 190


 Number   County     Description      Owner / Lessee      Other Party(ies)                Effective    Location
                                                                                          Date
          Pike, KY   Deed of          Pike-Letcher Land   Frank Akers (Daphine Akers)     5/30/2007    Little Fork
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Aaron Jones                     12/18/2007   Penny Road
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Milford and Michelle Little     12/20/2007   Bartley Hollow
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Robin & Thomas Anderson,        1/19/2008    Long Fork
                     Conveyance       LLC                 Eric & Jennifer Anderson,
                                                          Suzan Anderson-Ross
          Pike, KY   Deed of          Pike-Letcher Land   Vesta Lou Anderson              1/19/2008    Long Fork
                     Conveyance       LLC                 (Revocable Living Trust)
          Pike, KY   Deed of          Pike-Letcher Land   Allard Newsome et. al. (CC      7/18/2008    Tackett Fork
                     Conveyance       LLC                 Newsome Heirs)
          Pike, KY   Deed of          Pike-Letcher Land   Conley Newsome (CC              7/18/2008    Tackett Fork
                     Conveyance       LLC                 Newsome Heirs)
          Pike, KY   Deed of          Pike-Letcher Land   Noble Newsom (GW                9/11/2008    Tackett Fork
                     Conveyance       LLC                 Newsome Heirs)
          Pike, KY   Deed of          Pike-Letcher Land   Allen Eugene Newsom (GW         9/12/2008    Tackett Fork
                     Conveyance       LLC                 Newsome Heirs)
          Pike, KY   Deed of          Pike-Letcher Land   Donald Reed Newsom (GW          9/12/2008    Tackett Fork
                     Conveyance       LLC                 Newsome Heirs)
          Pike, KY   Deed of          Pike-Letcher Land   Maurice & Ruth Newsom           9/12/2008    Tackett Fork
                     Conveyance       LLC                 (GW Newsome Heirs)
          Pike, KY   Deed of          Pike-Letcher Land   Dorothy & Paul Damron (GW       9/16/2008    Tackett Fork
                     Conveyance       LLC                 Newsome Heirs)
          Pike, KY   Deed of          Pike-Letcher Land   Lawrence Rabon Newsom et.       9/20/2008    Tackett Fork
                     Conveyance       LLC                 al. (GW Newsome Heirs)
          Pike, KY   Deed of          Pike-Letcher Land   Howard Lafnear II & Mary        9/23/2008    Tackett Fork
                     Conveyance       LLC                 (GW Newsome Heirs)
          Pike, KY   Deed of          Pike-Letcher Land   Aileen Newsome (GW              9/24/2008    Tackett Fork
                     Conveyance       LLC                 Newsome Heirs)
          Pike, KY   Deed of          Pike-Letcher Land   Gary Scott & Linda Newsom       9/29/2008    Tackett Fork
                     Conveyance       LLC                 et. al (GW Newsome Heirs)
          Pike, KY   Deed of          Pike-Letcher Land   Larry Don & Daphne Newsom       9/29/2008    Tackett Fork
                     Conveyance       LLC                 (GW Newsome Heirs)
          Pike, KY   Deed of          Pike-Letcher Land   Maureen & David Copley, Sr.     9/29/2008    Tackett Fork
                     Conveyance       LLC                 (GW Newsome Heirs)
          Pike, KY   Deed of          Pike-Letcher Land   Bennie & Lorraine Bartley et.   10/7/2008    Tackett Fork
                     Conveyance       LLC                 al. (GW Newsome Heirs)
          Pike, KY   Deed of          Pike-Letcher Land   Dexter Newsom (GW               10/7/2008    Tackett Fork
                     Conveyance       LLC                 Newsome Heirs)
          Pike, KY   Deed of          Pike-Letcher Land   Mary Alice Newsom (GW           10/7/2008    Tackett Fork
                     Conveyance       LLC                 Newsome Heirs)
          Pike, KY   Deed of          Pike-Letcher Land   Joe L. and Linda Newsom         10/9/2008    Tackett Fork
                     Conveyance       LLC                 (GW Newsome Heirs)
          Pike, KY   Deed of          Pike-Letcher Land   Bobbie Lois Smith et al (GW     10/29/2008   Tackett Fork
                     Conveyance       LLC                 Newsome Heirs)
          Pike, KY   Deed of                              Maurice & Ruth Newsome          11/17/2008
                     Conveyance
          Pike, KY   Quitclaim Deed   Pike-Letcher Land   Robert & Carole Hurley          1/8/2009     Turkey Branch
                     of Conveyance    LLC
          Pike, KY   Quitclaim Deed   Pike-Letcher Land   Randy Lee Mullins               2/11/2009    Lick Fork
                     of Conveyance    LLC
          Pike, KY   Quitclaim Deed                       Smith-Anna et al.pdf            3/16/2009
          Pike, KY   Quitclaim Deed   Pike-Letcher Land   ACIN LLC                        5/22/2009    Robinson Creek
                     of Conveyance    LLC
          Pike, KY   Quitclaim Deed   Pike-Letcher Land   Hursel & Willa Fouts et al      6/9/2009     Left Fork of
                     of Conveyance    LLC                                                              Long Fork
          Pike, KY   Warranty Deed                        Walker-Russell & Martha his     8/29/2009
                     of Conveyance                        wife.pdf
          Pike, KY   Deed of          Pike-Letcher Land   Maurice and Ruth Newsome        9/11/2009    Tackett Fork
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Newsome-Maurice &               9/11/2009    Tackett Fork
                     Conveyance       LLC                 Ruth.pdf
          Pike, KY   Warranty Deed                        Kiser-Zachary.pdf               9/21/2009
                     of Conveyance
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                               Desc Main
                              Document    Page 149 of 190


 Number   County     Description      Owner / Lessee      Other Party(ies)               Effective    Location
                                                                                         Date
          Pike, KY   Deed of          Pike-Letcher Land   Anna Sue Branham, et al (GW    10/28/2009   Tackett Fork
                     Conveyance       LLC                 Newsome Heirs)
          Pike, KY   Warranty Deed    Pike-Letcher Land   Bentley-Dinah Mae.pdf          5/19/2010    Little Robinson
                     of Conveyance    LLC
          Pike, KY   Warranty Deed    Pike-Letcher Land   Meade-Rusha.pdf                9/1/2010     Long Fork
                     of Conveyance    LLC
          Pike, KY   Warranty Deed    Pike-Letcher Land   Burke-Janice & Paul.pdf        9/14/2010    Shelby Creek
                     of Conveyance    LLC
          Pike, KY   Warranty Deed    Pike-Letcher Land   Cochran-Linda.pdf              9/14/2010    Shelby Creek
                     of Conveyance    LLC
          Pike, KY   Warranty Deed    Pike-Letcher Land   Bartley-Ronnie & Wanda.pdf     9/22/2010    Shelby Creek
                     of Conveyance    LLC
          Pike, KY   Deed of          Pike-Letcher Land   Flannery-                      1/14/2011    Tackett Fork
                     Conveyance       LLC                 Susan,Donnie,Julia.pdf
          Pike, KY   Deed of          Pike-Letcher Land   Flannery-Priscilla.pdf         1/18/2011    Tackett Fork
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Flannery-Darbin.pdf            1/19/2011    Tackett Fork
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Flannery-Virgil & Anna.pdf     2/1/2011     Tackett Fork
                     Conveyance       LLC
          Pike, KY   Warranty Deed    Pike-Letcher Land   Johnson-James.pdf              3/18/2011    Long Fork
                     of Conveyance    LLC
          Pike, KY   Warranty Deed    Pike-Letcher Land   Johnson-Janice.pdf             3/18/2011    Long Fork
                     of Conveyance    LLC
          Pike, KY   Warranty Deed    Pike-Letcher Land   Hall-Barry K.pdf               3/24/2011    Long Fork
                     of Conveyance    LLC
          Pike, KY   Warranty Deed    Pike-Letcher Land   Johnson-Carl & Phyllis.pdf     4/21/2011    Long Fork
                     of Conveyance    LLC
          Pike, KY   Deed of          Pike-Letcher Land   Johnson-Marlow.pdf             5/5/2011     Long Fork
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Meade-Daniel & Jeree.pdf       8/2/2011     Pettys Fk.
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Mullins-Josepth & Donna.pdf    10/4/2011    Pettys Fk.
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Umbenhower-Patty &             10/7/2011    Pettys Fk.
                     Conveyance       LLC                 Albert.pdf
          Pike, KY   Deed of          Pike-Letcher Land   Little-Sinega & Thomas.pdf     11/14/2011   Pettys Fk.
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Ross-Suzan.pdf                 1/17/2012    Marshalls Br.
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Anderson-Robin &               1/18/2012    Marshalls Br.
                     Conveyance       LLC                 Thomas.pdf
          Pike, KY   Deed of          Pike-Letcher Land   Anderson-Eric & Jennifer.pdf   1/19/2012    Marshalls Br.
                     Conveyance       LLC
          Pike, KY   Warranty Deed    Pike-Letcher Land   Fields-Harrison et al.pdf      2/1/2012     Shelby Creek
                     of Conveyance    LLC
          Pike, KY   Deed of          Pike-Letcher Land   Newsome-Robert &               2/21/2012    Shelby Creek
                     Conveyance       LLC                 Rhonda.pdf
          Pike, KY   Warranty Deed    Pike-Letcher Land   Hampton-Ronnie &               2/24/2012    Marshalls Br.
                     of Conveyance    LLC                 Dorothy.pdf
          Pike, KY   Deed of          Pike-Letcher Land   Johnson-Kenneth &              3/23/2012    Marshalls Br.
                     Conveyance       LLC                 Shirley.pdf
          Pike, KY   Deed of          Pike-Letcher Land   Johnson-Hazel.pdf              3/26/2012    Marshalls Br.
                     Conveyance       LLC
          Pike, KY   Quitclaim Deed   Pike-Letcher Land   White-Thomas J. et al          4/18/2012    Long Fork
                     of Conveyance    LLC
          Pike, KY   Deed of          Pike-Letcher Land   Hall-Norma Sue & Billy.pdf     5/1/2012     Peter Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Roberts-Linda Lou &            5/1/2012     Peter Branch
                     Conveyance       LLC                 Dave.pdf
          Pike, KY   Deed of          Pike-Letcher Land   Tucker-Teddy & Loraine.pdf     5/1/2012     Peter Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Tucker- Mary et al.pdf         5/5/2012     Peter Branch
                     Conveyance       LLC
          Pike, KY   Warranty Deed    Pike-Letcher Land   Fields-Willie.pdf              5/15/2012    Shelby Creek
                     of Conveyance    LLC
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                                 Desc Main
                              Document    Page 150 of 190


 Number   County     Description        Owner / Lessee      Other Party(ies)               Effective    Location
                                                                                           Date
          Pike, KY   Special Warranty   Pike-Letcher Land   Johnson-Hobart Clay.pdf        5/21/2012    Myra
                     Deed of            LLC
                     Conveyance
          Pike, KY   Deed of            Pike-Letcher Land   Bryant-Lee & Brenda.pdf        6/7/2012     Peter Branch
                     Conveyance         LLC
          Pike, KY   Warranty Deed      Pike-Letcher Land   Johnson-Bob & Ollie.pdf        6/22/2012    Bob's Branch
                     of Conveyance      LLC
          Pike, KY   Deed of            Pike-Letcher Land   Rogers-Jeff & Sharon.pdf       6/25/2012    Peter Branch
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Murzda-Alice et al.pdf         6/27/2012    Pettys Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Estep-Bonnie.pdf               7/3/2012     Pettys Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Rogers-Randy.pdf               7/5/2012     Peter Branch
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Rogers-Glen.pdf                7/6/2012     Peter Branch
                     Conveyance         LLC
          Pike, KY   Warranty Deed      Pike-Letcher Land   Elswick-Clifford & Molly.pdf   7/9/2012     Bob's Branch
                     of Conveyance      LLC
          Pike, KY   Warranty Deed      Pike-Letcher Land   Elswick-Tavis & Lola.pdf       7/12/2012    Bob's Branch
                     of Conveyance      LLC
          Pike, KY   Deed of            Pike-Letcher Land   Mair Hockman-Ruth etal.pdf     1/2/2010     Road Fork of
                     Conveyance         LLC                                                             Big Creek
          Pike, KY   Deed of            Pike-Letcher Land   Mullins-David & Wendi.pdf      11/14/2011   Pettys Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Fraley-James & Melissia.pdf    7/13/2012    Peter Branch
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Fraley-Sammy Jr.pdf            7/13/2012    Peter Branch
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Fraley-Samuel.pdf              7/13/2012    Peter Branch
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Burke-Ernestine & Danny.pdf    7/18/2012    Long Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Gooden-Glen & Anna.pdf         7/18/2012    Long Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Slone-Elmer & Catherine.pdf    7/18/2012    Long Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Daniels-Sonja & Arnollis.pdf   8/6/2012     Long Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Branham-Katherine.pdf          8/7/2012     Long Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Hall-Linda.pdf                 8/7/2012     Long Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Tarr-Beatrice.pdf              8/7/2012     Long Fork
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Davis-Rita & Eddie.pdf         8/11/2012    Peter Branch
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Rogers-Lloyd & Connie.pdf      8/13/2012    Peter Branch
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Rogers-Tonya.pdf               8/14/2012    Peter Branch
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Rogers-Andrew.pdf              8/17/2012    Peter Branch
                     Conveyance         LLC
          Pike, KY   Warranty Deed      Pike-Letcher Land   Burke-Corbin.pdf               8/20/2012    Cow Hollow
                     of Conveyance      LLC
          Pike, KY   Deed of            Pike-Letcher Land   Vogeler-Corey Lee.pdf          8/25/2012    Peter Branch
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Rogers-Tandy & Dixie           8/27/2012    Peter Branch
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Atkinson-Lexie.pdf             9/5/2012     Peter Branch
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Clevenger-Jerry Lee.pdf        9/5/2012     Peter Branch
                     Conveyance         LLC
          Pike, KY   Deed of            Pike-Letcher Land   Kirk-Julie.pdf                 9/5/2012     Peter Branch
                     Conveyance         LLC
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                               Desc Main
                              Document    Page 151 of 190


 Number   County     Description      Owner / Lessee      Other Party(ies)               Effective    Location
                                                                                         Date
          Pike, KY   Deed of          Pike-Letcher Land   Whyde-Birdie & Norman.pdf      9/5/2012     Peter Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Akers-Joseph & Arlene.pdf      9/12/2012    Little Fork
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Holt-Russel & Betty.pdf        9/21/2012    Little Robinson
                     Conveyance       LLC
          Pike, KY   Quitclaim Deed   Pike-Letcher Land   White-Mark E. & Susan C.       10/11/2012   Long Fork
                     of Conveyance    LLC
          Pike, KY   Deed of          Pike-Letcher Land   Little-Lorine.pdf              11/9/2012    Long Fork
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Adams-Deloice.pdf              11/12/2012   Long Fork
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Grisi-Frank.pdf                12/11/2012   Marshalls
                     Conveyance       LLC                                                             Branch
          Pike, KY   Deed of          Pike-Letcher Land   Ramm-Annie & Frank.pdf         12/11/2012   Marshalls
                     Conveyance       LLC                                                             Branch
          Pike, KY   Deed of          Pike-Letcher Land   Ramm-Douglas & Mary.pdf        12/11/2012   Marshalls
                     Conveyance       LLC                                                             Branch
          Pike, KY   Deed of          Pike-Letcher Land   Grisi-Betty and Frank.pdf      12/12/2012   Marshalls
                     Conveyance       LLC                                                             Branch
          Pike, KY   Deed of          Pike-Letcher Land   Mullins-Robert.pdf             12/12/2012   Marshalls
                     Conveyance       LLC                                                             Branch
          Pike, KY   Deed of          Pike-Letcher Land   Ramm-Gregory.pdf               12/12/2012   Marshalls
                     Conveyance       LLC                                                             Branch
          Pike, KY   Deed of          Pike-Letcher Land   Mullins-Daniel.pdf             12/13/2012   Marshalls
                     Conveyance       LLC                                                             Branch
          Pike, KY   Deed of          Pike-Letcher Land   Mullins-Jeanette.pdf           12/13/2012   Marshalls
                     Conveyance       LLC                                                             Branch
          Pike, KY   Deed of          Pike-Letcher Land   Fraley-Savannah.pdf            12/20/2012   Peter Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Akers-Darryl.pdf               2/21/2013    Little Robinson
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Akers-Douglas.pdf              2/23/2013    Little Robinson
                     Conveyance       LLC
          Pike, KY   Deed of                              Akers-Joshua.pdf               2/23/2013
                     Conveyance
          Pike, KY   Deed of          Pike-Letcher Land   Hall-Zena & Richard.pdf        3/29/2013    Long Fork
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Lunsford-Angeline.pdf          4/4/2013     Little Robinson
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Tackett-Zelma.pdf              4/4/2013     Long Fork
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Williams-Keren & Everett.pdf   4/4/2013     Long Fork
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Mark Calhoun                   5/29/2013    Lick Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Troy Jackson Calhoun           6/10/2013    Lick Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Charlene Calhoun               6/21/2013    Lick Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Harold and Deborah Calhoun     6/21/2013    Lick Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Linda Calhoun                  6/21/2013    Lick Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Rachel Burkhart Calhoun        7/1/2013     Lick Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Branham-Rena & Creed.pdf       7/8/2013     Turkey Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Fields-Chalmer & Pauline.pdf   7/11/2013    Turkey Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Carol Flower and Jerry         7/12/2013    Lick Branch
                     Conveyance       LLC                 Flowers
          Pike, KY   Deed of          Pike-Letcher Land   Magner-Margaret.pdf            7/15/2013    Long Fork
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Shelby Calhoun Busse and       7/22/2013    Lick Branch
                     Conveyance       LLC                 Larry Busse
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                               Desc Main
                              Document    Page 152 of 190


 Number   County     Description      Owner / Lessee      Other Party(ies)               Effective    Location
                                                                                         Date
          Pike, KY   Deed of          Pike-Letcher Land   Magner-Ernest & Fern.pdf       7/24/2013    Lick Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Johnson-Newton.pdf             7/29/2013    Lick Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Robin Calhoun Christlieb and   8/2/2013     Lick Branch
                     Conveyance       LLC                 Gary Christlieb
          Pike, KY   Deed of          Pike-Letcher Land   Fields-JeffreyThomas &         8/5/2013     Turkey Branch
                     Conveyance       LLC                 Frances.pdf
          Pike, KY   Deed of          Pike-Letcher Land   Ralph Calhoun                  8/26/2013    Lick Branch and
                     Conveyance       LLC                                                             Turkey Branch
          Pike, KY   Deed of          Pike-Letcher Land   Sharon Vela                    9/30/2013    Lick Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Greg Calhoun and Tammy         10/3/2013    Lick Branch and
                     Conveyance       LLC                 Calhoun                                     Turkey Branch
          Pike, KY   Deed of          Pike-Letcher Land   Linda Anderson and John        10/5/2013    Lick Branch and
                     Conveyance       LLC                 Anderson                                    Turkey Branch
          Pike, KY   Deed of          Pike-Letcher Land   Calhoun-Phillip                10/16/2013   Turkey Branch
                     Conveyance       LLC
          Pike, KY   Warranty Deed    Pike-Letcher Land   Johnson-Lydon Clement,         10/28/2013   Long Fork
                     of Conveyance    LLC                 Alma & Jeanetta
          Pike, KY   Warranty Deed    Pike-Letcher Land   Johnson-Wayne Arthur           10/28/2013   Long Fork
                     of Conveyance    LLC
          Pike, KY   Deed of          Pike-Letcher Land   Triscari-Helen Fields          11/4/2013    Turkey Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Reed Sowards and Laura         11/5/2013    Lick Branch and
                     Conveyance       LLC                 Sowards                                     Turkey Branch
          Pike, KY   Deed of          Pike-Letcher Land   Akers-Robert and Mimie Jean    12/13/2013   Indian Creek
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Rogers-David                   4/18/2014    Peter Branch
                     Conveyence       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Anthony & Tommie Sue           8/6/2014     Pettys Fork
                     Conveyance       LLC                 Tackett
          Pike, KY   Deed of          Pike-Letcher Land   Gregory & Jennifer Tackett     8/6/2014     Pettys Fork
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Kenneth & Kristie Tackett      8/6/2014     Pettys Fork
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Louvilla Tackett               8/6/2014     Pettys Fork
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Neil & Sabrina Tackett         8/6/2014     Pettys Fork
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Steve D. Tacktett              8/6/2014     Pettys Fork
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Della & Gary Tackett           9/5/2014     Turkey Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Bill Compton                   10/18/2014   Turkey Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Anna & Harry Hill              11/17/2014   Beefhide Creek
                     Conveyance       LLC
          Pike, KY   Quitclaim Deed   Pike-Letcher Land   ACIN                           12/18/2014   Little Fork
                     of Conveyance    LLC
          Pike, KY   Deed of          Pike-Letcher Land   Coda Mullins, Jr (Cody) &      12/23/2014   Brushy Fork
                     Conveyance       LLC                 Martha Mullins
          Pike, KY   Deed of          Pike-Letcher Land   Bertha and Charles Estep       2/6/2015     Turkey Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Dorothy Keener                 2/9/2015     Beefhide Creek
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Billy & Sharon Akers           5/1/2015     Indian Creek
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Michelle Richardson            8/14/2015    Turkey Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Georgia Elkins                 3/4/2016     Beefhide Creek
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Colonues & Christine Mullins   3/30/2016    Turkey Branch
                     Conveyance       LLC
          Pike, KY   Deed of          Pike-Letcher Land   Jimmy Mullins                  3/31/2016    Turkey Branch
                     Conveyance       LLC
Case 19-51200-grs            Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                                   Desc Main
                                    Document    Page 153 of 190


 Number     County        Description           Owner / Lessee          Other Party(ies)            Effective   Location
                                                                                                    Date
            Pike, KY      Deed of               Pike-Letcher Land       Heather & David Howell      4/5/2016    Turkey Branch
                          Conveyance            LLC
            Pike, KY      Deed of               Pike-Letcher Land       Rosalind & Robert Damron    4/5/2016    Turkey Branch
                          Conveyance            LLC
            Pike, KY      Deed of               Pike-Letcher Land       Cindy Marie Jones           4/6/2016    Turkey Branch
                          Conveyance            LLC
            Pike, KY      Deed of               Pike-Letcher Land       Roger Mullins               4/6/2016    Turkey Branch
                          Conveyance            LLC
            Pike, KY      Deed of               Pike-Letcher Land       Jay Elkins                  1/26/2018   Beefhide Creek
                          Conveyance            LLC
            Pike, KY      Deed of               Pike-Letcher Land       McDaniel-Della.pdf
                          Conveyance            LLC



For the avoidance of doubt, the following properties were previously sold or conveyed by Sellers
to third parties and are not Owned Real Property:


 ENTITY   PURCHASER                      TOTAL         LOCATION              DATE OF         DEED       PAGE       COUNTY
                                         ACRES                               PURCHASE        BOOK
 PLLC     Carolyn Sue Tackett                          Tackett Fork          6/24/2009       560        50         Floyd
 PLLC     Leon & Intha Burke             4.80 ac.      Johns Fork            7/9/1998        338        517        Letcher
 PLLC     City of Jenkins                76            Child's Branch        1/1/1999                              Letcher
 PLLC     John R. Barker                               Wrights Fork          3/19/1999       360        702        Letcher
 PLLC     Coma Wright                                  Wrights Fork          7/20/1999       344        302        Letcher
 PLLC     Bobby Webb                     6             Bear Br.              8/19/2015       429        624        Letcher
 PLLC     Clifford & Betty Collins       0.86          Tom Biggs Br.         11/13/2001                            Letcher
 PLLC     Jeff & Misty Sexton                          McRoberts             2/15/2000                             Letcher
 PLLC     Jennifer Johnson                             Andy Wright           8/2/2000                              Letcher
 PLLC     Gregory Johnson                14.71 ac.     Little Elkhorn Crk.   3/28/2000                             Letcher
 PLLC     Boonie Potter                                Wright's Fk.          7/20/1999       344        219        Letcher
 PLLC     Robert & Peggy Banks           1.22          Wrights Fork          8/8/2001        355        605        Letcher
 PLLC     East Properties, LLC           4.35 ac.      Childs Branch Rd.     8/13/2001                             Letcher
 PLLC     James W. & Celeste                           Shea Fork             10/3/2001                             Letcher
          Johnson
 PLLC     Harold & Teresa Kelly          0.55          Camden                1/18/2002                             Letcher
 PLLC     Shelva Jean Kelly              0.25          Camden                1/18/2002                             Letcher
 PLLC     Mega Communications            7.52          Joe's Br.             8/16/2001       355        533        Letcher
 PLLC     Calvin & Elaine Tackett                      Church House          8/13/2001       355        497        Letcher
                                                       Hlw.
 PLLC     City of Jenkins                0.2052        Jenkins               6/20/2002       360        134        Letcher
 PLLC     McRoberts Walking Assoc.                     Chopping Br.                                                Letcher
 PLLC     Jenkins Athletic Field, Inc.                 Ben's Br.             2/23/2003       363        851        Letcher
 PLLC     Lavon & Mary Tackett                         U.S. 23               3/31/2003       364        609        Letcher
 PLLC     City of Jenkins                              Elkhorn Ave.          4/18/2003       360        134        Letcher
 PLLC     Bobby & Barbara Fields         26.35         Potters Fk.           4/23/2003       365        96         Letcher
 PLLC     Bobby & Barbara Fields         39.56,        Joes Branch, US       4/13/2001       355        331        Letcher
                                         Tract 3       23
 PLLC     Bobby & Barbara Fields-        Tract.2       Potters Gap & Joes    7/8/2015        429        210        Letcher
          Corrective Deed of             Potters       Branch, US 23
          Conveyance                     Gap;Tract.
                                         3 Joes Br.
 PLLC     Cumberland Mountain Arts                     Jenkins                               367        275        Letcher
          & Crafts
 PLLC     Cumberland Mountain Arts       Deed of       Jenkins                               374        75         Letcher
          & Crafts                       Corr.
 PLLC     Cumberland Mountain Arts       Deed of       Jenkins               5/13/2015       428        672        Letcher
          & Crafts                       Release of
                                         Right of
                                         Reverter
 PLLC     City of Jenkins                0.55          Pound Gap             9/22/2004                             Letcher
 PLLC     Sandra Spears                  2.41          Jenkins               2/21/2005                             Letcher
 PLLC     Roger & Shirley Collins        122           Ramey Rk.             5/13/2005       378        224        Letcher
Case 19-51200-grs             Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                        Desc Main
                                     Document    Page 154 of 190


 ENTITY   PURCHASER                     TOTAL       LOCATION          DATE OF      DEED   PAGE         COUNTY
                                        ACRES                         PURCHASE     BOOK
 PLLC     Gregory & Sue Johnson         0.247       Raven Rock        4/5/2005     not    completed    Letcher
                                                    Estates Lot #13
 PLLC     Gregory & Sue Johnson         0.211       Raven Rock        4/5/2005     not    completed    Letcher
                                                    Estates Lot #12
 PLLC     Gregory & Sue Johnson         0.222       Raven Rock        4/5/2005     not    completed    Letcher
                                                    Estates Lot #14
 PLLC     Gregory & Sue Johnson         0.219       Raven Rock        4/5/2005     not    completed    Letcher
                                                    Estates Lot #19
 PLLC     George & Kathy Johnson        0.316       Raven Rock        4/5/2005     not    completed    Letcher
                                                    Estates Lot #8
 PLLC     George & Kathy Johnson        0.313       Raven Rock        4/5/2005     not    completed    Letcher
                                                    Estates Lot #36
 PLLC     Bruce & Melena Outlaw         0.299 ac.   Raven Rock        7/22/2005                        Letcher
                                                    Estates Lot #30
 PLLC     Lisa Branham                  12.97 ac.   Jenkins           10/19/2006   386    530          Letcher
 PLLC     Chester & Ernestine Flint     1.12 ac.    Burdine           11/9/2006    386    827          Letcher
 PLLC     Jeffery & Tiffany Hamilton    0.3 ac.     Raven Rock        12/22/2006   387    629          Letcher
                                                    Estates Lot #25
 PLLC     Terry & Dinah Wright          0.211 ac.   Raven Rock        4/16/2007                        Letcher
                                                    Estates Lot #7
 PLLC     Rodney & Vicki Bentley        (Tr.1)      Johns Fork        12/8/2005    389    339          Letcher
                                        5.22 ac.
                                        (Tr.2)
                                        17.98 ac.
 PLLC     Robert & Tracee Scheeler      0.242 ac/   Raven Rock        7/18/2007                        Letcher
                                                    Estates Lot #1
 PLLC     Triple Crown Homes            0.226       Raven Rock        11/30/2007                       Letcher
                                                    Estates Lot #29
 PLLC     City of Jenkins               0.5 ac.     Dunham            4/7/2008     395    234          Letcher
 PLLC     Roy & Joan Curry              0.237 ac.   Raven Rock        5/16/2008                        Letcher
                                                    Estates Lot #15
 PLLC     Carl Winston Hall             0.793       Raven Rock        8/29/2008    398    54           Letcher
                                                    Estates Lots
                                                    #9,10,11
 PLLC     Tiffany Bentley               3 tracts    Chopping Br.      2/16/2009    401    16           Letcher
                                        0.55 ac.
 PLLC     Larry & Connie Helton         1.47 ac.    Jenkins           5/15/2009    402    227          Letcher
 PLLC     Betty Williams, Jean Kelly,   3 tracts    Camden            10/26/2009   404    233          Letcher
          Billee W. Sanders
 PLLC     New Freedom Worship           0.95        Dunham            1/15/2009    404    820          Letcher
          Center
 PLLC     Raymond & Tracy Branham       0.41        Shea Fork         2/19/2010    405    200          Letcher
 PLLC     Duran & Dena Sparkman         0.262       Raven Rock        4/5/2010     405    688          Letcher
                                                    Estates Lot #35
 PLLC     James Christopher Stewart     0.226       Raven Rock                                         Letcher
                                                    Estates Lot #27
 PLLC     Hobart Clay Johnson           1.486       Raven Rock        5/22/2012    416    651          Letcher
                                                    Estates
 PLLC     Hobart Clay Johnson                       Raven Rock        8/26/2013    421    704          Letcher
                                                    Estates
 PLLC     City of Jenkins               0.6         Dunham            1/14/2013    418    818          Letcher
 PLLC     Mark C. & Tanya Wright        25          Mossy Bottom      8/3/2012     418    793          Letcher
 PLLC     Mark C. & Tanya Wright to                                   8/3/2012     418    790          Letcher
          Jimmy & Kathy Mullins
 PLLC     Beverly Wright                1.32        Shea Fork         11/15/2012   419    737          Letcher
 PLLC     George and Kathy Johnson      0.313       Raven Rock        11/7/2013    423    88           Letcher
                                                    Estates Lot #36
 PLLC     Gregory & Sue Johnson         0.222       Raven Rock        11/7/2013    423    65           Letcher
                                                    Estates Lot #14
 PLLC     Gregory & Sue Johnson         0.219       Raven Rock        11/7/2013    423    70           Letcher
                                                    Estates Lot #19
 PLLC     Gregory & Sue Johnson         0.211       Raven Rock        11/7/2013    423    75           Letcher
                                                    Estates Lot #12
 PLLC     Gregory & Sue Johnson         0.247       Raven Rock        11/7/2013    423    80           Letcher
                                                    Estates Lot #13
Case 19-51200-grs            Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                         Desc Main
                                    Document    Page 155 of 190


 ENTITY   PURCHASER                      TOTAL        LOCATION             DATE OF      DEED   PAGE    COUNTY
                                         ACRES                             PURCHASE     BOOK
 PLLC     George & Kathy Johnson         0.316        Raven Rock           11/7/2013    423    90      Letcher
                                                      Estates Lot #8
 PLLC     Gregory & Sue Johnson          18.01        Little Elkhorn       9/5/2013     423    44      Letcher
                                                      Creek
                                                      US Rt. 23 near
                                                      Jenkins
 PLLC     Gregory & Sue Johnson          (Tr.1)       Little Elkhorn       9/5/2013     423    49      Letcher
                                         3.72 ac.     Creek
                                         (Tr.2)       US Rt. 23 near
                                         4.64 ac.     Jenkins
 PLLC     Gregory, Garnie, and           Tract 4      Industrial Park      9/24/2013    423    680     Letcher
          George Johnson
 PLLC     Gregory, Garnie, and           Tracts 1 &   Little Elkhorn       9/24/2013    423    568     Letcher
          George Johnson                 2            Creek
 PLLC     Randy & Patricia Burke         3.6          Beefhide             3/12/2014                   Letcher
 PLLC     Jeffrey Cornett (JC)                        Potter Fork          6/12/2014    424    691     Letcher
 PLLC     Skyview Community              2 tracts     Bill Moore Branch    6/12/2014    425    359     Letcher
          Recreation Area
 PLLC     Carl and Sherry Tucker         1/3 acre     Burdine at Jenkins   8/22/2014                   Letcher
 PLLC     Commonwealth of KY DOT         Parcel       Fleming Neon         7/16/2014                   Letcher
                                         No.12
 PLLC     Commonwealth of KY DOT         Parcel       McRoberts            7/16/2014                   Letcher
                                         No.6
 PLLC     Appalachian Industrial                      Childs Branch        1/9/2001     352    265     Letcher
          Authority, Inc.
 PLLC     Coda Mullins Jr (Cody) &       Tract 1 &    Wright Fork          1/6/2015     427    445     Letcher
          Martha Mullins                 2
 PLLC     Commonwealth of KY DOT         Percel 3,    Camden Rd.off        11/23/2015   431    523     Letcher
                                         Tr. A & B    KY 805
 PLLC     Jeffrey Cornett (JC)           18.15        Potter Fork          6/13/2016    432    565     Letcher
 PLLC     City of Jenkins                Parcel B     Dairy Hollow         3/1/1999                    Letcher
 PLLC     John Phillip Walker            3 acres      City of Jenkins      5/15/2000    349    111     Letcher
 PLLC     Jonathan & Andrea Hatton       Lot Nos.     Raven Rock           11/17/2016   434    836     Letcher
                                         10 & 11      Estates
 PLLC     Ronnie Paul Newsome            Lot 26       Raven Rock           7/29/2004    373    388     Letcher
                                                      Estates
 PLLC     Ronnie Paul Newsome            Lot 24       Raven Rock           7/29/2004    373    392     Letcher
                                                      Estates
 PLLC     City of Jenkins (Deed of                    Water Tank           7/3/2017     437    79      Letcher
          Corection)                                  Behind
                                                      Clubhouse-Raven
                                                      Rock Golf Course
 PLLC     Raven Rock Holdings LLC                     Raven Rock Golf      10/20/2017   438    270     Letcher
                                                      Course
 PLLC     Ravens Nest LLC                             Raven Rock Golf      10/20/2017   438    295     Letcher
                                                      Course
 PLLC     Daniel Boone Johnson                        Grassy Fk. Branch    10/5/2017                   Letcher
 PLLC     Jeffrey Cornett (JC)           37.11        Potter Fk. of        8/24/2018
                                                      Boone Fk
 PLLC     Gary & Denisa Wright                        Lick Fork            8/10/2001                   Pike
 PLLC     Robert L. Newsome              0.56         Long Fork            5/17/2002                   Pike
 PLLC     Gary & Denisa Wright           1.28         Lick Fork            8/10/2001                   Pike
 PLLC     Lavon & Mary Tackett                        Booker Br.           3/31/2003                   Pike
 PLLC     Keithel & Connie White                      Bear Fork            6/27/2003    838    180     Pike
 PLLC     CSTL LLC (Bobby Smith)         0.45         Little Robinson      4/3/2003     831    268     Pike
                                                      Ck.
 PLLC     Evert F., Jr. & Judy Johnson                Lick Branch          11/10/2004   860    336     Pike
 PLLC     Steve Haynes                                Little Grassy Crk.   9/22/2005    880    541     Pike
 PLLC     Bobby & Nell Ruth Spears       78           Blackburn Br.        3/9/2007     902    510     Pike
 PLLC     John & Katherine Ray           13           Indian Creek         3/30/2007                   Pike
 PLLC     Thomas J. White                             Long Fork            10/11/2012   992    169     Pike
 PLLC     Mark E. White                               Long Fork            10/11/2012   992    166     Pike
 PLLC     Jimmy & Madonna Akers          0.6          Penny Road           1/31/2008    918    452     Pike
 PLLC     Jimmy & Madonna Akers to                    Robinson Creek       9/23/2009    944    697     Pike
 PLLC     Tiffany Dawn Akers                                               12/18/2007                  Pike
Case 19-51200-grs            Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                     Desc Main
                                    Document    Page 156 of 190


 ENTITY   PURCHASER                  TOTAL        LOCATION             DATE OF      DEED   PAGE    COUNTY
                                     ACRES                             PURCHASE     BOOK
 PLLC     Jimmy & Madonna Akers      19.304 ac.   Robinson Creek       9/23/2009    946    117     Pike
                                     surface
                                     only
 PLLC     Bradley & Kathy Johnson                 Sycamore Br.         12/23/2011   985    154     Pike
 PLLC     Kentucky Power Company     58.91        Faceup @ Elkhorn     12/19/2013   1009   106     Pike
          (AEP)                                   City
 PLLC     Randy & Teresia Tackett    0.8          Sow Branch           12/14/2014   1021   184     Pike
 PLLC     Jean Adams                              Little Fork          1/13/2015    1023   11      Pike
 PLLC     Charles & Kimberley                     Little Fork          1/13/2015    1023   5       Pike
          Brown
 PLLC     Randy & Micki J. Newsome                Newsome              12/1/2016                   Pike
                                                  Cemetery Road,
                                                  Robinson Cr.
 PLLC     Charles J. Baird           Tracts       Right Fk. of Long    2/11/2016    1034   532     Pike
                                     1,2,3,4,5    Fk. of Shelby Cr.
                                                  (a/k/a/ Bob's Br.)
 PLLC     LDF Properties, LLC        3.2          Pike County,         1/9/2019                    Pike
                                                  Millard Area
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                           Document    Page 157 of 190



                              EXHIBIT C
Case 19-51200-grs           Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                  Desc Main
                                   Document    Page 158 of 190


                GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT
                              AND BILL OF SALE

         This GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT AND BILL
OF SALE (this “Agreement”), dated as of September 23, 2019 (the “Effective Date”), is made
and entered into by and among BEAR BRANCH COAL LLC, a Kentucky limited liability
company, PERRY COUNTY COAL LLC, a Kentucky limited liability company, RAY COAL
LLC, a Kentucky limited liability company, and WHITAKER COAL LLC, a Kentucky limited
liability company (each a “Seller” and collectively, “Sellers”) and American Resources
Corporation, or its assignee at Closing (“Buyer”).

       In consideration of the mutual representations, warranties, covenants and agreements
contained herein, the parties hereto agree as follows:

1.       This Agreement is subject in all respects to approval by the United States Bankruptcy
         Court for the Eastern District of Kentucky (the “Bankruptcy Court”) in the chapter 11
         bankruptcy cases of the Sellers, Case No. 19-51200(GRS) (Jointly Administered) (the
         “Bankruptcy Cases”) by entry of an order in form and substance acceptable to Sellers
         and Buyer (the “Sale Order”).

2.       Each Seller does hereby sell, transfer, assign, convey and deliver to Buyer, effective as
         of the Closing, all of the right, title and interest of such Seller in, to and under the
         Purchased Assets described on Exhibit A, free and clear of all (i) liens, claims, interests
         and encumbrances, to the fullest extent permitted by the Bankruptcy Code and by the
         order of the Bankruptcy Court authorizing and approving the transactions described in
         this Agreement (“Liens”) (other than those Liens created by Buyer and Liens specifically
         permitted by the Sale Order) and (ii) Excluded Liabilities described on Exhibit B, and
         Buyer hereby accepts the sale, transfer, assignment, conveyance and delivery of such
         Seller’s right, title and interest in all such Purchased Assets. This Agreement does not
         sell, transfer, assign, convey or deliver to Buyer any right, title or interest in, to or under
         the Excluded Assets described on Exhibit C.

3.       Buyer does hereby assume from Sellers and agrees to timely pay, perform and discharge
         in accordance with their respective terms, the Assumed Liabilities described on Exhibit
         D. Nothing in this Agreement shall be construed as the assumption by Buyer of any
         Excluded Liabilities.

4.       Each Seller does hereby sell, transfer, assign, convey, and deliver to Buyer, effective as
         of the Closing, all of the right, title and interest of such Seller in, to and under the Assumed
         Leases described on Exhibit E to which such Seller is a party, free and clear of all Liens
         (other than those Liens created by Buyer and Liens specifically permitted by the Sale
         Order) and Excluded Liabilities, and Buyer hereby accepts such assignment, and Buyer
         does hereby assume and agree to pay, perform and discharge, as and when due, all of the
         duties and obligations of such Seller under all such Assumed Leases arising from and
         after the Closing Date, except to the extent such duties and obligations constitute
         Excluded Liabilities.




0110825.0722105 4824-5165-9175v5
Case 19-51200-grs     Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                   Desc Main
                             Document    Page 159 of 190


5.    At Closing, each Seller shall sell, transfer, assign, convey and deliver to Buyer all of the
      right, title and interest of such Seller in, to and under the Assumed Purchased Contracts
      described on Exhibit F to which such Seller is a party, free and clear of all Liens (other
      than those Liens created by Buyer and Liens specifically permitted by the Sale Order)
      and Excluded Liabilities, and Buyer shall accept such assignment and assume and agree
      to pay, perform and discharge, as and when due, subject to the payment of all applicable
      cure costs by the Buyer, all of the duties and obligations of such Seller under all such
      Assumed Purchased Contracts arising from and after the Closing Date, except to the
      extent such duties and obligations constitute Excluded Liabilities, and Sellers are hereby
      relieved of any and all obligations and liabilities under the Assumed Purchased Contracts.
      Notwithstanding anything herein to the contrary, Buyer shall have the right in its sole and
      absolute discretion to amend Exhibit F prior to the Sale Hearing to add or remove any
      contract thereto or therefrom by providing written notice thereof to Sellers whereupon (i)
      any contract so added shall be an Assumed Purchased Contract and any contract so
      removed shall not be an Assumed Purchased Contract, and (ii) Exhibit F shall be deemed
      to be amended to add or remove such contract. For purposes of this Agreement, “Sale
      Hearing” means that hearing held by the Bankruptcy Court to consider the approval of
      this Agreement and the entry of the Sale Order.

6.    Each Seller hereby agrees to sell, transfer, assign, convey and deliver to Buyer, at the
      Closing, all of the right, title and interest of such Seller in and to the Owned Real Property
      described on Exhibit G, free and clear of all Liens (other than those Liens created by
      Buyer and Liens specifically permitted by the Sale Order) and Excluded Liabilities,
      pursuant to special warranty or limited warranty deeds in form and substance reasonably
      acceptable to Sellers and Buyer, and Buyer hereby agrees to accept such assignment, and
      Buyer does hereby assume and agree to pay, perform and discharge, as and when due, all
      of the duties and obligations of such Seller relating to such Owned Real Property arising
      from and after the Closing Date, except to the extent such duties and obligations constitute
      Excluded Liabilities.

7.    Each Seller does hereby sell, transfer, assign, convey, and deliver to Buyer, effective as
      of the Closing, all of the right, title and interest of such Seller in and to the intercompany
      receivables solely related to the Perry County Operations; provided, however, that Buyer
      shall not, and shall not permit, engage, hire or otherwise authorize any other person to,
      collect, pursue collection of or otherwise enforce (or attempt to enforce) any rights with
      respect to any such intercompany receivables.

8.    Buyer will, or will cause its affiliates to, interview for employment all of the needed
      employees of the Perry County Operations (the “Employees”). Buyer shall hire, or cause
      its affiliates to hire, all such Employees for which it extends employment. Those
      Employees that accept the offer of employment from Buyer or its affiliate shall be
      terminated by Sellers and their affiliates, as applicable, effective upon the Closing and
      shall become employed by Buyer or its affiliate, as applicable, effective upon the Closing.

9.    In consideration for the Purchased Assets, Buyer will: (i) assume the Assumed Liabilities
      (including the payment of all cure costs described on Exhibit D or as otherwise ordered
Case 19-51200-grs     Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                  Desc Main
                             Document    Page 160 of 190


      by the Bankruptcy Court) and (ii) pay Sellers the amount of $1.00 in immediately
      available funds.

10.   Each Seller is an entity duly organized, validly existing and in good standing under the
      laws of its jurisdiction of formation and, subject to any limitations that may be imposed
      on such Seller resulting from or relating to the Bankruptcy Cases (as defined herein), has
      the requisite power and authority to own, lease and operate its properties and to carry on
      its business as now conducted.

11.   Subject to entry of the Sale Order, Sellers own or have a valid leasehold interest in the
      Purchased Assets and, as of the Closing Date, Buyer will be vested with good, marketable,
      and valid title to the Purchased Assets, free and clear of all Liens (other than those Liens
      created by Buyer and Liens specifically permitted by the Sale Order) and Excluded
      Liabilities, to the fullest extent permissible under law, including Sections 105, 363, and
      365 of the Bankruptcy Code and Rules 6004 and 6006 of the Federal Rules of Bankruptcy
      Procedure.

12.   The Bankruptcy Court will retain exclusive jurisdiction to enforce the terms of this
      Agreement and to decide any claims or disputes, which may arise or result from, or be
      connected with, this Agreement, any breach or default hereunder, or the transaction
      contemplated under this Agreement. Any and all proceedings related to the foregoing will
      be filed and maintained only in the Bankruptcy Court, and the parties hereby consent to
      and submit to the jurisdiction and venue of the Bankruptcy Court for such purposes;
      provided, however, that if the Bankruptcy Cases have been closed pursuant to Section
      350 of the Bankruptcy Code, 11 U.S.C. §§ 101, et seq., the parties agree to
      unconditionally and irrevocably submit to the exclusive jurisdiction of the Fayette Circuit
      Court (or in the event (but only in the event) that such court does not have subject matter
      jurisdiction over such proceeding in the United States District Court for the Eastern
      District of Kentucky) and any appellate court from any thereof, for the resolution of any
      such claim or dispute. The parties hereby irrevocably waive, to the fullest extent
      permitted by applicable law, any objection which they may now or hereafter have to the
      laying of venue of any such dispute brought in such court or any defense of inconvenient
      forum for the maintenance of such dispute. Each of the parties agrees that a judgment in
      any such dispute may be enforced in other jurisdictions by suit on the judgment or in any
      other manner provided by law.

13.   In the event that, within 90 days following the Closing Date, it is discovered and
      demonstrated to the satisfaction of the Buyer that certain assets, properties or rights,
      including fractional real property interests, owned, leased or subleased were conveyed to
      Buyer by Sellers but not previously used or held for use in connection with the Perry
      County Operations, then Buyer shall use its commercially reasonable efforts to assign,
      convey, lease or sublease, as applicable, such assets, properties, or rights to Sellers (or
      their designee), in each case upon the reasonable request of Sellers (or their designee).

14.   Each party to this Agreement waives any right to trial by jury in any action, matter or
      proceeding regarding this Agreement or any provision hereof.
Case 19-51200-grs     Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                   Desc Main
                             Document    Page 161 of 190


15.   This Agreement represents the entire understanding and agreement between the parties
      with respect to the subject matter hereof and supersedes all prior discussions and
      agreements between the parties with respect to the subject matter hereof. This Agreement
      can be amended, supplemented or changed, and any provision hereof can be waived, only
      by written instrument making specific reference to this Agreement signed by the party
      against whom enforcement of any such amendment, supplement, modification or waiver
      is sought. Notwithstanding any assignment, in whole or in part, of this Agreement or any
      rights or obligations hereunder, American Resources Corporation shall remain liable for
      all liabilities and obligations of Buyer hereunder. All Exhibits attached to this Agreement
      are hereby incorporated herein by reference.

16.   This Agreement will be governed by and construed in accordance with federal bankruptcy
      law, to the extent applicable, and, where state law is implicated, the laws of the
      Commonwealth of Kentucky applicable to contracts made and performed in such State.

17.   This Agreement may be executed in counterparts, each of which will be deemed to be an
      original copy of this Agreement and all of which, when taken together, will be deemed to
      constitute one and the same agreement.

18.   Each party hereto agrees, upon the reasonable request of any other party hereto (and at
      such other party’s expense), to make, execute and deliver any and all documents or
      instruments of any kind or character, and to perform all such other actions, that may be
      reasonably necessary or proper to effectuate, confirm, perform or carry out the terms or
      provisions of this Agreement.

19.   This Agreement may not be changed, modified, discharged or terminated orally or in any
      manner other than by an agreement in writing signed by the parties hereto and approval
      of the Bankruptcy Court. This Agreement shall be binding upon and inure to the benefit
      of the parties hereto and their respective successors and permitted assigns.

20.   Following the Closing, Buyer shall deliver all coal shipments required by that certain
      Firm Pricing Agreement and Binding Term Sheet with ArcelorMittal Dofasco G.P.
      having an effective date of January 1, 2019, for which a “Provisional Payment” has been
      made on or before the Closing Date under that certain Prepayment Agreement entered
      into on the 23rd day of May 2019 between Carbon Partners, Inc. and Perry County Coal
      LLC. On the Closing Date, a third party will survey the coal inventory at Sellers’ Perry
      County operation. If the inventory is insufficient to satisfy in the aggregate the coal
      shipments described above, then Sellers shall cause their affiliates to satisfy the deficit by
      shipping inventory of an equivalent value from the excluded (Clintwood Elkhorn) facility
      to the Perry County facility. Any payments received under the Prepayment Agreement
      following the Closing Date shall be paid to Buyer.

21.   The closing of the purchase and sale of the Purchased Assets and the assumption of the
      Assumed Liabilities provided for in this Agreement (the “Closing”) will take place
      remotely by the electronic exchange of documents and signatures in PDF format at 10:00
      a.m. (Eastern time) on the date that is no more than one business day following the
      satisfaction or waiver of the conditions set forth in this Section (other than conditions that
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                   Desc Main
                              Document    Page 162 of 190


      by their nature are to be first satisfied at the Closing, but subject to the satisfaction or
      waiver of such conditions), or at such other place and time as the parties hereto may
      designate in writing. The date on which the Closing is held is referred to in this
      Agreement as the “Closing Date.” For all accounting, liability assumption and similar
      purposes hereunder, the Closing shall be deemed to have occurred at 12:01 a.m. (Eastern
      time) on the Closing Date. The respective obligations of Buyer and Sellers to
      consummate the transactions contemplated by this Agreement are subject to the
      Bankruptcy Court having entered the Sale Order. The obligation of Sellers to
      consummate the transactions contemplated by this Agreement is subject to the following:
      (i) Sellers receiving evidence satisfactory to Sellers, in Sellers’ reasonable discretion, that
      Buyer has a commitment from a reputable surety bond company to post all bonding
      required with respect to the Transferred Permits and, if applicable, any Assumed Leases
      or Assumed Purchased Contracts, and (ii) the Premier Elkhorn Transaction having closed
      or closing simultaneously with the Closing. The obligation of Buyer to consummate the
      transactions contemplated by this Agreement is subject to Buyer having received from
      Richmond Hill Capital Partners, LP, Essex Equity Joint Investment Vehicle, LLC,
      Alliance Prime Associates, Inc. or their affiliates, prior to or simultaneously with Closing,
      $250,000 and an agreement satisfactory to Buyer to fund the first two post-Closing
      employee payrolls for the Perry County Operations. For purposes of this Agreement,
      “Premier Elkhorn Transaction” means the transaction for the sale of substantially all
      of the assets of Premier Elkhorn Coal LLC and other assets contemplated by that certain
      General Assignment and Assumption Agreement and Bill of Sale dated September 22,
      2019.

22.   This Agreement may be terminated prior to the Closing by Buyer or Sellers, if the Closing
      has not occurred by 5:00 p.m. Eastern time on September 27, 2019 (or such later date as
      has been mutually agreed in writing by the Sellers and Buyer).

23.   WITH RESPECT TO ALL MATTERS SOLD, ASSIGNED, TRANSFERRED AND
      CONVEYED PURSUANT HERETO, SUCH MATTERS ARE HEREBY SOLD,
      ASSIGNED, TRANSFERRED AND CONVEYED TO BUYER ON AN “AS IS”,
      “WHERE IS”, “WITH ALL FAULTS” BASIS, WITHOUT ANY REPRESENTATION,
      WARRANTY, GUARANTY, PROMISE, PROJECTION OR PREDICTION
      WHATSOEVER WITH RESPECT TO SUCH MATTERS, WHETHER ORAL OR
      WRITTEN, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW OR
      UNDER THE UNIFORM COMMERCIAL CODE, INCLUDING, WITHOUT
      LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
      PARTICULAR PURPOSE.

                                    [Signature Page Follows]
Case 19-51200-grs           Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                                   Document    Page 163 of 190


       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.



                                                SELLERS:

                                                BEAR BRANCH COAL LLC,
                                                PERRY COUNTY COAL LLC,
                                                RAY COAL LLC,
                                                WHITAKER COAL LLC


                                                By: ____________________________________
                                                Name: _________________________________
                                                Title: __________________________________




0110825.0722105 4824-5165-9175v5
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                           Document    Page 164 of 190
Case 19-51200-grs           Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                                   Document    Page 165 of 190


                                                  EXHIBIT A

                                                Purchased Assets

For purposes of this Agreement, “Perry County Operations” means the coal operations operated
by the Sellers.

The Purchased Assets are all leases, interests in real property, contracts, governmental permits
and/or authorizations (including the Transferred Permits listed below), improvements, equipment,
parts and inventory, coal inventory, all deposits (including, but not limited to, insurance and utility
deposits), maps, electronic files, records and employee information (to the extent permitted by
law) which are (a) necessary and desirable for the operation of the Perry County Operations as
such operations would be operated by an experienced and prudent operator, and (b) owned or
leased by Sellers with respect to the Perry County Operations. The Purchased Assets also include
any real property, improvements, leases, equipment, parts and inventory and coal inventory located
within the Perry County Operations whether or not contained within, on, or under the permits listed
below.

Transferred Permits:

 Company                           New Permit      Issued          Old Permit
 Bear Branch Coal LLC              897-5153        01/09/18        897-5100     Mine E3-1 & E4-
                                                                                1
 Bear Branch Coal LLC              897-8063        12/14/16        897-8028     Stockpile Area
                                                                                Mine E3-1 & E4-
                                                                                1
 Bear Branch Coal LLC              897-9009        05/17/17        897-9002     Mine E3-1 & E4-
                                                                                1 Coarse Fill &
                                                                                Mining
 Whitaker Coal LLC                 897-0603        06/16/17        897-0424     Messer Br Refuse
 Whitaker Coal LLC                 897-0604        02/24/17        897-0426     Warehouse/Roads
 Whitaker Coal LLC                 897-0605        01/24/17        897-0427     Messer Br Refuse
                                                                                Davidson Br
 Whitaker Coal LLC                 897-0606        02/23/17        897-0428     Jade Mine/
                                                                                Eversole Refuse
 Whitaker Coal LLC                 897-5155        06/23/17        897-5121     Mine E4-2
 Whitaker Coal LLC                 897-5156        02/07/17        897-5125     Proposed Jake Br
                                                                                Mine
 Whitaker Coal LLC                 897-5157        05/12/17        897-5126     Proposed Jake Br
                                                                                Mine
 Whitaker Coal LLC                 897-5158        02/23/17        897-5127     Wooten Br
                                                                                Proposed Portal
                                                                                E4-2
 Whitaker Coal LLC                 897-8064        02/22/17        897-8035     Davidson Br Prep
                                                                                Plant
 Whitaker Coal LLC                 897-9010        06/20/17        897-9005     Foursaem Refuse



0110825.0722105 4824-5165-9175v5
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                              Document    Page 166 of 190


The permit numbers listed above are permit numbers that are either currently assigned or formerly
assigned permit numbers, depending upon current permit transfer status to the applicable Seller.
The permit numbers listed are for reference to a specific mine; Buyer and Sellers agree that the
actual permit number may vary due to a portion of the permits being in different phases of transfer
at this time. All associated KPDES/NPDES permits and any and all air quality and other associated
permits are included herein as Purchased Assets.

Sellers and Buyer agree to promptly execute, and shall thereafter comply with the terms of, the
Interim Permit Operating Agreement attached hereto as Exhibit A-1 and incorporated herein by
reference.
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                           Document    Page 167 of 190


                                  EXHIBIT A-1

                        Interim Permit Operating Agreement

See attached.
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                              Document    Page 168 of 190


                           PERMIT OPERATING AGREEMENT

      THIS PERMIT OPERATING AGREEMENT (“Permit Agreement”) is dated [●],
2019, and is made and entered into by and between [●], a [●], [●], a [●] (collectively
“Transferor”), and [●], a [●] (“Transferee”).

                                        WITNESSETH:

       WHEREAS, Transferor and Transferee have entered into that certain General
Assignment and Assumption Agreement and Bill of Sale dated September [●], 2019 (the
“Purchase Agreement”) pursuant to which Transferor is to transfer to Transferee the Permits (as
defined below); and

       WHEREAS, Transferor is in possession of, and is designated as “Permittee” of, under
and pursuant to, those permits set forth on Exhibit A issued by the Kentucky Department of
Natural Resources (the “KDNR”) and other applicable governmental bodies (such permits, as
amended and revised, together with all other Transferred Permits (as defined in the Purchase
Agreement), collectively, the “Permits”); and

        WHEREAS, pursuant to the Purchase Agreement, Transferee is obligated to become the
permittee under each of the Permits and to conduct certain operations on the properties and
assets being acquired by Transferee pursuant to the Purchase Agreement; and

        WHEREAS, Transferee has filed or shall file, in accordance with the terms of this
Permit Agreement, all necessary applications to transfer the Permits from Transferor to
Transferee, to have Transferee designated as an “operator” under the Permits, to, if applicable,
obtain “advance approvals” of both the transfer and operator status for the Permits from the
KDNR and other governmental bodies, as applicable (“Transfer Applications”), and to obtain
the approvals of all applicable governmental bodies with respect thereto (“Transfer Approvals”)
all as more particularly set forth herein; and

        WHEREAS, the parties to the Purchase Agreement desire to close the transactions
contemplated by the Purchase Agreement before the Transfer Approvals are obtained, and to
have Transferor and Transferee enter into this Permit Agreement to govern the rights, obligations
and liabilities of Transferor and Transferee in any way related to the Permits during the period of
time beginning on the Closing Date (as defined in the Purchase Agreement) and continuing
through the date of receipt of all Transfer Approvals (the “Interim Period”).

       NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and representations contained herein, the reasonableness, adequacy and sufficiency of
which are hereby acknowledged, the parties, each intending to be legally bound, hereby agree as
follows:

        1.     Capitalized Terms. All capitalized terms not otherwise defined herein shall have
the respective meanings set forth in the Purchase Agreement.




                                           PAGE 1 OF 11
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                 Desc Main
                           Document    Page 169 of 190


      2.    Transfer Applications.

      (a)   As promptly as practicable, and in no event later than thirty (30) days after the
            Closing Date, Transferee shall submit Transfer Applications to all applicable
            governmental bodies necessary to facilitate the Transfer Approvals for the
            Permits, including, if applicable, a request for advance approval of the transfer of
            the Permits, except for any Transfer Application which may not be filed until
            Transferee can demonstrate ownership and control of the real property that
            constitutes part of the Purchased Assets (the “Purchased Real Property”), which
            shall be properly filed promptly after the Purchased Real Property is transferred in
            accordance with the Purchase Agreement.

      (b)   Transferee shall be responsible (with the reasonable cooperation and assistance of
            Transferor, at Transferee’s sole cost and expense) for preparing and assembling
            drafts of all Transfer Applications and other documentation to be submitted to the
            applicable governmental bodies in connection with the approval of the Transfer
            Applications for the Permits (the “Permit Application Approvals”) or the Transfer
            Approvals, responding to data or information requests received from such
            governmental bodies in connection therewith, and otherwise securing the Permit
            Application Approvals and the Transfer Approvals. Any and all costs and
            expenses in connection with obtaining the Permit Application Approvals and the
            Transfer Approvals and designating Transferee as an operator under the Permits,
            if required, including any and all necessary filing fees for the Transfer
            Applications, costs of advertising the filing of the Transfer Applications and costs
            and expenses payable to any governmental body in connection with the Transfer
            Applications, shall be borne by Transferee.

      (c)   Following the submission of the Transfer Applications, Transferee agrees to
            diligently prosecute the Transfer Application process contemplated hereby to
            obtain the Permit Application Approvals and the Transfer Approvals, and
            Transferor agrees to promptly review and/or provide any documents required of
            Transferor to facilitate such process. Without obtaining the prior written approval
            of Transferor (which consent shall not be unreasonably withheld, conditioned or
            delayed), Transferee agrees that it shall not seek in any of the Transfer
            Applications to change any condition of mining or reclamation obligation
            established in the Permits (other than the identity of the operator) or delete or add
            property to the Permits, if the effect of such request or modification thereto would
            delay or otherwise hinder obtaining prompt approval of the Transfer Applications
            or the release of any Bonds (as defined below) or other security, if any, of
            Transferor or its affiliates, except, in each case, (i) for actions ordered by an
            applicable governmental body, (ii) as required to abate or resolve any notice of
            non-compliance, (iii) as required in connection with any mid-term review or
            renewal of any such Permits, (iv) as required in connection with any pending
            actions, or (v) as required in connection with similar permitting developments.
            Transferee and Transferor agree to sign all documents reasonably required by any
            governmental body in connection with the Permit Application Approvals or the
            Transfer Approvals. In the event of the denial of any Permit Application


                                        PAGE 2 OF 11
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                           Document    Page 170 of 190


            Approval or Transfer Approval by the appropriate governmental body, Transferee
            shall, at Transferee’s sole cost and expense, until such denial is reversed, use
            commercially reasonable efforts to diligently pursue and exhaust all
            administrative and judicial remedies afforded to Transferee in the event of such
            denial.

      (d)   So long as Transferee is in compliance in all material respects with its obligations
            under this Permit Agreement and the Purchase Agreement, Transferor shall take
            commercially reasonable action (including, without limitation, filing and
            diligently prosecuting any permit renewals), at Transferee’s sole cost and
            expense, to maintain each Permit in full force and effect until the Transfer
            Approval is obtained with respect thereto, provided that, if any such action will or
            may subject Transferor to any material cost, expense or liability, Transferor may
            refrain from taking such action until and unless it receives reasonably adequate
            assurance that Transferee is capable of indemnifying, reimbursing, holding
            harmless or otherwise making whole Transferor for any and all costs, expenses
            and liabilities that may result or arise from such action.

      3.    Transfer of Operatorship.

      (a)   At Closing, Transferee will submit all documentation necessary to designate
            Transferee, its affiliates or designees as an “operator” on each of the Permits.
            During the Interim Period, subject to first obtaining any required administrative
            consent or approval and complying with any other requirement of any
            governmental body (including, if applicable, filing a request for advance
            approval of the transfer of the Permits), Transferor, to the extent Transferor has a
            legal right to do so, designates Transferee and its affiliates as an operator under,
            and grants to Transferee and its affiliates the right to immediately engage in
            mining operations and all other legally permissible activities on the premises
            permitted under, the Permits, subject to the terms and conditions of this Permit
            Agreement, each applicable Assumed Lease and the Permits. With respect to
            such mining operations and other legally permissible activities conducted by
            Transferee during the Interim Period, Transferee shall operate solely as an
            independent contractor and not as an agent, employee, or servant of Transferor.
            Except as otherwise provided in this Permit Agreement, (i) all of Transferee’s
            post-Closing operations pursuant to this subsection shall be at the sole cost, risk,
            liability and expense of Transferee and (ii) any benefit gained from such post-
            Closing operations by Transferee pursuant to this subsection shall likewise be for
            the sole account and benefit of Transferee.

      (b)   Unless completed prior to Closing or otherwise agreed upon, in writing, by the
            parties hereto, within the time period set forth in Section 2(a) to submit Transfer
            Applications for the Permits, (i) Transferee and Transferor shall execute and
            deliver to Transferee all necessary applications and such other forms as may be
            required by applicable governmental bodies in connection with obtaining the
            Permit Application Approvals or the Transfer Approvals, (ii) to the extent
            required by applicable law, Transferee shall use commercially reasonable efforts


                                        PAGE 3 OF 11
Case 19-51200-grs       Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                  Desc Main
                               Document    Page 171 of 190


               to obtain the signatures of all contract miners used by Transferor on the properties
               covered by the Permits, (iii) to the extent required by applicable law, Transferor
               and Transferee shall use commercially reasonable efforts to designate Transferee
               or its affiliates as an “operator” under the Permits, and (iv) Transferee shall use
               commercially reasonable efforts to obtain a fully executed consent from each
               Person that has granted a dwelling distance waiver with respect to the Permits, to
               the extent required by applicable law.

        4.      Operation on Permits. Except for the Transferor’s Obligations (as defined
below), upon execution of this Permit Agreement, all liabilities, conditions, obligations,
responsibilities and other matters pertaining to the Permits shall be the responsibility of
Transferee. It is expressly acknowledged and agreed by the parties that Transferee is desirous of
immediately commencing and continuing mining and reclamation operations upon the property
covered by the Permits. In recognition thereof, it is expressly agreed by Transferor that
Transferee shall have the right to commence and continue, immediately upon the execution of
this Permit Agreement, mining, reclamation and related activities under the terms and conditions
of the existing Permits as a designated operator for Transferor upon the property covered by the
Permits, with indemnification of Transferor by Transferee during the Interim Period as set forth
herein. Prior to commencing operations on the property covered by the Permits, Transferee shall
obtain, and provide to Transferor, copies of all licenses or authorizations required for Transferee
to be designated as a designated operator under the Permits until the Transfer Approvals have
been obtained from the applicable governmental bodies. For purposes of this Permit Agreement,
“Transferor’s Obligations” means all liabilities and obligations of Transferor expressly set forth
in this Permit Agreement or the Purchase Agreement. The Transferor’s Obligations, to the extent
not fully completed and satisfied, shall survive the termination of this Permit Agreement.

        5.     Right of Entry. In addition to any and all rights of access granted to Transferee
under the Purchase Agreement, Transferor does hereby grant to Transferee a right of entry on,
over and across the property covered by the Permits, together with the right of ingress, egress
and regress to and from such property (to the extent of Transferor’s authority to do so without
the resulting breach of the instruments by which Transferor has rights in the property), as
required by law or necessary to maintain and comply with the terms of the applicable Assumed
Leases and the Permits, exercise its rights and perform its obligations under the Purchase
Agreement, this Permit Agreement and the other documents executed pursuant to the Purchase
Agreement, and to perform reclamation obligations related to the Permits. Transferee, to the
extent necessary, grants to Transferor, its successors, assigns and contractors, right of entry to the
property covered by the Permits, together with the right of ingress, egress and regress to and
from such property (to the extent of Transferee’s authority to do so without the resulting breach
of the instruments by which Transferee has rights in the property): (a) as may be necessary to
segregate and remove the Excluded Assets; (b) as may be necessary for the transfer of the
Permits and the release of the Bonds related thereto; (c) to complete any of the Transferor’s
Obligations; and (d) to review records relating to the Permits and for any other lawful purpose
reasonably necessary to exercise its rights under the Purchase Agreement or this Permit
Agreement, including correcting, as permitted pursuant to the terms of the Purchase Agreement
or this Permit Agreement, any violations of any applicable laws pertaining to the premises
subject to the Permits that have not been, and are not being, timely corrected by Transferee, in
each case for the foregoing clauses (a) through (d), subject to the terms, conditions, limitations


                                            PAGE 4 OF 11
Case 19-51200-grs     Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                 Desc Main
                             Document    Page 172 of 190


and restrictions set forth in this Permit Agreement and the Purchase Agreement. The
immediately preceding sentence shall survive the term and termination of this Permit Agreement.

       6.     Certain Obligations.

       (a)    Transferee’s Obligations. Upon the date hereof, except to the extent the liability,
              performance or other matters constitute the Transferor’s Obligations or are
              matters for which Transferee is entitled to be indemnified by Transferor under the
              Purchase Agreement, Transferee shall (i) be responsible and liable for, and shall
              timely perform, all liabilities and obligations of Transferee expressly set forth in
              this Permit Agreement or the Purchase Agreement and any and all monitoring,
              sampling, reporting, maintenance, reclamation and remedial obligations and
              liabilities under the Permits and for timely compliance with the terms and
              conditions of the Permits, and (ii) have the duty at its sole cost and expense to
              timely defend and abate any non-compliance issued on the Permits, whether
              arising before, on or after the date hereof, to pay all fines and assessments related
              thereto (excluding any monetary fines and penalties imposed by any
              governmental body for which Transferor has received a written notice of violation
              or notice of claim (or other written notice of similar legal intent or meaning) on or
              prior to the Closing Date to the extent relating to periods prior to the Closing
              Date), to correct all such non-compliances, and to perform all abatement measures
              required by the applicable governmental bodies. In the event that either
              Transferor or Transferee receives written notice of any non-compliance with the
              Permits or applicable safety or environmental laws, including but not limited to
              Mine Safety and Health Administration (“MSHA”) violations or Imminent
              Danger Orders issued under Section 107(a) of the Federal Mine Safety and Health
              Act of 1977 (the “Mine Act”), a written notice from MSHA that a mine covered
              by a Permit has a pattern of violations of mandatory health or safety standards of
              such nature as could have significant and substantial contribution to the cause and
              effect of mine health or safety hazards under Section 104(e) of the Mine Act,
              Office of Surface Mining (“OSM”) citations, or a written notice of Reportable
              Incidents (as defined in the Mine Act), then it shall give written notice of the non-
              compliance to the other party promptly, and in any event within 2 business days
              (or in the case of receipt of a cessation order, immediately), of receipt of such
              notice. If Transferee fails to timely defend any non-compliance that it is required
              to defend pursuant to this Section 6(a) or does not promptly and in good faith take
              any and all actions necessary to abate such non-compliance, then Transferor shall
              have the right (but not the obligation), itself or through its contractors, to defend
              and/or abate said non-compliance and to freely and without unreasonable
              interference from Transferee enter upon the property covered by the Permits to do
              all things that Transferor deems necessary to abate any such non-compliance, and
              Transferee shall reimburse Transferor for all costs and expenses associated with
              such defense and/or abatement, including the work required to abate any such
              non-compliance and any and all reasonable attorneys’ or other professionals’ fees
              that are incurred by Transferor relating thereto. Transferor shall provide copies of
              all inspection sheets received from the KDNR or other applicable governmental



                                          PAGE 5 OF 11
Case 19-51200-grs       Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                   Desc Main
                               Document    Page 173 of 190


               body in respect of the Permits or applicable safety or environmental laws to
               Transferee within five (5) business days of receipt of such sheets.

       (b)     Transferor’s Obligations. Transferor shall timely perform the Transferor’s
               Obligations, and shall timely cure any non-compliance arising thereunder or
               associated therewith. If Transferor fails to defend any such non-compliance and
               does not promptly and in good faith take any and all commercially reasonable
               actions necessary to abate such non-compliance, then Transferee shall have the
               right (but not the obligation), itself or through its contractors, to defend and/or
               abate said non-compliance and to freely and without unreasonable interference
               from Transferor do all things that it deems necessary to abate such non-
               compliance, and Transferor shall reimburse Transferee for all reasonable costs
               and expenses associated with such defense and/or abatement, including the work
               required to abate any such non-compliance and any and all reasonable attorneys’
               or other professionals’ fees that are incurred by Transferee relating thereto.

         7.      Replacement Bonds. Simultaneously with the filing of the Transfer Applications
in accordance with the terms of this Permit Agreement, Transferee shall, or shall cause its
affiliate to, post all bonds (or other appropriate collateral of a type satisfactory to the appropriate
governmental bodies) necessary to obtain the applicable Transfer Approval and cause a full and
complete release of the Bonds once the applicable Transfer Approval is obtained. Transferee is
solely responsible for the maintenance of the bonds it posts with respect to the Permits, including
the costs and expenses thereof. The obligations contemplated hereunder shall be on a Permit-by-
Permit basis and in no event shall performance be delayed until all Transfer Applications are
complete and/or all Permit Application Approvals have been obtained. Transferee shall take all
commercially reasonable steps necessary to ensure that all Bonds (and all deposits, letters of
credit or other collateral, if any, posted as security by Transferor or any of its affiliates with
respect to the Bonds) and any cash bonds or letters of credit posted by Transferor or its affiliates
directly with the applicable governmental body in connection with a Permit shall be refunded in
full and/or returned to Transferor and/or its affiliates or Transferee, as provided in the Purchase
Agreement, as soon as reasonably practicable after the Transfer Approval is obtained.

       8.      Bond Maintenance. Transferor and its affiliates shall leave in place the bonds of
Transferor posted with respect to each of the Permits (collectively, the “Bonds”) until such
Bonds are released by the applicable governmental body following the applicable Transfer
Approval and shall cause the security, if any, they have posted for the Bonds to remain in place
during the Interim Period; provided however, that Transferee shall be solely responsible for all
costs associated with the Bonds from and after the Closing Date and Transferee agrees to
reimburse Transferor, or upon request from Transferor to pay as and when due directly on behalf
of Transferor to the appropriate third party, any amounts payable related to or arising from any
Bond during the period from the Closing Date until such Bond is released. For the avoidance of
doubt, Transferee shall be solely responsible for the obligation to replace the applicable Bonds
notwithstanding any provision of this Section 8 to the contrary.

       9.      Indemnifications.




                                            PAGE 6 OF 11
Case 19-51200-grs       Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                 Desc Main
                               Document    Page 174 of 190


       (a)     Indemnification by Transferee. Transferee shall indemnify, defend, and save
               harmless, Transferor, its affiliates and their respective members, managers,
               officers, directors, stockholders, employees, agents, representatives, successors
               and assigns from and against any and all liabilities or other obligations in any way
               arising out of, resulting from or in connection with (i) the Permits; (ii) the
               performance of the operations of Transferee on the property covered by the
               Permits; (iii) the use by Transferee of the property covered by the Permits; (iv) the
               Bonds; or (v) Transferee’s obligations under this Permit Agreement or the
               Purchase Agreement, in each case, other than those liabilities or other obligations
               solely to the extent arising out of, resulting from or in connection with the
               Transferor’s Obligations.

       (b)     Indemnification by Transferor. Transferor shall indemnify, defend, and save
               harmless Transferee, its affiliates and their respective members, managers,
               officers, directors, stockholders, employees, agents, representatives, successors
               and assigns from and against any and all liabilities or other obligations in any way
               arising out of, resulting from or in connection with the Transferor’s Obligations
               (other than those liabilities and other obligations solely to the extent arising out
               of, resulting from or in connection with the obligations of Transferee under this
               Permit Agreement or the Purchase Agreement).

       (c)     Survival. The indemnification obligations in this Permit Agreement shall survive
               the term and termination of this Permit Agreement.

        10.    Insurance. At all times during the term of this Permit Agreement, Transferee
shall, at its sole cost and expense, provide and maintain insurance covering Transferee’s
operations and assets and any and all liabilities relating thereto of the type and in the amounts set
out in Exhibit B attached hereto and incorporated herein by reference and shall comply with the
terms and conditions set forth on such exhibit. Prior to its entry onto the Purchased Real
Property, Transferee shall provide Transferor with certificates of insurance that indicate that
Transferee has the required insurance. The insurance limits and coverages specified in the
attached Exhibit B are minimum requirements and shall not be construed in any way to limit
Transferee’s liability. Such insurance shall be maintained with one or more reputable insurance
companies that customarily insure risks in the coal industry. To the extent permitted under the
applicable insurance policies, Transferee shall designate Transferor as an additional insured on
all such policies and shall provide Transferor with a certificate of insurance or other proof
reasonably satisfactory to Transferor as to such insurance coverage.

       11.     Accident Notice. Transferee shall promptly provide written notice to Transferor
of any accidents or occurrences resulting in injuries to persons or property in any way arising out
of or related to the operations of Transferee, its affiliates or their respective agents,
representatives or contractors hereunder.

       12.   Termination. Except to the extent otherwise provided herein, this Permit
Agreement, and the obligations of the parties hereunder, shall terminate with respect to each
Permit upon the parties obtaining all Transfer Approvals and the release of all Bonds with




                                           PAGE 7 OF 11
Case 19-51200-grs       Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                 Desc Main
                               Document    Page 175 of 190


respect to such Permit and shall terminate in its entirety upon the parties obtaining all Transfer
Approvals and the release of all Bonds with respect to all Permits.

       13.     Applicant Violator System. Transferee hereby represents and warrants to
Transferor that neither Transferee nor any of its affiliates is permit blocked on the Applicant
Violator System by any governmental body. Transferor hereby represents and warrants to
Transferee that neither Transferor nor any of its affiliates is permit blocked on the Applicant
Violator System by any governmental body.

        14.     Right to Injunctive Relief. Transferee acknowledges and agrees that, in the event
of a breach or threatened breach of any of Transferee’s obligations regarding operations under
the Permits or other obligations under this Permit Agreement, Transferor may suffer irreparable
harm for which it would have no adequate remedy at law and, accordingly, shall be entitled to an
injunction or other equitable relief (including a temporary restraining order or preliminary
injunction) against such breach or threatened breach. Transferee waives, to the fullest extent
permitted by law, the requirement of the posting of any bond or other security in connection with
such injunctive or other equitable relief. Transferee hereby agrees not to raise any objections to
the availability of the equitable remedy of specific performance to prevent or restrain breaches of
this Permit Agreement by Transferee and to specifically enforce the terms and provisions of this
Permit Agreement to prevent breaches or threatened breaches of, or to enforce compliance with,
the respective covenants and obligations of Transferee under this Permit Agreement all in
accordance with the terms of this Section.

        15.     Cooperation. Transferor and Transferee agree to fully cooperate, and to cause
their respective affiliates to fully cooperate, with each other in all filings and other actions that
may be necessary to obtain the Transfer Approvals, including providing any additional
information and the preparation and execution of any additional documents; provided, however,
Transferor shall not be obligated to incur any liability or pay any money to any third party in
connection with such cooperation.

       16.     Notice. Except as otherwise specified in this Permit Agreement, all notices,
requests, demands and other communications under this Permit Agreement shall be in writing
and shall be deemed to have been duly given on the date when personally delivered to the party
to whom notice is to be given, on the date of transmission if sent by confirmed e-mail, or on the
second day after mailing, if mailed to the party to whom notice is to be given, by nationally
recognized overnight delivery service and properly addressed as follows:

               TO TRANSFEROR:

               c/o Cambrian Coal LLC
               P.O. Box 2100
               Pikeville, KY 41502
               Attn: President
               Email: mark.campbell@cambriancoal.com

               With a copy (which shall not constitute notice) to:




                                           PAGE 8 OF 11
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                 Desc Main
                              Document    Page 176 of 190


              Frost Brown Todd LLC
              Lexington Financial Center
              250 W. Main Street, Suite 2800
              Lexington, KY 40507-1749
              Attn: Jeffrey L. Hallos
              Email: jhallos@fbtlaw.com

              TO TRANSFEREE:

              [●]

              With a copy (which shall not constitute notice) to:

              [●]

Any party may change its contact information for the purposes of this Section by giving the other
party hereto written notice of the new address in the manner set forth above.

       17.    Miscellaneous.

       (a)    Succession; Assignment. This Permit Agreement shall be binding upon and inure
              to the benefit of the parties hereto and their respective successors and permitted
              assigns. Transferee may not assign this Permit Agreement or any of its rights,
              interests, or obligations hereunder without the prior written consent of Transferor,
              which consent may be withheld in Transferor’s sole and absolute discretion.

       (b)    Counterparts. This Permit Agreement may be executed in counterparts (including
              via facsimile and e-mail), each of which shall be deemed an original, but all of
              which together shall constitute one and the same agreement, and shall become
              effective when one or more counterparts have been signed by each of the parties
              hereto. The executed Permit Agreement together with any attachments hereto
              may be photocopied and stored on computer tapes, disks and similar electronic
              storage media (“Imaged Document”). If an Imaged Document is introduced as
              evidence in any judicial, arbitration, mediation or administrative proceeding,
              neither party shall object to the admissibility of the Imaged Document on the
              basis that such was not originated or maintained in documentary form under either
              the hearsay rule, the best evidence rule, or other rule of evidence.

       (c)    Waiver. The failure of either party to seek redress for violation of or to insist
              upon a strict performance of any term or condition of this Permit Agreement shall
              not be considered a waiver, nor shall it deprive that party of the right thereafter to
              insist upon strict adherence to that or any other term of this Permit Agreement.

       (d)    Severability. If any provision of this Permit Agreement or its application will be
              invalid, illegal or unenforceable in any respect, the validity, legality and
              enforceability of all other applications of that provision, and of all other
              provisions and applications hereof, will not in any way be affected or impaired. If



                                          PAGE 9 OF 11
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44               Desc Main
                           Document    Page 177 of 190


            any court shall determine that any provision of this Permit Agreement is in any
            way unenforceable, such provision shall be reduced to whatever extent is
            necessary to make such provision enforceable.

      (e)   Headings. The headings contained in this Permit Agreement are included for
            purposes of convenience of reference only and shall not affect the construction or
            interpretation of any of its provisions.

      (f)   Entire Agreement.      This Permit Agreement, together with the Purchase
            Agreement, constitute the entire agreement and understanding of the parties
            related to the subject matter hereof, and supersede all prior proposals,
            understandings, agreements, correspondence, arrangements and contemporaneous
            oral agreements relating to the subject matter of this Permit Agreement. In the
            event of a conflict between the provisions of this Permit Agreement and the
            Purchase Agreement, the provisions of this Permit Agreement shall control. This
            Permit Agreement shall not be amended or modified, and no waiver of any
            provision hereof shall be effective, unless set forth in a written instrument
            authorized and executed by all the parties hereto.

      (g)   Waiver of Right to Trial by Jury. EACH OF TRANSFEROR AND
            TRANSFEREE WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
            ACTION, MATTER OR PROCEEDING REGARDING THIS PERMIT
            AGREEMENT OR ANY PROVISION HEREOF.

      (h)   Governing Law. This Permit Agreement will be governed by and construed in
            accordance with federal bankruptcy law, to the extent applicable, other federal
            law, where applicable, and, where state law is implicated, the laws of the
            Commonwealth of Kentucky without regard to or application of conflict of laws
            principles.

      (i)   Submission to Jurisdiction; Consent to Service of Process. Without limiting any
            right of Transferor or Transferee to appeal any order of the Bankruptcy Court,
            (i) the Bankruptcy Court will retain exclusive jurisdiction to enforce the terms of
            this Permit Agreement and to decide any claims or disputes, which may arise or
            result from, or be connected with, this Permit Agreement or any breach or default
            hereunder, and (ii) any and all proceedings related to the foregoing will be filed
            and maintained only in the Bankruptcy Court, and Transferor and Transferee
            hereby consent to and submit to the jurisdiction and venue of the Bankruptcy
            Court for such purposes and will receive notices at such locations as indicated in
            Section 16 hereof; provided, however, that if any Bankruptcy Case has been
            closed pursuant to Section 350 of the Bankruptcy Code, Transferor and
            Transferee agree to unconditionally and irrevocably submit to the exclusive
            jurisdiction of the Fayette Circuit Court and any state appellate court therefrom
            within the Commonwealth of Kentucky (or, in the event (but only in the event)
            that such court does not have subject matter jurisdiction over such legal
            proceeding, in the United States District Court for the Eastern District of
            Kentucky) and any appellate court from any thereof, for the resolution of any such


                                      PAGE 10 OF 11
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                 Desc Main
                           Document    Page 178 of 190


            claim or dispute. Transferor and Transferee hereby irrevocably waive, to the
            fullest extent permitted by applicable law, any objection which they may now or
            hereafter have to the laying of venue of any such dispute brought in such court or
            any defense of inconvenient forum for the maintenance of such dispute. Each of
            Transferor and Transferee agrees that a judgment in any such dispute may be
            enforced in other jurisdictions by suit on the judgment or in any other manner
            provided by law. Each of Transferor and Transferee hereby consents to process
            being served by any other party in any suit, action or proceeding by delivery of a
            copy thereof in accordance with the provisions of Section 16; provided, however,
            that such service will not be effective until the actual receipt thereof by the party
            being served.

                                 [Signature Page Follows]




                                       PAGE 11 OF 11
Case 19-51200-grs     Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44             Desc Main
                             Document    Page 179 of 190


                IN WITNESS WHEREOF, the undersigned have executed or caused this Permit
Agreement to be executed by their respective officers thereunto duly authorized, each with the
intent to be legally bound, as of the date first written above.

Transferor:

[●]

By:
Name:
Title:


[●]

By:
Name:
Title:


Transferee:

[●]

By:
Name:
Title:




                    SIGNATURE PAGE TO PERMIT OPERATING AGREEMENT
Case 19-51200-grs   Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                           Document    Page 180 of 190


                                    EXHIBIT A

                                    PERMITS




                      EXHIBIT TO PERMIT OPERATING AGREEMENT
 Case 19-51200-grs           Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                          Desc Main
                                    Document    Page 181 of 190


                                                  EXHIBIT B
                              MINIMUM INSURANCE REQUIREMENTS

   Type of Insurance        Minimum Limits of Liability                   Minimum Scope of Coverage
       Coverage
       Workers’          statutory amount                     as required by applicable law
     Compensation                                             coverage shall extend to primary state of
      Insurance                                                employment
                                                              coverage shall extend to “leased
                                                               workers”/borrowed servants, to the extent any
                                                               such persons are used
 Employer’s Liability    $1,000,000 for each accident         bodily injury by accident or disease, including
      Insurance                                                death, arising out of and in the course of
                                                               employment
                                                              coverage shall extend to “leased
                                                               workers”/borrowed servants, to the extent any
                                                               such persons are used
 Commercial General      $1,000,000 for each occurrence       premises/operations
   Liability Insurance      and $2,000,000 aggregate for      independent contractors and subcontractors
                            death, bodily injury, and
                            property damage                   personal and advertising injury
                                                              products/completed operations
                                                              blanket contractual liability – written and oral
                                                              explosion, collapse, subsidence, and underground
                                                               coverage
Commercial Automobile $1,000,000 for each accident for        owned vehicles
   Liability Insurance   death, bodily injury, and            non-owned vehicles
                         property damage
                                                              hired vehicles
                                                              leased vehicles
  Excess or Umbrella     $5,000,000 for each occurrence       the minimum scope of coverage shall be as broad as
         Liability                                             the underlying insurance policies, and, irrespective
                                                               of underlying insurance coverage, shall include (a)
                                                               employer’s liability, (b) commercial general
                                                               liability, including contractual liability, and (c)
                                                               commercial automobile liability
                                                              no “laser exclusions” related to activities during
                                                               the Interim Period shall be included in the policy
                                                               (i.e., special exclusions that specifically name
                                                               certain activities, products, services, or work as not
                                                               being insured under the policy)

                                            Terms and Conditions
      1. All insurance required by this Permit Agreement is to be occurrence based.
      2. All insurance required by this Permit Agreement shall include endorsements signed by
         the applicable insurance carrier(s) that name Transferor and its parents, subsidiaries,
         affiliates, successors, and assigns, and all of their current and former directors, officers,
         employees, shareholders, members, partners, agents, and representatives, (collectively,
         the “Additional Insureds,” and individually, an “Additional Insured”) as additional
         insured with respect to liability arising out of the activities performed by or on behalf of
                                EXHIBIT TO PERMIT OPERATING AGREEMENT


 0110825.0722105 4847-6761-0278v2
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                   Desc Main
                              Document    Page 182 of 190


       Transferee and allow an Additional Insured to be a permissible claimant thereunder;
       provided, however, such a requirement shall not apply to the workers’ compensation
       insurance required by this Permit Agreement.
   3. All insurance required by this Permit Agreement shall be primary and not contributory as
       to any other insurance and self-insurance that an Additional Insured may have in effect.
   4. All insurance required by this Permit Agreement shall (a) waive any rights of subrogation
       against the Additional Insureds, and (b) have adequate territorial and navigation limits for
       each applicable state wherein Transferee’s operations are located.
   5. All insurance required by this Permit Agreement shall (a) be with insurers authorized to
       conduct insurance business in each state in which insured entities, assets, operations or
       liabilities are located, (b) be placed with insurers that have a current A.M. Best's rating of
       no less than A-VII, and (c) include endorsements so as to provide to Transferor no less
       than thirty (30) calendar days’ notice of suspension or termination of coverage or any
       material change in coverage.
   6. All deductibles or self-insured retentions are the sole responsibility of Transferee to pay.
   7. Transferee shall not enter onto the Purchased Real Property until all insurance set forth in
       this Permit Agreement is in place. Transferee shall provide to Transferor certificates of
       insurance and endorsements signed by an authorized representative of the insurer
       evidencing that the minimum insurance coverage set forth in this Permit Agreement is in
       full force and effect, including disclosing any deductibles or self-insured retentions. If
       policies for which certificates have previously been furnished to Transferor expire during
       the course of this Permit Agreement, certificates evidencing the renewals of such policies
       shall immediately be provided to Transferor.
   8. Failure on the part of Transferee to maintain the required insurance shall constitute a
       material breach of this Permit Agreement, which shall give Transferor the right to
       terminate this Permit Agreement immediately upon notice.
   9. All insurance obligations of Transferee are in addition to Transferee’s obligations of
       indemnity and shall not be construed as limiting Transferee’s indemnity obligations to the
       amount of the insurance coverage.
   10. The insurance coverage obligations set forth in this Exhibit are minimum coverage
       requirements only. To the extent Transferee maintains insurance coverage greater than
       these minimum requirements, such greater insurance coverage shall be applicable to any
       activities conducted during the Interim Period and to any liabilities and obligations of
       Transferee under this Permit Agreement. In addition, with respect to those forms of
       coverage where additional insured status is required by this Permit Agreement, the
       Additional Insureds shall be entitled to the benefit of the full available limits of liability
       maintained by Transferee, regardless of the limits of liability set forth in any certificate of
       insurance issued to the Additional Insureds and regardless of whether such coverage is
       primary, excess, contingent, or otherwise. By specifying minimum insurance
       requirements, Transferor does not assert or recommend this insurance as being adequate
       for any activities conducted during the Interim Period, and Transferee remains solely
       responsible to inform itself of the types and amounts of insurance coverage that may be
       appropriate.
   11. Transferee shall ensure that all of its contractors performing activities on the property
       covered by the Permits shall maintain customary insurance in accordance with
       Transferee’s standard contractor insurance requirements. Transferee’s insurance will
       respond to any deficiency in coverage between the minimum insurance coverage set forth
       in this Permit Agreement and the insurance maintained by Transferee’s contractors.

                          EXHIBIT TO PERMIT OPERATING AGREEMENT
Case 19-51200-grs           Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44           Desc Main
                                   Document    Page 183 of 190


                                           EXHIBIT B

                                       Excluded Liabilities

All liabilities not identified in Exhibit D to this Agreement as Assumed Liabilities are Excluded
Liabilities.




0110825.0722105 4824-5165-9175v5
Case 19-51200-grs           Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44           Desc Main
                                   Document    Page 184 of 190


                                          EXHIBIT C

                                         Excluded Assets

Excluded Assets are (a) any and all assets (i) not identified as a Purchased Asset in Exhibit A to
this Agreement, or (ii) on which an individual or entity other than Richmond Hill Capital
Partners, LP, Essex Equity Joint Investment Vehicle, LLC, or Alliance Prime Associates, Inc.
has a Lien that is senior to the Lien(s) of Richmond Hill Capital Partners, LP, Essex Equity Joint
Investment Vehicle, LLC, and Alliance Prime Associates, Inc., and (b) any and all oil and gas
rights owned or leased by the Sellers or otherwise associated with the Perry County Operations




0110825.0722105 4824-5165-9175v5
Case 19-51200-grs       Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                  Desc Main
                               Document    Page 185 of 190


                                            EXHIBIT D

                                       Assumed Liabilities

1. All liabilities of any kind or character to the extent resulting from or arising out of or in
   connection with Buyer’s or its affiliates’ use, operation, possession or ownership of or interest
   in the Purchased Assets and/or the Perry County Operations, only to the extent such liability
   first arises following the Closing Date.

2. All cure costs, if any, for each Assumed Purchased Contract as reflected on the cure cost
   schedule filed with the Bankruptcy Court or as otherwise determined by the Bankruptcy Court,
   it being agreed that the Buyer will promptly pay all such cure costs on the Closing Date, unless
   the cure costs are paid in an alternatively-negotiated format or amount as agreed to between
   the Purchased Contract holder and the Buyer.

3. Subject to the obligation of Buyer to pay all such cure costs, all liabilities of Sellers under the
   Assumed Purchased Contracts that arise on or after the Closing Date.

4. All liabilities of Sellers (whether arising before, on or after the Closing Date) arising out of or
   relating to (i) the Transferred Permits, including such liabilities thereunder arising out of or
   relating to all reclamation and post-mining liabilities of the Perry County Operations or the
   Purchased Assets, (ii) any mine operation or safety compliance matters related to the condition
   of the Purchased Assets or the mining areas of the Perry County Operations, (iii) the
   compliance of the Purchased Assets and the Perry County Operations with environmental laws
   and regulations, or (iv) any conditions arising from a spill, emission, release or disposal into
   the environment of, or human exposure to, hazardous materials resulting from the operation of
   the Perry County Operations or the Purchased Assets, in each case in this subclause (d)
   excluding any monetary fines and penalties imposed by any governmental body for which
   Sellers have received a written notice of violation or notice of claim (or other written notice of
   similar legal intent or meaning) on or prior to the Closing Date to the extent relating to periods
   prior to the Closing Date.

5. All accrued and unpaid post-petition trade payables of any Seller relating to the Perry County
   Operations.

6. All liabilities or other obligations with respect to the WARN Act arising or accruing from, or
   as a result of, the consummation of the transactions contemplated by this Agreement, the
   performance or non-performance of the obligations under this Agreement, or the actions of
   Buyer or its affiliates taken following the Closing Date.

7. All accrued but unpaid liabilities of Sellers with respect to real property taxes assessed with
   respect to the Purchased Assets for periods prior to calendar year 2019, solely to the extent
   necessary to transfer the Purchased Assets free and clear of any statutory senior priority lien
   on such Purchased Assets and all accrued but unpaid liabilities of Sellers with respect to real
   property taxes assessed with respect to the Purchased Assets for calendar year 2019.

8. All documentary, stamp, transfer, motor vehicle registration, sales, use, value added, excise
   and other similar non-income taxes and all filing and recording fees (and any penalties and
Case 19-51200-grs       Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                Desc Main
                               Document    Page 186 of 190


   interest associated with such taxes and fees) arising from or relating to the consummation of
   the transactions contemplated by this Agreement.

9. All taxes with respect to the Purchased Assets attributable to any tax period or portion thereof
   that begins after the Closing Date, but for the avoidance of doubt, such amount shall not include
   any taxes that accrued pre-petition.

10. All wages and other related wage and benefit obligations to employees of the Sellers that have
    accrued and not been paid prior to the entry of the Sale Order, but for the avoidance of doubt,
    such amount shall not include any pre-petition payroll taxes.
Case 19-51200-grs           Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                                   Document    Page 187 of 190


                                              EXHIBIT E

                                            Assumed Leases

 The leases listed on the schedule attached to Exhibit F.



                                   [To be completed prior to closing.]




0110825.0722105 4824-5165-9175v5
Case 19-51200-grs      Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44   Desc Main
                              Document    Page 188 of 190


                                          EXHIBIT F

                                Assumed Purchased Contracts

 The contracts (other than leases) listed on the attached schedule.



                             [To be completed prior to closing.]
Case 19-51200-grs     Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                          Desc Main
                             Document    Page 189 of 190


                                         EXHIBIT G

                                   Owned Real Property
 Number     Description            Owner / Lessee          Other Party(ies)
 12029      Deed                   Perry County Coal LLC   Archer, George
 12001      Deed                   Perry County Coal LLC   Baker, Myrtle
 12002      Deed                   Perry County Coal LLC   Baker, Myrtle
 12032      Deed                   Perry County Coal LLC   Baker, Tug
 12034      Deed                   Perry County Coal LLC   Baker, Tug
 12033      Deed                   Perry County Coal LLC   Belvins, Charles, T.
 12004      Deed                   Perry County Coal LLC   Brewer, Lula
 12085      Deed                   Perry County Coal LLC   Brown, Betty
 13018      Deed                   Perry County Coal LLC   Brown, Clayton
 12009      Deed                   Perry County Coal LLC   Browning, Enos
 13012      Deed                   Perry County Coal LLC   Burns, Eva Heirs
 130.36     Deed - COAL ONLY       Perry County Coal LLC   Byrley Heirs
 12035      Deed                   Perry County Coal LLC   Campbell, Eugene
 12036      Deed                   Perry County Coal LLC   Campbell, M.C.
 12038A     Deed                   Perry County Coal LLC   Campbell, Wallace
 12104      Deed                   Perry County Coal LLC   Caudill, Bessie
 12111      Deed                   Perry County Coal LLC   Caudill, Chelsie
 12090      Deed                   Perry County Coal LLC   Caudill, Ray
 13008      Deed                   Perry County Coal LLC   City of Hazard
 13004      Deed                   Perry County Coal LLC   Collins, Jack & Charlotte
 13014      Deed                   Perry County Coal LLC   Combs, Garrett Heirs
 13007      Deed                   Perry County Coal LLC   Combs, John "Buck"
 13015      Deed                   Perry County Coal LLC   Combs, Wayne & Virgina (Quentin Combs)
 12097      Deed                   Perry County Coal LLC   Cornett, Charlie
 12107      Deed                   Perry County Coal LLC   Cornett, Martha Heirs
 12044      Deed                   Perry County Coal LLC   Couch, Roy
 12043      Deed                   Perry County Coal LLC   Couch, Susie
 12092      Deed                   Perry County Coal LLC   Davis, Denver
 12108      Deed                   Perry County Coal LLC   Dixon, Lloyd
 13038      Deed                   Perry County Coal LLC   Ducar, John heirs
 12046      Deed                   Perry County Coal LLC   Engle, Wayne
 12096      Deed                   Perry County Coal LLC   Eversole, Buster
 12106      Deed                   Perry County Coal LLC   Eversole, Cash
 12047      Deed                   Perry County Coal LLC   Eversole, Curman
 12049      Deed                   Perry County Coal LLC   Eversole, Harold
 12050      Deed                   Perry County Coal LLC   Eversole, Kelly
 12048      Deed                   Perry County Coal LLC   Eversole, Mary Belle
 13021      Deed                   Perry County Coal LLC   Farler, Catherine & Collins, Judy
 12051      Deed                   Perry County Coal LLC   Feltner, Angeline
 130.35     Deed - FEE (75% INT)   Perry County Coal LLC   Fields, Elhannon
 12054      Deed                   Perry County Coal LLC   Fields, Fulton
 12053      Deed                   Perry County Coal LLC   Fields, Pearl
 12055      Deed                   Perry County Coal LLC   Fields, Pearl
 12006      Deed                   Perry County Coal LLC   Fugate, Elhanon
 13039      Deed                   Perry County Coal LLC   Gayheart, Higgins, et al
 12007      Deed                   Perry County Coal LLC   Gross, Mary Rose
 12099      Deed                   Perry County Coal LLC   H & S Logging Company
 12056      Deed                   Perry County Coal LLC   Hamblin, Curtis
 12057A&B   Deed                   Perry County Coal LLC   Hayes, Mildred
 12057C     Deed                   Perry County Coal LLC   Hayes, Mildred (B. Jean Stacy)
 13006      Deed                   Perry County Coal LLC   Hazard Independent College
 12061      Deed                   Perry County Coal LLC   Joseph, Bernice
 12091      Deed                   Perry County Coal LLC   Joseph, Lawrence
 12012      Deed                   Perry County Coal LLC   Joseph, Lenville
 13042      Deed                   Perry County Coal LLC   Kennedy, Dorsey
 13028      Deed                   Perry County Coal LLC   Kennedy, Melvin (Grave)
 12008      Deed                   Perry County Coal LLC   Kilburn, Jeffrey
 12010      Deed                   Perry County Coal LLC   Kilburn, Jeffrey
 12011      Deed                   Perry County Coal LLC   Kilburn, Jeffrey
 12109      Deed                   Perry County Coal LLC   Lee, Charles, Jr.
Case 19-51200-grs        Doc 534 Filed 09/25/19 Entered 09/25/19 12:09:44                     Desc Main
                                Document    Page 190 of 190


 Number         Description          Owner / Lessee          Other Party(ies)
 13029          Deed                 Perry County Coal LLC   Lewis, Hulda
 12115          Deed                 Perry County Coal LLC   Locust Grove-WCC
 12062          Deed                 Perry County Coal LLC   Lumpkin, James
 13002          Deed                 Perry County Coal LLC   Lutz, Faye P. & Wayne R.
 13009          Deed                 Perry County Coal LLC   M & T Logging
 12093          Deed                 Perry County Coal LLC   Madden, Fred / Frank Bush
 12100          Deed                 Perry County Coal LLC   Maggard, Larry (Coots Heirs)
 12013          Deed                 Perry County Coal LLC   McDaniel, Edward
 12017          Deed                 Perry County Coal LLC   McDaniel, Lute
 12018          Deed                 Perry County Coal LLC   McDaniel, Lute
 12016          Deed                 Perry County Coal LLC   Melton, Earl
 12014          Deed                 Perry County Coal LLC   Melton, Elbert
 12015          Deed                 Perry County Coal LLC   Melton, Jerry
 12112          Deed                 Perry County Coal LLC   Melton, Jesse Heirs
 12019          Deed                 Perry County Coal LLC   Melton, Paul
 13011          Deed                 Perry County Coal LLC   Melton, W.P. Heirs
 130.31         Deed - (FEE)         Perry County Coal LLC   Miller, Roy D. & Loveita
 13026          Deed                 Perry County Coal LLC   Mitchell, Margarett Estate
 12109          Deed                 Perry County Coal LLC   Moore, Rhonda Lee
 13022          Deed                 Perry County Coal LLC   Napier, James O. & Yvonne
 13005          Deed                 Perry County Coal LLC   Olinger, Andy Tract
 12066          Deed                 Perry County Coal LLC   Olinger, Robert L.
 13023          Deed                 Perry County Coal LLC   Plowman, Aaron & Linda
 13041          Deed                 Perry County Coal LLC   Polly, Jerry
 13010          Deed                 Perry County Coal LLC   Ratcliff, Shyla
 12068          Deed                 Perry County Coal LLC   Roberts, Hershel
 12022          Deed                 Perry County Coal LLC   Roberts, Manda
 12110          Deed                 Perry County Coal LLC   Rucker, Rose
 13037          Deed                 Perry County Coal LLC   Sexton, John heirs
 12067          Deed                 Perry County Coal LLC   Shackleford, Mary E.
 13034 (FEE)    Deed - (FEE)         Perry County Coal LLC   Simmons, Beverly
 13024          Deed                 Perry County Coal LLC   Smith Heirs
 13033 (FEE)    Deed - (FEE)         Perry County Coal LLC   Sparkman, Alpha Estate
 13043          Deed                 Perry County Coal LLC   Stacy, Beatty heirs
 13019          Deed                 Perry County Coal LLC   Stacy, Danny
 13020          Deed                 Perry County Coal LLC   Stacy, Dennis
 12023 (FEE)    Deed - (FEE)         Perry County Coal LLC   Stidham, Gain
 13025          Deed                 Perry County Coal LLC   Stollings, Chantella
 13013          Deed                 Perry County Coal LLC   Timberlands, LLC
 12021          Deed                 Perry County Coal LLC   Turner, Lawrence
 13001          Deed                 Perry County Coal LLC   Walker, Darrell & Diana
 12098          Deed                 Perry County Coal LLC   Wells, Ettie L.
 12071          Deed                 Perry County Coal LLC   Whitaker, Caddie
 12074          Deed                 Perry County Coal LLC   Whitaker, Edward
 120.41         Deed = (COAL ONLY)   Perry County Coal LLC   Whitaker, Elmer (Cooley tract)
 12094          Deed                 Perry County Coal LLC   Whitaker, Elmer
 13027          Deed                 Perry County Coal LLC   Woods, Pleasure Heirs
 12083          Deed                 Perry County Coal LLC   Wooton, G.B.
 12084          Deed                 Perry County Coal LLC   Wooton, G.B.
 12024A (FEE)   Deed - (FEE)         Perry County Coal LLC   Wooton, George
 12024B         Deed - (C,O & G)     Perry County Coal LLC   Wooton, George
 13030          Deed                 Perry County Coal LLC   Young, Minerva
